Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT dated as of July 8, 2014 (this “Agreement”)
to the Credit Agreement (as defined below), among VeriFone Intermediate
Holdings, Inc., a Delaware corporation (“Holdings”), VeriFone, Inc., a Delaware
corporation (the “Borrower”), the other Loan Parties party hereto, the New Term
A Lenders (as defined below), the New Term B Lenders (as defined below), the New
Revolving Lenders (as defined below) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent (the “Administrative Agent”).

RECITALS

A. Holdings, the Borrower, the Term A Lenders party thereto (the “Existing Term
A Lenders”) from time to time, the Term B Lenders party thereto (the “Existing
Term B Lenders”) from time to time, the Revolving Lenders party thereto (the
“Existing Revolving Lenders”) from time to time, the Administrative Agent, the
Syndication Agent and the Co-Documentation Agents are party to that certain
Credit Agreement dated as of December 28, 2011, as amended by that certain
Additional Credit Extension Amendment, dated as of October 15, 2012 and as
further amended by that certain Credit Agreement Amendment, dated as of July 19,
2013 (as further amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Credit
Agreement”).

B. Pursuant to the Credit Agreement, the Existing Term A Lenders have extended
term A loans (the “Existing Term A Loans”), the Existing Term B Lenders have
extended term B loans (the “Existing Term B Loans”) and the Existing Revolving
Lenders have extended revolving commitments (the “Existing Revolving
Commitments”) and revolving loans (the “Existing Revolving Loans”) to the
Borrower. On December 24, 2013, the Borrower repaid all outstanding Existing
Term B Loans in full.

C. The Borrower has requested that the Credit Agreement be amended and restated
in the form of the Amended and Restated Credit Agreement attached hereto as
Annex A (the “Amended and Restated Credit Agreement”) to, among other things,
(i) allow the Borrower to reduce the Applicable Margin (as defined in the
Amended and Restated Credit Agreement), (ii) allow the Borrower to (a) borrow an
amended and extended tranche of term A loans in an aggregate principal amount of
$600,000,000 which will mature on July 8, 2019 (the “Amended Term A Loans”),
(b) borrow a new tranche of term B loans in an aggregate principal amount of
$200,000,000 which will mature on July 8, 2021 (the “Amended Term B Loans”) and
(c) obtain commitments for amended and extended revolving loans in an aggregate
principal of $500,000,000 which will mature on July 8, 2019 (the “Amended
Revolving Commitments” and, together with the Amended Term A Loans and the
Amended Term B Loans, the “Amended Loans”), $150,000,000 of which Amended
Revolving Commitments (the “Amended Revolving Loans”) are expected to be drawn
on the Effective Date (as defined below), in each case under the Credit
Agreement (as amended hereby), the proceeds of which will be used to (x) repay
in full all outstanding Existing Term A Loans, together with accrued and unpaid
interest thereon, (y) repay in full all outstanding Existing Revolving Loans,
together with accrued and unpaid interest thereon and (z) pay fees and expenses
related thereto (collectively, the “Refinancing”) and (iii) amend certain
covenants and other provisions of the Credit Agreement as more fully described
in Annex A.

D. Pursuant to Section 10.01 of the Credit Agreement, the consent of each of the
Borrower, the Administrative Agent and the Lenders constituting all the Lenders
on the Effective Date after giving effect to this Amendment (other than those
Lenders the Loans of which are repaid in full and whose Commitments are
terminated in full on the Effective Date) is required to effect this Agreement
and the amendments set forth herein and in the Amended and Restated Credit
Agreement, subject to the right of the Borrower pursuant to Section 2.10(c)(iv)
of the Credit Agreement to (i) remove any non-consenting



--------------------------------------------------------------------------------

Lender by terminating such Lender’s Commitment in full or (ii) replace such
non-consenting Lender by causing such non-consenting Lender to assign its
Commitment to one or more existing Lenders or Eligible Assignees pursuant to
Section 10.07 of the Credit Agreement, if any Lender fails to consent to this
Amendment (provided that the Required Lenders of the applicable Class or Classes
shall have granted their consent).

E. Subject to the terms and conditions set forth herein, on the Effective Date,
each Term A Lender, Term B Lender or Revolving Lender delivering an executed
signature page to this Agreement to the Administrative Agent at or prior to 5:00
p.m., New York City time, on July 8, 2014 (each a “New Term A Lender”, “New Term
B Lender” or a “New Revolving Lender”, respectively and, collectively, the “New
Lenders”) has (i)(x) agreed to provide Amended Term A Loans, Amended Term B
Loans or Amended Revolving Commitments, as applicable, in the amount set forth
on its signature page hereto or (y) to convert all of its Existing Term A Loans
or Existing Revolving Commitments in such principal amount into Amended Term A
Loans or Amended Revolving Commitments, as applicable (any such conversion, a
“Amended Loan Conversion”), (ii) consented to this Agreement and agreed to the
amendments set forth herein and in the Amended and Restated Credit Agreement,
which shall become effective upon satisfaction of the conditions to
effectiveness set forth below and (iii) consented and approved each Loan
Document and each other document required to be delivered or approved pursuant
to this Agreement and the Amended and Restated Credit Agreement.

AGREEMENTS

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Holdings, the
Borrower, the Subsidiary Guarantors, the Administrative Agent and each New
Lender hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Amended and Restated Credit Agreement. The rules
of construction specified in Article I of the Amended and Restated Credit
Agreement also apply to this Agreement mutatis mutandis.

SECTION 2. Amended Commitments.

(a) Subject to the terms and conditions set forth herein, on the Effective Date:

(i) JPMorgan Chase Bank, N.A., in its capacity as the initial fronting New Term
B Lender (the “Fronting New Term B Lender”), agrees to fund Amended Term B Loans
in the amount set forth on Schedule 2.01 to the Amended and Restated Credit
Agreement;

(ii) The New Term A Lenders agree to fund Amended Term A Loans in the amounts
set forth on Schedule 2.01 to the Amended and Restated Credit Agreement;

(iii) The New Revolving Lenders agree to provide Amended Revolving Commitments
in the amounts set forth on Schedule 2.01 to the Amended and Restated Credit
Agreement and to fund Amended Revolving Loans in in an aggregate principal
amount up to $150,000,000;

(iv) each Existing Term A Lender that has given the Administrative Agent at
least three (3) Business Days’ notice of its desire to become a New Term A
Lender by means of an Amended Loan Conversion (each a “Converting New Term A
Lender”), agrees to convert all of its Existing Term A Loans into Amended Term A
Loans (not exceeding the principal amount

 

-2-



--------------------------------------------------------------------------------

of such Converting New Term A Lender’s Existing Term A Loans immediately prior
to the effectiveness of this Agreement). Each party hereto acknowledges and
agrees that notwithstanding any such Amended Loan Conversion, each such
Converting New Term A Lender shall be entitled to receive payment on the
Effective Date of the unpaid fees and interest accrued to such date, with
respect to all of its Existing Term A Loans;

(v) each Existing Revolving Lender that has given the Administrative Agent at
least three (3) Business Days’ notice of its desire to become a New Revolving
Lender by means of an Amended Loan Conversion (each a “Converting Revolving
Lender”), agrees to convert all of its Existing Revolving Commitments into
Amended Revolving Commitments (not exceeding the principal amount of such
Converting Revolving Lender’s Existing Revolving Commitments immediately prior
to the effectiveness of this Agreement). Each party hereto acknowledges and
agrees that notwithstanding any such Amended Loan Conversion, each such
Converting New Revolving Lender shall be entitled to receive payment on the
Effective Date of the unpaid fees and interest accrued to such date, with
respect to all of its Existing Revolving Commitments.

(b) Each New Lender:

(i) In the case of a New Term A Lender, by delivering its signature page to this
Agreement and funding, or converting its Existing Term A Loans into, Amended
Term A Loans on the Effective Date shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any Lenders on the Effective Date. The commitments of
the New Term A Lenders are several, and no New Term A Lender shall be
responsible for any other New Term A Lender’s failure to make Amended Term A
Loans.

(ii) In the case of a New Term B Lender, by delivering its signature page to
this Agreement and funding Amended Term B Loans on the Effective Date shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or any Lenders on the Effective
Date. The commitments of the New Term B Lenders are several, and no New Term B
Lender shall be responsible for any other New Term B Lender’s failure to make
Amended Term B Loans.

(iii) In the case of a New Revolving Lender, by delivering its signature page to
this Agreement and funding, or converting its Existing Revolving Commitments
into, Amended Revolving Commitments on the Effective Date shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or any Lenders on the Effective Date.
The commitments of the New Revolving Lenders are several, and no New Revolving
Lender shall be responsible for any other New Revolving Lender’s failure to make
Amended Revolving Loans.

SECTION 3. Repayment of Existing Loans.

(a) The Existing Term A Loans of each Existing Term A Lender (including any
Converting New Term A Lender) and the Existing Revolving Loans of each Existing
Revolving Lender (including any Converting New Revolving Lender) shall,
immediately upon the Effective Date, be deemed repaid in full (together with any
unpaid fees and interest accrued thereon (including, with respect to Existing
Term A Lenders and Existing Revolving Lenders that are not Converting New Term A
Lenders and Converting New Revolving Lenders, as applicable, funding losses
payable to pursuant to Section 3.05 of the Credit Agreement)) with the making of
the Amended Term A Loans, Amended Term B Loans and the Amended Revolving Loans
and other funds available to the Borrower.

 

-3-



--------------------------------------------------------------------------------

(b) Each Existing Term A Lender and Existing Revolving Lender party hereto
waives its right to compensation for losses, expenses or liabilities incurred by
such Existing Term A Lender or Existing Revolving Lender to which it may
otherwise be entitled pursuant to Section 3.05 of the Credit Agreement in
respect of the transactions contemplated hereby as a result of its Loans being
repaid on the Effective Date and not on the last date of the Interest Period
applicable thereto.

SECTION 4. Amendment and Restatement of the Credit Agreement. On the Effective
Date, immediately following the making of the Amended Term A Loans, the Amended
Term B Loans, the Amended Revolving Loans and the prepayment of the Existing
Term A Loans and the Existing Revolving Loans in full and the termination of the
related Commitments:

(a) the Borrower, the Administrative Agent, the New Term A Lenders, the New Term
B Lenders and the New Revolving Lenders agree that the Credit Agreement shall be
amended and restated to read in its entirety in the form of the Amended and
Restated Credit Agreement attached as Annex A hereto;

(b) as used in the Amended and Restated Credit Agreement, the terms “Agreement”,
“this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of
similar import shall, unless the context otherwise requires, from and after the
Effective Date, mean or refer to the Amended and Restated Credit Agreement;

(c) as used in any other Finance Document, all references to the “Credit
Agreement” in such Finance Documents shall, unless the context otherwise
requires, mean or refer to the Amended and Restated Credit Agreement;

(d) for all purposes of the Finance Documents, (i) (A) the Amended Term A Loans
shall constitute “Loans”, “Term Loans” and “Term A Loans”, (B) the Amended Term
B Loans shall constitute “Loans”, “Term Loans” and “Term B Loans” and (C) the
Amended Revolving Loans shall constitute “Loans” and “Revolving Loans” and
(ii) (A) each New Term A Lender shall become a “Lender”, a “Term Lender” and a
“Term A Lender” (if such New Term A Lender is not already a “Lender”, “Term
Lender” or “Term A Lender” prior to the effectiveness of this Agreement) and
shall have all the rights and obligations of a Lender holding a Term A Loan,
(B) each New Term B Lender shall become a “Lender”, a “Term Lender” and a “Term
B Lender” (if such New Term B Lender is not already a “Lender” or “Term Lender”
prior to the effectiveness of this Agreement) and shall have all the rights and
obligations of a Lender holding a Term B Loan and (C) each New Revolving Lender
shall become a “Lender” and a “Revolving Lender” (if such New Revolving Lender
is not already a “Lender” or “Revolving Lender” prior to the effectiveness of
this Agreement) and shall have all the rights and obligations of a Lender
holding a Revolving Loan;

(e) all of the Exhibits to the Amended and Restated Credit Agreement referenced
therein and attached hereto as Annex B shall replace the respective Exhibits to
the Credit Agreement in effect immediately prior to the Effective Date;

(f) all of the Schedules to the Amended and Restated Credit Agreement referenced
therein and attached hereto as Annex C shall replace the respective Schedules to
the Credit Agreement in effect immediately prior to the Effective Date;

 

-4-



--------------------------------------------------------------------------------

(g) the Guaranty shall be amended as set forth in Annex D attached hereto;

(h) the Security Agreement shall be amended as set forth in Annex E attached
hereto;

(i) all of the Schedules to the Pledge Agreement referenced therein and attached
hereto as Annex F shall replace the respective Schedules to the Pledge Agreement
in effect immediately prior to the Effective Date; and

(j) all of the Schedules to the Security Agreement referenced therein and
attached hereto as Annex G shall replace the respective Schedules to the
Security Agreement in effect immediately prior to the Effective Date.

SECTION 5. Amendment Effectiveness. This Agreement, and the obligation of the
New Lenders to fund Amended Loans or convert Existing Term A Loans or Existing
Revolving Loans into Amended Term A Loans or Amended Revolving Loans, as
applicable, shall become effective on July 8, 2014 (the “Effective Date”), upon
the satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received from (i) the
Borrower, (ii) Holdings, (iii) each Subsidiary Guarantor, (iv) each New Term A
Lender, (v) each New Term B Lender, (v) each New Revolving Lender and (vi) the
Administrative Agent, either (x) counterparts of this Agreement signed on behalf
of such parties or (y) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmissions of signed
signature pages) that such parties have signed counterparts of this Agreement;

(b) The Administrative Agent shall have received: (i) a copy of the Organization
Documents, including all amendments thereto, of each Loan Party, certified as of
a recent date by the Secretary of State or other applicable Governmental
Authority of its respective jurisdiction of organization; (ii) a certificate as
to the good standing of each Loan Party, as of a recent date, from the Secretary
of State or other applicable authority of its respective jurisdiction of
organization and from each other state in which such Loan Party is qualified or
is required to be qualified to do business; and (iii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Effective Date and
certifying (A) that the Organization Documents of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing from its jurisdiction of organization furnished pursuant to clause
(ii) above; (B) that attached thereto is a true and complete copy of the
agreement of limited partnership, operating agreement or by-laws of such Loan
Party, as applicable, as in effect on the Effective Date and at all times since
a date prior to the date of the resolutions described in clause (C) below,
(C) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which it is to be a party and,
in the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect;
and (D) as to the incumbency and specimen signature of each officer executing
any Loan Document;

(c) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions precedent set forth in Section 4.02(b) and
Section 4.02(c) of the Amended and Restated Credit Agreement;

 

-5-



--------------------------------------------------------------------------------

(d) On the Effective Date, the Administrative Agent shall have received (x) an
opinion of Sullivan & Cromwell LLP, special counsel to the Loan Parties,
addressed to the Administrative Agent, the Collateral Agent and each Lender,
dated the Effective Date in the form attached hereto as Exhibit L-1 to the
Amended and Restated Credit Agreement and (y) an opinion of the General Counsel
of the Borrower, addressed to the Administrative Agent, the Collateral Agent and
each Lender, dated the Effective Date in the form attached hereto as Exhibit L-2
to the Amended and Restated Credit Agreement;

(e) On or prior to the Effective Date, the Administrative Agent shall have
received:

(i) the Perfection Certificate duly executed on behalf of each Loan Party;

(ii) copies of lien search reports from Corporation Services Company or another
independent search service reasonably satisfactory to the Collateral Agent
listing all effective financing statements, notices of tax, PBGC or judgment
liens or similar notices on any Collateral that name the Borrower, any other
Loan Party, as such (under its present name and any previous name and, if
requested by the Administrative Agent, under any trade names), as debtor or
seller, together with copies of such financing statements, notices of tax, PBGC
or judgment Liens or similar notices (none of which shall cover the Collateral
except to the extent evidencing Liens permitted to remain outstanding on the
Effective Date pursuant to Section 7.02 of the Amended and Restated Credit
Agreement or for which the Administrative Agent shall have received termination
statements (Form UCC-3 or such other termination statements as shall be required
by local Law) authenticated and authorized for filing) and accompanied by
evidence that any Liens indicated in any such financing statement that are not
permitted by Section 7.02 have been or contemporaneously will be released or
terminated (or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent);

(iii) searches of ownership of intellectual property in the appropriate
governmental offices and such patent, trademark and/or copyright filings as may
be requested by the Collateral Agent to the extent necessary or reasonably
advisable to perfect the Collateral Agent’s security interests in intellectual
property Collateral;

(iv) all of the Pledged Collateral (to the extent not previously delivered to
the Administrative Agent), which Pledged Collateral shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, with signatures appropriately guaranteed,
accompanied in each case by any required transfer tax stamps, all in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent, except as otherwise set forth in Section 6; and

(v) evidence of the completion of all other customary filings and recordings of
or with respect to the Collateral Documents and of all other customary actions
as may be necessary to perfect the security interests intended to be created by
the Collateral Documents;

(f) Receipt by the Administrative Agent of copies of insurance policies or
certificates of insurance of the Loan Parties and their Subsidiaries evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Collateral Agent as
additional insured and loss payee on behalf of the Lenders, except as otherwise
set forth in Section 6;

 

-6-



--------------------------------------------------------------------------------

(g) All fees to be paid on the Effective Date pursuant to the Engagement Letter
and reasonable out-of-pocket expenses required to be paid on the Effective Date
as contemplated in the Engagement Letter, to the extent invoiced at least three
(3) Business Days prior to the Effective Date shall have been paid in full in
cash or will be paid on the Effective Date out of the initial Credit Extensions;

(h) The Administrative Agent shall have received from the Borrower a closing fee
payable in Dollars (provided that the closing fee for the New Term B Lenders may
be payable in the form of original issue discount), (i) for the account of each
New Revolving Lender, equal to 0.35% of the aggregate principal amount of the
Amended Revolving Commitments of such New Revolving Lenders as of the Effective
Date, (ii) for the account of each New Term A Lender, equal to 0.35% of the
aggregate principal amount of the Amended Term A Loans of such New Term A
Lenders as of the Effective Date and (iii) for the account of each New Term B
Lender, equal to 0.50% of the aggregate principal amount of the Amended Term B
Loans of such New Term B Lenders as of the Effective Date;

(i) The Administrative Agent shall have received (i) the Audited Financial
Statements, (ii) the Unaudited Financial Statements and (iii) the projections
referred to in Section 5.05(d) of the Amended and Restated Credit Agreement;

(j) The Administrative Agent shall have received all documentation and other
information about the Borrower and the Guarantors that shall have been
reasonably requested by the Administrative Agent or the Joint Lead Arrangers in
writing at least 5 days prior to the Effective Date and that the Administrative
Agent and the Joint Lead Arrangers reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the U.S. Patriot
Act;

(k) The Administrative Agent shall have received a Notice of Borrowing no later
than 1:00 p.m. two Business Days immediately prior to the Effective Date;

(l) Substantially concurrently with the incurrence of the Amended Loans, the
Borrower will repay any Existing Revolving Loans and Existing Term A Loans not
being converted into Amended Term A Loans under the Amended and Restated Credit
Agreement; and

(m) The Borrower shall have paid all fees due and payable under the Credit
Agreement (if any) to the Revolving Lenders, the L/C Issuer and the Swing Line
Lender pursuant to the Credit Agreement;

The documents referred to in this Section 5 shall be delivered to the
Administrative Agent no later than the Effective Date. The certificates and
opinions referred to in this Section 5 shall be dated the Effective Date.

For purposes of determining compliance with the conditions specified in this
Section 5, each New Lender shall be deemed to have approved this Agreement and
consented to, approved, accepted or be satisfied with, each document or other
matter required hereunder to be consented to or approved by or acceptable or
satisfactory to the New Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such New Lender prior to the initial Borrowing hereunder
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s ratable share of such Borrowing.

The Administrative Agent shall notify the Borrower, the New Lenders and the
other Lenders of the Effective Date and such notice shall be conclusive and
binding.

 

-7-



--------------------------------------------------------------------------------

SECTION 6. Post-Closing Requirements.

The Borrower shall execute and deliver the documents and complete the tasks set
forth on Schedule 6.15 of the Amended and Restated Credit Agreement, in each
case within the time limits specified on such schedule (unless the
Administrative Agent, in its discretion, shall have agreed to any particular
longer period).

SECTION 7. Representations and Warranties. By its execution of this Agreement,
each Loan Party hereby certifies that:

(a) this Agreement has been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action and has
been duly executed and delivered by each Loan Party that is a party hereto and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law); and

(b) the execution, delivery and performance of this Agreement and the other
documents executed in connection herewith (a) do not require any material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required, except for such as have been obtained or made and are in full force
and effect, (b) will not violate any Laws with respect to such Loan Party or the
Organization Documents of such Loan Party, except in the case of a violation of
Law to the extent that such violation would not reasonably be expected to result
in a Material Adverse Effect (c) will not violate or result in a default under
any Contractual Obligation to which such Loan Party is party, except to the
extent that such violation or default would not reasonably be expected to result
in a Material Adverse Effect and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party, except to the extent that
such Lien would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 8. Use of Proceeds. The Borrower covenants and agrees that it will use
the proceeds of the Amended Term A Loans, the Amended Term B Loans and the
Amended Revolving Loans made on the Effective Date to consummate the Refinancing
and to pay related fees and expenses.

SECTION 9. Acknowledgments. Each Loan Party hereby expressly acknowledges the
terms of this Agreement and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Finance Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Agreement and the transactions contemplated hereby,
(ii) its guarantee of the Obligations (including, without limitation, the
Amended Term A Loans, the Amended Term B Loans and the Amended Revolving Loans)
under the Collateral Documents and (iii) its grant of Liens on the Collateral to
secure the Financing Obligations (including, without limitation, the Amended
Term A Loans, the Amended Term B Loans and the Amended Revolving Loans) pursuant
to the Collateral Documents.

SECTION 10. Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except pursuant to a writing signed by each of the
parties hereto.

 

-8-



--------------------------------------------------------------------------------

SECTION 11. Liens Unimpaired. After giving effect to this Agreement, and except
as set forth in the Schedules to the Pledge Agreement and the Schedules to the
Security Agreement, each as amended and restated by this Agreement, neither the
modification of the Credit Agreement effected pursuant to this Agreement nor the
execution, delivery, performance or effectiveness of this Agreement:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Finance Document, and such Liens continue unimpaired with the
same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred; or

(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

SECTION 12. Entire Agreement. This Agreement, the Amended and Restated Credit
Agreement and the other Loan Documents constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties hereto with respect to the subject matter hereof.
Except as expressly set forth herein, this Agreement and the Amended and
Restated Credit Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the “Credit Agreement”, whether direct or
indirect, shall hereafter be deemed to be a reference to the Amended and
Restated Credit Agreement and that this Agreement is a “Loan Document”.

SECTION 13. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS 10.17 AND 10.18 OF THE AMENDED
AND RESTATED CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS
AMENDMENT AND SHALL APPLY HERETO.

SECTION 14. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic means of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

SECTION 16. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of Page Intentionally Left Blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their authorized signatories as of the date first
above written.

 

VERIFONE, INC., as the Borrower By:  

/s/ Marc Rothman

Name:   Marc Rothman Title:   Executive Vice President and Chief Financial
Officer VERIFONE INTERMEDIATE HOLDINGS, INC., as Guarantor By:  

/s/ Marc Rothman

Name:   Marc Rothman Title:   Executive Vice President and Chief Financial
Officer

GLOBAL BAY MOBILE TECHNOLOGIES INC.,

as a Subsidiary Guarantor

By:  

/s/ Marc Rothman

Name:   Marc Rothman Title:   Executive Vice President and Chief Financial
Officer

HYPERCOM CORPORATION,

as a Subsidiary Guarantor

By:  

/s/ Marc Rothman

Name:   Marc Rothman Title:   Executive Vice President and Chief Financial
Officer

VERIFONE MEDIA, LLC,

as a Subsidiary Guarantor

By:  

/s/ Marc Rothman

Name:   Marc Rothman Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Fronting
New Term B Lender By:  

/s/ Keith Winzenried

Name:   Keith Winzenried Title:   Credit Executive



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a New Revolving Lender By:  

/s/ Mark Gronich

Name:   Mark Gronich Title:   Authorized Signatory



--------------------------------------------------------------------------------

BNP PARIBAS,

as a New Revolving Lender

By:  

/s/ Nicolas Rabier

Name:   Nicolas Rabier Title:   Managing Director By:  

/s/ Brendan Heneghan

Name:   Brendan Heneghan Title:   Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a New Revolving Lender

By:  

/s/ Jeannette Lu

Name:   Jeannette Lu Title:   Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as a New Term A Lender By:  

/s/ Sheryl Squires Kerley

Name:   Sheryl Squires Kerley Title:   Vice President

SUNTRUST BANK,

as a New Revolving Lender

By:  

/s/ Sheryl Squires Kerley

Name:   Sheryl Squires Kerley Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as a New Revolving Lender By:  

/s/ Matthew S. Thoreson

Name:   Matthew S. Thoreson Title:   Senior Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a New Revolving Lender By:  

/s/ Irina Dimova

Name:   Irina Dimova Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a New Revolving Lender By:  

/s/ Keith Winzenried

Name:   Keith Winzenried Title:   Credit Executive



--------------------------------------------------------------------------------

COMERICA BANK, as a New Revolving Lender By:  

/s/ Mark C. Skrzynski Jr.

Name:   Mark C. Skrzynski Jr. Title:   Vice President



--------------------------------------------------------------------------------

BANK OF THE WEST, as a New Revolving Lender By:  

/s/ Kathy Rosner-Galitz.

Name:   Kathy Rosner-Galitz Title:   Senior VP and Regional Manager



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a New Revolving Lender

By:  

/s/ Matthew S. Thoreson

Name:   Matthew S. Thoreson Title:   Senior Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a New Revolving Lender By:  

/s/ Irina Dimova

Name:   Irina Dimova Title:   Vice President



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A. as a New Term A Lender By:  

/s/ Min Park

Name:  

Min Park

Title:   Vice President

MUFG UNION BANK, N.A.

as a New Revolving Lender

By:  

/s/ Min Park

Name:   Min Park Title:   Vice President



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK

CO., LTD LOS ANGELES BRANCH

as a New Revolving Lender

By:  

/s/ YiMing Ko

Name:   YiMing Ko Title:   VP & General manager



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a New Term A Lender By:  

/s/ Mark Gibbs

Name:   Mark Gibbs Title:   Senior Vice President

HSBC BANK USA, N.A.,

as a New Revolving Lender

By:  

/s/ Mark Gibbs

Name:   Mark Gibbs Title:   Senior Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a New Term A Lender By:  

/s/ David W. Kee

Name:   David W. Kee Title:   Managing Director

SUMITOMO MITSUI BANKING CORPORATION,

as a New Revolving Lender

By:  

/s/ David W. Kee

Name:   David W. Kee Title:   Managing Director



--------------------------------------------------------------------------------

DBS BANK LTD., LOS ANGELES AGENCY as a New Revolving Lender By:  

/s/ Rose Park

Name:   Rose Park Title:   Portfolio Director



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a New Revolving Lender By:  

/s/ Glen Mastey

Name:   Glen Mastey Title:   Managing Director



--------------------------------------------------------------------------------

AXA IM PARIS SA FOR AND ON BEHALF OF

MATIGNON DERIVATIVES LOANS,

as a New Term A Lender

By:  

/s/ Alexandre Thierry

Name:   Alexandre Thierry Title:   Portfolio Manager By:  

/s/ Olivier Testard

Name:   Olivier Testard Title:   Deputy Head of Credit Research



--------------------------------------------------------------------------------

AXA IM PARIS SA FOR AND ON BEHALF OF

MATIGNON LEVERAGED LOANS LIMITED,

as a New Term A Lender

By:  

/s/ Alexandre Thierry

Name:   Alexandre Thierry Title:   Portfolio Manager By:  

/s/ Olivier Testard

Name:   Olivier Testard Title:   Deputy Head of Credit Research



--------------------------------------------------------------------------------

MANUFACTURERS BANK, as a New Term A Lender By:  

/s/ Sean Walker

Name:   Sean Walker Title:   Senior Vice President



--------------------------------------------------------------------------------

WEBSTER BANK, NATIONAL ASSOCIATION as a New Term A Lender By:  

/s/ Scott McGavin

Name:   Scott McGavin Title:   Vice President



--------------------------------------------------------------------------------

BNP PARIBAS, as a New Term A Lender By:  

/s/ Nicolas Rabier

Name:   Nicolas Rabier Title:   Managing Director By:  

/s/ Brendan Heneghan

Name:   Brendan Heneghan Title:   Director



--------------------------------------------------------------------------------

BANK OF THE WEST, as a New Term A Lender By:  

/s/ Kathy Rosner-Galitz.

Name:   Kathy Rosner-Galitz Title:   Senior VP and Regional Manager



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a New Term A Lender By:  

/s/ Jeannette Lu

Name:   Jeannette Lu Title:   Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a New Term A Lender By:  

/s/ Mark Gronich

Name:   Mark Gronich Title:   Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as a New Term A Lender By:  

/s/ Matthew S. Thoreson

Name:   Matthew S. Thoreson Title:   Senior Vice President



--------------------------------------------------------------------------------

DBS BANK LTD., LOS ANGELES AGENCY as a New Term A Lender By:  

/s/ Rose Park

Name:   Rose Park Title:   Portfolio Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a New Term A Lender By:  

/s/ Irina Dimova

Name:   Irina Dimova Title:   Vice President



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as a New Term A Lender By:  

/s/ Jan M. Sam

Name:   Jan M. Sam Title:   Vice President



--------------------------------------------------------------------------------

COMERICA BANK, as a New Term A Lender By:  

/s/ Mark C. Skrzynski Jr.

Name:   Mark C. Skrzynski Jr. Title:   Vice President



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK

CO., LTD LOS ANGELES BRANCH

as a New Term A Lender

By:  

/s/ YiMing Ko

Name:   YiMing Ko Title:   VP & General manager



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a New Term A Lender By:  

/s/ Keith Winzenried

Name:   Keith Winzenried Title:   Credit Executive



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a New Term A Lender By:  

/s/ Glen Mastey

Name:   Glen Mastey Title:   Managing Director



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

JMP Credit Advisors CLOI, Ltd.

as a Lender (type name of the legal entity) By:  

/s/ April C. Lowry

Name:   April C. Lowry Title:   Director [If a second signature is necessary:
By:  

 

Name:   Title:]   Amount of Term A Loans outstanding

$866,822.06



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

CIFC Funding 2006 - I, Ltd. By:   CIFC Asset Management LLC,  

its Collateral Manager

  as a Lender (type name of the legal entity) By:  

/s/ Robert Ranocchia

Name:   Robert Ranocchia Title:   Authorized Signatory Amount of Term A Loans
outstanding

771,523.02



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

CIFC Funding 2006 - I, Ltd. By:   CIFC Asset Management LLC,  

its Collateral Manager

  as a Lender (type name of the legal entity) By:  

/s/ Robert Ranocchia

Name:   Robert Ranocchia Title:   Authorized Signatory Amount of Term A Loans
outstanding

427,993.39



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Bridgeport CLO Ltd. By:   Deerfield Capital Management LLC,  

its Collateral Manager

  as a Lender (type name of the legal entity) By:  

/s/ Robert Ranocchia

Name:   Robert Ranocchia Title:   Authorized Signatory Amount of Term A Loans
outstanding

2,139,966.95



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

By:  

AIRLIE CLO 2006 - II LTD

  as a Lender (type name of the legal entity) By:  

/s/ Seth Cameron

Name:   Seth Cameron Title:   Portfolio Manager [If a second signature is
necessary: By:  

 

Name:   Title: ]   Amount of Term A Loans outstanding

$4,426,370.07



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Flatiron CLO 2007-1 Ltd. By:   New York Life Investment Management LLC,   As
Collateral Manager and Attorney-In-Fact By:  

/s/ F. David Melka

Name:   F. David Melka Title:   Senior Director [If a second signature is
necessary: By:  

 

Name:   Title: ]   Amount of Term A Loans outstanding

$3,218,554.53



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Silverado CLO 2006-II Ltd. By:   New York Life Investment Management LLC,   As
Portfolio Manager and Attorney-in-Fact By:  

/s/ F. David Melka

Name:   F. David Melka Title:   Senior Director [If a second signature is
necessary: By:  

 

Name:   Title: ]   Amount of Term A Loans outstanding

$4,433,225.40



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

NYLIM Flatiron CLO 2006-1 Ltd. By:   New York Life Investment Management LLC,  
As Collateral Manager and Attorney-In-Fact By:  

/s/ F. David Melka

Name:   F. David Melka Title:   Senior Director [If a second signature is
necessary: By:  

 

Name:   Title: ]   Amount of Term A Loans outstanding

$6,080,947.79



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

JFIN CLO 2007 LTD., as a Lender By:   Jefferies Finance LLC as Collateral
Manager By:  

/s/ Kevin Stephens

Name:   Kevin Stephens Title:   Closing Manager Amount of Term A Loans
outstanding

$1,850,472.17



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

ST. JAMES RIVER CLO, LTD., as a Lender By:  
Babson Capital Management LLC as Collateral   Manager By:  

/s/ Charles M. Creech III

Name:   Charles M. Creech III Title:   Director Amount of Term A Loans
outstanding

$3,651,807.77



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

BABSON CLO LTD. 2011-1, as a Lender By:   Babson Capital Management LLC as
Collateral   Manager By:  

/s/ Charles M. Creech III

Name:   Charles M. Creech III Title:   Director Amount of Term A Loans
outstanding

$1,916,391.61



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

BABSON CLO LTD. 2006-II, as a Lender By:   Babson Capital Management LLC as
Collateral   Manager By:  

/s/ Charles M. Creech III

Name:   Charles M. Creech III Title:   Director Amount of Term A Loans
outstanding

$4,589,327.99



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Voya CLO V, Ltd. By:   Voya Alternative Asset Management   LLC, as its
investment manager               as a Lender (type name of the legal entity) By:
 

/s/ Jim Essert

Name:   Jim Essert Title:   Senior Vice President Amount of Term A Loans
outstanding

1,943,473.39



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Voya CLO IV, Ltd. By:   Voya Alternative Asset Management  

LLC, as its investment manager            

  as a Lender (type name of the legal entity) By:  

/s/ Jim Essert

Name:   Jim Essert Title:   Senior Vice President Amount of Term A Loans
outstanding

1,943,473.39



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Voya CLO II, Ltd. By:   Voya Alternative Asset Management  

LLC, as its investment manager

  as a Lender (type name of the legal entity) By:  

/s/ Jim Essert

Name:   Jim Essert Title:   Senior Vice President Amount of Term A Loans
outstanding

5,670,162.64



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

MADISON PARK FUNDING III, LTD. By:   Credit Suisse Asset Management, LLC,  

as collateral manager

  as a Lender (type name of the legal entity) By:  

/s/ Thomas Flannery

Name:   Thomas Flannery Title:   Authorized Signatory Amount of Term A Loans
outstanding

912,951.95



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Avery Street CLO, Ltd.  

 

  as a Lender (type name of the legal entity) By:  

/s/ Scott D’Orsi

Name:   Scott D’Orsi Title:   Portfolio Manager Amount of Term A Loans
outstanding

1,283,980.17



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Manufacturers Bank, as a Lender By:  

/s/ Sean Walker

Name:   Sean Walker Title:   Senior Vice President Amount of Term A Loans
outstanding

$8,559,867.80



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

DBS Bank Ltd., Los Angeles Agency, as a Lender By:  

/s/Aik Lim Kok

Name:   Aik Lim Kok Title:   Chief Operating Officer Amount of Term A Loans
outstanding

$40,153,561.69



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

  Centurion CDO 9 Limited By:   Columbia Management Investment Advisers, LLC,  

As Collateral Manager

  as a Lender (type name of the legal entity) By:  

/s/ Steven B. Staver

Name:   Steven B. Staver Title:   Assistant Vice President Amount of Term A
Loans outstanding

5,751,597.28



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Cent CDO XI Limited By:   Columbia Management Investment Advisers, LLC,  

As Collateral Manager

  as a Lender (type name of the legal entity) By:  

/s/ Steven B. Staver

Name:   Steven B. Staver Title:   Assistant Vice President Amount of Term A
Loans outstanding

7,120,217.73



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Cent CDO 14 Limited By:   Columbia Management Investment Advisers, LLC,  

As Collateral Manager

  as a Lender (type name of the legal entity) By:  

/s/ Steven B. Staver

Name:   Steven B. Staver Title:   Assistant Vice President Amount of Term A
Loans outstanding

4,016,988.57



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Cent CDO 10 Limited By:   Columbia Management Investment Advisers, LLC,  

As Collateral Manager

  as a Lender (type name of the legal entity) By:  

/s/ Steven B. Staver

Name:   Steven B. Staver Title   Assistant Vice President Amount of Term A Loans
outstanding

4,028,683.46



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Union Bank, N.A

as a Lender (type name of the legal entity) By:  

/s/ Annabella Guo

Name:   Annabella Guo Title:   Vice President [If a second signature is
necessary: By:  

/s/ Min Park

Name:   Min Park Title: ]   Assistant Vice President Amount of Term A Loans
outstanding

$46,223,286 as of 6/23/14



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

PPM GRAYHAWK CLO, LTD By: PPM America, Inc., as Collateral Manager By:  

/s/ Chris Kappas

  Chris Kappas   Managing Director

 

Amount of Term A Loans outstanding

$2,815,290.30



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Royal Bank of Canada, as a Lender By:  

/s/ Mark Gronich

Name:   Mark Gronich Title:   Authorized Signatory Amount of Term A Loans
outstanding

$78,371,281.49



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Scott McGavin

Name:   Scott McGavin Title:   Vice President Amount of Term A Loans outstanding

$8,310,901.02



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

CALLIDUS DEBT PARTNERS CLO FUND V,

LTD.

By: GSO / Blackstone Debt Funds Management LLC as Collateral Manager as a Lender
(type name of the legal entity) By:  

/s/ Thomas Iannarone

Name:   Thomas Iannarone Title:   Authorized Signatory [If a second signature is
necessary: By:  

 

Name:   Title: ]   Amount of Term A Loans outstanding

$1,772,796.84



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

as a Lender: Flagship CLO VI By:   Deutsche Investment Management Americas, Inc.
  As Collateral Manager By:  

/s/ Eric S. Meyer

  Eric S. Meyer, Managing Director By:  

/s/ Paula Penkal

Name:   Paula Penkal Title:   Vice President Amount of Term A Loans outstanding

$5,725,189.25



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

as a Lender: Flagship CLO VI By:   Deutsche Investment Management Americas, Inc.
  (as successor in interest to Deutsche Asset   Management, Inc.),   As
Collateral Manager By:  

/s/ Eric S. Meyer

  Eric S. Meyer, Managing Director By:  

/s/ Paula Penkal

Name:   Paula Penkal Title:   Vice President Amount of Term A Loans outstanding

$6,103,583.89



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

JPMorgan Chase Bank, N.A., as a Lender By:  

/s/ Keith Winzenried

Name:   Keith Winzenried Title:   Credit Executive Amount of Term A Loans
outstanding

$67,707,360.47



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

MUFG Union Bank, N.A.

as a Lender (type name of the legal entity) By:  

/s/ Min Park

Name:   Min Park Title:   Vice President [If a second signature is necessary:
By:  

 

Name:   Title: ]   Amount of Term A Loans outstanding

$46,223,286



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ David W. Kee

Name:   David W. Kee Title:   Managing Director Amount of Term A Loans
outstanding

$42,038,048.45



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

FIRST HAWAIIAN BANK, as a Lender By:  

/s/ Jan M. Sarn

Name:   Jan M. Sarn Title:   Vice President Amount of Term A Loans outstanding

$12,466,351.55 (10,000,000.00 allocated)



--------------------------------------------------------------------------------

Existing Term A Lenders

The undersigned Term A Lender hereby irrevocably and unconditionally
(i) approves the Agreement and the certain amendments set forth therein and
(ii) consents to convert 100% of the outstanding principal amount of the
Existing Term A Loans held by such Lender (or such lesser amount allocated to
such Lender by the Joint Lead Arrangers and Bookrunners) into an Amended Term A
Loan in a like principal amount and to consent to the Agreement as a Converting
Term A Lender.

 

Comerica Bank                                 
                                   , as a Lender (type name of the legal entity)
By:  

/s/ Mark C. Skrzynski Jr.

Name:   Mark C. Skrzynski Jr. Title:   Vice President Amount of Term A Loans
outstanding

$12,088,583.30



--------------------------------------------------------------------------------

ANNEX A

Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of July 8, 2014

among

VERIFONE INTERMEDIATE HOLDINGS, INC.,

VERIFONE, INC.,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, an L/C Issuer and Swing Line Lender,

BANK OF AMERICA, N.A.,

as Syndication Agent,

BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP., RBC CAPITAL MARKETS,

MUFG UNION BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP. and MUFG UNION BANK, N.A.

as Joint Book Runners

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS1 AND WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Runners

 

 

1  RBC Capital Markets is a brand name for the capital markets business
activities of Royal Bank of Canada.



--------------------------------------------------------------------------------

TABLE OF CONTENTS2

 

          Page  

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

  

  

Section 1.01   

Defined Terms

     1    Section 1.02   

Other Interpretative Provisions

     56    Section 1.03   

Accounting Terms and Determinations

     56    Section 1.04   

Rounding

     57    Section 1.05   

References to Agreements and Laws

     57    Section 1.06   

Times of Day

     58    Section 1.07   

Letter of Credit Amounts

     58    Section 1.08   

Classes and Types of Borrowings

     58    Section 1.09   

Exchange Rates

     58    Section 1.10   

Certain Determinations

     58    Section 1.11   

Amendment and Restatement of Predecessor Credit Agreement; Effect on Predecessor
Credit Agreement

     59    Section 1.12   

Reaffirmation of Predecessor Loan Documents

     59   

ARTICLE II

THE CREDIT FACILITIES

  

  

Section 2.01   

Commitments to Lend

     60    Section 2.02   

Notice of Borrowings

     63    Section 2.03   

Notice to Lenders; Funding of Loans

     64    Section 2.04   

Evidence of Loans

     66    Section 2.05   

Letters of Credit

     67    Section 2.06   

Interest

     78    Section 2.07   

Extension and Conversion

     80    Section 2.08   

Maturity of Loans

     81    Section 2.09   

Prepayments

     83    Section 2.10   

Revolving Commitments

     90    Section 2.11   

Fees

     93    Section 2.12   

Pro-rata Treatment

     94    Section 2.13   

Sharing of Payments

     95    Section 2.14   

Payments; Computations

     95    Section 2.15   

Incremental and Refinancing Facilities

     97    Section 2.16   

Extensions of Term Loans and Revolving Commitments

     100    Section 2.17   

Defaulting Lenders

     102   

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

  

  

Section 3.01   

Taxes

     105    Section 3.02   

Illegality

     106   

 

2  The Table of Contents is not part of the Credit Agreement.

 

i



--------------------------------------------------------------------------------

Section 3.03   

Inability to Determine Rates

     107    Section 3.04   

Increased Costs and Reduced Return; Capital Adequacy

     109    Section 3.05   

Funding Losses

     111    Section 3.06   

Base Rate Loans Substituted for Affected Eurodollar Loans

     111    Section 3.07   

Survival

     112   

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

  

Section 4.01   

Conditions to Initial Credit Extension

     112    Section 4.02   

Conditions to All Credit Extensions

     112   

ARTICLE V

REPRESENTATIONS AND WARRANTIES

  

  

Section 5.01   

Existence, Qualification and Power; Compliance with Laws

     113    Section 5.02   

Authorization; No Contravention

     113    Section 5.03   

Governmental Authorization; Other Consents

     113    Section 5.04   

Binding Effect

     113    Section 5.05   

Financial Condition; No Material Adverse Effect

     113    Section 5.06   

Litigation

     114    Section 5.07   

No Default

     114    Section 5.08   

Ownership of Property; Liens

     114    Section 5.09   

Environmental Compliance

     115    Section 5.10   

Insurance

     115    Section 5.11   

Taxes

     115    Section 5.12   

ERISA; Foreign Pension Plans; Employee Benefit Arrangements

     115    Section 5.13   

Subsidiaries

     117    Section 5.14   

Margin Regulations; Investment Company Act

     117    Section 5.15   

Disclosure

     117    Section 5.16   

Compliance with Law

     118    Section 5.17   

Intellectual Property

     118    Section 5.18   

Purpose of Loans and Letters of Credit

     118    Section 5.19   

Labor Matters

     118    Section 5.20   

Collateral Documents

     118    Section 5.21   

Ownership

     119    Section 5.22   

Anti-Corruption Laws and Sanctions

     119    Section 5.23   

Solvency

     119   

ARTICLE VI

AFFIRMATIVE COVENANTS

  

  

Section 6.01   

Financial Statements

     120    Section 6.02   

Certificates; Other Information

     120    Section 6.03   

Notices

     123    Section 6.04   

Payment of Obligations

     124    Section 6.05   

Preservation of Existence Etc.; Compliance

     124    Section 6.06   

Maintenance of Properties

     124    Section 6.07   

Insurance

     124    Section 6.08   

Compliance with Laws

     125   

 

ii



--------------------------------------------------------------------------------

Section 6.09   

Books and Records; Lender Meeting

     126    Section 6.10   

Inspection Rights

     126    Section 6.11   

Use of Proceeds

     126    Section 6.12   

Additional Loan Parties; Additional Security

     126    Section 6.13   

Maintenance of Ratings

     129    Section 6.14   

Designation of Subsidiaries

     129    Section 6.15   

Post-Closing Matters

     129   

ARTICLE VII

NEGATIVE COVENANTS

  

  

Section 7.01   

Limitation on Indebtedness

     129    Section 7.02   

Restriction on Liens

     134    Section 7.03   

Restrictions with Respect to Intercorporate Transfers

     137    Section 7.04   

Consolidation, Merger and Dissolution

     138    Section 7.05   

Asset Dispositions

     139    Section 7.06   

Investments

     142    Section 7.07   

Restricted Payments, etc.

     145    Section 7.08   

Payments of Indebtedness, etc.

     147    Section 7.09   

Transactions with Affiliates

     148    Section 7.10   

Additional Negative Pledges

     148    Section 7.11   

Financial Covenants

     149    Section 7.12   

Independence of Covenants

     149    Section 7.13   

Use of Proceeds

     149   

ARTICLE VIII

DEFAULTS

  

  

Section 8.01   

Events of Default

     149    Section 8.02   

Acceleration; Remedies

     152    Section 8.03   

Application of Funds

     153    Section 8.04   

Rescission of Event of Default

     154   

ARTICLE IX

AGENCY PROVISIONS

  

  

Section 9.01   

Appointment and Authorization of the Agents

     154    Section 9.02   

Delegation of Duties

     155    Section 9.03   

Exculpatory Provisions

     155    Section 9.04   

Reliance on Communications

     156    Section 9.05   

Notice of Default

     156    Section 9.06   

Credit Decision; Disclosure of Information by Administrative Agent; No Reliance
on Arrangers’ or Agents’ Customer Identification Program

     156    Section 9.07   

Indemnification

     157    Section 9.08   

Agents in Their Individual Capacity

     158    Section 9.09   

Successor Agents

     158    Section 9.10   

Administrative Agent May File Proofs of Claim

     159    Section 9.11   

Collateral and Guaranty Matters

     160    Section 9.12   

Related Obligations

     161    Section 9.13   

Other Agents; Arrangers and Managers

     161   

 

iii



--------------------------------------------------------------------------------

Section 9.14   

Agents’ Fees; Arranger Fee

     162   

ARTICLE X

MISCELLANEOUS

  

  

Section 10.01   

Amendments, Etc

     162   Section 10.02   

Notices and Other Communications; Facsimile Copies

     164   Section 10.03   

No Waiver; Cumulative Remedies

     165   Section 10.04   

Attorney Costs, Expenses and Taxes

     165   Section 10.05   

Indemnification

     166   Section 10.06   

Payments Set Aside

     167   Section 10.07   

Successors and Assigns

     167   Section 10.08   

Confidentiality

     172   Section 10.09   

Set-off

     173   Section 10.10   

Interest Rate Limitation

     174   Section 10.11   

Counterparts

     174   Section 10.12   

Integration

     174   Section 10.13   

Survival of Representations and Warranties

     174   Section 10.14   

Severability

     174   Section 10.15   

Tax Forms

     174   Section 10.16   

Headings

     176   Section 10.17   

Governing Law; Submission to Jurisdiction

     176   Section 10.18   

Waiver of Right to Trial by Jury

     177   Section 10.19   

U.S. Patriot Act Notice; Lenders’ Compliance Certification

     177   Section 10.20   

Defaulting Lenders

     178   Section 10.21   

Binding Effect

     178   Section 10.22   

Judgment Currency

     178   Section 10.23   

Conflict

     178   Section 10.24   

No Fiduciary Relationship

     178  

 

Schedules:      Schedule 1.01A   -    Consolidated Cash Interest Expense
Schedule 1.01B   -    Consolidated EBITDA Schedule 2.01   -    Lenders and
Commitments Schedule 5.06   -    Litigation Schedule 5.12   -    ERISA Schedule
5.13   -    Subsidiaries Schedule 5.16   -    Compliance with Law Schedule 5.17
  -    Intellectual Property Schedule 5.21   -    Ownership Schedule 6.15   -   
Post-Closing Matters Schedule 7.01   -    Indebtedness Schedule 7.02   -   
Existing Liens Schedule 7.06   -    Existing Investments Schedule 10.02   -   
Administrative Agent’s Office, Certain Addresses for Notices

 

iv



--------------------------------------------------------------------------------

Exhibits:      Exhibit A-1   -    Form of Notice of Borrowing Exhibit A-2   -   
Form of Notice of Extension/Conversion Exhibit A-3   -    Form of Letter of
Credit Request Exhibit A-4   -    Form of Swing Line Loan Request Exhibit B-1  
-    Form of Revolving Note Exhibit B-2   -    Form of Term A Note Exhibit B-3  
-    Form of Term B Note Exhibit B-4   -    Form of Swing Line Note Exhibit C  
-    Form of Assignment and Assumption Exhibit D   -    Form of Compliance
Certificate Exhibit E   -    [Reserved] Exhibit F-1   -    [Reserved] Exhibit
F-2   -    [Reserved] Exhibit F-3   -    Form of Perfection Certificate Exhibit
G   -    Form of Loan Party Accession Agreement Exhibit H   -    Form of
Discounted Prepayment Option Notice Exhibit I   -    Form of Lender
Participation Notice Exhibit J   -    Form of Discounted Voluntary Prepayment
Notice Exhibit K-1   -    Form of U.S. Tax Certificate for Non-U.S. Lenders that
are not Partnerships for U.S. Federal Income Tax Purposes Exhibit K-2   -   
Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes Exhibit K-3   -   

Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit K-4   -    Form of U.S. Tax Certificate for Non-U.S. Participants that
are Partnerships for U.S. Federal Income Tax Purposes Exhibit L-1   -    Form of
Opinion of Counsel Exhibit L-2   -    Form of General Counsel Opinion Exhibit M
  -    Form of Intercompany Note Exhibit N   -    Form of Intercompany Note
Subordination Provisions

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement is entered into as of July 8, 2014
among VERIFONE INTERMEDIATE HOLDINGS, INC., a Delaware corporation (“Holdings”),
VERIFONE, INC., a Delaware corporation (the “Borrower”), each lender from time
to time party hereto (collectively, the “Lenders” and, individually, a “Lender”)
and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent for the
Lenders, as Swing Line Lender and as an L/C Issuer.

Holdings, the Borrower, JPMorgan Chase Bank, N.A., as administrative agent for
the lenders thereunder, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Bank, National Association, as co-syndication agents and Barclays
Bank PLC and RBC Capital Markets, as co-documentation agents, are party to a
Credit Agreement, dated as of December 28, 2011, as amended, modified or
supplemented to the date hereof (as so amended, modified or supplemented, the
“Predecessor Credit Agreement”), pursuant to which the lenders thereunder have
made loans and advances to the Borrower secured by a Lien on the Collateral.

Holdings, the Borrower, the Lenders and JPMCB wish to amend and restate the
Predecessor Credit Agreement and each of the other loan documents thereunder in
their entirety, without constituting a novation, to continue to make the Loans
and to further secure the payment and performance of the Finance Obligations by
continuing to pledge and grant, without constituting a novation, a security
interest and Lien on the Collateral as security for the Finance Obligations.

Pursuant to the Amendment and Restatement Agreement dated as of July 8, 2014
(the “Amendment Agreement”), among Holdings, the Borrower, the Lenders party
thereto and JPMCB and upon satisfaction of the condition contained therein, the
Predecessor Credit Agreement shall be deemed to be amended and restated and
replaced in its entirety, without constituting a novation, by this Agreement.

Accordingly, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.09(c)(iii).

“Acceptance Date” has the meaning specified in Section 2.09(c)(ii).

“Accession Agreement” means a Loan Party Accession Agreement, substantially in
the form of Exhibit G hereto, executed and delivered by an Additional Subsidiary
Guarantor after the Closing Date in accordance with Section 6.12(a) or (d).

“Accounting Change” has the meaning specified in Section 1.03.

“Additional Credit Extension Amendment” means an amendment (or, if agreed by the
Borrower and the Administrative Agent, an amendment and restatement) of this
Agreement and, if applicable, the other Finance Documents entered into pursuant
to Section 2.15 or Section 2.16.

“Additional Collateral Documents” has the meaning specified in Section 6.12(b).



--------------------------------------------------------------------------------

“Additional Facilities” has the meaning specified in Section 7.01(xv).

“Additional Lender” means, at any time, any bank or other financial institution
(including any such bank or financial institution that is a Lender at such time)
that agrees to provide any portion of any Incremental Term Loan, Incremental
Revolving Commitment Increase or New Revolving Commitment pursuant to an
Additional Credit Extension Amendment in accordance with Section 2.15.

“Additional Subsidiary Guarantor” means each Person that becomes a Subsidiary
Guarantor after the Closing Date by execution of an Accession Agreement as
provided in Section 6.12.

“Adjusted Eurodollar Rate” means, for the Interest Period for each Eurodollar
Loan, the quotient obtained (rounded upward, if necessary, to the next higher
1/100th of 1%) by dividing (i) the applicable Eurodollar Rate, in the case of
any Eurodollar Loan other than a Foreign Currency Loan, or applicable EURIBOR,
in the case of any Foreign Currency Loan, for such Interest Period by (ii) 1.00
minus the Eurodollar Reserve Percentage; provided that with respect to Term B
Loans only the Adjusted Eurodollar Rate shall not be less than 0.75% per annum.

“Adjusted Total New Revolving Commitment” means, at any time, with respect to
any Class of New Revolving Commitments, the aggregate New Revolving Commitment
of all Lenders in respect of such Class less the aggregate New Revolving
Commitments of all Defaulting Lenders in such Class.

“Adjusted Total Revolving Commitment” means, at any time, the aggregate
Revolving Commitments of all Lenders less the aggregate Revolving Commitments of
all Defaulting Lenders in such Class.

“Administrative Agent” means JPMCB, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent appointed
in accordance with Section 9.09.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means the Administrative Agent, each of the Co-Documentation Agents, the
Syndication Agent or the Collateral Agent and any successors and assigns in such
capacity appointed in accordance with Section 9.09, and “Agents” means any two
or more of them.

“Agent-Related Persons” means the Administrative Agent and the Collateral Agent,
together with their respective Affiliates (including, in the case of JPMCB in
its capacity as the Administrative Agent, J.P. Morgan Securities LLC), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
modified or supplemented from time to time.

 

-2-



--------------------------------------------------------------------------------

“Amendment Agreement” has the meaning specified in the preliminary statements
hereto.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, or corruption.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money-laundering,
including, without limitation, (i) Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, (ii) the U.S. Patriot Act, (iii) the International Emergency Economic
Power Act, 50 U.S.C. §1701 et seq., (iv) the Bank Secrecy Act, (v) the Trading
with the Enemy Act, 50 U.S.C. App. 1 et seq. and (vi) any related rules and
regulations of the U.S. Treasury Department’s Office of Foreign Assets Control
or any other Governmental Authority, in each case as the same may be amended,
supplemented, modified, replaced or otherwise in effect from time to time.

“Applicable Discount” has the meaning specified in Section 2.09(c)(iii).

“Applicable Lending Office” means (i) with respect to any Lender and for each
Type of Loan, the “Lending Office” of such Lender (or of an Affiliate of such
Lender) designated for such Type of Loan in such Lender’s Administrative
Questionnaire or in any applicable Assignment and Assumption pursuant to which
such Lender became a Lender hereunder or such other office of such Lender (or of
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type are to be made and maintained and (ii) with respect to any L/C Issuer and
for each Letter of Credit, the “Lending Office” of such L/C Issuer (or of an
Affiliate of such L/C Issuer) designated on the signature pages hereto or such
other office of such L/C Issuer (or of an Affiliate of such L/C Issuer) as such
L/C Issuer may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Letters of Credit are to be issued and
maintained.

“Applicable Margin” means a percentage per annum equal to:

(a) With respect to Term A Loans and Revolving Loans, (i) until delivery of the
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a) for the first fiscal quarter of Parent Holdings ending after the
Closing Date, 2.50% if such Loans are Eurodollar Loans and 1.50% if such Loans
are Base Rate Loans and (ii) thereafter, the following percentages based upon
the Maintenance Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a);
provided, in each case, that if the Borrower shall obtain public corporate
ratings from S&P and public corporate family ratings from Moody’s of BB and Ba2
(or better), respectively, for so long as the Borrower maintains such public
corporate ratings, the Applicable Margin shall be reduced by 0.25% from the
Applicable Margin that would otherwise be applicable:

 

Applicable Margin for Term A Loans and Revolving Loans

 

Pricing Level

   Maintenance Leverage Ratio    Eurodollar Loans     Base Rate Loans  

          1

   > 3.75:1.00      2.75 %      1.75 % 

          2

   <3.75:1.00 but > 3.00:1.00      2.50 %      1.50 % 

          3

   < 3.00:1.00 but > 2.50:1.00      2.25 %      1.25 % 

          4

   < 2.50:1.00 but > 2.00:1.00      2.00 %      1.00 % 

          5

   < 2.00:1.00 but > 1.50:1.00      1.75 %      0.75 % 

          6

   < 1.50:1.00      1.50 %      0.50 % 

 

-3-



--------------------------------------------------------------------------------

(b) With respect to Term B Loans, 2.75% if such Loans are Eurodollar Loans and
1.75% if such Loans are Base Rate Loans.

(c) With respect to (i) the Commitment Fee to be paid pursuant to
Section 2.11(a) and (ii) the Standby Letter of Credit Fee and the Trade Letter
of Credit Fee (each an “L/C Fee”) to be paid pursuant to Section 2.11(b), in
each case (A) until delivery of the Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a) for the first fiscal quarter of
Parent Holdings ending after the Closing Date, the Commitment Fee shall be
0.375% per annum and each L/C Fee shall be 2.50% per annum and (B) thereafter,
the following percentages per annum based upon the Maintenance Leverage Ratio as
set forth below; provided, in each case, that if the Borrower shall obtain
public corporate ratings from S&P and public corporate family ratings from
Moody’s of BB and Ba2 (or better), respectively, for so long as the Borrower
maintains such public corporate ratings, the Commitment Fee and the L/C Fee
shall be reduced by 0.25% from the Commitment Fee and L/C Fee, respectively,
that would otherwise be applicable; provided, further, that in no event shall
the Commitment Fee be less than 0.25%:

 

Commitment Fee and L/C Fee

 

Pricing Level

   Maintenance Leverage Ratio    Commitment Fee     L/C Fee             1   
> 3.75:1.00      0.50 %      2.75 %            2    <3.75:1.00 but > 3.00:1.00
     0.375 %      2.50 %            3    < 3.00:1.00 but > 2.50:1.00      0.375
%      2.25 %            4    < 2.50:1.00 but > 2.00:1.00      0.375 %      2.00
%            5    < 2.00:1.00 but > 1.50:1.00      0.30 %      1.75 % 
          6    < 1.50:1.00      0.25 %      1.50 % 

 

-4-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Margin resulting from a change in the
Maintenance Leverage Ratio shall become effective as of the first Business Day
immediately following the date on which a Compliance Certificate is delivered
pursuant to Section 6.02(a) and any increase or decrease in the Applicable
Margin resulting from a change in the ratings shall become effective as of the
first Business Day immediately following the date on which the Borrower obtains
such ratings; provided that (i) at the option of the Administrative Agent or the
Required Revolving Lenders, Pricing Level 2 (with respect to Revolving Loans,
the Commitment Fee and the L/C Fee) or the Required Term A Lenders (with respect
to Term A Loans), in each case shall apply as of the first Business Day after
the date on which a Compliance Certificate was required to have been delivered
but was not delivered, and shall continue to so apply to and including the date
on which such Compliance Certificate is so delivered (and thereafter the pricing
otherwise determined in accordance with this definition shall apply) and (ii) if
the Maintenance Leverage Ratio as set forth in a Compliance Certificate
delivered pursuant to Section 6.02(a) is determined to have been incorrect, then
the Applicable Margin for the relevant period shall be adjusted retroactively to
reflect the pricing which would have been applied in accordance with this
definition for such period based on the corrected Maintenance Leverage Ratio for
the relevant period, and any additional interest or fees owing as a result of
such readjustment shall be payable on demand.

“Applicable Percentage” has the meaning specified in Section 2.09(b)(ii).

“Approved Currency” means each of Dollars and Euro.

“Approved Fund” has the meaning specified in Section 10.07(g).

“Approved Lender” has the meaning specified in the definition of “Cash
Equivalents”.

“Asset Disposition” means any sale, (including any Sale/Leaseback Transaction,
whether or not involving a Capital Lease), lease, transfer or other disposition
(including any such transaction involving a transfer of assets effected by way
of merger or consolidation and including any sale or other disposition by any
Group Company of Equity Interests in one or more of its Subsidiaries, but
excluding any sale or other disposition by way of Casualty or Condemnation) by
any Group Company of any asset. For avoidance of doubt, an Equity Issuance by
the Borrower shall not constitute an Asset Disposition.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit C hereto.

“Attorney Costs” means and includes all reasonable and documented or invoiced
fees, expenses and disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, at any date, (i) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet as Indebtedness of such Person prepared as of such date in
accordance with GAAP, (ii) in respect of any Synthetic Lease Obligation of any
Person, the capitalized or principal amount of the remaining lease payments
under the relevant lease that would appear on a balance sheet as Indebtedness of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement were accounted for as a Capital Lease and (iii) in

 

-5-



--------------------------------------------------------------------------------

respect of any Sale/Leaseback Transaction, the lesser of (A) the present value,
discounted in accordance with GAAP at the interest rate implicit in the related
lease, of the obligations of the lessee for net rental payments over the
remaining term of such lease (including any period for which such lease has been
extended or may, at the option of the lessor be extended) and (B) the fair
market value of the assets subject to such Sale/Leaseback Transaction.

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent Holdings and its Consolidated Subsidiaries for the fiscal year ended
October 31, 2013 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Parent
Holdings and its Consolidated Subsidiaries, including the notes thereto,
included in the Parent Holdings’ Annual Report on Form 10-K for the year ended
October 31, 2013, filed with the SEC.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.05(c)(iii).

“Available Amount” means, at any time of determination (the “Available Amount
Reference Time”), an amount equal to the sum of:

(a) $50,000,000; plus

(b) the amount (which amount shall not be less than zero) equal to 50% of
Cumulative Consolidated Net Income as of the Available Amount Reference Time;
plus

(c) the amount of (i) any Debt Issuance or (ii) issuance of Debt Equivalents in
each case of clauses (i) and (ii) that have been converted into or exchanged for
Qualified Capital Stock (other than any debt issuances to the extent utilized in
connection with other transactions permitted pursuant to Section 7.06,
Section 7.07 or Section 7.08) received or made by the Borrower (or any direct or
indirect parent thereof and contributed by such parent to the Borrower as cash
equity) during the period from and including the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time; plus

(d) without duplication and to the extent not already included in the
calculation of Consolidated Net Income, the Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary from the sale, transfer or other
disposition of any Investment made pursuant to Section 7.06(a)(xiv) to the
extent received during the period from the Business Day immediately following
the Closing Date through the Available Amount Reference Time; plus

(e) without duplication and to the extent not already included in the
calculation of Consolidated Net Income, returns, profits, distributions and
other similar amounts or payments made to or received by the Borrower or any
Restricted Subsidiary on account of any Investment made pursuant to
Section 7.06(a)(xiv) to the extent of such payments in cash and Cash Equivalents
received during the period from the Business Day immediately following the
Closing Date through the Available Amount Reference Time; plus

(f) without duplication and to the extent not already included in the
Consolidated Net Income, the amount of any Investment in any Unrestricted
Subsidiary by the Borrower or any Restricted Subsidiary pursuant to
Section 7.06(a)(xiv) made upon the designation of such Unrestricted Subsidiary
as a Restricted Subsidiary or the merger or consolidation of such Unrestricted
Subsidiary into the Borrower or any Restricted Subsidiary, in each case to the
extent such designation, merger or consolidation occurs during the period from
the Business Day immediately following the Closing Date through the Available
Amount Reference Time; minus

 

-6-



--------------------------------------------------------------------------------

(g) the aggregate amount of (i) any Indebtedness incurred pursuant to
Section 7.01(ix)(D)(2) until such Indebtedness is redeemed, purchased, prepaid,
retired, defeased or otherwise extinguished, (ii) Investments made pursuant to
Section 7.06(a)(x)(A)(II) or Section 7.06(a)(xiv)(B), (iii) any Restricted
Payment made pursuant to Section 7.07(vi)(B) and (iv) any payments made pursuant
to Section 7.08(b)(iv)(B), in each case, during the period commencing on the
Closing Date and ending on or prior to the Available Amount Reference Time (and,
for purposes of this clause (g), without taking account of the intended usage of
the Available Amount at such Available Amount Reference Time).

“Availability Period” means in respect of the Revolving Commitments, the period
from and including the Closing Date to the earliest of (A) the Revolving
Termination Date, (B) the time of the termination of the Revolving Commitments
pursuant to Section 2.10 and (C) the time of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuers issue, extend
or increase Letters of Credit pursuant to Section 8.02.

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
and any successor statute thereto.

“Bank Secrecy Act” means the Financial Recordkeeping and Reporting of Currency
and Foreign Transactions Act of 1970, 31 U.S.C. 1051, et seq., as the same may
be amended, supplemented, modified, replaced or otherwise in effect from time to
time.

“Base Rate” means, (a) for Dollar denominated Loans, for any day, a rate per
annum equal to the highest of (i) the Federal Funds Rate plus  1⁄2 of 1%,
(ii) the rate of interest in effect for such day as publicly announced from time
to time by JPMCB as its “prime rate” in effect at its office located at 383
Madison Avenue, New York, New York and (iii) the Adjusted Eurodollar Rate for an
Interest Period of one month plus 1.00% and (b) for Foreign Currency Loans (in
accordance with the terms of this Agreement, including Section 3.03), the rate
per annum determined by the Administrative Agent as the rate of interest
(rounded upwards to the next 1/100th of 1%) at which deposits in Euro for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Foreign Currency Loan being made, continued or
converted by JPMCB and with a term equivalent to such Interest Period as would
be offered by JPMCB’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period. The “prime rate”
is a rate set by JPMCB based upon various factors including JPMCB’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in such rate announced by JPMCB shall be
effective from and including the date such change is publicly announced as being
effective.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans and
identified as such in the Notice of Borrowing with respect thereto.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board of Directors” means:

(a) with respect to a corporation, the board of directors of the corporation;
and

 

-7-



--------------------------------------------------------------------------------

(b) with respect to any other Person, the board of directors or other similar
body and (except if used in the definition of “Change of Control”) committee or
Person of such Person serving a similar function.

“Borrower” means VeriFone, Inc., a Delaware corporation, and its successors.

“Borrowing” has the meaning specified in Section 1.08.

“Business Acquisition” means the acquisition by the Borrower or one or more of
its Restricted Subsidiaries of (i) all of the Equity Interests of another
Person, (ii) all or substantially all the assets or property of another Person
or (iii) any division or line of business (or substantial part thereof) of
another Person.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that (i) when used in Section 2.05 with respect to any action taken by or with
respect to any L/C Issuer, the term “Business Day” shall not include any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where such L/C Issuer’s Applicable Lending Office is
located, (ii) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, or the Interest Period for, a Eurodollar Loan, or a
notice by the Borrower with respect to any such borrowing, payment, prepayment
or Interest Period, such day shall also be a day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market and (iii) if such day relates to a borrowing of, a payment or prepayment
of principal of or interest on, or the Interest Period for a Foreign Currency
Loan, or a notice by the Borrower with respect to any such borrowing, payment,
prepayment or Interest Period, such day shall not include any day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not operating (as determined in good faith by the
Administrative Agent).

“Calculation Date” means (a) the last Business Day of each calendar month and
(b) solely with respect to any Foreign Currency Borrowing, the second Business
Day immediately preceding the date on which such Borrowing is to be made.

“Capital Expenditures” means expenditures that would in accordance with GAAP, be
included as additions to property, plant and equipment and other capital
expenditures or cash expenditures for revenue generating assets, in each case,
as would be set forth on a consolidated statement of cash flows of such Person.

“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the L/C Issuers and the Revolving Lenders,
as collateral for the L/C Obligations, cash or deposit balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuers.

 

-8-



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(i) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;

(ii) Dollar-denominated certificates of deposit of (A) any Lender, (B) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (C) any bank whose short-term commercial paper rating
from (x) S&P is at least A-1 or the equivalent thereof, or (y) Moody’s is at
least P-1 or the equivalent thereof (“Approved Lender”), in each case with
maturities of not more than one year from the date of acquisition;

(iii) commercial paper and variable or fixed rate notes issued by any Approved
Lender (or by the parent company thereof) or any variable rate notes issued by,
or guaranteed by, any domestic corporation not an Affiliate of the Borrower
rated (x) A-1 (or the equivalent thereof) or better by S&P, or (y) P-1 (or the
equivalent thereof) or better by Moody’s, and maturing within one year of the
date of acquisition;

(iv) repurchase agreements with a term of not more than one year with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which the
Borrower or one or more of its Restricted Subsidiaries shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations;

(v) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

(vi) investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing clauses (i) through (v);

(vii) auction rate securities, corporate bonds, taxable municipal bonds,
tax-exempt municipal bonds and money market funds, in each case, having a
maturity within one year of the date of acquisition thereof, so long as such
investments are rated at least AAA or the functional equivalent by S&P and
Moody’s; and

(viii) Investments that are consistent with the investment policy of the
Borrower, as it may be amended from time to time, that has been adopted by the
board of directors of the Borrower and provided to the Administrative Agent, in
each case to the extent such Investment would be classified as cash or a short
term investment on the balance sheet of the Borrower in accordance with GAAP.

 

-9-



--------------------------------------------------------------------------------

“Cash on Hand” means, at any date of determination, the amount in excess of
$100,000,000 of cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries on such date, it being understood that “Cash on Hand” shall exclude
in any event any cash and Cash Equivalents which are “restricted” for purposes
of GAAP or are subject to a consensual Lien in favor of any other Person (other
than security interests under the Collateral Documents or a statutory right of
set-off at any depository institution where held); provided that Cash on Hand
shall not exceed $175,000,000.

“Cash Management Agreement” means any agreement or other instrument governing
Cash Management Obligations.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or Agent or an Affiliate of a Lender or Agent,
in its capacity as a party to such Cash Management Agreement.

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
by any Cash Management Bank to any Loan Party, including obligations for the
payment of agreed interest and reasonable, fees, charges, expenses, Attorney
Costs and disbursements in connection therewith.

“Casualty” means any casualty, loss, damage, destruction or other similar loss
with respect to real or personal property or improvements.

“Casualty Proceeds” means all cash insurance proceeds (other than business
interruption insurance proceeds) with respect to any Casualty.

“Change of Control” means the occurrence of any of the following events:
(A) Parent Holdings shall cease to own, directly or indirectly, 100% of the
Equity Interests in the Borrower on a fully-diluted basis assuming the
conversion and exercise of all outstanding Equity Equivalents (whether or not
such securities are then currently convertible or exercisable), or (B) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) has become the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all securities that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), by way of merger, consolidation or otherwise, of 50% or more of the
Equity Interests of Parent Holdings on a fully-diluted basis after giving effect
to the conversion and exercise of all outstanding Equity Equivalents (whether or
not such securities are then currently convertible or exercisable).

“Charges” has the meaning specified in Section 10.10.

“CIP Regulations” has the meaning specified in Section 9.06(b).

“Class” has the meaning specified in Section 1.08.

“Closing Date” means the date when the first Credit Extension occurs in
accordance with Section 4.01.

 

-10-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.

“Co-Documentation Agent” means each of Barclays Bank PLC, BNP Paribas Securities
Corp., RBC Capital Markets, MUFG Union Bank, N.A. and Wells Fargo Bank, National
Association, in its capacity as a Co-Documentation Agent under this Agreement,
and “Co-Documentation Agents” means all of them, collectively.

“Collateral” means all of the property which is subject or is purported to be
subject to the Liens granted by the Collateral Documents.

“Collateral Agent” means JPMCB, as Collateral Agent for the Lenders under this
Agreement and the Collateral Documents, and its permitted successor or
successors in such capacity and, if there is no acting Collateral Agent under
this Agreement and the Collateral Documents, the Required Lenders.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, any Additional Collateral Documents, any additional pledges, security
agreements, patent, trademark or copyright filings or mortgages required to be
delivered pursuant to the Loan Documents and any instruments of assignment,
control agreements or other instruments or agreements executed pursuant to the
foregoing.

“Commitment” means (i) with respect to each Lender, its Revolving Commitment,
Term A Commitment, Term B Commitment, Incremental Term Loan Commitment, New
Revolving Commitment and Extended Revolving Commitment as and to the extent
applicable, (ii) with respect to each L/C Issuer, its L/C Commitment and
(iii) with respect to the Swing Line Lender, the Swing Line Commitment, in each
case as set forth on Schedule 2.01 or in the applicable Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as its Commitment of the applicable Class, as any such amount may be adjusted
from time to time in accordance with this Agreement.

“Commitment Fee” has the meaning specified in Section 2.11(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.

“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.

“Condemnation Award” means all proceeds of any Condemnation.

“Consolidated Adjusted Working Capital” means at any date the excess of
(i) Consolidated Current Assets (excluding cash and Cash Equivalents classified
as such in accordance with GAAP) over (ii) Consolidated Current Liabilities
(excluding the current portion of any Consolidated Funded Indebtedness).

 

-11-



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means for any period the aggregate amount of
all Capital Expenditures (including the amount of assets leased under any
Capital Lease), but excluding (to the extent that they would otherwise be
included) any such expenditures financed with the proceeds of Excluded Sources.

“Consolidated Cash Interest Expense” means for any period Consolidated Interest
Expense that has been paid or is payable in cash for such period other than (to
the extent, but only to the extent, included in the determination of
Consolidated Interest Expense for such period in accordance with GAAP and paid
in cash for such period): (i) amortization of debt discount and debt issuance
fees, (ii) any fees, expenses, discounts or commissions (including underwriting,
legal, accounting and advisory fees, discounts, commissions and expenses) paid
in connection with the consummation of the Transactions or any Permitted
Business Acquisitions (whether or not successful), (iii) any payments made or
expenses incurred to obtain Swap Agreements, (iv) any fees paid or required to
be paid pursuant to any Loan Document (including any fees or expenses related to
any amendment to any Loan Document) and (v) annual agency fees, unused line fees
and letter of credit fees and expenses paid hereunder; provided that
Consolidated Cash Interest Expense for any fiscal period ending prior to the
Closing Date which is identified on Schedule 1.01A hereto shall be deemed to
equal the amount set forth on Schedule 1.01A opposite such period.

“Consolidated Cash Taxes” means, for any period, the aggregate amount of all
taxes of the Group Companies for such period to the extent the same are paid in
cash by any of the Group Companies during such period.

“Consolidated Current Assets” means at any date the consolidated current assets
of the Borrower and its Restricted Subsidiaries determined as of such date in
accordance with GAAP.

“Consolidated Current Liabilities” means at any date, without duplication,
(i) the consolidated current liabilities of the Borrower and its Restricted
Subsidiaries plus (ii) all Guaranty Obligations of the Borrower or any
Restricted Subsidiary of the Borrower in respect of the current liabilities of
any Person (other than the Borrower or a Restricted Subsidiary of the Borrower),
determined as of such date in accordance with GAAP.

“Consolidated EBITDA” means for any period the sum of:

(i) Consolidated Net Income for such period (excluding therefrom (x) any unusual
or non-recurring items of gain or loss, costs, charges or expenses and (y) any
gain or loss from discontinued operations); plus

(ii) to the extent not otherwise included in the determination of Consolidated
Net Income for such period, business interruption insurance proceeds in an
amount representing the losses for the applicable period that such proceeds are
intended to replace (whether or not yet received so long as the Borrower in good
faith expects to receive the same within the next four fiscal quarter period (it
being understood that to the extent not actually received within such fiscal
quarters, such amount shall be deducted in calculating Consolidated EBITDA for
the applicable future periods)); plus

(iii) without duplication, those amounts which, in the determination of
Consolidated Net Income for such period, have been deducted for (A) Consolidated
Interest Expense, (B) the principal component of Synthetic Lease Obligations
paid or payable in cash under leases accounted for as Operating Leases during
such period but which constitute Synthetic Lease Obligations

 

-12-



--------------------------------------------------------------------------------

hereunder, (C) Federal, state, local and foreign income tax, franchise taxes and
state single business unitary and similar taxes imposed in lieu of income tax,
(D) depreciation, amortization (including, without limitation, amortization of
goodwill and other intangible assets), impairment of goodwill and all other
non-cash charges, write-downs, expenses, losses, accruals, provisions or
reserves (excluding any such non-cash charge, expense, accrual, provision or
reserve to the extent that it represents amortization of a prepaid cash expense
that was paid during such period or an accrual of, or a reserve for, cash
charges or expenses in any future period), (E) the amount of (x) any expense to
the extent that a corresponding amount is received in cash by a Group Company
from a Person other than the Borrower or any Restricted Subsidiary of the
Borrower under any agreement providing for reimbursement of such expense or
(y) any expenses with respect to liability or casualty events, business
interruption or product recalls, to the extent covered by insurance (it being
understood that if the amount received in cash under any such agreement in any
period exceeds the amount of expense paid during such period such excess amounts
received may be carried forward and applied against expenses in future periods),
(F) any financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees and related out-of-pocket expenses, and
underwriting fees, discounts and commissions of the Borrower and its Restricted
Subsidiaries incurred as a result of any acquisition, disposition,
recapitalization, Investment, asset sale, Permitted Business Acquisitions, any
equity offering or incurrence or repayment of Indebtedness, refinancing
transaction or amendment or modification of any debt instrument (whether or not
successful), (G) the amount of any restructuring charge or reserve, integration
cost or any expense or cost associated with consolidating facilities,
cost-saving initiatives, establishing new facilities or closing facilities,
relocation, curtailments or modifications to pension and post-retirement
employee benefit plans, retention charges, spin-off costs, business realignment,
business optimization, product rationalization, transition costs associated with
transferring operations offshore and other transition costs, signing, retention
and completion bonuses, conversion costs and excess pension charges and
consulting fees incurred in connection with any of the foregoing and
amortization of signing bonuses, or any cost or expense associated with
realigning, consolidating or terminating personnel or any cost or expense
associated with contract termination or information technology integration or
establishment, in each case, (1) to the extent incurred within 18 months of the
Closing Date, (2) incurred in connection with restructuring, business
realignment, business optimization, product rationalization or other activities
described in this clause (G), in each case, previously disclosed to the
Administrative Agent in writing and (3) not in excess of $40,000,000 in the
aggregate for any four quarter period beginning on or after the Closing Date,
(H) the amount of any restructuring charge or reserve, integration cost or any
expense or cost associated with acquisitions, consolidating facilities,
cost-saving initiatives, establishing new facilities or closing facilities,
relocation, curtailments or modifications to pension and post-retirement
employee benefit plans, retention charges, spin-off costs, business realignment,
business optimization, product rationalization, transition costs associated with
transferring operations offshore and other transition costs, signing, retention
and completion bonuses, conversion costs and excess pension charges and
consulting fees incurred in connection with any of the foregoing and
amortization of signing bonuses, or any cost or expense associated with
realigning, consolidating or terminating personnel or any cost or expense
associated with contract termination or information technology integration or
establishment, including any one-time costs incurred in connection with
acquisitions and, together with the aggregate amounts added pursuant to clause
(I) for such four quarter period, not in excess of the greater of $50,000,000
and 17.50% of Consolidated EBITDA (prior to giving effect to this clause (H) and
clause (I) below or any pro-forma adjustments in accordance with the penultimate
paragraph of this definition of “Consolidated EBITDA”) in the aggregate for any
four quarter period beginning on or after the Closing Date, (I) cash charges
paid or accrued (without duplication) in such four-quarter period in respect of
earn-out obligations incurred in connection with any Permitted Business
Acquisition

 

-13-



--------------------------------------------------------------------------------

and the amount of “run rate” cost savings, operating expense reductions and
cost-saving synergies projected by the Borrower in good faith to be realized as
a result of specified actions taken or expected in good faith to be taken within
12 months following the end of such period (to the extent the Borrower
reasonably expects to realize such cost savings, reductions or synergies within
12 months of taking such action) (which cost savings, reductions and synergies
shall be added to Consolidated EBITDA until fully realized and calculated on a
Pro-Forma Basis as though such cost savings had been realized on the first day
of the relevant period), net of the amount of actual benefits realized from such
actions; provided that (1) no cost savings, reductions or synergies shall be
added pursuant to this clause (I) to the extent duplicative of any expenses or
charges relating to such cost savings, reductions and synergies that are
included in clause (H) above or in accordance with the penultimate paragraph of
this definition of “Consolidated EBITDA” or otherwise given pro-forma effect and
(2) the aggregate amount of cost savings, reductions and synergies added
pursuant to this clause (I) and clause (H) above shall not exceed the greater of
$50,000,000 and 17.50% of Consolidated EBITDA (prior to giving effect to clause
(H) above and this clause (I) or any pro-forma adjustments in accordance with
the penultimate paragraph of this definition of “Consolidated EBITDA”) for such
four fiscal quarter period (it being understood and agreed that “run rate” shall
mean the full recurring net benefit that is associated with any action taken),
(J) losses on sales or dispositions of assets outside the ordinary course of
business, (K) the amount of any minority interest expense deducted in
calculating the Consolidated Net Income of such Person (less the amount of any
cash dividends or distributions paid to the holders of such minority interests)
and (L) the amount of loss on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Facility; minus

(iv) any amount which, in the determination of Consolidated Net Income for such
period, has been added for (A) interest income and (B) any non-cash income or
non-cash gains, all as determined in accordance with GAAP;

provided that Consolidated EBITDA for any fiscal period ending prior to the
Closing Date which is identified on Schedule 1.01B hereto shall be deemed to
equal the amount set forth on Schedule 1.01B opposite such period. For purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Maintenance Leverage Ratio, Total Leverage Ratio or the Interest Coverage Ratio
and without limiting in any way clauses (K) and (L) above, if during such
Reference Period (or in the case of pro-forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) any Group Company shall have made an Asset Disposition
or a Permitted Business Acquisition or any transactions described in clauses
(G) and (H) of this definition, Consolidated EBITDA for such Reference Period
shall be calculated after giving effect thereto on a Pro-Forma Basis and shall
give effect, without duplication, to projected or anticipated cost savings and
synergies permitted or required to be reflected on a pro-forma statement of
income prepared in accordance with Regulations S-K or S-X under the Securities
Act and to operating expense reductions to the extent factually supportable and
such reductions have been realized or for which all steps necessary for
realization have been taken or are expected in good faith to be taken within
twelve months, in each case as certified by a Responsible Officer of the
Borrower.

“Consolidated Funded Indebtedness” means at any date the Funded Indebtedness of
the Borrower and its Restricted Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP; provided that Consolidated Secured
Funded Indebtedness shall include Indebtedness that is Limited Recourse
Indebtedness only to the extent that the aggregate principal amount of such
Limited Recourse Indebtedness exceeds $50,000,000 in the aggregate.

 

-14-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the total interest
expense, whether paid or accrued, (including, without limitation, amortization
of debt issuance costs and OID, interest capitalized during construction,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments under Capital Leases and the
implied interest component of Synthetic Lease Obligations (regardless of whether
accounted for as interest expense under GAAP), all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs in respect of Swap Obligations constituting interest
rate swaps, collars, caps or other arrangements requiring payments contingent
upon interest rates of the Borrower and its Restricted Subsidiaries and all
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any Qualified Securitization Facility), net of interest
income, in each case determined on a consolidated basis for such period;
provided that any interest on Indebtedness of another Person that is guaranteed
by the Borrower or any of its Restricted Subsidiaries or secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on, or payable out of the proceeds of the
sale of or production from, assets of the Borrower or any of its Restricted
Subsidiaries (whether or not such guarantee or Lien is called upon) shall be
included (but for purposes of calculating the Interest Coverage Ratio for any
period only to the extent paid by the Borrower or any Restricted Subsidiary).

“Consolidated Net Income” shall mean, for any period, the net income (or net
loss) attributable to the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, excluding,
without duplication, (a) any after tax extraordinary items of gain or loss,
(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income, (c) any financial
advisory fees, accounting fees, legal fees and other similar advisory and
consulting fees and related out-of-pocket expenses and underwriting fees,
discounts and commissions of the Borrower or any of its Affiliates as a result
of any Permitted Business Acquisition, (d) any income (loss) for such period
attributable to the early extinguishment of Indebtedness, hedging arrangements
(including hedging arrangements entered into for the purpose of hedging against
fluctuations in the price or availability of any currency) or other derivative
instruments, (e) accruals and reserves (and any adjustments in such accruals or
reserves) that are established or adjusted as a result of Permitted Business
Acquisitions in accordance with GAAP or changes as a result of the adoption or
modification of accounting policies during such period, (f) non-cash charges,
write-downs, expenses and losses, including non-cash compensation expense, or
other non-cash expenses or charges, in each case, arising from the issuance or
sale of stock, the granting of stock options, restricted stock units, stock
appreciation rights or other similar instruments (including any repricing,
amendment, modification, substitution or change of any such stock, stock option,
restricted stock unit, stock appreciation rights or similar instruments),
(g) any non-cash impairment charge or asset write-off or write-down including
impairment charges, or asset write-offs or write-downs related to intangible
assets, goodwill or long-lived assets, and the amortization of intangibles
arising pursuant to ASC 805 (formerly Financial Accounting Standards Board
Statement No. 141) and (h) any financial advisory fees, accounting fees, legal
fees and other similar advisory and consulting fees and related out-of-pocket
expenses and underwriting fees, discounts and commissions of the Borrower or any
of its Affiliates incurred in connection with a Permitted Business Acquisition
or Permitted Joint Venture; provided, that, there shall be excluded from the
calculation of Consolidated Net Income for any period (i) the income (or loss)
of any Person (other than any Restricted Subsidiary) in which any other Person
(other than the Borrower or any of its Restricted Subsidiaries) has an ownership
interest, except to the extent that any such income is actually distributed in
cash to the Borrower or such Restricted Subsidiary during such period, (ii) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the Borrower or is merged with or into or consolidated with the
Borrower or any of its Restricted Subsidiaries or that Person’s assets are
acquired by the Borrower or any of its Restricted Subsidiaries, except as
provided in the definitions of “Consolidated EBITDA” and “Pro-Forma Basis”
herein and (iii) the income of any Restricted Subsidiary of the Borrower (other
than a Subsidiary

 

-15-



--------------------------------------------------------------------------------

Guarantor) to the extent that the declaration or payment of Restricted Payments
or similar distributions by that Restricted Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary. There shall be excluded from
Consolidated Net Income for any period the effects from applying purchase
accounting, including applying purchase accounting to inventory, property and
equipment, software and other intangible assets and deferred revenue required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of the Transactions, any acquisition consummated
prior to the Closing Date and any Permitted Business Acquisition or the
amortization or write-off of any amounts thereof.

“Consolidated Secured Funded Indebtedness” means at any date the Consolidated
Funded Indebtedness as of such date of the Borrower or a Restricted Subsidiary
then secured by Liens that are pari passu with the Liens securing the
Obligations if on Collateral or otherwise on a first lien basis if not on
Collateral.

“Consolidated Scheduled Debt Payments” means, for any period, the sum of all
scheduled payments of principal on the Loans and all other Consolidated Funded
Indebtedness (including, without limitation, the principal component of Capital
Lease Obligations and Synthetic Lease Obligations (regardless of whether
accounted for as indebtedness under GAAP) paid or payable during such period),
but excluding payments due on Revolving Loans and Swing Line Loans during such
period; provided that Consolidated Scheduled Debt Payments for any period shall
not include voluntary prepayments of Consolidated Funded Indebtedness, mandatory
prepayments of the Term B Loans pursuant to Section 2.09(b) or other mandatory
prepayments (other than by virtue of scheduled amortization) of Consolidated
Funded Indebtedness (but Consolidated Scheduled Debt Payments for a period shall
be adjusted to reflect the effect on scheduled payments of principal for such
period of the application of any prepayments of Consolidated Funded Indebtedness
during or preceding such period).

“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrower and the Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP as of such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares or their equivalent, by contract
or otherwise or (ii) with respect to any Person having voting shares or their
equivalent, the possession, directly or indirectly, of the power to vote 15% or
more of the Voting Securities of such Person.

“Credit Extension” means a Borrowing or the issuance, renewal, extension or
increase of a Letter of Credit.

 

-16-



--------------------------------------------------------------------------------

“Credit Facility” means any of the Initial Term Loans, any Incremental Term Loan
Facility, the Revolving Facility, any Extended Term Loan Facility, any Extended
Revolving Facility or any New Revolving Facility, as applicable.

“Cumulative Amount Reference Time” has the meaning specified in the definition
of “Cumulative Equity Amount”.

“Cumulative Consolidated Net Income” means, as at any date of determination, the
cumulative amount of Consolidated Net Income for the period (taken as one
accounting period) commencing on May 1, 2014 and ending on the last day of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 6.01(a) or (b).

“Cumulative Equity Amount” means, at any time (the “Cumulative Amount Reference
Time”), an amount equal to the sum of:

(a) the amount of Net Cash Proceeds of any capital contributions or other
Qualifying Equity Issuances received or made by the Borrower (or any direct or
indirect parent thereof and contributed by such parent to the Borrower as cash
equity) during the period from and including the Business Day immediately
following the Closing Date through and including the Cumulative Amount Reference
Time; minus

(b) the aggregate amount of (i) any Investment made pursuant to
Section 7.06(a)(xviii), (ii) any Restricted Payment made pursuant to
Section 7.07(x) and (iii) any payments made pursuant to Section 7.08(b)(v), in
each case, during the period from and including the Business Day immediately
following the Closing Date through and including the Cumulative Amount Reference
Time.

“Debt Equivalents” of any Person means (i) any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable or subject to any mandatory
repurchase requirement, pursuant to a sinking fund or otherwise, (B) is
convertible into or exchangeable for Indebtedness or Debt Equivalents or (C) is
redeemable or subject to any repurchase requirement arising at the option of the
holder thereof, in whole or in part, in each case on or prior to the date which
is six months after the Latest Maturity Date and (ii) if such Person is a
Subsidiary of the Borrower but not a Loan Party, any Preferred Stock of such
Person.

“Debt Issuance” means the issuance by any Group Company of any Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of applicable grace periods or both
would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means any Revolving Lender whose acts or failure to act,
whether directly or indirectly, cause it to meet any part of the definition of
“Lender Default.”

 

-17-



--------------------------------------------------------------------------------

“Default Rate” means, for any day and with respect to any amount owing under any
Loan Document, an interest rate equal to the applicable rate specified in
Section 2.06(e).

“Designated Non-Cash Consideration” mean the fair market value (as determined by
the Board of Directors of the Borrower in good faith) of non-cash consideration
received by the Borrower or its Restricted Subsidiaries in connection with an
Asset Disposition pursuant to Section 7.05(xvii) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of an authorized
officer of the Borrower delivered to the Administrative Agent, setting forth the
basis of such valuation (which amount will be reduced by the fair market value
(as determined by the Board of Directors of the Borrower in good faith) of the
portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable Asset Disposition).

“Discount Range” has the meaning specified in Section 2.09(c)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.09(c)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.09(c)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.09(c)(v).

“Disqualified Lenders” means those Persons that were identified in writing by
Parent Holdings to the Joint Lead Arrangers on or prior to July 8, 2014.

“Distressed Person” has the meaning specified in the definition of
“Lender-Related Distress Event”.

“Dollars” and the sign “$” means lawful money of the United States of America.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount and (b) with respect to any amount in Euro, the
equivalent in Dollars of such amount, determined by the Administrative Agent
pursuant to Section 1.09 using the Exchange Rate with respect to Euro at the
time in effect under the provisions of such Section.

“Dollar Letter of Credit” means a letter of credit issued by an L/C Issuer on or
after the Closing Date denominated in Dollars.

“Dollar Revolving Loans” means the Loans made by the Revolving Lenders
denominated in Dollars pursuant to Section 2.01(a)(i).

“Domestic Subsidiary” means with respect to any Person each Subsidiary of such
Person that is organized under the laws of the United States or any political
subdivision or any territory thereof, and “Domestic Subsidiaries” means any two
or more of them.

“Eligible Assignee” has the meaning specified in Section 10.07(g).

“Employee Benefit Arrangements” means in any jurisdiction the material benefit
schemes or arrangements in respect of any employees or past employees operated
by any Group Company or in which any Group Company participates and which
provide benefits on retirement, ill-health, injury, death or voluntary
withdrawal from or termination of employment, including termination indemnity
payments and life assurance and post-retirement medical benefits, other than
Plans and Foreign Pension Plans.

 

-18-



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Engagement Letter” means the letter dated June 9, 2014, addressed to the
Borrower from the Administrative Agent and the Joint Lead Arrangers (and certain
of their Affiliates) and accepted by the Borrower on the date thereof, with
respect to, among other things, certain fees to be paid from time to time to the
Administrative Agent and the other Joint Lead Arrangers.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or restrictions
relating to pollution and the protection of the environment or the release of
any materials into the environment, including those related to hazardous
substances or wastes, air emissions and wastewater discharges.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Group Company directly or indirectly resulting from or
based on (i) violation of any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (iii) exposure to any Hazardous Material, (iv) the release or
threatened release of any Hazardous Material into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities
convertible into such Equity Interests.

“Equity Issuance” means (i) any sale or issuance by any Group Company to any
Person other than a Group Company of any Equity Interests or any Equity
Equivalents (other than any such Equity Equivalents that constitute
Indebtedness) and (ii) the receipt by any Group Company of any cash capital
contributions, whether or not paid in connection with any issuance of Equity
Interests of any Group Company, from any Person other than a Group Company.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any rule or regulation issued thereunder.

“ERISA Affiliate” means each business or entity which is under “common control”
with a Group Company within the meaning of Section 4001(a)(14) of ERISA or, for
purposes of subsection (viii) of the definition of “ERISA Event,” the definition
of “Plan” and Section 6.08, each business or entity which is a member of a
“controlled group of corporations,” under “common control” or an “affiliated
service group” with a Group Company within the meaning of Section 414(b), (c) or
(m) of the Code or required to be aggregated with a Group Company under
Section 414(o) of the Code.

 

-19-



--------------------------------------------------------------------------------

“ERISA Event” means:

(i) a reportable event as defined in Section 4043 of ERISA and the regulations
issued under such Section with respect to a Plan, excluding, however, such
events as to which the PBGC by regulation has waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event;

(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days;

(iii) the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code), the application for a minimum funding waiver under
Section 302(c) of ERISA with respect to any Plan, a determination that any Plan
is, or is expected to be, in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code), the failure to make by its due date
a required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;

(iv) (A) the incurrence of any material liability by a Group Company pursuant to
Title I of ERISA or to the penalty or excise tax provisions of the Code relating
to employee benefit plans (as defined in Section 3 of ERISA), or the occurrence
or existence of any event, transaction or condition that could reasonably be
expected to result in the incurrence of any such material liability by a Group
Company pursuant to Title I of ERISA or to such penalty or excise tax provisions
of the Code; or (B) the incurrence of any material liability by a Group Company
or an ERISA Affiliate pursuant to Title IV of ERISA or the occurrence or
existence of any event, transaction or condition that could reasonably be
expected to result in the incurrence of any such material liability or
imposition of any lien on any of the rights, properties or assets of a Group
Company or any ERISA Affiliate pursuant to Title IV of ERISA or to
Section 436(f) or 412 of the Code;

(v) the provision by the administrator of any Plan of a notice pursuant to
Section 4041(a)(2) of ERISA (or the reasonable expectation of such provision of
notice) of intent to terminate such Plan in a distress termination described in
Section 4041(c) of ERISA, the institution by the PBGC of proceedings to
terminate any Plan or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of a Plan by the PBGC, or the
appointment of a trustee by the PBGC to administer any Plan;

(vi) the withdrawal of a Group Company or ERISA Affiliate in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential material liability therefor, or
the receipt by a Group Company or ERISA Affiliate of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA) or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA;

 

-20-



--------------------------------------------------------------------------------

(vii) the imposition of material liability (or the reasonable expectation
thereof) on a Group Company or ERISA Affiliate pursuant to Section 4062, 4063,
4064 or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA;

(viii) the assertion of a material claim (other than routine claims for
benefits) against any Plan other than a Multiemployer Plan or the assets
thereof, or against a Group Company or ERISA Affiliate in connection with any
Plan;

(ix) the receipt from the United States Internal Revenue Service of notice of
the failure of any Plan (or any Employee Benefit Arrangement intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Plan to qualify for
exemption from taxation under Section 501(a) of the Code, and, with respect to
Multiemployer Plans, notice thereof to any Group Company; and

(x) the establishment or amendment by a Group Company of any Welfare Plan that
provides post-employment welfare benefits in a manner that would reasonably be
expected to result in a Material Adverse Effect.

“EURIBOR” means for any Interest Period of any Foreign Currency Loan or overdue
amount with respect to any Foreign Currency Loan, (a) the percentage rate per
annum determined by the Banking Federation of the European Union for the
relevant period; or (b) if such rate is not available at such time for any
reason, then “EURIBOR” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate offered by JPMCB to
leading banks in the European interbank market, in each case, as of 11:00 A.M.
(Brussels time) two Business Days prior to the first day of such Interest Period
for the offering of deposits in Euro for a period comparable to that Interest
Period.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Euro Equivalent” means, on any date of determination, (a) with respect to any
amount in Euro, such amount and (b) with respect to any amount in Dollars, the
equivalent in Euro of such amount, determined by the Administrative Agent
pursuant to Section 1.09 using the Exchange Rate with respect to Dollars at the
time in effect under the provisions of such Section.

“Euro L/C Sublimit” means the Euro Equivalent of $25,000,000, as may be adjusted
from time to time in accordance with this Agreement.

“Euro Letter of Credit” means any Letter of Credit issued by an L/C Issuer
hereunder on or after the Closing Date denominated in Euro.

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans and
identified as such in the Notice of Borrowing with respect thereto.

“Eurodollar Loan” means at any date (x) with respect to any Loan, other than a
Foreign Currency Loan, a Loan which bears interest at a rate based on the
Eurodollar Rate and (y) with respect to a Foreign Currency Loan, a Loan that
bears interest at a rate based on EURIBOR.

 

-21-



--------------------------------------------------------------------------------

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Loan (other than a Foreign Currency Loan):

(i) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate appearing on the Reuters “LIBORO1” screen (or any
successor thereto) that displays the London interbank offered rate administered
by ICE Benchmark Administration Limited for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period; or

(ii) if the rate referred to in clause (i) above does not appear on such page or
service or such page or service shall not be available, the rate per annum equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service that displays the London interbank offered rate
administered by ICE Benchmark Administration Limited for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 A.M. two Business
Days prior to the first day of such Interest Period; or

(iii) if the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upwards to the next 1 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by JPMCB and with a term equivalent to such Interest Period as would
be offered by JPMCB’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period.

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Adjusted Eurodollar Rate for each outstanding Eurodollar Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means for any period an amount equal to:

(i) Consolidated EBITDA for such period; plus

(ii) all cash extraordinary, unusual or non-recurring gains and cash gains from
discontinued operations, if any, during such period (whether or not accrued in
such period) of the Borrower and its Restricted Subsidiaries during such period,
in each case to the extent not otherwise included in Consolidated EBITDA for
such period and not required to be utilized in connection with a repayment or
prepayment of the Loans made or to be made pursuant to Section 2.09(b)(iii);
minus

(iii) all cash extraordinary, unusual or non-recurring losses and cash losses
from discontinued operations, if any, during such period (whether or not accrued
in such period); plus

 

-22-



--------------------------------------------------------------------------------

(iv) (x) the decrease, if any, in Consolidated Adjusted Working Capital less
(y) the decrease, if any, in the principal amount of Revolving Loans and Swing
Line Loans, in each case from the first day to the last day of such period;
minus

(v) the amount, if any, in which the determination of Consolidated EBITDA for
such period has been increased for income or cash gains from Casualty Proceeds
or Condemnation Awards to any Group Company provided that the Group Companies
are in compliance with Section 2.09(b)(iii), minus

(vi) the amount, if any, which, in the determination of Consolidated EBITDA for
such period, has been included in respect of income or cash gains from Asset
Dispositions of the Borrower and its Restricted Subsidiaries to the extent
utilized to repay or prepay Loans pursuant to Section 2.09(b)(iii); minus

(vii) the aggregate amount (without duplication and in each case except to the
extent financed with the proceeds of Excluded Sources by any Group Company) of
(A) the sum of (x) cash payments during such period in respect of Consolidated
Capital Expenditures plus (y) the aggregate amounts of all cash payments in
respect of such Consolidated Capital Expenditures made during such next
succeeding periods as planned and pursuant to commitments entered into during
such period or prior to the date the Excess Cash Flow certificate is required to
be delivered for such period pursuant to Section 6.02(d) (it being understood
and agreed that any cash payments in respect of Consolidated Capital
Expenditures deducted from Excess Cash Flow pursuant to this clause (vii)(A)(y)
shall not thereafter be deducted pursuant to clause (vii)(A)(x) above in the
determination of Excess Cash Flow for the period during which such payments were
actually paid), (B) Investments during such period allowed under Section 7.06
(other than Investments pursuant to Section 7.06(a)(ii), (iii) and (ix)), (C) at
the option of the Borrower, optional prepayments of Indebtedness (other than
Subordinated Indebtedness); provided that (x) such prepayments are otherwise
permitted hereunder, (y) if such Indebtedness consists of a revolving line of
credit, the commitments under such line of credit are permanently reduced by the
amount of such prepayment during such period and (z) with respect to any
prepayment of Term Loans pursuant to Section 2.09(c), in an amount equal to the
aggregate prepayment made by the Borrower (as opposed to the aggregate principal
amount of Term Loans prepaid), (D) to the extent not included in clause
(iv) above, repayments or prepayments of the Revolving Loans and Swing Line
Loans to the extent the Revolving Commitments and the Swing Line Commitment are
permanently reduced at the time of such payment, (E) Consolidated Scheduled Debt
Payments actually paid by Holdings and its Restricted Subsidiaries during such
period, (F) Consolidated Cash Interest Expense actually paid by Holdings and its
Restricted Subsidiaries during such period, (G) Consolidated Cash Taxes for such
period (exclusive of any taxes referred to in clauses (ix) below and deducted in
respect of the determination of Excess Cash Flow for a prior period), (H) the
aggregate amount of all Restricted Payments allowed under Section 7.07 (other
than Restricted Payments made under Section 7.07(i) and (ii)) actually paid in
cash during such period or committed on or prior to the date the Compliance
Certificate for such period is delivered pursuant to Section 6.02(a) to be paid
in cash with respect to such period, (I) the aggregate amount of all financial
advisory fees, accounting fees, legal fees and other similar advisory and
consulting fees and related out-of-pocket expenses incurred as a result of the
Transaction, any Permitted Business Acquisition or Permitted Joint Venture, any
equity offering or incurrence of Indebtedness and actually paid in cash by the
Borrower and its Restricted Subsidiaries during such period, in each case to the
extent reflected in Consolidated Net Income and in the determination of
Consolidated EBITDA for such period, (J) without duplication, Transaction
related expenditures (including cash charges in respect of strategic market
reviews, management bonuses, early retirement of Indebtedness,

 

-23-



--------------------------------------------------------------------------------

restructuring, consolidation, severance of discontinuance of any portion of
operations, employees and/or management) which are actually paid in cash by the
Borrower and its Restricted Subsidiaries during such period, in each case to the
extent reflected in Consolidated Net Income and in the determination of
Consolidated EBITDA for such period, and (K) to the extent reflected in
Consolidated Net Income and in the determination of Consolidated EBITDA for such
period, earn-out obligations incurred in connection with Permitted Business
Acquisitions; minus

(viii) all cash extraordinary or non-recurring losses and losses from
discontinued operations, if any, during such period (whether or not accrued in
such period); minus

(ix) (x) the increase, if any, in Consolidated Adjusted Working Capital less
(y) the increase, if any, in the principal amount of Revolving Loans and Swing
Line Loans, in each case from the first day to the last day of such period;
minus

(x) an amount equal to the income and withholding taxes (as estimated in good
faith by a senior financial or senior accounting officer of the Borrower giving
effect to the overall tax position of Parent Holdings and its Subsidiaries)
payable in the period following the period for which Excess Cash Flow is
determined in respect of that amount of Excess Cash Flow as is attributable to
the actual repatriation to the Borrower of undistributed earnings of those
Subsidiaries of the Borrower that are “controlled foreign corporations” under
Section 957 of the Code to enable it to prepay the Term B Loans as required
under Section 2.09(b)(ii) in respect of Excess Cash Flow for such period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of Euro, the rate at which Euro may be exchanged into Dollars, as set
forth at approximately 11:00 A.M., London time, on such day on the Reuters World
Currency Page for Euro. In the event that such rate does not appear on any
Reuters World Currency Page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower or, in the absence of
such an agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 A.M., local time, on such date for the purchase of
Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct in the
absence of facts or circumstances indicating that it has been made in error.

“Excluded Asset Disposition” means an Asset Disposition permitted pursuant to
any one or more of clauses (i) through (xv) of Section 7.05.

“Excluded Sources” means the (a) proceeds of any incurrence or issuance of
Long-Term Indebtedness, (b) proceeds of any issuance or sale of Equity Interests
in, or a contribution to the equity capital of, the Borrower and (c) proceeds of
any Asset Disposition.

 

-24-



--------------------------------------------------------------------------------

“Excluded Subsidiary” means:

(i) any Subsidiary that is not a Wholly-Owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Subsidiary Guarantor pursuant
to the requirements of Section 6.12 (for so long as such Subsidiary remains a
non-Wholly-Owned Subsidiary),

(ii) any Subsidiary that is prohibited by applicable Law or Contractual
Obligation existing on the Closing Date or, with respect to any Subsidiary
acquired by the Borrower or a Restricted Subsidiary after the Closing Date (so
long as such prohibition is not incurred in contemplation of such prohibition),
on the date such Subsidiary is so acquired, in each case from guaranteeing the
Finance Obligations at the time such Subsidiary becomes a Restricted Subsidiary
(and for so long as such restrictions or any replacement or renewal thereof is
in effect),

(iii) any Subsidiary which would require governmental (including regulatory)
consent, approval, license or authorization to incur a Guaranty Obligation
unless such consent, approval, license or authorization has been received, or is
received after commercially reasonable efforts by such Subsidiary to obtain the
same, which efforts may be requested by the Administrative Agent,

(iv) any Domestic Subsidiary that is (i) a FSHCO or (ii) a direct or indirect
Subsidiary of a Foreign Subsidiary that is a controlled foreign corporation
within the meaning of Section 957 of the Code,

(v) any Immaterial Subsidiary (provided that the Borrower shall not be permitted
to exclude Immaterial Subsidiaries from incurring a Guaranty Obligation to the
extent that (i) the aggregate amount of consolidated gross revenue for all
Immaterial Subsidiaries excluded by this clause (e) exceeds 10% of the
consolidated gross revenues of the Borrower and its Restricted Subsidiaries for
the most recently ended four full fiscal quarters ended on or prior to the date
of determination for which financial statements have been delivered pursuant to
Section 6.01(a) or (b) or (ii) the aggregate amount of total assets for all
Immaterial Subsidiaries excluded by this clause (e) exceeds 10% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as at
the end of the most recent four fiscal quarter period ended on or prior to the
date of determination for which financial statements have been delivered
pursuant to Section 6.01(a) or (b)),

(vi) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent in consultation with the Borrower (confirmed in writing
by notice to the Borrower and the Collateral Agent), the cost or other
consequences (including any material adverse tax consequence) of providing a
guarantee shall be excessive in view of the benefits to be obtained by the
Finance Parties therefrom,

(vii) any Foreign Subsidiary,

(viii) any other Domestic Subsidiary acquired pursuant to a Permitted Business
Acquisition financed with secured Indebtedness incurred pursuant to
Section 7.01(v) and each Restricted Subsidiary acquired in such Permitted
Business Acquisition that guarantees such Indebtedness to the extent that, and
for so long as, the documentation relating to such Indebtedness to which such
Restricted Subsidiary is a party prohibits such Restricted Subsidiary from
guaranteeing the Finance Obligations (so long as such prohibition is not
incurred in contemplation of such acquisition),

 

-25-



--------------------------------------------------------------------------------

(ix) any Subsidiary to the extent that Guaranty Obligations would result in a
material adverse tax consequence to Holdings, the Borrower or any Subsidiary as
reasonably determined by the Borrower in consultation with the Administrative
Agent and notified in writing to the Collateral Agent, and

(x) any Securitization Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Contract if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Contract (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 5.14 of the Guaranty and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Contract by other Loan Parties) at
the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Contract. If a
Swap Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Contract that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Existing Indebtedness” has the meaning specified in Section 7.01(i).

“Extended Repayment Date” has the meaning specified in Section 2.08(d).

“Extended Revolving Commitment” has the meaning specified in Section 2.16(a).

“Extended Revolving Facility” means each Class of Extended Revolving Commitments
established pursuant to Section 2.16(a).

“Extended Term Loan Facility” means each tranche of Extended Term Loans made
pursuant to Section 2.16.

“Extended Term Loan Repayment Amount” has the meaning specified in
Section 2.08(d).

“Extended Term Loans” has the meaning provided in Section 2.16(a).

“Extension” has the meaning specified in Section 2.16(a).

“Extension Offer” has the meaning specified in Section 2.16(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (including any amended or successor version thereof that is
substantively comparable and not materially more onerous to comply with), and
any regulations or official interpretations thereof and any agreements entered
into pursuant to Section 1471(b) of the Code.

“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding

 

-26-



--------------------------------------------------------------------------------

such day; provided that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) quoted to JPMCB on such day on such
transactions as determined by the Administrative Agent.

“Finance Document” means (i) each Loan Document, (ii) each Swap Agreement
between one or more Loan Parties and a Swap Creditor evidencing Swap Obligations
permitted hereunder and (iii) each Cash Management Agreement, and “Finance
Documents” means all of them, collectively.

“Finance Obligations” means, at any date, (i) all Senior Credit Obligations,
(ii) all Swap Obligations of a Loan Party permitted hereunder owed or owing to
any Swap Creditor and (iii) all Cash Management Obligations; provided that the
“Finance Obligations” shall exclude any Excluded Swap Obligations.

“Finance Party” means each Senior Credit Party, each Swap Creditor and each Cash
Management Bank and their respective successors and assigns, and “Finance
Parties” means any two or more of them, collectively.

“First Priority Liens” means, valid and perfected first priority security
interests in favor of the Collateral Agent for the benefit of the Finance
Parties and securing the Finance Obligations.

“First Refused Proceeds” has the meaning specified in Section 2.09(b)(x).

“Final Refused Proceeds” has the meaning specified in Section 2.09(b)(x)(A).

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Cash Equivalents” means:

1. securities issued or fully guaranteed by the United Kingdom or any
instrumentality thereof (as long as that the full faith and credit of the United
Kingdom is pledged in support of those securities);

2. certificates of deposit, eurodollar time deposits, overnight bank deposits
and bankers’ acceptances of any foreign bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, are
rated at least “A-I” by S&P or “P-I” by Moody’s, and (ii) certificates of
deposit, eurodollar time deposits, banker’s acceptances and overnight bank
deposits, in each case of any non-U.S. commercial bank having capital and
surplus in excess of $500,000,000 and a Thomson BankWatch Rating of at least
“B”;

3. repurchase obligations with a term of not more than seven days with respect
to securities or other instruments of the types described in clause (i) or
(ii) with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 in which
the Borrower or one or more of its Subsidiaries shall have a perfected first
priority security interest (subject to no other Liens) and having, on the date
of purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations; and

 

-27-



--------------------------------------------------------------------------------

4. investments, classified in accordance with GAAP as current assets, in shares
of any money market fund that has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) through
(iii) above which are administered by reputable financial institutions having
capital of at least $500,000,000; provided, however, that the maturities of all
obligations of the type specified in clauses (i) through (iii) above shall not
exceed the lesser of the time specified in such clauses.

“Foreign Currency Borrowing” means Foreign Currency Revolving Loans made on the
same day by the Revolving Lenders ratably according to their respective Foreign
Currency Sublimits then in effect or Foreign Currency Swing Line Loans made on
the same day by the Swing Line Lender.

“Foreign Currency Loans” means the Foreign Currency Revolving Loan and the
Foreign Currency Swing Line Loans.

“Foreign Currency Market Disruption Lenders” has the meaning specified in
Section 3.03(b)(ii).

“Foreign Currency Market Disruption Event” has the meaning specified in
Section 3.03(b)(ii).

“Foreign Currency Market Disruption Notice” has the meaning specified in
Section 3.03(b).

“Foreign Currency Ratable Portion” means, with respect to any Revolving Lender
(a) at any time prior to the reduction of the Foreign Currency Sublimits to
zero, the percentage obtained by dividing (i) the Foreign Currency Sublimit of
such Revolving Lender in effect at such time by (ii) the aggregate Foreign
Currency Sublimits of all Revolving Lenders in effect at such time and (b) at
any time thereafter, the percentage obtained by dividing (i) the aggregate
outstanding principal amount of all Foreign Currency Loans outstanding at such
time and owing to such Revolving Lender by (ii) the aggregate outstanding
principal amount of all Foreign Currency Loans outstanding at such time.

“Foreign Currency Revolving Loans” means the Loans made by the Revolving
Lender’s denominated in Euro pursuant to Section 2.01(a)(ii).

“Foreign Currency Revolving Outstandings” means, as of any Calculation Date, the
aggregate outstanding Dollar Equivalent principal amount of all Foreign Currency
Revolving Loans and Foreign Currency Swing Line Loans plus the outstanding
amount of L/C Obligations in respect of Euro Letter of Credit.

“Foreign Currency Sublimit” means, with respect to each Revolving Lender, the
Dollar amount set forth opposite such Revolving Lender’s name on Schedule 2.01
under the caption “Foreign Currency Sublimit,” as such amount may be adjusted or
modified in connection with any assignment made in accordance with the
provisions of Section 10.07(b) and as such amount may be reduced pursuant to
this Agreement; provided, however, that no Revolving Lender or Eligible Assignee
thereof shall acquire a Foreign Currency Sublimit to the extent, after giving
effect to such Revolving Lender acquiring a proposed Foreign Currency Sublimit,
the aggregate Foreign Currency Sublimit of all Revolving Lenders would exceed
the Maximum Foreign Currency Sublimit. The aggregate Foreign Currency Sublimits
on the Closing Date shall be the Maximum Foreign Currency Sublimit.

 

-28-



--------------------------------------------------------------------------------

“Foreign Currency Swing Line Loans” means Swing Line Loans denominated in Euro.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Pension Plan” means any material plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by any Group Company primarily for the
benefit of employees of any Group Company residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

“Foreign Subsidiary” means with respect to any Person any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.

“Foreign Subsidiary Total Assets” means, as of any date of determination, the
total amount of all assets of all Foreign Subsidiaries of the Borrower,
determined on a consolidated basis in accordance with GAAP as of such date.

“FSHCO” means any Domestic Subsidiary that has no material assets other than
Equity Interests of Foreign Subsidiaries that are “controlled foreign
corporations” within the meaning of Section 957 of the Code.

“Fund” has the meaning specified in Section 10.07(g).

“Funded Indebtedness” means, with respect to any Person and without duplication,
(i) all Indebtedness of such Person of the types referred to in clauses (i),
(ii), (iii), (iv), (v), (vi) and (vii) of the definition of “Indebtedness” in
this Section 1.01, (ii) all Indebtedness of others of the type referred to in
clause (i) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien on, or payable
out of the proceeds of production from, any property or asset of such Person,
whether or not the obligations secured thereby have been assumed by such Person,
(iii) all Guaranty Obligations of such Person with respect to Indebtedness of
others of the type referred to in clause (i) above and (iv) all Indebtedness of
the type referred to in clause (i) above of any other Person (including any
partnership in which such Person is a general partner and any unincorporated
joint venture in which such Person is a joint venturer) to the extent such
Person would be liable therefor under any applicable law or any agreement or
instrument by virtue of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person shall not be liable therefor.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. If the Borrower notifies the
Administrative Agent that Parent Holdings is required by applicable Law,
including by SEC rule or regulation, to report under IFRS, “GAAP” shall mean
international financial reporting standards pursuant to IFRS.

 

-29-



--------------------------------------------------------------------------------

“Government Acts” has the meaning specified in Section 2.05(m)(i).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Group Company” means any of the Borrower or its Restricted Subsidiaries, and
“Group Companies” means all of them, collectively.

“Group Company Materials” has the meaning specified in Section 6.02(j)(i).

“Guarantor” means each of Holdings and the Subsidiary Guarantors.

“Guaranty” means the Guaranty, dated as of December 28, 2011, by Holdings and
the Subsidiary Guarantors in favor of the Administrative Agent, as amended,
modified or supplemented as of the date hereof, and as the same may be further
amended, modified or supplemented from time to time.

“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guarantying, intended to
guaranty, or having the economic effect of guarantying, any Indebtedness of any
other Person in any manner, whether direct or indirect, and including, without
limitation, any obligation, whether or not contingent, (i) to purchase any such
Indebtedness or any property constituting security therefor, (ii) to advance or
provide funds or other support for the payment or purchase of such Indebtedness
or obligation or to maintain working capital, solvency or other balance sheet
condition of such other Person (including, without limitation, maintenance
agreements, support agreements, comfort letters, take or pay arrangements, put
agreements or similar agreements or arrangements) for the benefit of the holder
of Indebtedness of such other Person, (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of such
Indebtedness or (iv) to otherwise assure or hold harmless the owner of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants or
environmental contaminants, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas
and all other substances or wastes regulated pursuant to any Environment Law
because of their hazardous or deleterious properties.

“Holdings” means VeriFone Intermediate Holdings, Inc., a Delaware corporation,
and its successors.

“Honor Date” has the meaning specified in Section 2.05(e)(i).

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

-30-



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recently ended four full fiscal
quarters on or prior to such determination date for which financial statements
have been delivered pursuant to Section 6.01(a) or (b) were less than 5% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries at
such date and (b) whose gross revenues (when combined with the revenues of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) for such four full fiscal quarters were less than 5% of the
consolidated gross revenues of the Borrower and its Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP.

“Incremental Facilities” has the meaning provided in Section 2.15(a).

“Incremental Revolving Commitment Increase” has the meaning provided in
Section 2.15(a).

“Incremental Revolving Commitment Increase Lender” has the meaning provided in
Section 2.15(i).

“Incremental Term Loan Commitment” means the Commitment of any Lender to make
Incremental Term Loans of a particular tranche pursuant to Section 2.15(a).

“Incremental Term Loan Facility” means each tranche of Incremental Term Loans
made pursuant to Section 2.15.

“Incremental Term Loans” has the meaning provided in Section 2.15(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all
obligations, other than intercompany items, of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable and
accrued expenses arising in the ordinary course of business and due within six
months of the incurrence thereof), (v) the Attributable Indebtedness of such
Person in respect of Capital Lease Obligations and Synthetic Lease Obligations
(regardless of whether accounted for as indebtedness under GAAP), (vi) all
obligations of such Person to purchase securities or other property which arise
out of or in connection with the sale of the same or substantially similar
securities or property, (vii) all obligations, contingent or otherwise, of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit, bankers’ acceptance or similar instrument, (viii) all
Indebtedness of others secured by (or for which the holder of such obligations
has an existing right, contingent or otherwise, to be secured by) a Lien on, or
payable out of the proceeds of production from, any property or asset of such
Person, whether or not such obligation is assumed by such Person; provided that
the amount of any Indebtedness of others that constitutes Indebtedness of such
Person solely by reason of this clause (viii) shall not for purposes of this
Agreement exceed the greater of the book value or the fair market value of the
properties or assets subject to such Lien, (ix) all Guaranty Obligations of such
Person, (x) all Debt Equivalents of such Person and (xii) the Indebtedness of
any other Person (including any partnership in which such Person is a general
partner and any unincorporated joint venture in which such Person is a joint
venturer) to the extent such Person would be liable therefor under applicable
Law or any agreement or instrument by virtue of

 

-31-



--------------------------------------------------------------------------------

such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such person
shall not be liable therefor; provided that (i) Indebtedness shall not include
(A) deferred compensation arrangements, (B) earn-out obligations until matured
or earned (whether or not represented by a note or other instrument),
(C) non-compete or consulting obligations incurred in connection with Permitted
Business Acquisitions, (D) Merchant Funds and (E) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warranties or other unperformed
obligations of the seller of such asset and (ii) the amount of any Limited
Recourse Indebtedness of any Person shall be equal to the lesser of (A) the
aggregate principal amount of such Limited Recourse Indebtedness for which such
Person provides credit support of any kind (including any undertaking, agreement
or instrument that would constitute Indebtedness), is directly or indirectly
liable as a guarantor or otherwise or is the lender and (B) the fair market
value of any assets securing such Indebtedness or to which such Indebtedness is
otherwise recourse.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Term Loans” has the meaning specified in Section 2.15(c).

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Note” means a promissory note contemplated by Section 7.06(a)(ix)
or (x), substantially in the form of Exhibit M hereto, and “Intercompany Notes”
means any two or more of them.

“Interest Coverage Ratio” means, for any period, the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Cash Interest Expense for such period.

“Interest Payment Date” means (i) as to Base Rate Loans, the last Business Day
of each fiscal quarter of the Borrower and the Maturity Date for Loans of the
applicable Class and (ii) as to Eurodollar Loans, the last day of each
applicable Interest Period and the Maturity Date for Loans of the applicable
Class, and in addition where the applicable Interest Period for a Eurodollar
Loan is greater than three months, then also the respective dates that fall
every three months after the beginning of such Interest Period.

“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one, two, three, six (or if deposits of such
duration are available to all of the Lenders having Commitments or Loans of the
applicable Class, twelve or a period shorter than one month) months thereafter;
provided that:

(i) any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (5) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii) any Interest Period having a duration of one or more months which begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month;

 

-32-



--------------------------------------------------------------------------------

(iii) no Interest Period in respect of Term Loans may be selected which extends
beyond a Principal Amortization Payment Date for Loans of the applicable Class
unless, after giving effect to the selection of such Interest Period, the
aggregate principal amount of Term Loans of the applicable Class which are
comprised of Base Rate Loans together with such Term Loans comprised of
Eurodollar Loans with Interest Periods expiring on or prior to such Principal
Amortization Payment Date are at least equal to the aggregate principal amount
of Term Loans of the applicable Class due on such date;

(iv) if so provided in written notice to the Borrower by the Administrative
Agent at the direction of the Required Lenders, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and

(v) no Interest Period may be selected which would end after the Maturity Date
for Loans of the applicable Class.

“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets (other than inventory, machinery, equipment and other assets in the
ordinary course of business), Equity Interests, Equity Equivalents, Debt
Equivalents, Indebtedness or other securities of such Person, (ii) any deposit
with, or advance, loan or other extension of credit to or for the benefit of
such Person (other than deposits made in connection with the purchase of
equipment, inventory or services in the ordinary course of business) or
(iii) any other capital contribution to or investment in such Person, including
by way of Guaranty Obligations of any obligation of such Person, any support for
a letter of credit issued on behalf of such Person incurred for the benefit of
such Person or in the case of any Subsidiary of the Borrower, any release,
cancellation, compromise or forgiveness in whole or in part of any Indebtedness
owing by such Person. The amount of any Investment at any time shall be deemed
to equal the difference of (i) the aggregate initial amount of such Investment
less (ii) all returns of principal thereof or capital with respect thereto prior
to such time and all liabilities expressly assumed by another Person (and with
respect to which the Borrower and its Restricted Subsidiaries, as applicable,
shall have received a novation) in connection with the sale of such Investment.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, RBC Capital Markets and Wells Fargo Securities,
LLC.

“Judgment Currency” has the meaning specified in Section 10.22(a).

“Judgment Currency Conversion Date” has the meaning specified in
Section 10.22(a).

“Latest Maturity Date” means, with respect to any Indebtedness, the latest
maturity date applicable to any Credit Facility that is outstanding hereunder on
the date such Indebtedness is incurred.

“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities,

 

-33-



--------------------------------------------------------------------------------

including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directives, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of Law.

“L/C Borrowing” means a Revolving Borrowing made pursuant to Section 2.05(e)(iv)
and (v) to refinance Unreimbursed Amounts in respect of drawn Letters of Credit.

“L/C Cash Collateral Account” has the meaning specified in the Security
Agreement.

“L/C Commitment” means the commitment of one or more L/C Issuers to issue
Letters of Credit in an aggregate face amount at any one time outstanding
(together with the amounts of any unreimbursed drawings thereon) of up to the
L/C Sublimit.

“L/C Credit Extension” means the issuance, renewal, extension or increase of a
Letter of Credit.

“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

“L/C Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any other documents delivered in connection
therewith, any application therefor and any agreements, instruments, Guaranties
or other documents (whether general in application to Letters of Credit
generally or applicable only to such Letter of Credit) governing or providing
for (i) the rights and obligations of the parties concerned or at risk or
(ii) any collateral security for such obligations.

“L/C Fee” has the meaning specified in the definition of “Applicable Margin”.

“L/C Issuer” means (i) JPMCB in its capacity as issuer of Letters of Credit
under Section 2.05(a), and its permitted successor or successors in such
capacity and (ii) any other Lender, with the consent of such Lender, which the
Borrower shall have designated as an “L/C Issuer” by notice to the
Administrative Agent.

“L/C Issuer Fees” has the meaning specified in Section 2.11(b)(iv).

“L/C Obligations” means at any time, the sum of (i) the maximum amount which is,
or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all L/C
Disbursements not yet reimbursed by the Borrower as provided in
Section 2.05(e)(ii), (iii), (iv) or (v) to the applicable L/C Issuers in respect
of drawings under Letters of Credit, including any portion of any such
obligation to which a Lender has become subrogated pursuant to
Section 2.05(e)(vi). For all purposes of this Agreement and all other Loan
Documents, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn. The foregoing shall be
calculated on a Dollar Equivalent basis with respect to any Euro Letter of
Credit.

“L/C Sublimit” means an amount equal to $50,000,000. The L/C Sublimit is a part
of, and not in addition to, the Revolving Committed Amount.

 

-34-



--------------------------------------------------------------------------------

“Lender” means (i) each bank or other lending institution identified on Schedule
2.01 as having a Revolving Commitment or a Swing Line Commitment, each bank or
other lending institution having a Term A Commitment or a Term B Commitment and
each Eligible Assignee which acquires a Revolving Loan or a Term Loan pursuant
to Section 10.07(b) and their respective successors and (ii) each Person that
becomes a party hereto as a “Lender” pursuant to the terms of Section 2.15, in
each case other than a Person who ceases to be a “Lender.”

“Lender Default” means (i) the refusal (in writing) or failure of any Revolving
Lender to make available its portion of any incurrence of Revolving Loans or
participations in any L/C Disbursement or Swing Line Loan, which refusal or
failure is not cured within two Business Days after the date of such refusal or
failure; (ii) the failure of any Revolving Lender to pay over to the
Administrative Agent, any L/C Issuer or any other Revolving Lender any other
amount required to be paid by such Revolving Lender pursuant to the terms of
this Agreement or any other Loan Document within two Business Days of the date
when due; (iii) a Revolving Lender has notified the Borrower or the
Administrative Agent that it does not intend or expect to comply with any of its
funding obligations or has made a public statement to that effect with respect
to its funding obligations under the Revolving Facility; (iv) the failure by a
Lender to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its obligations under the Revolving Facility or
(v) a Distressed Person has admitted in writing that it is unable to pay its
debts as they become due or such Distressed Person becomes subject to a
Lender-Related Distress Event.

“Lender Participation Notice” has the meaning specified in Section 2.09(c)(iii).

“Lender-Related Distress Event” means, with respect to any Revolving Lender,
that such Revolving Lender or any person that directly or indirectly controls
such Revolving Lender (each, a “Distressed Person”), as the case may be, is or
becomes subject to a voluntary or involuntary bankruptcy or insolvency case or
proceeding with respect to such Distressed Person under any Debtor Relief Laws,
or a custodian, conservator, receiver or similar official is appointed for such
Distressed Person or any substantial part of such Distressed Person’s assets, or
such Distressed Person or any person that directly or indirectly controls such
Distressed Person is subject to a forced liquidation, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of (i) the ownership or acquisition of any equity
interests in any Revolving Lender or any person that directly or indirectly
controls such Revolving Lender by a Governmental Authority or an instrumentality
thereof or (ii) an undisclosed administration pursuant to the laws of the
Netherlands.

“Letter of Credit” means any Dollar Letter of Credit, Euro Letter of Credit or
both, as the context requires.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Termination Date then in effect.

“Letter of Credit Exposure” shall mean, subject to Section 2.17, with respect to
any Lender, at any time, the sum of (a) the amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to have made) Revolving
Loans pursuant to Section 2.05 at such time and (b) such Lender’s Revolving
Commitment Percentage of the L/C Obligations at such time (excluding the portion
thereof consisting of Unpaid Drawings in respect of which the Lenders have made
(or are required to have made) Revolving Loans pursuant to Section 2.05).

 

-35-



--------------------------------------------------------------------------------

“Letter of Credit Request” has the meaning specified in Section 2.05(c)(i).

“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, lien (statutory or other) or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable Laws of any jurisdiction). Solely for
the avoidance of doubt, the filing of a Uniform Commercial Code financing
statement that is a protective lease filing in respect of an Operating Lease
that does not constitute a security interest in the leased property or otherwise
give rise to a Lien does not constitute a Lien solely on account of being filed
in a public office.

“Limited Recourse Indebtedness” means, with respect to any Person, Indebtedness
to the extent: (i) such Person (A) provides no credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (B) is not directly or indirectly liable as a guarantor or
otherwise or (C) does not constitute the lender; and (ii) no default with
respect thereto would permit upon notice, lapse of time or both any holder of
any other Indebtedness (other than the Loans or the Notes) of such Person to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

“Loan” means a Dollar Revolving Loan, a Foreign Currency Revolving Loan, a
Foreign Currency Swing Line Loan, a New Revolving Loan, a Term Loan or a Swing
Line Loan (or swing line loan pursuant to a New Revolving Facility) (or a
portion of any Dollar Revolving Loans, Foreign Currency Revolving Loans, Foreign
Currency Swing Line Loans, New Revolving Loans, Term Loans or Swing Line Loans
(or swing line loans pursuant to a New Revolving Facility)), individually or
collectively as appropriate; provided that, if any such loan or loans (or
portions thereof) are combined or subdivided pursuant to a Notice of
Extension/Conversion, the term “Loan” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be.

“Loan Documents” means, collectively, this Agreement, the Amendment Agreement,
the Notes, the Guaranty, the Engagement Letter, the Collateral Documents, the
Perfection Certificate, the Intercompany Notes, each Accession Agreement and
each L/C Document, in each case as the same may be amended, modified or
supplemented from time to time, and all other related agreements, certificates
and documents executed by a Loan Party and delivered to any Senior Credit Party
in connection with or pursuant to any of the foregoing.

“Loan Party” means each of Holdings, the Borrower and each Subsidiary Guarantor,
and “Loan Parties” means any combination of the foregoing.

“Long-Term Indebtedness” of any Person means any Indebtedness that, in
accordance with GAAP, is classified (or, when incurred, was classified) as a
long-term liability on the balance sheet of such Person.

“Maintenance Leverage Ratio” means on any day the ratio of (i) Consolidated
Secured Funded Indebtedness as of the last day of the fiscal quarter of the
Borrower ending on, or most recently preceding, such date, less Cash on Hand, to
(ii) Consolidated EBITDA for the four consecutive fiscal quarters of the
Borrower ended on, or most recently preceding, such day.

“margin stock” means “margin stock” as such term is defined in Regulation U.

 

-36-



--------------------------------------------------------------------------------

“Market Disruption Event” has the meaning specified in Section 3.03(a)(ii).

“Market Disruption Lenders” has the meaning specified in Section 3.03(a)(ii).

“Market Disruption Notice” has the meaning specified in Section 3.03(a).

“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, liabilities (actual or contingent), operations, properties or
condition (financial or otherwise) of Holdings and its Subsidiaries taken as a
whole, (ii) a material impairment of the ability of any Loan Party to perform
any of its obligations under any Loan Document to which it is a party, which
materially impairs the ability of the Loan Parties to perform their obligations
under the Loan Documents, taken as a whole, (iii) a material impairment of the
rights and remedies of the Lenders under any Loan Document, which materially
impairs the rights or benefits of the Lenders under the Loan Documents, taken as
a whole.

“Material Subsidiary” means (i) each Domestic Subsidiary (a) the Consolidated
Total Assets of which (excluding assets of, and investments in, Foreign
Subsidiaries) equal 5% or more of the Consolidated Total Assets of the Borrower
(excluding assets of, and investments in, Foreign Subsidiaries) or (b) the
consolidated revenues of which (excluding consolidated revenues attributable to
Foreign Subsidiaries) account for 5% or more of the consolidated revenues of the
Borrower (excluding consolidated revenues attributable to Foreign Subsidiaries),
(ii) any Foreign Subsidiary (a) the Consolidated Total Assets of which equal 5%
or more of the Consolidated Total Assets of the Borrower or (b) the consolidated
revenues of which accounts for 5% or more of the consolidated revenues of the
Borrower, in each case as of the end of or for the most recent period of four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered pursuant to Section 6.01(a) or Section 6.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the Audited Financial Statements); and (iii) any group of Restricted
Subsidiaries of the Borrower that account in the aggregate for 20% of the
Consolidated Total Assets of the Borrower or 20% of the consolidated revenues of
the Borrower.

“Maturity Date” means (i) as to Revolving Loans and Swing Line Loans, the
Revolving Termination Date, (ii) as to New Revolving Commitments, any maturity
date related to any Class of New Revolving Commitments, (iii) as to the Term A
Loans, the Term A Maturity Date, (iv) as to the Term B Loans, the Term B
Maturity Date, (v) any maturity date related to any Class of Incremental Term
Loans and (vi) any maturity date related to any Class of Extended Term Loans, as
applicable.

“Maximum Foreign Currency Sublimit” means $250,000,000 or such greater or lesser
amount as may be adjusted from time to time in accordance with this Agreement.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merchant Funds” means any amounts on deposit with or under the control of the
Borrower or a Subsidiary thereof, or in which the Borrower or a Subsidiary
thereof has an interest, which are owned by a customer of the Borrower or such
Subsidiary, or in which the customer has an interest, and which are held by the
Borrower or applicable Subsidiary (i) as security for the obligations of the
customer to the Borrower or applicable Subsidiary or (ii) while in the process
of payment to the applicable customer. The term “Merchant Funds” shall include
all amounts reflected as “suspended funds” on the consolidated financial
statements of the Borrower.

“Minimum Extension Condition” has the meaning specified in Section 2.16(b).

 

-37-



--------------------------------------------------------------------------------

“Minimum Tranche Amount” has the meaning specified in Section 2.16(b).

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA.

“Net Cash Proceeds” means (without duplication):

(i) with respect to any Asset Disposition (other than an Asset Disposition
consisting of a lease where one or more Group Companies is acting as lessor
entered into in the ordinary course of business), Casualty or Condemnation,
(A) the gross amount of all cash proceeds (including cash Casualty Proceeds and
cash Condemnation Awards, except to the extent and for so long as such Casualty
Proceeds or Condemnation Awards constitute Reinvestment Funds) actually received
by any Group Company in respect of such Asset Disposition, Casualty or
Condemnation (including any cash proceeds received as income or other proceeds
of any non-cash proceeds of any Asset Disposition, Casualty or Condemnation as
and when received), less (B) the sum of (1) the amount, if any, of all taxes
(other than income taxes) and all income taxes (as estimated in good faith by a
senior financial or senior accounting officer of the Borrower giving effect to
the overall tax position of Parent Holdings and its Restricted Subsidiaries),
and customary fees, legal fees, brokerage fees, commissions, costs and other
expenses (other than those payable to any Group Company or to Affiliates of any
Group Company except for those payable on terms and conditions as favorable to
the applicable Group Company as would be obtainable by it in a comparable
arms’-length transaction with an independent, unrelated third party) that are
incurred in connection with such Asset Disposition, Casualty or Condemnation and
are payable by any Group Company, but only to the extent not already deducted in
arriving at the amount referred to in clause (i)(A) above, (2) appropriate
amounts set aside as a reserve in good faith against any indemnities,
liabilities (contingent or otherwise) associated with such Asset Disposition,
Casualty or Condemnation, (3) if applicable, the amount of any Indebtedness
secured by a Permitted Lien that has been repaid or refinanced in accordance
with its terms with the proceeds of such Asset Disposition, Casualty or
Condemnation; and (4) any payments to be made by any Group Company as agreed
between such Group Company and the purchaser of any assets subject to an Asset
Disposition, Casualty or Condemnation in connection therewith; and

(ii) with respect to any Debt Issuance, the gross amount of cash proceeds paid
to or received by any Group Company in respect of such Debt Issuance as the case
may be (including cash proceeds subsequently as and when received at any time in
respect of such Debt Issuance from non-cash consideration initially received or
otherwise), net of underwriting discounts, fees and commissions or placement
fees, investment banking fees, legal fees, consulting fees, accounting fees,
printing fees, SEC filing fees and other customary fees and expenses directly
incurred by any Group Company in connection therewith (including fees and
expenses relating to any customary A/B exchange offer in connection with and
following a Debt Issuance) (other than those payable to any Group Company or any
Affiliate of any Group Company except for those payable on terms and conditions
as favorable to the applicable Group Company as would be obtainable by it in a
comparable arms’-length transaction with an independent, unrelated third party).

“New Revolving Commitments” has the meaning specified in Section 2.15(a).

 

-38-



--------------------------------------------------------------------------------

“New Revolving Facility” means each Class of New Revolving Commitments
established pursuant to Section 2.15.

“New Revolving Loans” means any loan (other than a swingline loan) made to the
Borrower under a Class of New Revolving Commitments.

“Non-Defaulting Lender” means and includes each Lender other than a Defaulting
Lender.

“Non-Extension Notice Date” has the meaning specified in Section 2.05(c)(iii).

“Note” means a Revolving Note, a Term A Note, a Term B Note or a Swing Line
Note, and “Notes” means any combination of the foregoing.

“Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-1 hereto.

“Notice of Extension/Conversion” has the meaning specified in Section 2.07(a).

“Obligation Currency” has the meaning specified in Section 10.22(a).

“Offered Loans” has the meaning specified in Section 2.09(c)(iii).

“OID” has the meaning specified in Section 2.15(c).

“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Financing Obligations” has the meaning specified in Section 1.11(a).

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (i) with respect to Term Loans, Revolving Loans or
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Loans and Swing Line Loans, as the case may be, occurring on
such date, and (ii) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of L/C Disbursements.

 

-39-



--------------------------------------------------------------------------------

“paid in full” and “payment in full” means, with respect to any Finance
Obligation, the occurrence of all of the foregoing: (i) with respect to such
Finance Obligations other than (A) contingent indemnification obligations, Swap
Obligations and Cash Management Obligations not then due and payable and (B) to
the extent covered by clause (ii) below, obligations with respect to undrawn
Letters of Credit, payment in full thereof in cash (or otherwise to the written
satisfaction of the Finance Parties owed such Finance Obligations), (ii) with
respect to any undrawn Letter of Credit, the obligations under which are
included in such Finance Obligations, (A) the cancellation thereof and payment
in full of all resulting Finance Obligations pursuant to clause (i) above or
(B) the receipt of cash collateral (or a backstop letter of credit in respect
thereof on terms acceptable to the applicable L/C Issuer and the Administrative
Agent) in an amount at least equal to 103% of the L/C Obligations for such
Letter of Credit and (iii) if such Finance Obligations consist of all the Senior
Credit Obligations under or in respect of the Revolving Commitments, termination
of all Commitments and all other obligations of the Lenders in respect of such
Commitments under the Loan Documents.

“Parent Holdings” means VeriFone Systems, Inc., a Delaware corporation, and its
successors.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(d).

“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.

“Participation Interest” means a Credit Extension by a Lender by way of a
purchase of a participation interest in Letters of Credit or L/C Obligations as
provided in Section 2.05(d), in Swing Line Loans as provided in
Section 2.01(c)(vi) or in any Loans as provided in Section 2.13.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.

“Perfection Certificate” means a certificate, substantially in the form of
Exhibit F-3 to this Agreement, completed and supplemented with the schedules and
attachments contemplated thereby to the satisfaction of the Collateral Agent and
duly executed by the chief executive officer and the chief legal officer or
other authorized officer of each Loan Party.

“Performance Guarantee” means any guarantee by any Person of the performance of
the obligations of another Person (other than obligations in respect of
Indebtedness for borrowed money), including guarantees of performance under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities or to provide services or with respect
to acquisitions, investments or other strategic transactions.

“Permit” means any license, permit, franchise, right or privilege, certificate
of authority or order, or any waiver of the foregoing, issued or issuable by any
Governmental Authority.

“Permitted Business Acquisition” means a Business Acquisition; provided that:

(i) the Equity Interests or property or assets acquired in such acquisition are
in a similar, ancillary, complementary or related line of business as the
Borrower and its Restricted

 

-40-



--------------------------------------------------------------------------------

Subsidiaries as of the Closing Date or otherwise are, in the good faith judgment
of the Borrower consistent with the Borrower’s strategic vision as determined
from time to time by the Borrower’s Board of Directors;

(ii) the Administrative Agent or the Collateral Agent, as applicable, shall have
received all items in respect of the Equity Interests or property or assets
acquired in such acquisition (and/or the seller thereof) required to be
delivered by Section 6.12; and

(iii) no Event of Default shall have occurred and be continuing immediately
before or immediately after giving effect to such acquisition, and the Borrower
shall have delivered to the Administrative Agent a Pro-Forma Compliance
Certificate demonstrating that, upon giving effect to such acquisition on a
Pro-Forma Basis, the Borrower shall be in compliance with the financial
covenants set forth in Section 7.11, in each case as of the last day of the most
recent period of four consecutive fiscal quarters of the Borrower which precedes
or ends on the date of such acquisition for which financial statements have been
delivered pursuant to Section 6.01(a) or (b);

and provided, further, that the term “Permitted Business Acquisition” shall
include a Business Acquisition not otherwise meeting the requirements of the
foregoing definition the terms and provisions of which have been approved by the
Required Lenders.

“Permitted Call Spread Swap Agreement” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which Parent Holdings acquires an option requiring the counterparty
thereto to deliver to Parent Holdings shares of common stock of Parent Holdings,
the cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Contract pursuant to which Parent
Holdings issues to the counterparty thereto warrants to acquire common stock of
Parent Holdings (whether such warrant is settled in shares, cash or a
combination thereof), in each case entered into by Parent Holdings in connection
with the issuance of Equity Equivalents; provided that (i) the terms, conditions
and covenants of each such Swap Agreement are customary for Swap Agreements of
such type (as reasonably determined by the Board of Directors of Parent Holdings
in good faith) and (ii) in the case of clause (b) above, such Swap Agreement is
classified as an equity instrument in accordance with GAAP, and the settlement
of such Swap Agreement does not require Parent Holdings to make any payment in
cash or cash equivalents that would disqualify such Swap Agreement from so being
classified as an equity instrument. For purposes of this definition, for the
avoidance of doubt, the term “Swap Agreement” shall include any stock option or
warrant agreement for the purchase of Equity Interests of Parent Holdings.

“Permitted Joint Venture” means a joint venture, in the form of a corporation,
limited liability company, business trust, joint venture, association, company
or partnership, entered into by the Borrower or any of its Subsidiaries which is
either (A) engaged in a line of business similar, ancillary, complementary or
related to those engaged in by the Borrower and its Restricted Subsidiaries or
(B) otherwise are, in the good faith judgment of the Borrower consistent with
the Borrower’s strategic vision as determined from time to time by the
Borrower’s Board of Directors.

“Permitted Liens” has the meaning specified in Section 7.02.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably

 

-41-



--------------------------------------------------------------------------------

incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder or as otherwise permitted pursuant to Section 7.01; provided that any
customary A/B exchange offer for any notes issued under this subclause shall be
deemed to meet the requirements of this subclause (i) and subclauses (iii) and
(iv) hereof, (ii) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (iii) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to any Senior Credit Obligation, such modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the
applicable Senior Credit Obligations on terms at least as favorable to the
applicable Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (iv) the
terms and conditions (including, if applicable, as to collateral) of any such
modified, refinanced, refunded, renewed or extended Indebtedness are not
materially less favorable, taken as a whole, to the Loan Parties or the Lenders
than the terms and conditions, taken as a whole, of the Indebtedness being
modified, refinanced, refunded, renewed or extended, as determined by the
Borrower in good faith, (v) such modification, refinancing, refunding, renewal
or extension is incurred by the Person who is the obligor on the Indebtedness
being modified, refinanced, refunded, renewed or extended, and (vi) at the time
thereof, no Event of Default shall have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
maintained by or contributed to by any Group Company or any ERISA Affiliate
including a Multiemployer Plan.

“Platform” has the meaning specified in Section 6.02(j)(i).

“Pledge Agreement” means the Pledge Agreement, dated as of December 28, 2011,
among Holdings, the Borrower, the Subsidiary Guarantors and the Collateral
Agent, as amended, modified or supplemented as of the date hereof, and as the
same may be further amended, modified or supplemented from time to time.

“Pledged Collateral” has the meaning specified in the Pledge Agreement.

“Pre-Commitment Information” means, taken as an entirety, the information with
respect to the Borrower and its Subsidiaries contained in the Lender
Presentation dated June 10, 2014.

“Predecessor Credit Agreement” has the meaning specified in the introductory
paragraph hereto.

“Predecessor Loan Documents” has the meaning specified in Section 1.12.

“Preferred Stock” means, as applied to the Equity Interests of a Person, Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over the Equity Interests of any other class of such Person.

“Prepayment Account” has the meaning specified in Section 2.09(b)(viii).

 

-42-



--------------------------------------------------------------------------------

“Principal Amortization Payment” means a scheduled principal payment on any
Class of the Term Loans and the Incremental Term Loans, if any, pursuant to
Section 2.08.

“Principal Amortization Payment Date” means (i) with respect to any Class of the
Term Loans, the last Business Day of each calendar quarter, commencing with the
last Business Day of the first full calendar quarter commencing after the
Closing Date, and (ii) the Maturity Date of such Class of Term Loans.

“Proceeds” has the meaning specified for such term in the Uniform Commercial
Code as in effect from time to time in the State of New York.

“Pro-Forma Basis” means, for purposes of determining compliance with or
performing calculations pursuant to any provision hereof, including the
calculation of Consolidated EBITDA, that the applicable Specified Transaction or
other transaction shall be deemed to have occurred as of the first day of the
most recent period of four consecutive fiscal quarters of the Borrower which
most recently precedes or ends on the date of such Specified Transaction and
with respect to which the Administrative Agent has received the financial
information required under Section 6.01(a) or (b), as applicable, and the
Compliance Certificate required by Section 6.02(a) for such period. In
connection with any calculation of the financial covenants set forth in
Section 7.11 upon giving effect to a transaction on a “Pro-Forma Basis,” (i) any
Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries in
connection with such Specified Transaction (or any other transaction which
occurred during the relevant four fiscal quarter period) shall be deemed to have
been incurred as of the first day of the relevant four fiscal-quarter period,
(ii) if such Indebtedness has a floating or formula rate, then the rate of
interest for such Indebtedness for the applicable period for purposes of the
calculations contemplated by this definition shall be determined by utilizing
the rate which is or would be in effect with respect to such Indebtedness as at
the relevant date of such calculations, (iii) income statement items (whether
positive or negative) attributable to all property acquired in such Specified
Transaction or to the Investment constituting such Specified Transaction, as
applicable, shall be included as if such Specified Transaction has occurred as
of the first day of the relevant four-fiscal-quarter period, (iv) such other
pro-forma adjustments which would be permitted or required by Regulations S-K
and S-X under the Securities Act shall be taken into account and (v) such other
adjustments made by the Borrower with the consent of the Administrative Agent
(not to be unreasonably withheld) shall be taken into account.

“Pro-Forma Compliance Certificate” means a certificate of the chief financial
officer or chief accounting officer of the Borrower delivered to the
Administrative Agent in connection with any Specified Transaction for which a
calculation on a “Pro-Forma Basis” is permitted or required hereunder and
containing reasonably detailed calculations demonstrating, upon giving effect to
the applicable Specified Transaction on a Pro-Forma Basis, compliance, as
applicable, with the Total Leverage Ratio and the Interest Coverage Ratio
specified in Section 7.11 as of the last day of the most recent period of four
consecutive fiscal quarters of Holdings which precedes or ends on the date of
the applicable Specified Transaction and with respect to which the
Administrative Agent shall have received the consolidated financial information
required under Section 6.01(a) or (b), as applicable, and the Compliance
Certificate required by Section 6.02(a) for such period.

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.09(c)(ii).

“Public Lender” has the meaning specified in Section 6.02(j)(ii).

 

-43-



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries incurred for the purpose of financing all or any part of the
purchase price or cost of construction or improvement of property used in the
business of the Borrower or such Subsidiary.

“Purchasing Borrower Party” means the Borrower or any Restricted Subsidiary of
the Borrower that becomes an assignee pursuant to Section 10.07(b).

“Qualified Capital Stock” means Equity Interests of the Borrower, other than
Equity Interests constituting Debt Equivalents.

“Qualified Securitization Facility” means any Securitization Facility
(1) constituting a securitization financing facility in respect of which all
sales and/or contributions of Securitization Assets and related assets to the
applicable Person or Securitization Subsidiary are made at reasonably equivalent
value (as determined in good faith by the Borrower) or (2) constituting a
receivables financing facility, in each case to the extent such Qualified
Securitization Facility, together with all other Qualified Securitization
Facilities then outstanding, has outstanding commitments and/or purchasing limit
of no more than $50,000,000 at any time outstanding.

“Qualifying Equity Issuance” means any issuance of Equity Interests by the
Borrower or any receipt by the Borrower of a capital contribution (or any direct
or indirect parent thereof and contributed to the Borrower as cash equity), if,
after giving effect thereto, no Change of Control shall have occurred.

“Qualifying Lenders” has the meaning specified in Section 2.09(c)(iv).

“Qualifying Loans” has the meaning specified in Section 2.09(c)(iv).

“Ratings Trigger Date” means the first date when the Borrower shall obtain
public corporate ratings from S&P and public corporate family ratings from
Moody’s of BB and Ba1 (or better) or BB+ and Ba2 (or better), respectively, in
each case with a stable outlook; provided that no Default or Event of Default
shall have occurred or is continuing as of such date.

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures.

“Reference Period” means any period of four consecutive fiscal quarters.

“Refinancing Debt Securities” means debt securities of the Borrower that are
designated in an officer’s certificate delivered to the Administrative Agent
prior to the date of issuance thereof as “Refinancing Debt Securities”; provided
that (A) the terms of such debt securities do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior the Latest
Maturity Date, other than customary offers to purchase upon a change of control,
asset sale or casualty or condemnation event and customary acceleration rights
upon an event of default, (B) such debt securities are not secured by any Lien
on any assets of the Borrower or any of its Restricted Subsidiaries other than a
Lien permitted by Section 7.02(xviii) and such debt securities are not
guaranteed by any Subsidiary other than a Subsidiary Guarantor and (C) the
covenants, events of default and other terms for such Indebtedness (provided
that such Indebtedness shall have interest rates, fees, funding discounts and
redemption or prepayment premiums determined by the Borrower to be market rates
and premiums at the time of issuance of such Indebtedness), taken as a whole,
are determined by the Borrower to be market terms on the date of issuance and in
any event are not more restrictive on the Borrower and its Restricted
Subsidiaries than the terms, taken as a whole, of this Agreement (as in effect
on the Closing Date), as determined by the Borrower in good faith.

 

-44-



--------------------------------------------------------------------------------

“Refinancing Term Loans” means Incremental Term Loans that have been designated
by the Borrower as “Refinancing Term Loans” in the applicable Additional Credit
Extension Amendment.

“Refunded Swing Line Loan” has the meaning specified in Section 2.01(c)(iii).

“Register” has the meaning specified in Section 10.07(c).

“Reinvestment Funds” means, with respect to any Casualty Proceeds or any
Condemnation Award exceeding $10,000,000 in respect of the single event or
series of related events giving rise thereto, that portion of such funds as
shall, according to a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent within 30 days after the occurrence of the
Casualty or Condemnation giving rise thereto (and in any case prior to the
receipt thereof by any Group Company), be reinvested within 365 days after the
occurrence of the Casualty or Condemnation giving rise thereto or an agreement
is entered to reinvest such proceeds within such 365 day period and such
proceeds are reinvested in accordance with the terms of such agreement no later
than 180 days of the end of such 365 day period, in each case, in the repair,
restoration or replacement of the properties that were the subject of such
Casualty or Condemnation; provided that (i) such certificate shall be
accompanied by evidence reasonably satisfactory to the Administrative Agent that
any property subject to such Casualty or Condemnation has been or will be
repaired, restored or replaced, (ii) pending such reinvestment, the entire
amount of such proceeds shall be deposited in an account with the Collateral
Agent for the benefit of the Finance Parties, over which the Collateral Agent
shall have sole control and exclusive right of withdrawal (which may include the
Reinvestment Funds Account (as defined and established under the Security
Agreement), (iii) from and after the date of delivery of such certificate, the
Borrower or one or more of its Subsidiaries shall proceed, in a commercially
reasonable manner, to complete the repair, restoration or replacement of the
properties that were the subject of such Casualty or Condemnation as described
in such certificate and (iv) no Event of Default shall have occurred and be
continuing or, if the Borrower or one or more of its Restricted Subsidiaries
shall have then entered into one or more continuing agreements with a Person not
an Affiliate of any of them for the repair, restoration or replacement of the
properties that were the subject of such Casualty or Condemnation, none of the
Administrative Agent or the Collateral Agent shall have commenced any action or
proceeding to exercise or seek to exercise an right or remedy with respect to
any Collateral (including any action of foreclosure, enforcement, collection or
execution or by and proceeding under any Debtor Relief Law with respect to any
Loan Party); and provided, further, that, if any of the foregoing conditions
shall cease to be satisfied at any time, such funds shall no longer be deemed
Reinvestment Funds and such funds shall immediately be applied to prepayment of
the Loans in accordance with Section 2.09(b).

“Related Obligations” has the meaning specified in Section 9.12.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Hazardous Materials into the indoor or
outdoor environment or into or out of any property owned, leased or operated by
such Person, including the movement of Hazardous Materials through or in the
air, soil, surface water, ground water or property.

“Replacement Revolving Commitments” means any New Revolving Commitments
established pursuant to Section 2.15 that are designated as “Replacement
Revolving Commitments” in the applicable Additional Credit Extension Amendment
relating thereto.

 

-45-



--------------------------------------------------------------------------------

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term B Loans with the incurrence by any Loan Party of any long-term bank
debt financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Term B Loans and having an effective interest cost
or weighted average yield (as determined by the Board of Directors of the
Borrower in good faith and, in any event, excluding any arrangement or
commitment fees in connection therewith) that is less than the effective
interest cost for or weighted average yield (as determined by the Board of
Directors of the Borrower on the same basis) of the Term B Loans, including
without limitation, as may be effected through any amendment to this Agreement
relating to the effective interest cost for, or weighted average yield of, the
Term B Loans.

“Required Lenders” means at any date of determination, Lenders holding more than
50% of the sum of (i) the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (ii) the Adjusted Total Revolving Commitment at such date and
the Adjusted Total New Revolving Commitment of all Classes. For the avoidance of
doubt, the Total Outstandings or Commitments of any Defaulting Lender shall not
be included in the numerator or the denominator for the calculation of the
“Required Lenders” for purposes hereof.

“Required Revolving Lenders” means, collectively, Revolving Lenders having more
than 50% of the Adjusted Total Revolving Commitment at such date and the
Adjusted Total New Revolving Commitment of all Classes or, after the Revolving
Termination Date, more than 50% of the aggregate Revolving Outstandings. For the
avoidance of doubt, the Commitments of a Defaulting Lender shall not be included
in the numerator or the denominator for the calculation of “Required Revolving
Lenders” for purposes hereof.

“Required Term A Lenders” means, collectively, Term A Lenders having more than
50% of the principal amount of the Term A Loans then outstanding. For the
avoidance of doubt, the principal amount of Term A Loans outstanding of any
Defaulting Lender shall not be included in the numerator or the denominator for
the calculation of “Required Term A Lenders” for purposes hereof.

“Required Term B Lenders” means, collectively, Term B Lenders having more than
50% of the principal amount of the Term B Loans then outstanding. For the
avoidance of doubt, the principal amount of Term B Loans outstanding of any
Defaulting Lender shall not be included in the numerator or the denominator for
the calculation of “Required Term B Lenders” for purposes hereof.

“Required Term Lenders” means, collectively, Term Lenders having more than 50%
of the principal amount of the Term Loans then outstanding. For the avoidance of
doubt, the principal amount of Term Loans outstanding of any Defaulting Lender
shall not be included in the numerator or the denominator for the calculation of
“Required Term Lenders” for purposes hereof.

“Reset Date” has the meaning specified in Section 1.09(a).

“Responsible Officer” means the chief executive officer, president, executive
vice president, chief financial officer or treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

-46-



--------------------------------------------------------------------------------

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property), direct or indirect, on account of any class
of Equity Interests or Equity Equivalents of any Group Company, now or hereafter
outstanding, (ii) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, termination or similar
payment, purchase or other acquisition for value, direct or indirect, of any
class of Equity Interests or Equity Equivalents of any Group Company or any of
their direct or indirect parent companies, now or hereafter outstanding or
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any class of Equity Interests or
Equity Equivalents of any Group Company or any of their direct or indirect
parent companies, now or hereafter outstanding.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Reversion Date” has the meaning specified in Section 7.06(a).

“Revolving Base Rate Loans” means Revolving Loans that are Base Rate Loans.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans and
identified as such in the Notice of Borrowing with respect thereto.

“Revolving Commitment” means, with respect to any Lender, the commitment of such
Lender, in an aggregate principal amount at any time outstanding of up to such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(A) to make Revolving Loans in accordance with the provisions of
Section 2.01(a), (B) to purchase Participation Interests in Swing Line Loans in
accordance with the provisions of Section 2.01(c) and (C) to purchase
Participation Interests in Letters of Credit in accordance with the provisions
of Section 2.05(d).

“Revolving Commitment Percentage” means, for each Lender, the percentage
(carried out to the ninth decimal place) identified as its Revolving Commitment
Percentage on Schedule 2.01 hereto, as such percentage may be adjusted or
modified in connection with any assignment made in accordance with the
provisions of Section 10.07(b), or as otherwise adjusted from time to time in
accordance with this Agreement.

“Revolving Committed Amount” means $500,000,000, of which aggregate amount up to
the Maximum Foreign Currency Sublimit is in the form of commitments to make, at
the Borrower’s request, Foreign Currency Loans, or such greater or lesser amount
to which the Revolving Committed Amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Exposure” means, with respect to any Lender, the Dollar Equivalent of
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s Letter
of Credit Exposure, plus the aggregate amount at such time of such Lender’s
Swing Line Exposure.

“Revolving Facility” means the Revolving Commitments as in effect on the Closing
Date and as modified from time to time in accordance with this Agreement.

“Revolving Lender” means each Lender identified in Schedule 2.01 as having a
Revolving Commitment and each Eligible Assignee which acquires a Revolving
Commitment or Revolving Loan pursuant to Section 10.07(b) and their respective
successors.

 

-47-



--------------------------------------------------------------------------------

“Revolving Loan” means a Foreign Currency Loan or a Dollar Revolving Loan, as
the context requires.

“Revolving Note” means a promissory note, substantially in the form of Exhibit
B-1 hereto, evidencing the obligation of the Borrower to repay outstanding
Revolving Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.

“Revolving Outstandings” means at any date the aggregate outstanding principal
amount of all Revolving Loans and Swing Line Loans plus the aggregate
outstanding amount of all L/C Obligations.

“Revolving Termination Date” means the fifth anniversary of the Closing Date
(or, if such day is not a Business Day, the next preceding Business Day) or such
earlier date upon which the Revolving Commitments shall have been terminated in
their entirety in accordance with this Agreement.

“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person (other than the Borrower or any of its Restricted Subsidiaries) or to
which any such Person is a party providing for the leasing to the Borrower or
any of its Restricted Subsidiaries of any property, whether owned by the
Borrower or any of its Restricted Subsidiaries as of the Closing Date or later
acquired, which has been or is to be sold or transferred by the Borrower or any
of its Restricted Subsidiaries to such Person or to any other Person from whom
funds have been, or are to be, advanced by such Person to the Borrower or any if
its Restricted Subsidiaries on the security of such property.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions broadly prohibiting dealings with such
government, country or territory.

“Sanctioned Person” means, at any time, (a) any Person that is listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person described in clauses
(a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill, Inc., a New York corporation, and its successors or, absent any such
successor, such nationally recognized statistical rating organization as the
Borrower and the Administrative Agent may select.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

-48-



--------------------------------------------------------------------------------

“Securitization Assets” means (a) the accounts receivable, royalty or other
revenue streams and other rights to payment and other assets related thereto
subject to a Qualified Securitization Facility and the proceeds thereof and
(b) contract rights, lockbox accounts and records with respect to such accounts
receivable and any other assets customarily transferred together with accounts
receivable in a securitization financing.

“Securitization Facility” means any of one or more receivables or securitization
financing facilities, as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are Limited
Recourse Indebtedness (except for customary representations, warranties,
covenants, performance guarantees, payments of fees and expenses and indemnities
made in connection with such facilities) to the Borrower or any of its
Restricted Subsidiaries (other than a Securitization Subsidiary) pursuant to
which the Borrower or any of its Restricted Subsidiaries sells or grants a
security interest in its accounts receivable or Securitization Assets or assets
related thereto to either (a) a Person that is not a Restricted Subsidiary or
(b) a Securitization Subsidiary that in turn sells its accounts receivable to a
Person that is not a Restricted Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.

“Security Agreement” means the Security Agreement, dated as of December 28,
2011, among Holdings, the Borrower, the Subsidiary Guarantors and the Collateral
Agent, as amended, modified or supplemented as of the date hereof, and as the
same may be further amended, modified or supplemented from time to time.

“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:

(i) in the case of the Borrower, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Debtor Relief Law with respect to the Borrower, whether or
not allowed or allowable as a claim in any such proceeding) on any Revolving
Loan, Term Loan or L/C Obligation under, or any Revolving Note, Term A Note,
Term B Note or Swing Line Note issued pursuant to, this Agreement or any other
Loan Document;

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party under any Loan
Document in respect of any Revolving Loan, Term Loan or L/C Obligation under, or
any Revolving Note, Term A Note, Term B Note or Swing Line Note issued pursuant
to, this Agreement or any other Loan Document (including, without limitation,
any amounts which accrue after the commencement of any proceeding under any
Debtor Relief Law with respect to such Loan Party, whether or not allowed or
allowable as a claim in any such proceeding) pursuant to this Agreement or any
other Loan Document;

(iii) all expenses of the Administrative Agent or the Collateral Agent as to
which such Agent have a right to reimbursement by such Loan Party under
Section 10.04 of this Agreement or under any other similar provision of any
other Loan Document, including, without limitation, any and all sums advanced by
the Collateral Agent to preserve the Collateral or preserve its security
interests in the Collateral to the extent permitted under any Loan Document or
applicable Law;

 

-49-



--------------------------------------------------------------------------------

(iv) all amounts paid by any Indemnitee in respect of any Revolving Loan, Term
Loan or L/C Obligation under, or any Revolving Note, Term A Note, Term B Note or
Swing Line Note issued pursuant to, this Agreement or any other Loan Document as
to which such Indemnitee has the right to reimbursement by such Loan Party under
Section 10.05 of this Agreement or under any other similar provision of any
other Loan Document; and

(v) in the case of Holdings and each Subsidiary Guarantor, all amounts now or
hereafter payable by Holdings or such Subsidiary Guarantor and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Debtor Relief Law with respect to the Borrower,
Holdings or such Subsidiary Guarantor under or in respect of any Revolving Loan,
Swing Line Loan, Term Loan or L/C Obligation under, or any Revolving Note, Swing
Line Note, Term A Note or Term B Note issued pursuant to, this Agreement or any
other Loan Document, whether or not allowed or allowable as a claim in any such
proceeding) on the part of Parent Holdings, Holdings or such Subsidiary
Guarantor pursuant to this Agreement, the Guaranty or any other Loan Document;

together in each case with all renewals, modifications, consolidations or
extensions thereof.

“Senior Credit Party” means each Lender (including any Affiliate in respect of
any Cash Management Obligations), each L/C Issuer, the Administrative Agent, the
Collateral Agent and each Indemnitee in respect of Loans and their respective
successors and assigns, and “Senior Credit Parties” means any two or more of
them, collectively.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (i) such Person is able generally to pay its recorded liabilities and
contingent obligations as they mature or become payable in the normal course of
business, (ii) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged and (iii) the present fair saleable value (i.e., the amount that could
be obtained for such Person’s assets within a commercially reasonable time,
through sale by a willing seller to a willing buyer under ordinary selling
conditions for comparable business enterprises insofar as such conditions can be
reasonably evaluated) of the assets of such Person exceeds the amount that will
be required to pay the recorded liabilities and contingent obligations of such
Person as they become absolute and matured. In computing the amount of any
contingent obligation at any time, such obligation shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Transaction” means, with respect to any period, any (i) Investment,
(ii) sale or transfer of assets or property or other Asset Disposition,
(iii) incurrence or repayment of Indebtedness, (iv) Restricted Payment,
(v) designation or redesignation of an Unrestricted Subsidiary or Restricted
Subsidiary, (vi) Incremental Term Loan, (vii) provision of Incremental Revolving
Commitment Increases, (viii) creation of Extended Term Loans or (ix) other
event, in each case that by the terms of the Loan Documents requires pro-forma
compliance with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro-Forma Basis.”

 

-50-



--------------------------------------------------------------------------------

“Standby Letter of Credit” has the meaning specified in Section 2.05(a).

“Standby Letter of Credit Fee” has the meaning specified in Section 2.11(b)(i).

“Subordinated Indebtedness” of any Person means all unsecured Indebtedness (i)
the principal of which by its terms is not required to be repaid, in whole or in
part, before the first anniversary of the Latest Maturity Date at the time
incurred, (ii) which is subordinated in right of payment to such Person’s
indebtedness, obligations and liabilities to the Senior Credit Parties under the
Loan Documents pursuant to payment and subordination provisions reasonably
satisfactory in form and substance to the Administrative Agent and (iii) is
issued pursuant to documents having covenants, subordination provisions and
events of default that, taken as a whole, are in the good faith judgment of the
Borrower in no event less favorable, including with respect to rights of
acceleration, to such Person than the terms hereof, taken as a whole, or are
otherwise reasonably satisfactory in form and substance to the Administrative
Agent and the Collateral Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which more
than 50% of the Voting Securities or the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have more than 50%
ownership interest in a partnership, limited liability company, association or
other business entity if such Person or Persons shall be allocated more than 50%
of partnership, association or other business entity gains or losses or shall be
or control the managing director, manager or a general partner of such
partnership, association or other business entity. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means each Subsidiary of the Borrower on the Closing Date
(other than an Excluded Subsidiary) and each Subsidiary of the Borrower (other
than an Excluded Subsidiary, except to the extent otherwise provided in
Section 6.12(d)) that becomes a party to the Guaranty after the Closing Date by
execution of an Accession Agreement, and “Subsidiary Guarantors” means any two
or more of them.

“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Contract” means with respect to any Guarantor any Swap Obligation under
any agreement, contract or transaction that constitutes a “swap” within the
meaning of Section 1a(47) of the Commodity Exchange Act.

 

-51-



--------------------------------------------------------------------------------

“Swap Creditor” means any Lender or Agent or any Affiliate of any Lender or
Agent from time to time party to one or more Swap Agreements permitted hereunder
with a Loan Party (even if any such Lender for any reason ceases after the
execution of such agreement to be a Lender hereunder), and its successors and
assigns, and “Swap Creditors” means any two or more of them, collectively.

“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Agreement, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable Law.

“Swap Termination Value” means, at any date and in respect of any one or more
Swap Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Swap Agreements, (i) for any date on or
after the date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(ii) for any date prior to the date referenced in clause (i), the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include any Lender).

“Swing Line Borrowing” means a Borrowing comprised of Swing Line Loans and
identified as such in the Swing Line Loan Request with respect thereto.

“Swing Line Commitment” means the agreement of the Swing Line Lender to make
Loans pursuant to Section 2.01(c). The Swing Line Commitment is a part of, and
not in addition to, the Revolving Committed Amount.

“Swing Line Committed Amount” means $100,000,000, as such Swing Line Committed
Amount may be reduced from time to time in accordance with this Agreement.

“Swing Line Exposure” means, subject to Section 2.17, with respect to any
Lender, at any time, such Lender’s Revolving Commitment Percentage of the Swing
Line Loans outstanding at such time.

“Swing Line Lender” means JPMCB, in its capacity as the Swing Line Lender under
Section 2.01(c), and its successor or successors in such capacity.

“Swing Line Loan” means a Base Rate Loan made by the Swing Line Lender pursuant
to Section 2.01(c), and “Swing Line Loans” means any two or more of such Base
Rate Loans.

“Swing Line Loan Request” has the meaning specified in Section 2.02(b).

“Swing Line Note” means a promissory note, substantially in the form of Exhibit
B-4 hereto, evidencing the obligation of the Borrower to repay outstanding Swing
Line Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.

“Swing Line Termination Date” means the earlier of (i) the fifth anniversary of
the Closing Date (or, if such day is not a Business Day, the next preceding
Business Day) or such earlier date upon which the Revolving Commitments shall
have been terminated in their entirety in accordance with this Agreement and
(ii) the date on which the Swing Line Commitment is terminated in its entirety
in accordance with this Agreement.

 

-52-



--------------------------------------------------------------------------------

“Syndication Agent” means Bank of America, N.A., in its capacity as Syndication
Agent under this Agreement.

“Syndication Date” means the earlier of (i) the date which is 60 days after the
Closing Date and (ii) the date on which the Administrative Agent determines in
its sole discretion (and notifies the Borrower) that the primary syndication
(and the resulting addition of Lenders pursuant to Section 10.07(b)) has been
completed.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
person (without regard to accounting treatment).

“Taxes” has the meaning specified in Section 3.01(a).

“Term A Borrowing” means a Borrowing comprised of Term A Loans and identified as
such in the Notice of Borrowing with respect thereto.

“Term A Commitment” means, with respect to any Lender, as applicable, the
commitment of such Lender to make Term A Loans on the Closing Date in a
principal amount equal to such Lender’s Term A Commitment Percentage of the Term
A Committed Amount.

“Term A Commitment Percentage” means, for each Lender, the percentage (carried
out to the ninth decimal place) identified as its Term A Commitment Percentage
on Schedule 2.01.

“Term A Committed Amount” means $600,000,000.

“Term A Lender” means each bank or other lending institution identified on
Schedule 2.01 as having a Term A Commitment and (ii) each Eligible Assignee
which acquires a Term A Loan pursuant to Section 10.07(b) and their respective
successors.

“Term A Loan” means a Loan made under Section 2.01(b)(i) and “Term A Loans”
means two or more of them, collectively.

“Term A Maturity Date” means the fifth anniversary of the Closing Date (or if
such day is not a Business Day, the next preceding Business Day).

“Term A Note” means a promissory note, dated as of the date of issue and
substantially in the form of Exhibit B-2 hereto, evidencing the obligation of
the Borrower to repay outstanding Term A Loans, as such note may be amended,
modified or supplemented from time to time.

“Term B Borrowing” means a Borrowing comprised of Term B Loans and identified as
such in the Notice of Borrowing with respect thereto.

“Term B Commitment” means, with respect to any Lender, as applicable, the
commitment of such Lender to make Term B Loans on the Closing Date in a
principal amount equal to such Lender’s Term B Commitment Percentage of the Term
B Committed Amount.

“Term B Commitment Percentage” means, for each Lender, the percentage (carried
out to the ninth decimal place) identified as its Term B Commitment Percentage
on Schedule 2.01.

 

-53-



--------------------------------------------------------------------------------

“Term B Committed Amount” means $200,000,000.

“Term B Lender” means each bank or other lending institution identified on
Schedule 2.01 as having a Term B Commitment and (ii) each Eligible Assignee
which acquires a Term B Loan pursuant to Section 10.07(b) and their respective
successors.

“Term B Loan” means a Loan made under Section 2.01(b)(ii) and “Term B Loans”
means two or more of them, collectively.

“Term B Maturity Date” means the seventh anniversary of the Closing Date (or if
such day is not a Business Day, the next preceding Business Day).

“Term B Note” means a promissory note, dated as of the date of issue and
substantially in the form of Exhibit B-3 hereto, evidencing the obligation of
the Borrower to repay outstanding Term B Loans, as such note may be amended,
modified or supplemented from time to time.

“Term Commitment” means a Term A Commitment or a Term B Commitment, as the
context may require.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loans” means, collectively, Term A Loans, Term B Loans or Incremental Term
Loan, as the context requires, including any Extended Term Loan.

“Threshold Amount” means $35,000,000.

“Total Leverage Ratio” means on any day the ratio of (i) Consolidated Funded
Indebtedness as of the last day of the fiscal quarter of the Borrower ending on,
or most recently preceding, such date, less Cash on Hand, to (ii) Consolidated
EBITDA for the four consecutive fiscal quarters of the Borrower ended on, or
most recently preceding, such day.

“Total Outstandings” means, at any date the aggregate Outstanding Amount of all
Loans and all L/C Obligations.

“Trade Letter of Credit” has the meaning specified in Section 2.05(a).

“Trade Letter of Credit Fee” has the meaning specified in Section 2.11(b)(ii).

“Tranche B Incremental Term Loans” means Incremental Term Loans on customary
terms for senior secured Term B Loans syndicated to institutional term loan
investors, as determined by the Board of Directors of the Borrower in good faith
based on the expected lenders, amortization, tenor and other material terms of
such Incremental Term Loans.

“Transactions” means the borrowing of the Loans on the Closing Date and the
other events contemplated hereby and thereby to occur in connection therewith.

“Type” has the meaning specified in Section 1.08.

“UCP” has the meaning specified in Section 2.05(j).

 

-54-



--------------------------------------------------------------------------------

“Unaudited Financial Statements” means the unaudited financial statements and
other financial data of Parent Holdings and its Consolidated Subsidiaries as at
and for the three and six month periods ended April 30, 2014.

“Unfunded Liabilities” means, except as otherwise provided in
Section 5.12(a)(i)(B), (i) with respect to each Plan, the amount (if any) by
which the present value of all nonforfeitable benefits under each Plan exceeds
the current value of such Plan’s assets allocable to such benefits, all
determined in accordance with the respective most recent valuations for such
Plan using applicable PBGC plan termination actuarial assumptions (the terms
“present value” and “current value” shall have the same meanings specified in
Section 3 of ERISA) and (ii) with respect to each Foreign Pension Plan, the
amount (if any) by which the present value of all nonforfeitable benefits under
each Foreign Pension Plan exceeds the current value of such Foreign Pension
Plan’s assets allocable to such benefits, all determined in accordance with the
respective most recent valuations for such Plan using the most recent actuarial
assumptions and methods being used by the Foreign Pension Plan’s actuaries for
financial reporting under applicable accounting and reporting standards.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time (except as other-wise specified) in any applicable
state or jurisdiction.

“United States” means the United States of America, including each of the States
and the District of Columbia, but excluding its territories and possessions.

“Unpaid Drawing” has the meaning specified in Section 2.17(a)(iv).

“Unreimbursed Amount” has the meaning specified in Section 2.05(e)(iv).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date and is designated as an Unrestricted
Subsidiary by the Borrower pursuant to Section 6.14 subsequent to the Closing
Date, (b) any existing Restricted Subsidiary of the Borrower that is designated
as an Unrestricted Subsidiary by the Borrower pursuant to Section 6.14
subsequent to the Closing Date and (c) any Subsidiary of an Unrestricted
Subsidiary.

“Unused Revolving Commitment Amount” means, for any period, the amount by which
(i) the then applicable Revolving Committed Amount exceeds (ii) the daily
average sum for such period of (A) the aggregate principal amount of all
outstanding Revolving Loans plus (B) the aggregate amount of all outstanding L/C
Obligations. For the avoidance of doubt, no deduction shall be made on account
of outstanding Swing Line Loans in calculating the Unused Revolving Commitment
Amount.

“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into Law October 26, 2001)), as the same
may be amended, supplemented, modified, replaced or otherwise in effect from
time to time.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning specified in Section 10.15(b)(iv).

“Voting Securities” means Equity Interests of any Person having ordinary power
to vote in the election of members of the board of directors, managers, trustees
or other controlling Persons of such Person (irrespective of whether, at the
time, Equity Interests of any other class or classes of such Person shall have
or might have voting power by reason of the happening of any contingency).

 

-55-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.

“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares and other nominal
amounts of capital stock or other ownership interests that are required to be
held by other Persons under applicable Law) are at the time directly or
indirectly owned by such Person. “Wholly-Owned Domestic Subsidiary” means a
Wholly-Owned Subsidiary that is also a Domestic Subsidiary.

“Withholding Agent” means any Loan Party, the Administrative Agent or any other
applicable withholding agent.

Section 1.02 Other Interpretative Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof. Article, Section, Exhibit and
Schedule references are to the Loan Document in which such reference appears.
The term “including” is by way of example and not limitation (i.e., “including”
shall be deemed to mean “including, without limitation”). The term “documents”
includes any and all instruments, documents, agreements, certificates, notices,
reports, financial statements and other writings, however evidenced, whether in
physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall be prepared, in
accordance with GAAP applied on a consistent basis. All financial statements
delivered to the Lenders hereunder shall be accompanied by a statement from the
Borrower that GAAP has not changed since the most recent financial statements
delivered by the Borrower to the Lenders or if GAAP

 

-56-



--------------------------------------------------------------------------------

has changed describing such changes in detail and explaining how such changes
affect the financial statements. All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with the most recent annual or quarterly financial statements delivered pursuant
to Section 6.01 (or, prior to the delivery of the first financial statements
pursuant to Section 6.01, consistent with the financial statements described in
Section 5.05(a) (but without giving effect to any deviations from GAAP disclosed
therein)); provided, however, that (i) if (A) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto (an “Accounting Change”) or (B) either the Administrative Agent
or the Required Lenders shall so object to such Accounting Change in writing
within 60 days after delivery of such financial statements (or after the Lenders
have been informed of such Accounting Change), then, in each case, such
calculations shall be made as if such Accounting Change had not been effected
and on a basis consistent with how GAAP or the rules promulgated pursuant
thereto that are the subject of such Accounting Change were calculated in the
most recent financial statements delivered by the Borrower to the Lenders as to
which no such objection shall have been made, and the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations made before and after giving
effect to such change in GAAP, (ii) if a change in GAAP or the rules promulgated
with respect thereto occurs or GAAP shall mean IFRS in accordance with the
definition of GAAP, the parties hereto agree to enter into negotiations in order
to amend such provisions so as equitably to reflect such change such that the
criteria for evaluation compliance with such covenants shall be the same after
such changes as if such change had not been made and (iii) notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), or under any similar
accounting standard, to value any Indebtedness of the Borrower or any Subsidiary
at “fair value” or any similar valuation standard, as defined therein.

Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Maintenance
Leverage Ratio, the Total Leverage Ratio and the Interest Coverage Ratio shall
be calculated with respect to such period and such Specified Transaction on a
Pro-Forma Basis.

Section 1.04 Rounding. Any financial ratios required to be maintained by any
Group Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05 References to Agreements and Laws. Unless otherwise expressly
provided herein, (i) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (ii) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

-57-



--------------------------------------------------------------------------------

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the L/C
Documents related thereto, whether or not such maximum face amount is in effect
at such time.

Section 1.08 Classes and Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders made to the Borrower pursuant to
ARTICLE II on the same date, all of which Loans are of the same Class and Type
(subject to ARTICLE III) and, except in the case of Base Rate Loans, have the
same initial Interest Period. Loans hereunder are distinguished by “Class” and
“Type.” The “Class” of a Loan (or of a Commitment to make such a Loan or of a
Borrowing comprised of such Loans) refers to whether such Loan is a Dollar
Revolving Loan, Foreign Currency Revolving Loan, New Revolving Loan, Term A
Loan, Term B Loan, Incremental Term Loan, Extended Revolving Commitments or
Extended Term Loans. The “Type” of a Loan refers to whether such Loan is a
Eurodollar Loan or a Base Rate Loan. Identification of a Loan (or a Borrowing)
by both Class and Type (e.g., a “Term B Eurodollar Loan”) indicates that such
Loan is a Loan of both such Class and such Type (e.g., both a Term B Loan and a
Eurodollar Loan) or that such Borrowing is comprised of such Loans.

Section 1.09 Exchange Rates.

(a) Not later than 1:00 P.M. on each Calculation Date, the Administrative Agent
shall (i) determine the Exchange Rate as of such Calculation Date with respect
to Euro and (ii) give written notice thereof to the Lenders and the Borrower.
The Exchange Rate so determined shall become effective on the first Business Day
immediately following the relevant Calculation Date (a “Reset Date”) or other
date of determination, shall remain effective until the next succeeding Reset
Date, and shall for purposes of this Agreement (other than Section 10.22 or any
other provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rates employed in converting any amounts between Dollars and Euro.

(b) Not later than 5:00 P.M. on each Reset Date and on each date on which
Foreign Currency Loans are made or Euro Letters of Credit are issued, the
Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalent of the Outstanding Amount of all Dollar Revolving Loans, Swing Line
Loans and L/C Obligations and the Euro L/C Sublimit, Foreign Currency Sublimits
and the Maximum Foreign Currency Sublimit then outstanding (after giving effect
to all Revolving Loans repaid, all reimbursements of L/C Disbursements made, and
all Refunded Swing Line Loans paid concurrently with the making of any Revolving
Loans) and (ii) notify the Lenders and the Borrower of the results of such
determination.

Section 1.10 Certain Determinations. For purposes of determining compliance with
any of the covenants set forth in ARTICLE VII (including in connection with any
Incremental Facility), but subject to any limitation expressly set forth
therein, as applicable, at any time (whether at the time of incurrence or
thereafter), if any Lien, Investment, Indebtedness, Asset Disposition,
Restricted Payment, Affiliate transaction, prepayment, redemption or any other
transaction meets the criteria of more than one of the categories permitted
pursuant to ARTICLE VII (including in connection with any Incremental Facility),
as applicable, the Borrower may, in its sole discretion, determine under which
category all or a portion of such Lien, Investment, Indebtedness, Asset
Disposition, Restricted Payment, Affiliate transaction, prepayment, redemption
or any other transaction (or, in each case, any portion thereof) is permitted

 

-58-



--------------------------------------------------------------------------------

or to be applied; provided that the Borrower may not reclassify any Indebtedness
incurred pursuant to Section 7.01(ii) or Section 7.01(xv) or Liens incurred
pursuant to Section 7.02(ii) following the Closing Date; provided, further, that
the Borrower may not reclassify Indebtedness incurred under Section 7.01(xvi),
Investments made under Section 7.06(a)(xv) or Restricted Payments paid under
Section 7.07(vii) to the extent that such Indebtedness, Investments and
Restricted Payments, as the case may be, could not have been incurred, made or
paid under such clauses on the date of the incurrence of such Indebtedness, the
making of such Investment or payment of such Restricted Payment, as the case may
be.

Section 1.11 Amendment and Restatement of Predecessor Credit Agreement; Effect
on Predecessor Credit Agreement.

(a) Subject to the terms and conditions set forth in this Agreement, effective
as of the date hereof, the Predecessor Credit Agreement is hereby amended and
restated in its entirety without any novation thereof. It is expressly
understood and agreed by each of the parties hereto that (i) the “Financing
Obligations” (as such term is defined in this Agreement) mean and include all
“Financing Obligations” (as such term is defined in the Predecessor Credit
Agreement) outstanding or otherwise existing on and as of the date hereof after
giving effect to the Transactions (such Financing Obligations being herein
referred to as the “Original Financing Obligations”); (ii) the Original
Financing Obligations shall be payable hereafter in accordance with the
respective terms and provisions hereof; and (iii) this Agreement (1) merely
re-evidences, ratifies and confirms the Original Financing Obligations and
(2) is in no way intended and shall not be deemed or construed to constitute a
novation of the Predecessor Credit Agreement.

(b) All indemnification obligations of each party pursuant to the Predecessor
Credit Agreement arising as a result of a third party claim (including any such
claim arising from a breach of the representations thereunder) shall survive the
amendment and restatement of the Predecessor Credit Agreement pursuant to this
Agreement. On and after the date of this Agreement, each reference in the Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or similar words
referring to the “Credit Agreement” shall mean and be a reference to this
Agreement.

Section 1.12 Reaffirmation of Predecessor Loan Documents. The Borrower in its
capacity under the Predecessor Credit Agreement and each of the other “Loan
Documents” (as such term is defined in the Predecessor Credit Agreement, and
herein referred to as the “Predecessor Loan Documents”) to which the Borrower is
a party (including the respective capacities of accommodation party, assignor,
grantor, guarantor, indemnitor, mortgagor, obligor and pledgor, as applicable,
and each other similar capacity, if any, in which the Borrower granted Liens on
all or any part of its properties and assets, or otherwise acted as an
accommodation party, guarantor, indemnitor or surety with respect to all or any
part of the Original Financing Obligations), hereby (i) agrees that, except as
otherwise expressly set forth herein, the terms and provisions hereof shall not
affect in any way any payment, performance, observance or other obligations or
liabilities of the Borrower hereunder or under any of the other Predecessor Loan
Documents, all of which obligations and liabilities are hereby ratified,
confirmed and reaffirmed in all respects, and (ii) to the extent the Borrower
has granted Liens on any of its properties or assets pursuant to any of the
Predecessor Loan Documents to secure the payment, performance and/or observance
of all or any part of the Original Financing Obligations, acknowledges,
ratifies, confirms and reaffirms such grant of Liens, and acknowledges and
agrees that all of such Liens are intended and shall be deemed and construed to
secure to the fullest extent set forth therein all now existing and hereafter
arising Financing Obligations under and as defined in this Agreement as
hereafter amended, restated, amended and restated, supplemented and otherwise
modified and in effect from time to time.

 

-59-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDIT FACILITIES

Section 2.01 Commitments to Lend.

(a) Revolving Loans. Each Revolving Lender severally agrees, on the terms and
subject to the conditions set forth in this Agreement, to (i) make Dollar
Revolving Loans to the Borrower pursuant to this Section 2.01(a) from time to
time during the Availability Period for Revolving Loans in amounts such that its
Revolving Outstandings shall not exceed (after giving effect to all Revolving
Loans repaid, all reimbursements of L/C Disbursements made, and all Refunded
Swing Line Loans paid concurrently with the making of any Revolving Loans) its
Revolving Commitment; provided that, immediately after giving effect to each
such Dollar Revolving Loan, (x) the aggregate Revolving Outstandings shall not
exceed the Revolving Committed Amount and (y) with respect to each Revolving
Lender individually, such Lender’s outstanding Revolving Loans plus its
Participation Interests in outstanding Swing Line Loans (other than the Swing
Line Lender’s in its capacity as such) plus its Participation Interests in
outstanding L/C Obligations (other than an L/C Issuer’s in its capacity as such)
shall not exceed such Lender’s Revolving Commitment Percentage of the Revolving
Committed Amount and (ii) make Foreign Currency Revolving Loans to the Borrower
pursuant to this Section 2.01(a) from time to time during the Availability
Period in amounts such that each Lender’s Foreign Currency Revolving Loans shall
not (after giving effect to all Revolving Loans repaid, all reimbursements of
L/C Disbursements made, and all Refunded Swing Line Loans paid concurrently with
the making of any Revolving Loans) exceed such Lender’s Foreign Currency
Sublimit; provided that immediately after giving effect to any Foreign Currency
Revolving Loan, the aggregate Foreign Currency Revolving Outstandings shall not
exceed the Maximum Foreign Currency Sublimit. Each Revolving Borrowing comprised
of Dollar denominated Eurodollar Loans shall be in an aggregate principal amount
of $1,000,000 or any larger multiple of $500,000, each Revolving Borrowing
comprised of Dollar denominated Base Rate Loans shall be in an aggregate
principal amount of $500,000 or any larger multiple of $100,000 and each
Revolving Loan comprised of Foreign Currency Revolving Loans shall be in an
aggregate principal amount of €1,000,000 or any larger multiple of €500,000
(except that any such Borrowing may be in the aggregate amount of the unused
Revolving Commitments and any L/C Borrowing may be in the aggregate amount of
any outstanding Unreimbursed Amounts owed to one or more L/C Issuers as provided
in Section 2.05(e)(iv)) and shall be made from the several Revolving Lenders
ratably in proportion to their respective Revolving Commitments. Within the
foregoing limits, the Borrower may borrow under this Section 2.01(a), repay, or,
to the extent permitted by Section 2.09, prepay, Revolving Loans and reborrow
under this Section 2.01(a).

(b) Term Loans.

(i) Each Term A Lender severally agrees, on the terms and conditions set forth
in this Agreement, to make Term A Loans to the Borrower on the Closing Date in
an aggregate principal amount not exceeding its Term A Commitment. The Term A
Commitments are not revolving in nature, and amounts repaid or prepaid prior to
the Term A Maturity Date may not be reborrowed.

(ii) Each Term B Lender severally agrees, on the terms and conditions set forth
in this Agreement, to make Term B Loans to the Borrower on the Closing Date in
an aggregate principal amount not exceeding its Term B Commitment. The Term B
Commitments are not revolving in nature, and amounts repaid or prepaid prior to
the Term B Maturity Date may not be reborrowed.

 

-60-



--------------------------------------------------------------------------------

(c) Swing Line Loans.

(i) The Swing Line Lender agrees, on the terms and subject to the conditions set
forth herein and in the other Loan Documents and, subject to
Section 2.17(a)(vi), to make a portion of the Revolving Commitments available to
the Borrower from time to time during the Availability Period by making loans in
Dollars or Euro to the Borrower (each such loan, a “Swing Line Loan” and,
collectively, the “Swing Line Loans”); provided that (A) the aggregate principal
amount of the Swing Line Loans outstanding at any one time shall not exceed the
Swing Line Committed Amount, (B) with respect to each Lender individually, such
Lender’s outstanding Revolving Loans plus its Participation Interests in
outstanding Swing Line Loans (other than the Swing Line Lender in its capacity
as such) plus its Participation Interests in outstanding L/C Obligations (other
than an L/C Issuer’s in its capacity as such) shall not at any time exceed such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(C) with respect to the Revolving Lenders collectively, the sum of the aggregate
principal amount of Swing Line Loans outstanding plus the aggregate amount of
Revolving Loans outstanding plus the aggregate amount of L/C Obligations
outstanding shall not exceed the Revolving Committed Amount, (D) the Swing Line
Committed Amount shall not exceed the aggregate of the Revolving Commitments
then in effect, (E) with respect to each Lender individually, such Lender’s
outstanding Foreign Currency Revolving Loans plus its Participation Interests in
outstanding Foreign Currency Swing Line Loans (other than the Swing Line Lender
in its capacity as such) plus its outstanding Euro L/C Obligations (other than
an L/C Issuer’s in its capacity as such) shall not at any time exceed such
Lender’s Foreign Currency Sublimit and (F) with respect to the Revolving Lenders
collectively, the sum of the aggregate principal amount of Foreign Currency
Swing Line Loans outstanding plus the aggregate amount of the Foreign Currency
Revolving Loans outstanding plus the aggregate amount of the Euro L/C
Obligations outstanding shall not exceed the Maximum Foreign Currency Sublimit.
Swing Line Loans denominated in Dollars shall be made and maintained as Base
Rate Loans and Foreign Currency Swing Line Loans shall be made and maintained as
Eurodollar Loans and shall bear interest at EURIBOR plus the Applicable Margin
for Eurodollar Revolving Loans. Swing Line Loans may be repaid and reborrowed in
accordance with the provisions hereof prior to the Swing Line Termination Date.
Swing Line Loans may be made notwithstanding the fact that such Swing Line
Loans, when aggregated with the Swing Line Lender’s other Revolving
Outstandings, exceeds its Revolving Commitment. The proceeds of a Swing Line
Borrowing may not be used, in whole or in part, to refund any prior Swing Line
Borrowing.

(ii) The principal amount of all Swing Line Loans shall be due and payable on
the earliest of (A) the maturity date agreed to by the Swing Line Lender and the
Borrower with respect to such Swing Line Loan (which maturity date shall not be
more than seven Business Days from the date of advance thereof), (B) at the
request of the Swing Line Lender, the last day of the current calendar quarter,
(C) the Swing Line Termination Date, (D) the occurrence of any proceeding with
respect to the Borrower under any Debtor Relief Law or (E) the acceleration of
any Loan or the termination of the Revolving Commitments pursuant to
Section 8.02.

(iii) With respect to any Swing Line Loans that have not been voluntarily
prepaid by the Borrower or paid by the Borrower when due under clause
(ii) above, the Swing Line Lender (by request to the Administrative Agent) or
the Administrative Agent at any time may, and shall at any time Swing Line Loans
in an amount of (x) $1,000,000, in the case of Dollar denominated Swing Line
Loans or (y) € 1,000,000 in the case of Foreign Currency Swing Line Loans shall
have been outstanding for more than seven days, on one Business Day’s notice,
require each Revolving Lender, including the Swing Line Lender, and each such
Lender hereby agrees, subject to

 

-61-



--------------------------------------------------------------------------------

the provisions of this Section 2.01(c), to make a Revolving Loan (which with
respect to Dollar denominated Swing Line Loans shall be initially funded as a
Base Rate Loan and with respect to Foreign Currency Swing Line Loans shall be
funded as a Foreign Currency Loan) in an amount equal to such Lender’s Revolving
Commitment Percentage or Foreign Currency Ratable Portion, as applicable, of the
amount of the Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on
the date notice is given.

(iv) In the case of Revolving Loans made by Lenders other than the Swing Line
Lender under clause (iii) above, each such Revolving Lender shall make the
amount of its Revolving Loan available to the Administrative Agent, in same day
funds in the Approved Currency in which such Swing Line Loan was made, at the
Administrative Agent’s Office, not later than (x) 1:00 P.M. with respect to
Dollar denominated Swing Line Loans or (y) 11:00 A.M., London time with respect
to Foreign Currency Swing Line Loans, in each case on the Business Day next
succeeding the date such notice is given. The proceeds of such Revolving Loans
shall be immediately delivered to the Swing Line Lender (and not to the
Borrower) and applied to repay the Refunded Swing Line Loans. On the day such
Revolving Loans are made, the Swing Line Lender’s Revolving Commitment
Percentage of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by the Swing Line Lender and such portion of
the Swing Line Loans deemed to be so paid shall no longer be outstanding as
Swing Line Loans and shall instead be outstanding as Revolving Loans. With
respect to Dollar denominated Swing Line Loans only, the Borrower authorizes the
Administrative Agent and the Swing Line Lender to charge the Borrower’s account
with the Administrative Agent (up to the amount available in such account) in
order to pay immediately to the Swing Line Lender the amount of such Refunded
Swing Line Loans to the extent amounts received from the Revolving Lenders,
including amounts deemed to be received from the Swing Line Lender, are not
sufficient to repay in full such Refunded Swing Line Loans. If any portion of
any such amount paid (or deemed to be paid) to the Swing Line Lender should be
recovered by or on behalf of the Borrower from the Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Revolving Lenders in
the manner contemplated by Section 2.13.

(v) A copy of each notice given by the Swing Line Lender pursuant to this
Section 2.01(c) shall be promptly delivered by the Swing Line Lender to the
Administrative Agent and the Borrower. Upon the making of a Revolving Loan by a
Revolving Lender pursuant to this Section 2.01(c), the amount so funded shall no
longer be owed in respect of its Participation Interest in the related Refunded
Swing Line Loans.

(vi) If as a result of any proceeding under any Debtor Relief Law, Revolving
Loans are not made pursuant to this Section 2.01(c) sufficient to repay any
amounts owed to the Swing Line Lender as a result of a nonpayment of outstanding
Swing Line Loans, each Revolving Lender agrees to purchase, and shall be deemed
to have purchased, a participation in such outstanding Swing Line Loans in an
amount equal to its Revolving Commitment Percentage or Foreign Currency Ratable
Portion, as applicable, of the unpaid amount together with accrued interest
thereon. Upon one Business Day’s notice from the Swing Line Lender, each
Revolving Lender shall deliver to the Swing Line Lender an amount in Dollars
equal to the Dollar Equivalent of its respective Participation Interest in such
Swing Line Loans in same day funds at the office of the Swing Line Lender
specified or referred to in Section 10.02. In order to evidence such
Participation Interest each Revolving Lender agrees to enter into a
participation agreement at the request of the Swing Line Lender in form and
substance reasonably satisfactory to all parties. On such date, any Foreign
Currency Swing Line Loans shall, without further action or notice being
required, be

 

-62-



--------------------------------------------------------------------------------

converted to and become denominated in Dollars in an amount equal to the Dollar
Equivalent of the amount thereof on such date. In the event any Revolving Lender
fails to make available to the Swing Line Lender the amount of such Revolving
Lender’s Participation Interest as provided in this Section 2.01(c)(vi), the
Swing Line Lender shall be entitled to recover such amount on demand from such
Revolving Lender together with interest at the customary rate set by the Swing
Line Lender for correction of errors among banks in New York City for one
Business Day and thereafter at the Base Rate plus the then Applicable Margin for
Base Rate Loans.

(vii) Each Revolving Lender’s obligation to make Revolving Loans pursuant to
clause (iv) above and to purchase Participation Interests in outstanding Swing
Line Loans pursuant to clause (vi) above shall be absolute and unconditional and
shall not be affected by any circumstance, including (without limitation)
(i) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender or any other Person may have against the Swing Line Lender, the
Borrower, Holdings or any other Loan Party, (ii) the occurrence or continuance
of a Default or an Event of Default or the termination or reduction in the
amount of the Revolving Commitments after any such Swing Line Loans were made,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any other Person, (iv) any breach of this Agreement or any other
Loan Document by the Borrower or any other Lender, (v) whether any condition
specified in ARTICLE IV is then satisfied or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the forgoing. If
such Lender does not pay such amount forthwith upon the Swing Line Lender’s
demand therefor, and until such time as such Lender makes the required payment,
the Swing Line Lender shall be deemed to continue to have outstanding Swing Line
Loans in the amount of such unpaid Participation Interest for all purposes of
the Loan Documents other than those provisions requiring the other Lenders to
purchase a participation therein. Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due to it hereunder to the Swing Line Lender to fund Swing
Line Loans in the amount of the Participation Interest in Swing Line Loans that
such Lender failed to purchase pursuant to Section 2.01(c)(vi) until such amount
has been purchased (as a result of such assignment or otherwise).

(viii) If the maturity date shall have occurred in respect of any tranche of
Revolving Commitments at a time when a tranche or tranches of Extended Revolving
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.05(p)), there shall exist sufficient unutilized Extended Revolving
Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant the Extended Revolving Commitments which will remain in effect
after the occurrence of such maturity date, then there shall be an automatic
adjustment on such date of the participations in such Swing Line Loans and same
shall be deemed to have been incurred solely pursuant to the relevant Extended
Revolving Commitments, and such Swing Line Loans shall not be so required to be
repaid in full on such earliest maturity date.

Section 2.02 Notice of Borrowings.

(a) Borrowings Other Than Swing Line Loans. Except in the case of Swing Line
Loans and L/C Borrowings, the Borrower shall give the Administrative Agent a
Notice of Borrowing not later than (x) with respect to Loans denominated in
Dollars, 1:00 P.M. on (i) the Business Day immediately

 

-63-



--------------------------------------------------------------------------------

preceding each Base Rate Borrowing and (ii) the third Business Day before each
Eurodollar Borrowing and (y) in the case of Foreign Currency Revolving Loans,
not later than 11:00 A.M., London time, four Business Days before the date of
the proposed borrowing (unless the Borrower wishes to request an Interest Period
for such Borrowing other than one, two, three or six months in duration as
provided in the definition of “Interest Period,” in which case the Borrower
shall give such notice on the fourth Business Day (or fifth Business Day with
respect to Foreign Currency Revolving Loans) before each such Eurodollar
Borrowing), specifying:

(i) the date of such Borrowing, which shall be a Business Day;

(ii) the aggregate amount and Approved Currency of such Borrowing;

(iii) the Class and initial Type of the Loans comprising such Borrowing;
provided all Foreign Currency Revolving Loans shall be Eurodollar Loans;

(iv) in the case of a Eurodollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period and to Section 2.06(a); and

(v) the location (which must be in the United States) and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.03.

If no election as to the Type of Loans is specified with respect to Dollar
denominated Loans, then the requested Borrowing shall be for Base Rate Loans.
The Borrower shall not be permitted to elect Base Rate for any Foreign Currency
Revolving Loan. If the duration of the initial Interest Period is not specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an initial Interest Period of one month, subject to the
provisions of the definition of Interest Period and to Section 2.06(a).

(b) Swing Line Borrowings. The Borrower shall request a Swing Line Loan by
written notice (or telephone notice promptly confirmed in writing) substantially
in the form of Exhibit A-4 hereto (a “Swing Line Loan Request”) to the Swing
Line Lender and the Administrative Agent not later than 1:30 P.M. (New York
time), in the case of Dollar denominated Swing Line Loans, and 10:00 A.M.
(London time), in the case of Foreign Currency Swing Line Loans, on the Business
Day of the requested Swing Line Loan. Each such notice shall be irrevocable and
shall specify (i) that a Swing Line Loan is requested, (ii) the date of the
requested Swing Line Loan (which shall be a Business Day) and (iii) the
principal amount and currency of the Swing Line Loan requested. Each Swing Line
Loan denominated in Dollars shall be made as a Base Rate Loan and each Swing
Line Loan denominated in Euro shall be made as a Eurodollar Loan and, subject to
Section 2.01(c)(ii), each Swing Line Loan shall have such maturity date as
agreed to by the Swing Line Lender and the Borrower upon receipt by the Swing
Line Lender of the Swing Line Loan Request from the Borrower.

(c) L/C Borrowings. Each L/C Borrowing shall be made as specified in
Section 2.05(e)(iv) without the necessity of a Notice of Borrowing.

Section 2.03 Notice to Lenders; Funding of Loans.

(a) Notice to Lenders. If the Borrower has requested an Interest Period of
twelve months or less than one month in duration, the Administrative Agent shall
give prompt notice of such request

 

-64-



--------------------------------------------------------------------------------

to the Lenders having Commitments of the applicable Class and determine whether
the requested Interest Period is acceptable to all of them. Not later than
(x) with respect to Loans denominated in Dollars, 2:00 P.M. on the third
Business Day before the requested date of such a Eurodollar Borrowing and (y) in
the case of Foreign Currency Revolving Loans, not later than 11:00 A.M., London
time, on the fourth Business Day before the requested date of the proposed
borrowing of such Foreign Currency Revolving Loan, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Upon receipt
of a Notice of Borrowing, the Administrative Agent shall promptly notify each
Lender of such Lender’s ratable share (if any) of the Borrowing referred to
therein, and such Notice of Borrowing shall not thereafter be revocable by the
Borrower.

(b) Funding of Loans.

(i) Not later than 3:00 P.M., or, with respect to any Foreign Currency Revolving
Loan, at the place and time specified by the Administrative Agent from time to
time, on the date of each Borrowing (other than a Swing Line Borrowing and a L/C
Borrowing), each Lender participating therein shall make available its share of
such Borrowing, in Federal or other immediately available funds, to the
Administrative Agent at the Administrative Agent’s Office. Unless the
Administrative Agent determines that any applicable condition specified in
ARTICLE IV has not been satisfied, the Administrative Agent shall make the funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMCB with the amount of such funds or (ii) in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent, wire transfer of such funds to such other account as may be specified for
such purpose from time to time by the Borrower to the Administrative Agent or as
may have been otherwise specified by the Borrower in the applicable Notice of
Borrowing or, if a Borrowing shall not occur on such date because any condition
precedent herein shall not have been met, promptly return the amounts received
from the Lenders in like funds, without interest.

(ii) Not later than 3:00 P.M., or, with respect to any Foreign Currency Swing
Line Loan, at the place and time specified by the Administrative Agent from time
to time, on the date of each Swing Line Borrowing, the Swing Line Lender shall,
unless the Administrative Agent shall have notified the Swing Line Lender that
any applicable condition specified in ARTICLE IV has not been satisfied, make
available the amount of such Swing Line Borrowing, in Federal or other
immediately available funds, to the Borrower at the Swing Line Lender’s address
referred to in Section 10.02.

(iii) Not later than 3:00 P.M., or, with respect to any Euro Letters of Credit,
at the place and time specified by the Administrative Agent from time to time,
on the date of each L/C Borrowing, each Revolving Lender shall make available
its share of such Borrowing, in Federal or other immediately available funds, to
the Administrative Agent at the Administrative Agent’s Office. Unless the
Administrative Agent determines that any applicable condition specified in
ARTICLE IV has not been satisfied (other than the delivery of a Notice of
Borrowing), the Administrative Agent shall remit the funds so received to the
L/C Issuer which has issued Letters of Credit having outstanding Unreimbursed
Amounts as contemplated by Section 2.05(e)(v).

(c) Funding by the Administrative Agent in Anticipation of Amounts Due from the
Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available

 

-65-



--------------------------------------------------------------------------------

to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.03, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.06, in the case of the Borrower, and (ii) the Federal
Funds Rate, in the case of such Lender. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to purchase Participation Interests in Letters of Credit and
Swing Line Loans are several and not joint. Other than as expressly provided
herein with respect to a Defaulting Lender, the failure of any Lender to make a
Loan required to be made by it as part of any Borrowing hereunder or to fund and
Participation Interest shall not relieve any other Lender of its obligation, if
any, hereunder to make any Loan on the date of such Borrowing or fund any such
Participation Interest, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such date
of Borrowing or fund its Participation Interest.

Section 2.04 Evidence of Loans.

(a) Lender Accounts. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. Each Lender may make any Credit Extension to the
Borrower through any Applicable Lending Office, provided that the exercise of
this option shall not affect the obligation of the Borrower to repay the Credit
Extension in accordance with the terms of this Agreement.

(b) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it will record (i) the amount and Approved Currency of each
Loan made hereunder, the Class and Type of each Loan made and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(c) Evidence of Indebtedness. The entries made in the accounts maintained
pursuant to subsections (a) and (b) of this Section 2.04 shall be prima facie
evidence absent demonstrable error of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(d) Notes. Notwithstanding any other provision of this Agreement, if any Lender
shall request and receive a Note or Notes as provided in Section 10.07 or
otherwise, then the Loans of such Lender shall be evidenced by a single
Revolving Note, Term A Note or Term B Note, as applicable, in each case,
substantially in the form of Exhibit B-1, B-2 or B-3, as applicable, payable to
the order of such Lender for the account of its Applicable Lending Office in an
amount equal to the aggregate unpaid principal amount of such Lender’s Revolving
Loans, Term A Loans or Term B Loans, as applicable. If requested by the Swing
Line Lender, the Swing Line Loans shall be evidenced by a single Swing Line Note
(“Swing Line Note”), substantially in the form of Exhibit B-4, payable to the
order of the Swing Line Lender in an amount equal to the aggregate unpaid
principal amount of the Swing Line Loans.

 

-66-



--------------------------------------------------------------------------------

(e) Note Endorsements. Each Lender having one or more Notes shall record the
date, amount, Class and Type of each Loan made by it and the date and amount of
each payment of principal made by the Borrower with respect thereto, and may, if
such Lender so elects in connection with any permitted transfer or enforcement
of any Note, endorse on the reverse side or on the schedule, if any, forming a
part thereof appropriate notations to evidence the foregoing information with
respect to each outstanding Loan evidenced thereby; provided that the failure of
any Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under any such Note. Each Lender is
hereby irrevocably authorized by the Borrower so to endorse each of its Notes
and to attach to and make a part of each of its Notes a continuation of any such
schedule as and when required.

Section 2.05 Letters of Credit.

(a) Issuance of Letters of Credit. Subject to the terms and conditions set forth
herein, (i) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.05, (A) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Dollar Letters of Credit and Euro Letters of Credit
for the account, and upon the request, of the Borrower or one or more of its
Restricted Subsidiaries and in support of (x) trade obligations of the Borrower
and/or its Restricted Subsidiaries, which shall be payable at sight in Dollars
or Euro, as applicable (each such letter of credit, a “Trade Letter of Credit”
and collectively, the “Trade Letters of Credit”) and (y) such other obligations
of the Borrower incurred for its general corporate purposes (each such letter of
credit, a “Standby Letter of Credit” and collectively, the “Standby Letters of
Credit”), and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (c) below, and (B) to honor drawings under its
Letters of Credit, and (ii) each Revolving Lender severally agrees to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawing thereunder in accordance with the provisions of
subsection (e) below; provided that, immediately after each Letter of Credit is
issued, (i) the aggregate amount of the L/C Obligations shall not exceed the L/C
Sublimit, (ii) the aggregate amount of Euro L/C Obligations shall not exceed the
Euro L/C Sublimit (iii) the Revolving Outstandings shall not exceed the
Revolving Committed Amount, (iv) the Foreign Currency Revolving Outstandings
shall not exceed the Maximum Foreign Currency Sublimit, (v) with respect to each
individual Revolving Lender, the aggregate outstanding principal amount of such
Revolving Lender’s Revolving Loans plus its Participation Interests in
outstanding L/C Obligations (other than an L/C Issuer in its capacity as such)
plus its Participation Interests in outstanding Swing Line Loans (other than the
Swing Line Lender’s in its capacity as such) shall not exceed such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount and
(vi) with respect to each individual Revolving Lender, the aggregate outstanding
principal amount of such Revolving Lender’s Foreign Currency Revolving Loans
plus its Participation Interests in outstanding Euro L/C Obligations (other than
an L/C Issuer in its capacity as such) plus its Participation Interests in
outstanding Foreign Currency Swing Line Loans (other than the Swing Line
Lender’s in its capacity as such) shall not exceed such Revolving Lender’s
Foreign Currency Sublimit. Each request by the Borrower or a Restricted
Subsidiary for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower and such Restricted Subsidiary that the
issuance or amendment of such Letter of Credit complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the period specified in clause (i)(A) above, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

 

-67-



--------------------------------------------------------------------------------

(b) Certain Limitations on Issuances of Letters of Credit.

(i) No L/C Issuer shall issue any Letter of Credit, if (A) subject to subsection
(c) below with respect to Auto-Extension Letters of Credit, the expiry date of
such requested Letter of Credit would occur more than twelve months (or 24
months for Letters of Credit having an aggregate stated or face amount not
exceeding (x) $10,000,000 in the case of Dollar Letters of Credit or
(y) €10,000,000, in the case of Euro Letters of Credit, in each case at any time
outstanding) after the date of issuance or last extension, unless the Required
Revolving Lenders have approved such expiry date, (B) the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless (x) all the Lenders have approved such expiry date or (y) such
Letter of Credit is Cash Collateralized or back stopped on terms and pursuant to
an arrangement reasonably satisfactory to the L/C Issuer or (C) such Letter of
Credit is to be used for any purpose other than for its general corporate
purposes unless the Required Revolving Lenders have consented thereto.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if: (A) any order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain the L/C Issuer from issuing such Letter of
Credit, or any Law applicable to such L/C Issuer or any request or directive
(whether or not having a force of Law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it; (B) the issuance of such Letter of
Credit shall violate any Laws or one or more policies of such L/C Issuer;
(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial face amount the Dollar
Equivalent of which is less than $100,000, in the case of a Trade Letter of
Credit, or $250,000, in the case of a Standby Letter of Credit; (D) such Letter
of Credit is to be denominated in a currency other than Dollars or Euro; or
(E) a default of any Revolving Lender’s obligations to fund under subsection
(e)(iv) or (vi) below exists or any Revolving Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Revolving Lender to eliminate the L/C
Issuer’s risk with respect to such Revolving Lender.

(iii) No L/C Issuer shall amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(c) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) substantially in the form of Exhibit A-3 hereto (a
“Letter of Credit Request”), appropriately completed and signed by a Responsible
Officer of the Borrower. Such Letter of Credit Request

 

-68-



--------------------------------------------------------------------------------

must be received by the L/C Issuer and the Administrative Agent not later than
11:00 A.M. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
Approved Currency thereof; (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Request shall specify in form and detail satisfactory to the
L/C Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. If
requested by the applicable L/C Issuer, the Borrower shall also submit a letter
of credit application on such L/C Issuer’s standard form in connection with any
request for the issuance or amendment of a Letter of Credit. Additionally, the
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any L/C Documents, as the L/C Issuer or the
Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Request, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Request from
the Borrower and, if not, the L/C Issuer will provide the Administrative Agent
with a copy thereof. Unless the L/C Issuer has received written notice from any
Revolving Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
ARTICLE IV shall not then be satisfied, then, subject to the terms and
conditions thereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.

(iii) If the Borrower so requests in any applicable Letter of Credit Request,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to a date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of the
provisions of subsection (b)(i) or (ii) above or otherwise) or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (x) from

 

-69-



--------------------------------------------------------------------------------

the Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (y) from the Administrative Agent, any Revolving Lender
or any Loan Party that one or more of the applicable conditions specified in 0
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

(iv) If any Letter of Credit contains provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder, (A) unless
otherwise directed by the L/C Issuer to permit such reinstatement, and (B) the
Administrative Agent and the Revolving Lenders hereby authorize and direct the
L/C Issuer to permit such automatic reinstatement, whether or not a Default then
exists, unless the L/C Issuer has received a notice (which may be by telephone
or in writing) on or before the date that is two Business Days before the
reinstatement date from the Administrative Agent, the Required Revolving Lenders
or any Loan Party that one or more of the applicable conditions specified in 0
is not then satisfied and directing the L/C Issuer to cease permitting such
automatic reinstatement of such Letter of Credit.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(d) Purchase and Sale of Letter of Credit Participations. Immediately upon the
issuance by an L/C Issuer of an Letter of Credit, such L/C Issuer shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Lender, and each Revolving Lender shall be deemed, without further
action by any party hereto, to have purchased from such L/C Issuer, without
recourse or warranty, an undivided participation interest in such Letter of
Credit and the related L/C Obligations in the proportion its Revolving
Commitment Percentage bears to the Revolving Committed Amount (although any
fronting fee payable under Section 2.11 shall be payable directly to the
Administrative Agent for the account of the applicable L/C Issuer, and the
Lenders (other than such L/C Issuer) shall have no right to receive any portion
of any such fronting fee) and any security therefor or guaranty pertaining
thereto. Upon any change in the Revolving Commitments pursuant to Section 10.07
or as otherwise adjusted from time to time in accordance with this Agreement,
there shall be an automatic adjustment to the Participation Interests in all
outstanding Letters of Credit and all L/C Obligations to reflect the adjusted
Revolving Commitments of the assigning and assignee Lenders or of all Lenders
having Revolving Commitments, as the case may be.

(e) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof and shall determine in accordance
with the terms of such Letter of Credit whether such drawing should be honored.
If the L/C Issuer determines that any such drawing shall be honored, such L/C
Issuer shall make available to such beneficiary in accordance with the terms of
such Letter of Credit the amount of the drawing and shall notify the Borrower
and the Administrative Agent as to the amount to be paid as a result of such
drawing and the payment date (each such date, an “Honor Date”).

(ii) The Borrower shall be irrevocably and unconditionally obligated forthwith
to reimburse each L/C Issuer through the Administrative Agent for any amounts
paid by such L/C Issuer upon any drawing under any Letter of Credit (in the
Approved Currency in which such Letter of Credit is issued), together with any
and all reasonable charges and expenses which the L/C

 

-70-



--------------------------------------------------------------------------------

Issuer may pay or incur relative to such drawing calculated as of the date such
L/C Issuer paid such amounts or paid or incurred such charges or expenses. Such
reimbursement payment shall be due and payable at or before (x) 1:00 P.M., New
York City time, with respect to Dollar Letters of Credit or (y) 11:00 A.M.,
London time with respect to Euro Letters of Credit, in each case two Business
Days after the Honor Date; provided that no payment otherwise required by this
sentence to be made by the Borrower at or before (x) 1:00 P.M., New York City
time, with respect to Dollar Letters of Credit or (y) 11:00 A.M., London time
with respect to Euro Letters of Credit, in each case on any day shall be overdue
hereunder if arrangements for such payment by virtue of a Borrowing of Revolving
Loans or a Swing Line Loan or other arrangements satisfactory to the applicable
L/C Issuer, in its reasonable discretion, shall have been made by the Borrower
at or before (x) 1:00 P.M., New York City time, with respect to Dollar Letters
of Credit or (y) 11:00 A.M., London time with respect to Euro Letters of Credit,
in each case on such day and such payment is actually made at or before (x) 3:00
P.M., New York City time, with respect to Dollar Letters of Credit or (y) 12:00
P.M., London time with respect to Euro Letters of Credit, in each case on such
day. In addition, the Borrower agrees to pay to the L/C Issuer interest in the
Approved Currency in which the Letter of Credit giving rise to such interest is
issued, payable on demand, on any and all amounts not paid by the Borrower to
the L/C Issuer when due under this subsection (e)(ii), for each day from and
including the date when such amount becomes due to but excluding the date such
amount is paid in full, whether before or after judgment, at a rate per annum
equal to the sum of 2% plus the rate applicable to Revolving Base Rate Loans for
such day. Each reimbursement and other payment to be made by the Borrower
pursuant to this clause (ii) shall be made to the L/C Issuer in Federal or other
funds immediately available to it at its address referred to in Section 10.02.

(iii) Subject to the satisfaction of all applicable conditions set forth in
ARTICLE IV, the Borrower may, at its option, utilize the Swing Line Commitment
or the Revolving Commitments, or make other arrangements for payment
satisfactory to the L/C Issuer, for the reimbursement of all L/C Disbursements
as required by clause (ii) above.

(iv) With respect to any L/C Disbursement that have not been reimbursed by the
Borrower when due under clauses (ii) and (iii) above (an “Unreimbursed Amount”),
the Administrative Agent shall promptly notify each Revolving Lender of the
Honor Date, the amount of the Unreimbursed Amount and the amount of such
Revolving Lender’s pro-rata share thereof such Revolving Lender’s pro-rata share
of such unreimbursed L/C Disbursement (determined by the proportion its
Revolving Commitment Percentage bears to the aggregate Revolving Committed
Amount). In such event, the Borrower shall be deemed to have requested a
Borrowing (a “L/C Borrowing”) of Dollar denominated Revolving Base Rate Loans to
be disbursed on the Honor Date in an aggregate amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in
Section 2.01(a), but subject to the amount of the unutilized portion of the
Revolving Commitments and the conditions set forth in 0 (other than the delivery
of a Notice of Borrowing), and each such Revolving Lender hereby agrees to make
a Revolving Loan (which shall be initially funded as a Dollar denominated Base
Rate Loan) in an amount equal to such Lender’s Revolving Commitment Percentage
of the Unreimbursed Amount outstanding on the date notice is given. Any such
notice given by a L/C Issuer or the Administrative Agent given pursuant to this
clause (iv) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(v) Each Revolving Lender (including any Revolving Lender acting as L/C Issuer
in respect of any Unreimbursed Amount) shall, upon any notice from the
Administrative Agent pursuant

 

-71-



--------------------------------------------------------------------------------

to clause (iv) above, make the amount of its Revolving Loan available to the
Administrative Agent, in Dollars in Federal or other immediately available funds
same day funds, at the Administrative Agent’s Office, not later than (x) 1:00
P.M., New York City time, with respect to Dollar Letters of Credit or (y) 11:00
A.M., London time with respect to Euro Letters of Credit, in each case on the
Business Day specified in such notice, whereupon, subject to clause (vi) below,
each Revolving Lender that so makes funds available shall be deemed to have made
a Dollar denominated Revolving Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in satisfaction of the Unreimbursed Amount to the extent of such funds.

(vi) With respect to any Unreimbursed Amount that is not fully refinanced by a
L/C Borrowing pursuant to clauses (iv) and (v) above because the conditions set
forth in 0 cannot be satisfied or for any other reason, the L/C Issuer shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Revolving Lender (other than the relevant L/C Issuer), and
each such Revolving Lender shall promptly and unconditionally pay to the
Administrative Agent, for the account of such L/C Issuer, such Revolving
Lender’s pro-rata share of such Unreimbursed Amount (determined by the
proportion its Revolving Commitment Percentage bears to the aggregate Revolving
Committed Amount) in Dollars in Federal or other immediately available funds.
Such payment from the Revolving Lenders shall be due (i) at or before 1:00 P.M.
on the date the Administrative Agent so notifies a Revolving Lender, if such
notice is given at or before 10:00 A.M. on such date or (ii) at or before 10:00
A.M. on the next succeeding Business Day, together with interest on such amount
for each day from and including the date of such drawing to but excluding the
day such payment is due from such Revolving Lender at the Federal Funds Rate for
such day (which funds the Administrative Agent shall promptly remit to the
applicable L/C Issuer). Each payment by a Revolving Lender to the Administrative
Agent for the account of an L/C Issuer in respect of an Unreimbursed Amount
shall constitute a payment in respect of its Participation Interest in related
Letter of Credit purchased pursuant to subsection (d) above. The failure of any
Revolving Lender to make available to the Administrative Agent for the account
of an L/C Issuer its pro-rata share of any Unreimbursed Amount shall not relieve
any other Revolving Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such L/C Issuer its pro-rata share of
any payment made under any Letter of Credit on the date required, as specified
above, but no such Lender shall be responsible for the failure of any other
Lender to make available to the Administrative Agent for the account of the L/C
Issuer such other Lender’s pro-rata share of any such payment. Upon payment in
full of all amounts payable by a Lender under this clause (vi), such Lender
shall be subrogated to the rights of the L/C Issuer against the Borrower to the
extent of such Lender’s pro-rata share of the related L/C Obligation so paid
(including interest accrued thereon).

(vii) Each Revolving Lender’s obligation to make Revolving Loans pursuant to
clause (iv) above and to make payments in respect of its Participation Interests
in Unreimbursed Amounts pursuant to clause (vi) above shall be absolute and
unconditional and shall not be affected by any circumstance, including: (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans as a part of a L/C Borrowing pursuant to clause (iv) above is subject to
the conditions set forth in 0 (other than delivery by the Borrower of a Notice
of Borrowing). No such making by a Revolving Lender of a Revolving Loan or a
payment by a Revolving Lender of an amount in respect of its Participation
Interest in Unreimbursed Amounts shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

-72-



--------------------------------------------------------------------------------

(viii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this subsection (e) by
the time specified therefor, the applicable L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the Federal Funds Rate
for such day. Any payment made by any Lender after 3:00 P.M. on any Business Day
shall be deemed for purposes of the preceding sentence to have been made on the
next succeeding Business Day A certificate of the applicable L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (viii) shall be conclusive absent
manifest error.

(f) Repayment of Funded Participations in Respect of Drawn Letters of Credit.

(i) Whenever the Administrative Agent receives a payment of an L/C Obligation as
to which the Administrative Agent has received for the account of an L/C Issuer
any payments from the Revolving Lenders pursuant to subsection (e) above
(whether directly from the Borrower or otherwise, including proceeds of cash
collateral applied thereto by the Administrative Agent), the Administrative
Agent shall promptly pay to each Revolving Lender which has paid its pro-rata
share thereof an amount equal to such Lender’s pro-rata share of the amount
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which the payments from the Revolving Lenders were
received) in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to clause (i) above is required to be returned under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its pro-rata share thereof (determined by the proportion its Revolving
Commitment Percentage bears to the aggregate Revolving Committed Amount) on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Lender, at a rate
per annum equal to the Federal Funds Rate for such day.

(g) Obligations Absolute. The obligations of the Borrower under Section 2.05(e)
above shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement, any Letter of Credit or any other Loan
Document;

(iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

 

-73-



--------------------------------------------------------------------------------

(iv) the existence of any claim, counterclaim, set-off, defense or other rights
that the Borrower or any Subsidiary may have at any time against a beneficiary
or any transferee of a Letter of Credit (or any Person for whom the beneficiary
or transferee may be acting), any L/C Issuer or any other Person, whether in
connection with this Agreement or any Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

(v) any draft, demand, certificate, statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever, or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

(vi) any payment by the L/C Issuer under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vii) any payment made by the L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

(viii) any other act or omission to act or delay of any kind by any L/C Issuer
or any other Person or any other event or circumstance whatsoever that might,
but for the provisions of this subsection (viii), constitute a defense to, or a
legal or equitable discharge of, the Borrower’s or any Subsidiary’s obligations
hereunder.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(h) Role of L/C Issuers; Reliance. Each Revolving Lender and the Borrower agree
that, in determining whether to pay under any Letter of Credit, the relevant L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuer, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for: (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of bad faith, gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Request. The Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(viii) of subsection (g) of this Section 2.05; provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the

 

-74-



--------------------------------------------------------------------------------

Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s bad faith, willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Each L/C Issuer shall be entitled (but
not obligated) to rely, and shall be fully protected in relying, on the
representation and warranty by the Borrower set forth in the last sentence of 0
to establish whether the conditions specified in paragraphs (b) and (c) of 0 are
met in connection with any issuance or extension of a Letter of Credit. Each L/C
Issuer shall be entitled to rely, and shall be fully protected in relying, upon
advice and statements of legal counsel, independent accountants and other
experts selected by such L/C Issuer and upon any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopier, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary unless
the beneficiary and the Borrower shall have notified such L/C Issuer that such
documents do not comply with the terms and conditions of the Letter of Credit.
Each L/C Issuer shall be fully justified in refusing to take any action
requested of it under this Section 2.05 in respect of any Letter of Credit
unless it shall first have received such advice or concurrence of the Required
Revolving Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Revolving Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take, or omitting or continuing to omit, any such action.
Notwithstanding any other provision of this Section 2.05, each L/C Issuer shall
in all cases be fully protected in acting, or in refraining from acting, under
this Section 2.05 in respect of any Letter of Credit in accordance with a
request of the Required Revolving Lenders, and such request and any action taken
or failure to act pursuant hereto shall be binding upon all Revolving Lenders
and all future holders of participations in such Letter of Credit.

(i) Cash Collateral. If the Borrower is required pursuant to the terms of this
Agreement or any other Loan Document to Cash Collateralize any L/C Obligations,
the Borrower shall deposit in an account (which may be the L/C Cash Collateral
Account under the Security Agreement) with the Collateral Agent an amount in
cash equal to 103% of the Dollar Equivalent amount of such L/C Obligations. Such
deposit shall be held by the Collateral Agent as collateral for the payment and
performance of the L/C Obligations. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. The Collateral Agent will, at the request of the Borrower, invest
amounts deposited in such account in Cash Equivalents or, in the case of Euro
Letters of Credit, Foreign Cash Equivalents; provided, however, that (i) the
Collateral Agent shall not be required to make any investment that, in its sole
judgment, would require or cause the Collateral Agent to be in, or would result
in any, violation of any Law, (ii) such Cash Equivalents or Foreign Cash
Equivalents, as applicable, shall be subjected to a first priority perfected
security interest in favor of the Collateral Agent and (iii) if an Event of
Default shall have occurred and be continuing, the selection of such Cash
Equivalents or Foreign Cash Equivalents, as applicable, shall be in the sole
discretion of the Collateral Agent. The Borrower shall indemnify the Collateral
Agent for any losses relating to such investments in Cash Equivalents or Foreign
Cash Equivalents, as applicable. Other than any interest or profits earned on
such investments, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Collateral Agent to reimburse

 

-75-



--------------------------------------------------------------------------------

the L/C Issuers immediately for drawings under the applicable Letters of Credit
and, if the maturity of the Loans has been accelerated, to satisfy the L/C
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.09(b)(i), such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower upon demand; provided that, after giving effect to
such return, (i) the aggregate Revolving Outstandings would not exceed the
Revolving Committed Amount and (ii) no Default or Event of Default shall have
occurred and be continuing. If the Borrower is required to deposit an amount of
cash collateral hereunder pursuant to Section 2.09(b)(ii), (iv), (v) or (vi),
interest or profits thereon (to the extent not applied as aforesaid) shall be
returned to the Borrower after the full amount of such deposit has been applied
by the Collateral Agent to reimburse the L/C Issuer for drawings under Letters
of Credit. The Borrower hereby pledges and assigns to the Collateral Agent, for
its benefit and the benefit of the L/C Issuers and the Revolving Lenders, the
cash collateral account established hereunder (and all monies and investments
held therein) to secure all L/C Obligations and Revolving Loans.

(j) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an existing Letter of Credit), (i) the rules of the ISP
shall apply to each Standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits (the “UCP”), as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each Trade Letter of Credit.

(k) Conflict with L/C Documents. In the event of any conflict between this
Agreement and any L/C Document, this Agreement shall govern.

(l) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

(m) Indemnification of L/C Issuers.

(i) In addition to its other obligations under this Agreement, the Borrower
hereby agrees to protect, indemnify, pay and save each L/C Issuer harmless from
and against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable Attorney Costs) that such L/C Issuer
may incur or be subject to as a consequence, direct or indirect, of (A) the
issuance of any Letter of Credit or (B) the failure of such L/C Issuer to honor
a drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”); provided that such indemnity shall not be available to the extent that
such claims, demands, liabilities, damages, losses, costs, charges and expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such L/C Issuer.

(ii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an L/C Issuer,
under or in connection with any Letter of Credit or the related certificates, if
taken or omitted in good faith, shall not put the L/C

 

-76-



--------------------------------------------------------------------------------

Issuer under any resulting liability to the Borrower or any other Loan Party. It
is the intention of the parties that this Agreement shall be construed and
applied to protect and indemnify the L/C Issuers against any and all risks
involved in the issuance of any Letter of Credit, all of which risks are hereby
assumed by the Loan Parties, including, without limitation, any and all risks,
whether rightful or wrongful, of any present or future Government Acts. The L/C
Issuers shall not, in any way, be liable for any failure by the L/C Issuers or
anyone else to pay any drawing under any Letter of Credit as a result of any
Government Acts or any other cause beyond the control of the L/C Issuers.

(iii) Nothing in this subsection (m) is intended to limit the reimbursement
obligation of the Borrower contained in this Section 2.05. The obligations of
the Borrower under this subsection (m) shall survive the termination of this
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of any L/C Issuer to enforce
any right, power or benefit under this Agreement.

(iv) Notwithstanding anything to the contrary contained in this subsection (n),
the Borrower shall have no obligation to indemnify any L/C Issuer in respect of
any liability incurred by the L/C Issuer arising solely out of the gross
negligence or willful misconduct of the L/C Issuer, as determined by a court of
competent jurisdiction. Nothing in this Agreement shall relieve any L/C Issuer
of any liability to the Borrower in respect of any action taken by the L/C
Issuer which action constitutes gross negligence or willful misconduct of the
L/C Issuer or a violation of the UCP or Uniform Commercial Code, as applicable,
as determined by a court of competent jurisdiction.

(n) Resignation of an L/C Issuer. An L/C Issuer may resign at any time by giving
60 days’ notice to the Administrative Agent, the Revolving Lenders and the
Borrower; provided, however, that any such resignation shall not affect the
rights or obligations of the L/C Issuer with respect to Letters of Credit issued
by it prior to such resignation. Upon any such resignation, the Borrower shall
(within 60 days after such notice of resignation) either appoint a successor, or
terminate the unutilized L/C Commitment of such L/C Issuer; provided, however,
that, if the Borrower elects to terminate such unutilized L/C Commitment, the
Borrower may at any time thereafter that the Revolving Commitments are in effect
reinstate such L/C Commitment in connection with the appointment of another L/C
Issuer. Upon the acceptance of any appointment as an L/C Issuer hereunder by a
successor L/C Issuer, such successor shall succeed to and become vested with all
the interests, rights and obligations of the retiring L/C Issuer and the
retiring L/C Issuer shall be discharged from its obligations to issue additional
Letters of Credit hereunder. The acceptance of any appointment as L/C Issuer
hereunder by a successor L/C Issuer shall be evidenced by an agreement entered
into by such successor, in a form reasonably satisfactory to the Borrower and
the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor shall be a party hereto and have all the rights
and obligations of an L/C Issuer under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the “L/C
Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require. After the resignation of an L/C Issuer hereunder the retiring L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement and the other Loan Documents
with respect to Letters of Credit issued by it prior to such resignation but
shall not be required to issue additional Letters of Credit.

(o) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face Dollar
Equivalent amount of Letters of Credit issued by it and outstanding as of the
last Business Day of the preceding week, (ii) on or prior to

 

-77-



--------------------------------------------------------------------------------

each Business Day on which such L/C Issuer expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance or amendment, and the
aggregate face amount of Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and such L/C Issuer shall advise the Administrative Agent
on such Business Day whether such issuance, amendment, renewal or extension
occurred and whether the amount thereof changed), (iii) on each Business Day on
which such L/C Issuer makes any L/C Disbursement, the date and amount of such
L/C Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date, amount or Dollar Equivalent amount, as applicable, of such
failure.

(p) If the maturity date in respect of any tranche of Revolving Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
tranche or tranches of Extended Revolving Commitments is or are in effect with a
longer maturity date, such Letters of Credit shall automatically be deemed to
have been issued (including for purposes of the obligations of the Revolving
Lenders to purchase participations therein and to make Revolving Loans and
payments in respect thereof pursuant to Section 2.05(d) and (e)) under (and
ratably participated in by Lenders pursuant to) the Extended Revolving
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Extended
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.05(i). Except to the extent of reallocations of participations
pursuant to clause (i) of the second preceding sentence, the occurrence of a
maturity date with respect to a given tranche of Revolving Commitments shall
have no effect upon (and shall not diminish) the percentage participations of
the Revolving Lenders in any Letter of Credit issued before such maturity date.
Commencing with the maturity date of any tranche of Revolving Commitments, the
L/C Sublimit shall be agreed with the Lenders under the extended tranches.

Section 2.06 Interest.

(a) Rate Options Applicable to Loans. Each Borrowing made prior to the
Syndication Date shall be comprised of (except in the case of Foreign Currency
Loans, which shall be made and maintained as Eurodollar Loans and shall bear
interest at EURIBOR plus the Applicable Margin for Eurodollar Revolving Loans)
Base Rate Loans or (except in the case of Swing Line Loans denominated in
Dollars, which shall be made and maintained as Base Rate Loans, and L/C
Borrowings, which shall be made initially as Base Rate Loans) Eurodollar Loans
with a one, three or six-month (or of a duration less than one month as may be
agreed to by all of the Lenders having Commitments or Loans of the applicable
Class) Interest Period (ending on the same date), as the Borrower may request
pursuant to Section 2.02. Each Borrowing made on or after the Syndication Date
shall be comprised of (except in the case of Foreign Currency Loans, which shall
be made and maintained as Eurodollar Loans and shall bear interest at EURIBOR
plus the Applicable Margin for Eurodollar Revolving Loans) Base Rate Loans or
(except in the case of Swing Line Loans denominated in Dollars, which shall be
made and maintained as Base Rate Loans) Eurodollar Loans, as the Borrower may
request pursuant to Section 2.02. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower may not
request any Borrowing that, if made, would result in an aggregate of more than
ten Borrowings of Eurodollar Loans being outstanding hereunder at any one time.
For this purpose, Loans having different Interest Periods, regardless of whether
commencing on the same date, shall be considered separate Borrowings. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment and before and after the commencement of any proceeding under
any Debtor Relief Law.

 

-78-



--------------------------------------------------------------------------------

(b) Base Rate Loans. Each Loan of a Class which is made as, or converted into, a
Base Rate Loan shall bear interest on the outstanding principal amount thereof,
for each day from the date such Loan is made as, or converted into, a Base Rate
Loan until it becomes due or is converted into a Loan of any other Type, at a
rate per annum equal to the Base Rate for such day plus the then Applicable
Margin. Such interest shall be payable in arrears on each Interest Payment Date
and, with respect to the principal amount of any Base Rate Loan converted to a
Eurodollar Loan, on the date such Base Rate Loan is so converted. Any overdue
principal of and, to the extent permitted by Law, interest on any Base Rate Loan
of any Class shall bear interest, payable on demand, for each day until paid at
a rate per annum equal to the sum of 2% plus the Base Rate for such day plus the
Applicable Margin for Base Rate Loans of the same Class for such day.

(c) Eurodollar Loans. Each Eurodollar Loan of a Class shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of (x) the Adjusted
Eurodollar Rate for such Interest Period, in the case of any Dollar denominated
Eurodollar Loan or (y) EURIBOR for such Interest Period, in the case of any
Foreign Currency Loan, plus the then Applicable Margin. Such interest shall be
payable for each Interest Period on each Interest Payment Date. Any overdue
principal of and, to the extent permitted by Law, interest on any Eurodollar
Loan of any Class shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the rate otherwise
applicable to Eurodollar Loans of the same Class for such day (or, if the
circumstances described in Section 3.02 and Section 3.03 shall exist, at a rate
per annum equal to the sum of 2% plus the Base Rate for such day plus the
Applicable Margin for Base Rate Loans of the same Class for such day). Except as
set forth in Section 3.02, Section 3.03 and Section 3.06, Foreign Currency Loans
shall not bear interest at the Base Rate.

(d) Determination and Notice of Interest Rates. The Administrative Agent shall
determine each interest rate applicable to the Loans hereunder. The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error. Any
notice with respect to Eurodollar Loans shall, without the necessity of the
Administrative Agent so stating in such notice, be subject to the provisions of
the definition of “Applicable Margin” providing for adjustments in the
Applicable Margin applicable to such Loans after the beginning of the Interest
Period applicable thereto. When during an Interest Period any event occurs that
causes an adjustment in the Applicable Margin applicable to Loans to which such
Interest Period is applicable, the Administrative Agent shall give prompt notice
to the Borrower and the Lenders of such event and the adjusted rate of interest
so determined for such Loans, and its determination thereof shall be conclusive
in the absence of manifest error.

(e) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 8.01(a) or (f), the overdue principal of and, to the
extent permitted by Law, interest on the Loans and any other amounts owing
herein or under the other Loan Documents shall bear interest, payable on demand,
at a per annum rate equal to (i) in the case of principal of any Loan, the rate
otherwise applicable to such Loan during such period pursuant to this
Section 2.06 plus 2.00% (without duplication of any amount owing in respect of
Base Rate Loans under the third sentence of Section 2.06(b) or in respect of
Eurodollar Loans under the third sentence of Section 2.06(c)), (ii) in the case
of interest on any Loan, the rate specified in the third sentence of
Section 2.06(b) in respect of Base Rate Loans, or in the third sentence of
Section 2.06(c) in respect of Eurodollar Loans, and (iii) in the case of any
other amount, if expressly provided for herein, at the rate so provided and
otherwise at the Base Rate plus the Applicable Margin for Revolving Base Rate
Loans plus 2.00% interest paid in the same Approved Currency as Loan.

 

-79-



--------------------------------------------------------------------------------

(f) Currency for Payment of Interest. All interest paid or payable pursuant to
this Section 2.06 shall be paid in the Approved Currency in which the Loan
giving rise to such interest is denominated.

Section 2.07 Extension and Conversion.

(a) Continuation and Conversion Options. The Loans included in each Borrowing
shall bear interest initially at the type of rate allowed by Section 2.06 and as
specified by the Borrower in the applicable Notice of Borrowing. Thereafter, the
Borrower shall have the option, on any Business Day, to elect to change or
continue the type of interest rate borne by any Loans (subject in each case to
the provisions of ARTICLE III and Section 2.07(d)), as follows:

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Dollar denominated Eurodollar Loans as of any Business Day; and

(ii) if such Loans are Eurodollar Loans, the Borrower may (x) in the case of
Dollar denominated Eurodollar Loans, elect to convert such Loans to Base Rate
Loans or (y) in the case of any Eurodollar Loans, elect to continue such Loans
as Eurodollar Loans for an additional Interest Period, subject to Section 3.05
in the case of any such conversion or continuation effective on any day other
than the last day of the then current Interest Period applicable to such Loans.

Except to the extent required by Section 3.03, Foreign Currency Loans may not be
converted to Euro denominated Base Rate Loans. Each such election shall be made
by delivering a notice, substantially in the form of Exhibit A-2 hereto (a
“Notice of Extension/Conversion”) (which may be by telephone if promptly
confirmed in writing, which notice shall not thereafter be revocable by the
Borrower, to the Administrative Agent not later than 12:00 Noon on the third
Business Day before the conversion or continuation selected in such notice is to
be effective; provided, however, that if the Borrower wishes to request to
continue Loans as Eurodollar Loans or convert Loans to Eurodollar Loans in
either case having an Interest Period other than one, two, three or six months
in duration as provided in the definition of “Interest Period,” then the
applicable Notice of Extension/Conversion must be received by the Administrative
Agent not later than 11:00 A.M. on the fourth Business Day before the conversion
or continuation selected in such notice is to be effective, whereupon the
Administrative Agent shall (i) give prompt notice to the Lenders having
Commitments or Loans of the applicable Class and determine whether the requested
Interest Period is acceptable to all of them and (ii) notify the Borrower not
later than 12:00 Noon on the third Business Day before the conversion or
continuation selected in such notice is to be effective (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all of the Lenders having Commitments or Loans of the applicable Class. A Notice
of Extension/Conversion may, if it so specifies, apply to only a portion of the
aggregate principal amount of the relevant Loans; provided that (i) such portion
is allocated ratably among the Loans subject to such Notice and (ii) the portion
to which such Notice of Extension/Conversion applies, and the remaining portion
to which it does not apply, are each (x) in the case of Dollar denominated
Loans, $2,000,000 or any larger multiple of $500,000 or (y) in the case of
Foreign Currency Loans, €2,000,000 or any larger multiple of €500,000.

(b) Contents of Notice of Extension/Conversion. Each Notice of
Extension/Conversion shall specify:

(i) the Loans (or portion thereof) to which such notice applies;

 

-80-



--------------------------------------------------------------------------------

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii) if the Loans to which such notice applies are to be converted, the new
Type of Loans and, if the Loans being converted are to be Eurodollar Loans, the
duration of the next succeeding Interest Period applicable thereto;

(iv) if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period; and

(v) if such Loans are Foreign Currency Loans.

Each Interest Period specified in a Notice of Extension/Conversion shall comply
with the provisions of the definition of the term “Interest Period.” If no
Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Dollar denominated Eurodollar Loans, the Borrower shall
be deemed to have elected that such Loans be converted to Dollar denominated
Base Rate Loans as of the last day of such Interest Period.

(c) Notification to Lenders. Upon receipt of a Notice of Extension/Conversion
from the Borrower pursuant to subsection (a) above, the Administrative Agent
shall promptly notify each Lender of the contents thereof.

(d) Limitation on Conversion/Continuation Options. The Borrower shall not be
entitled to elect to convert any Loans to, or continue any Loans for an
additional Interest Period as, Eurodollar Loans if (i) the aggregate principal
amount of Eurodollar Loans created or continued as a result of such election
would be less than (x) $2,000,000, in the case of Dollar denominated Loans or
(y) €2,000,000, in the case of Foreign Currency Loans or (ii) other than with
respect to Foreign Currency Loans, a Default shall have occurred and be
continuing when the Borrower delivers notice of such election to the
Administrative Agent and the Required Lenders have directed the Administrative
Agent during the period of such Event of Default that Dollar denominated
Eurodollar Loans shall no longer be made available to the Borrower.

(e) Accrued Interest. Accrued interest on a Loan (or portion thereof) being
extended or converted shall be paid by the Borrower (i) with respect to any Base
Rate Loan being converted to a Eurodollar Loan, on the last Business Day of the
first fiscal quarter of the Borrower ending on or after the date of conversion,
(ii) with respect to any Foreign Currency Loan being continued, on the last
Business Day of the Interest Period and (iii) otherwise, on the date of
extension or conversion.

Section 2.08 Maturity of Loans.

(a) Maturity of Revolving Loans. The Revolving Loans shall mature on the
Revolving Termination Date, and any Revolving Loans (including Foreign Currency
Loans), Swing Line Loans and L/C Obligations then outstanding (together with
accrued interest thereon and fees in respect thereof) shall be due and payable
on such date.

(b) Scheduled Amortization of Term A Loans. The Borrower shall repay, and there
shall become due and payable (together with accrued interest thereon) on each
Principal Amortization Payment Date and on the Term A Maturity Date (i) a
principal amount of the Term A Loans equal to the product of (x) the principal
amount of Term A Loans outstanding immediately after the Term A Borrowing on the
Closing Date multiplied by (y) the percentage set forth in the table below
opposite the applicable

 

-81-



--------------------------------------------------------------------------------

Principal Amortization Payment Date (as such principal amount may be reduced by,
and after giving effect to, any voluntary and mandatory prepayments made in
accordance with Section 2.09 or as contemplated by Section 2.16) and (ii) the
remaining outstanding principal amount of all Term A Loans on the Term A
Maturity Date.

 

Principal Amortization Payment Date

   Percentage

September 30, 2014

   1.25%

December 31, 2014

   1.25%

March 31, 2015

   1.25%

June 30, 2015

   1.25%

September 30, 2015

   1.25%

December 31, 2015

   1.25%

March 31, 2016

   1.25%

June 30, 2016

   1.25%

September 30, 2016

   2.50%

December 31, 2016

   2.50%

March 31, 2017

   2.50%

June 30, 2017

   2.50%

September 30, 2017

   2.50%

December 31, 2017

   2.50%

March 31, 2018

   2.50%

June 30, 2018

   2.50%

September 30, 2018

   2.50%

December 31, 2018

   2.50%

March 31, 2019

   2.50%

June 30, 2019

   2.50%

(c) Scheduled Amortization of Term B Loans. The Borrower shall repay, and there
shall become due and payable (together with accrued interest thereon) on each
Principal Amortization Payment Date and on the Term B Maturity Date (i) a
principal amount of the Term B Loans equal to the product of (x) the principal
amount of Term B Loans outstanding immediately after the Term B Borrowing on the
Closing Date multiplied by (y) 0.25% (as such principal amount may be reduced
by, and after giving effect to, any voluntary and mandatory prepayments made in
accordance with Section 2.09 or as contemplated by Section 2.16) during such
period and (ii) the remaining outstanding principal amount of all Term B Loans
on the Term B Maturity Date.

(d) In the event any Incremental Term Loans are made, such Incremental Term
Loans shall mature and be repaid in amounts and on dates as agreed between the
Borrower and the relevant Lenders of such Incremental Term Loans in the
applicable Additional Credit Extension Amendment, subject to the requirements
set forth in Section 2.15. In the event that any Extended Term Loans are
established, such Extended Term Loans shall, subject to the requirements of
Section 2.16, mature and be repaid by the Borrower in the amounts (each such
amount, an “Extended Term Loan Repayment Amount”) and on the dates (each an
“Extended Repayment Date”) set forth in the applicable Additional Credit
Extension Amendment. In the event any New Revolving Commitments are established,
such New Revolving Commitments shall, subject to the requirements of
Section 2.15, be terminated (and all New Revolving Loans of the same Class
repaid) on dates set forth in the applicable Additional Credit Extension
Amendment.

 

-82-



--------------------------------------------------------------------------------

Section 2.09 Prepayments.

(a) Voluntary Prepayments.

(i) The Borrower shall have the right voluntarily to prepay Loans in whole or in
part from time to time, without premium or penalty, subject to clause (ii) of
this Section 2.09(a) and to Section 3.05; provided, however, that (i) each
partial prepayment of Loans shall be in a minimum principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof, in the case of Dollar
denominated Eurodollar Loans, $500,000 or a whole multiple of $100,000 in excess
thereof, in the case of Base Rate Loans, €1,000,000 or whole multiples of
€500,000 in the case of Foreign Currency Loans) and (ii) the Borrower shall have
given prior written or telecopy notice (or telephone notice promptly confirmed
by written or telecopy notice) to the Administrative Agent, in the case of any
Revolving Loan which is a Base Rate Loan or any Swing Line Loan, by 1:00 P.M.
(or 1:30 P.M. (New York time) in the case of Dollar denominated Swing Line Loans
and 10:00 A.M. (London time) in the case of Foreign Currency Swing Line Loans),
on the date of prepayment and, in the case of any other Loan, by 1:00 P.M., at
least three Business Days prior to the date of prepayment. Each notice of
prepayment shall specify the prepayment date, the principal amount to be
prepaid, whether the Loan to be prepaid is a Revolving Loan (and which Class),
Term Loan (and which Class), or Swing Line Loan, whether the Loan to be prepaid
is a Eurodollar Loan or a Base Rate Loan and, in the case of a Eurodollar Loan,
the Interest Period of such Loan. Each notice of prepayment shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount stated therein
on the date stated therein. Subject to the foregoing amounts, prepaid under this
Section 2.09(a) shall be applied as the Borrower may elect; provided that if the
Borrower fails to specify the application of a voluntary prepayment, then (x) in
the case of a prepayment in Dollars, such prepayment shall be applied first to
Revolving Base Rate Loans, then on a pro rata basis to Dollar denominated
Eurodollar Revolving Loans and Foreign Currency Revolving Loans, then to Dollar
denominated Swing Line Loans, then to Foreign Currency Swing Line Loans and then
to the Term Loans pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders (in each case ratably to
the remaining Principal Amortization Payments thereof), in each case first to
Base Rate Loans and then to Eurodollar Loans in direct order of Interest Period
and (y) in the case of a prepayment in Euro, such prepayment shall be applied
first to Foreign Currency Revolving Loans and then to Foreign Currency Swing
Line Loans. All prepayments of Eurodollar Loans under this Section 2.09(a) shall
be accompanied by accrued interest on the principal amount being prepaid to the
date of payment. At the Borrower’s election in connection with any prepayment
pursuant to this Section 2.09, such prepayment shall not be applied to any Loan
of a Defaulting Lender.

(ii) Notwithstanding Section 2.09(a)(i) above, in the event that on or prior to
the twelve month anniversary of the Closing Date, the Borrower (x) makes any
prepayment of Term B Loans in connection with any Repricing Transaction or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term B Lenders, (I) in the case of clause
(ii)(x), a prepayment premium of 1% of the amount of the Term B Loans being
prepaid and (II) in the case of clause (ii)(y), a payment equal to 1% of the
aggregate amount of Term B Loans outstanding immediately prior to such
amendment.

(b) Mandatory Prepayments.

(i) Revolving Committed Amount. If on any date the aggregate Revolving
Outstandings exceed the Revolving Committed Amount, the Borrower shall repay,
and there shall

 

-83-



--------------------------------------------------------------------------------

become due and payable (together with accrued interest thereon), on such date an
aggregate principal amount of Swing Line Loans equal to such excess. If the
outstanding Swing Line Loans have been repaid in full, the Borrower shall
prepay, and there shall become due and payable (together with accrued interest
thereon), Revolving Loans in such amounts as are necessary so that, after giving
effect to the repayment of the Swing Line Loans and the repayment of Revolving
Loans, the aggregate Revolving Outstandings do not exceed the Revolving
Committed Amount. If the outstanding Revolving Loans and Swing Line Loans have
been repaid in full, the Borrower shall Cash Collateralize L/C Obligations so
that, after giving effect to the repayment of Swing Line Loans and Revolving
Loans and the Cash Collateralization of L/C Obligations pursuant to this
subsection (i), the aggregate Revolving Outstandings does not exceed the
Revolving Committed Amount. In determining the aggregate Revolving Outstandings
for purposes of this subsection (i), L/C Obligations shall be reduced to the
extent that they are Cash Collateralized as contemplated by this subsection (i).
In the event and on such occasion that the aggregate Foreign Currency Revolving
Outstandings exceeds the Maximum Foreign Currency Sublimit, the Borrower shall
prepay Foreign Currency Swing Line Loans in an aggregate amount equal to such
excess. If the outstanding Foreign Currency Swing Line Loans have been repaid in
full and the aggregate Foreign Currency Revolving Outstandings still exceeds the
Maximum Foreign Currency Sublimit, the Borrower shall prepay, and there shall
become due and payable (together with accrued interest thereon), Foreign
Currency Revolving Loans in such amounts as are necessary so that, after giving
effect to the repayment of the Foreign Currency Swing Line Loans and the
repayment of Foreign Currency Revolving Loans, the aggregate Foreign Currency
Revolving Outstandings do not exceed the Maximum Foreign Currency Sublimit. Each
prepayment of Revolving Loans required pursuant to this subsection (i) shall be
applied ratably among outstanding Revolving Loans based on the respective
amounts of principal then outstanding; provided, that no prepayment made of
Revolving Loans shall be applied to Revolving Loans of any Defaulting Lender.
Each Cash Collateralization of L/C Obligations required by this subsection
(i) shall be applied ratably among L/C Obligations based on the respective
amounts thereof then outstanding.

(ii) Excess Cash Flow. Subject to clause (xi) below, within 100 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ending
October 31, 2015), the Borrower shall prepay the Term B Loans in an amount equal
to the Applicable Percentage of the Excess Cash Flow for such prior fiscal year.
As used in this Section 2.09(b)(ii), the term “Applicable Percentage” for any
fiscal year means (i) 50% or (ii) if the Total Leverage Ratio as of the last day
of the fiscal year in respect of which Excess Cash Flow is being determined is
equal to or less than 3.75 to 1.00, then the Applicable Percentage shall be zero
for that fiscal year.

(iii) Asset Dispositions, Casualties and Condemnations, etc. (1) Subject to
clause (xi) below, within five Business Days after receipt by any Group Company
of Net Cash Proceeds from any Asset Disposition (other than any Excluded Asset
Disposition), Casualty or Condemnation, the Borrower shall prepay the Term Loans
and/or any Incremental Term Loans in an aggregate amount equal to 100% of the
Net Cash Proceeds of such Asset Disposition, Casualty or Condemnation; provided,
that (x) no such prepayment caused by the receipt of Net Cash Proceeds from any
Asset Disposition shall be required to the extent that (1) the Net Cash Proceeds
from such Asset Disposition or any series of related Asset Dispositions shall
not exceed $5,000,000 and (2) the sum of such Net Cash Proceeds and all other
Net Cash Proceeds from Asset Dispositions occurring after the Closing Date and
during the same fiscal year does not exceed $30,000,000 (it being understood
that a prepayment shall only be required of such excess) and (y) that no such
prepayment shall be required pursuant to this Section 2.09(b)(iii)(1) in respect
of any Asset Disposition if, on or prior to such date, the Borrower shall have
given written notice to the Administrative Agent of its intention to reinvest or
cause to be reinvested all or a portion of such Net Cash Proceeds in accordance
with Section 2.09(b)(iii)(2) (which election may only be made if no Event of
Default has occurred and is then continuing).

 

-84-



--------------------------------------------------------------------------------

(2) With respect to any Net Cash Proceeds realized or received with respect to
any Asset Disposition (other than any Excluded Asset Disposition), at the option
of the Borrower, and so long as no Event of Default shall have occurred and be
continuing, the Borrower may reinvest or cause to be reinvested all or any
portion of such Net Cash Proceeds in (A) in assets used or useful in the
business of the Borrower or its Restricted Subsidiaries or (B) to finance
Permitted Business Acquisitions, Permitted Joint Ventures and other Investments
in third party companies or businesses permitted hereunder, within three hundred
sixty-five (365) days of the receipt of such Net Cash Proceeds (provided if
prior to the expiration of such three hundred sixty-five (365)-day period, the
Borrower or any of its Restricted Subsidiaries enters into a legally binding
commitment to reinvest such Net Cash Proceeds, such three hundred sixty-five
(365)-day reinvestment period shall be extended by one-hundred eighty
(180) days); provided that if any Net Cash Proceeds are not so reinvested within
such reinvestment period or are no longer intended to be so reinvested at any
time after delivery of a notice of reinvestment election, an amount equal to any
such Net Cash Proceeds shall be promptly applied to the prepayment of the Term
Loans as set forth in this Section 2.09.

(iv) Debt Issuances. Within five Business Days after receipt by any Group
Company of Net Cash Proceeds from any Debt Issuance (other than any Debt
Issuance permitted pursuant to Section 7.01 of this Agreement, other than
Refinancing Term Loans and Refinancing Debt Securities), the Borrower shall
prepay the Term Loans and/or any Incremental Term Loans in an aggregate amount
equal to 100% of the Net Cash Proceeds of such Debt Issuance.

(v) Payments in Respect of Subordinated Indebtedness. Immediately upon receipt
by the Administrative Agent or any Lender of any amount so payable pursuant to
the subordination provision of any Indebtedness of the Borrower or any of its
Restricted Subsidiaries that is subordinate to the Senior Credit Obligations,
all proceeds thereof shall be applied as set forth in subsection (vi)(C) below.

(vi) Application of Mandatory Prepayments. Subject to Section 8.03, all amounts
required to be paid pursuant to this Section 2.09(b) shall be applied as
follows:

(A) with respect to all amounts paid pursuant to Section 2.09(b)(i), first to
Swing Line Loans, second to Revolving Loans and third to Cash Collateralize L/C
Obligations;

(B) with respect to all amounts paid pursuant to Section 2.09(b)(ii), to the
Term B Loans (ratably to the remaining Principal Amortization Payments thereof
or, at the option of the Borrower, in direct order for not more than the next
four Principal Amortization Payments and then ratably to the remaining Principal
Amortization Payments thereof), in each case subject to clause (x) below; and

(C) with respect to all amounts paid pursuant to Section 2.09(b)(iii), (iv), or
(v), first to the Term Loans pro rata according to the respective outstanding
principal amounts of the Term Loans (or, at the option of the Borrower, first to
the outstanding principal amounts of the Term B Loans and second to the
outstanding principal amounts of the Term A Loans and third to any Incremental
Term Loans) (in each case, within each Class of Term Loans ratably to the
remaining Principal Amortization Payments thereof or, at the option of the
Borrower, in direct order for not more than the next four Principal Amortization
Payments and then ratably to the remaining Principal Amortization Payments
thereof), in each case subject to clause (x) and (xi) below.

 

-85-



--------------------------------------------------------------------------------

(vii) Order of Applications. Any amounts required to be applied to Revolving
Outstandings as provided in Section 2.09(b)(i) above remaining after such
application shall be applied to the Term Loans pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders (in each case, within each Class of Term Loans ratably to the remaining
Principal Amortization Payments thereof), subject to clause (xi) below. Within
the parameters of the applications set forth above, prepayments shall be applied
first to Base Rate Loans and then, subject to subsection (ix) below, to
Eurodollar Loans in direct order of Interest Period maturities. All prepayments
under this Section 2.09(b) shall be subject to Section 3.05. All prepayments
under this Section 2.09(b) shall be accompanied by accrued interest on the
principal amount being prepaid to the date of payment. Notwithstanding anything
else in this Agreement to the contrary, no prepayment made of Loans shall be
applied to Loans of any Defaulting Lender.

(viii) Prepayment Accounts. Amounts to be applied as provided in subsection (vi)
or (vii) above to the prepayment of Loans of any Class shall be applied first to
reduce outstanding Base Rate Loans of such Class. Any amounts remaining after
each such application shall, at the option of the Borrower, be applied to prepay
Eurodollar Loans of such Class immediately and/or shall be deposited in a
separate Prepayment Account (as defined below) for the Loans of such Class. The
Administrative Agent shall apply any cash deposited in the Prepayment Account
for any Class of Loans, upon withdrawal by the Collateral Agent, to prepay
Eurodollar Loans of such Class on the last day of their respective Interest
Periods (or, at the direction of the Borrower, on any earlier date) until all
outstanding Loans of such Class have been prepaid or until all the allocable
cash on deposit in the Prepayment Account for such Class has been exhausted. For
purposes of this Agreement, the term “Prepayment Account” for any Class of Loans
shall mean an account (which may include the Prepayment Account established
under the Security Agreement) established by the Borrower with the Collateral
Agent and over which the Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal for application in
accordance with this subsection (viii). The Collateral Agent will, at the
request of the Borrower, invest amounts on deposit in the Prepayment Account for
any Class of Loans in Cash Equivalents that mature prior to the last day of the
applicable Interest Periods of the Eurodollar Loans of such Class to be prepaid;
provided, however, that (i) the Collateral Agent shall not be required to make
any investment that, in its sole judgment, would require or cause the Collateral
Agent to be in, or would result in any, violation of any Law, (ii) such Cash
Equivalents shall be subjected to a First Priority Lien in favor of the
Collateral Agent and (iii) if any Event of Default shall have occurred and be
continuing, the selection of such Cash Equivalents shall be in the sole
discretion of the Collateral Agent. The Borrower shall indemnify the Collateral
Agent for any losses relating to such investments in Cash Equivalents so that
the amount available to prepay Eurodollar Loans on the last day of the
applicable Interest Periods is not less than the amount that would have been
available had no investments been made pursuant thereto. Other than any interest
or profits earned on such investments, the Prepayment Accounts shall not bear
interest. Interest or profits, if any, on the investments in any Prepayment
Account shall accumulate in such Prepayment Account until all outstanding Loans
of any applicable Class with respect to which amounts have been deposited in the
Prepayment Accounts have been prepaid in full, at which time so much thereof as
is not required to make payment of the Senior Credit Obligations which have
become due and payable (whether by scheduled maturity, acceleration or
otherwise) shall be withdrawn by the Collateral Agent on the next Business Day
following the day on which the Collateral

 

-86-



--------------------------------------------------------------------------------

Agent considers the funds deposited therein to be collected funds and disbursed
to the Borrower or its order. If the maturity of the Loans has been accelerated
pursuant to Section 8.02, the Administrative Agent may, in its sole discretion,
cause the Collateral Agent to withdraw amounts on deposit in the Prepayment
Account for the applicable Class of Loans and, subject to Section 8.03, apply
such funds to satisfy the Senior Credit Obligations of the applicable Class or
Classes.

(ix) Notice. The Borrower shall give to the Administrative Agent and the Lenders
at least five Business Days’ prior written or telecopy notice of each and every
event or occurrence requiring a prepayment under Section 2.09(b)(ii), (iii),
(iv), or (v), including the amount of Net Cash Proceeds expected to be received
therefrom and the expected schedule for receiving such proceeds; provided,
however, that in the case of any prepayment event consisting of a Casualty or
Condemnation, the Borrower shall give such notice within five Business Days
after the occurrence of such event.

(x) Notwithstanding anything else to the contrary in this Agreement, each Lender
will have the right to refuse any mandatory prepayment (other than a prepayment
pursuant to Section 2.09(b)(iv) with the proceeds of any Refinancing Term Loans
or Refinancing Debt Securities) by giving written notice of such refusal to the
Borrower within five Business Days after such Lender’s receipt of notice from
the Administrative Agent of such prepayment (and the Borrower shall not prepay
any Loans until the date that is specified in clause (B) below) (such refused
amounts, the “First Refused Proceeds”), (A) the First Refused Proceeds will be
re-offered for prepayment to the applicable Lenders that have accepted and did
not refuse their allocated portion of such prepayment under this
Section 2.09(b)(x) above by the Administrative Agent promptly providing notice
of such re-offer to each such Lender, each such Lender will have the right to
refuse any such re-offer of prepayment by giving written notice of such refusal
to the Borrower within five Business Days after such Lender’s receipt of notice
from the Administrative Agent of such re-offer of prepayment (and the Borrower
shall not prepay any Loans until the date that is specified in clause (B) below)
(such refused amounts, the “Final Refused Proceeds”), (B) the Borrower will make
all such prepayments not so refused upon the earlier of (x) the fifth Business
Day after the Lender received first notice of such prepayment from the
Administrative Agent and (y) such time as the Borrower has received notice from
any Lender that it consents to such prepayment, and (C) thereafter, any
remaining Final Refused Proceeds may be retained by the Borrower. For the
avoidance of doubt, (A) with respect to First Refused Proceeds relating to
prepayments under Section 2.09(b)(i) and (ii), such First Refused Proceeds may
only be offered to Lenders eligible to initially receive such prepayments, and
(B) no Lender may refuse any voluntary prepayment otherwise permitted hereunder.

(xi) Notwithstanding any other provisions of this Section 2.09(b), to the extent
that any of or all the Net Cash Proceeds of any Asset Disposition by a Foreign
Subsidiary giving rise to a prepayment pursuant to Section 2.09(b)(iii), the Net
Cash Proceeds of any Casualty from a Foreign Subsidiary, or Excess Cash Flow
attributable to a Foreign Subsidiary that either is (A) prohibited or delayed by
applicable local Law from being repatriated to the United States, or (B) would,
in the good faith judgment of the Borrower, result in a material adverse tax
consequence to Parent Holdings, Holdings, the Borrower or any of their
respective Subsidiaries from such repatriation, in each case, the portion of
such Net Cash Proceeds or Excess Cash Flow so affected will not be required to
be applied to repay Term Loans at the times provided in Section 2.09(b)(vii), or
the Borrower shall not be required to make a prepayment at the time provided in
Section 2.09(b)(vi), as the case may be. Instead, such amounts may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local Law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary

 

-87-



--------------------------------------------------------------------------------

to promptly take all actions reasonably required by the applicable local Law to
permit such repatriation) or, in the good faith judgment of the Borrower, a
material adverse tax consequence to Parent Holdings, Holdings, the Borrower or
any of their respective Subsidiaries would result from such repatriation, and
once such repatriation of any of such affected Net Cash Proceeds or Excess Cash
Flow is permitted under the applicable local Law and, in the good faith judgment
of the Borrower, no material adverse tax consequence to Parent Holdings,
Holdings, the Borrower or any of their respective Subsidiaries would result from
such repatriation, such repatriation will be promptly effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than three (3) Business Days after such repatriation) applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.09(b) to the extent
provided herein.

(c) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, any Purchasing Borrower
Party shall have the right at any time and from time to time to prepay Term
Loans of any Class to the applicable Lenders at a discount to the par value of
such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.09(c) and
Section 10.07(j); provided that (A) no proceeds from Revolving Loans, Swing Line
Loans or New Revolving Loans shall be used to consummate any such Discounted
Voluntary Prepayment, (B) any Discounted Voluntary Prepayment shall be offered
to all applicable Term Lenders on a pro rata basis, (C) at least five
(5) Business Days shall have passed since the consummation of the most recent
Discounted Voluntary Prepayment as a result of a prepayment made by the Borrower
or at least three (3) Business Days shall have passed since the Borrower was
notified that no applicable Lender was willing to accept any prepayment of any
Term Loans at the specified discount price or within the Discount Range or at
any discount to par value, as applicable and (D) the Purchasing Borrower Party
shall deliver to the Administrative Agent, together with each Discounted
Prepayment Option Notice, a certificate of a Responsible Officer of the Borrower
(1) stating that no Event of Default under Section 8.01(a) or under
Section 8.01(f) (in each case, with respect to the Borrower) has occurred and is
continuing or would result from the Discounted Voluntary Prepayment, (2) stating
that each of the conditions to such Discounted Voluntary Prepayment contained in
this Section 2.09(c) and Section 10.07(j) has been satisfied and (3) specifying
the aggregate principal amount of Term Loans of each Class to be prepaid
pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit H hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans of the Class
stipulated therein in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Loans as specified below. The Proposed
Discounted Prepayment Amount of any Loans shall not be less than $5,000,000. The
Discounted Prepayment Option Notice shall further specify with respect to the
proposed Discounted Voluntary Prepayment (A) the Proposed Discounted Prepayment
Amount for Loans of each Class to be prepaid, (B) a discount range (which may be
a single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of the Loans to be prepaid (the “Discount Range”) (it being understood
that the Borrower may specify a different Discount Range for each Class of Loan
offered to be prepaid), and (C) the date by which Lenders are required to
indicate their election to participate in such proposed Discounted Voluntary
Prepayment, which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).

 

-88-



--------------------------------------------------------------------------------

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit I hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Loans to be prepaid held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Loans to be prepaid specified
by the Lenders in the applicable Lender Participation Notice, the Borrower, in
consultation with the Administrative Agent, shall determine the applicable
discount for such Loans to be prepaid (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.09(c)(ii)) for
the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower will pay the Proposed Discounted Prepayment
Amount in full (determined by adding the principal amounts of Offered Loans
commencing with the Offered Loans with the highest Acceptable Discount);
provided, however, that in the event that such Proposed Discounted Prepayment
Amount cannot be repaid in full at any Acceptable Discount, the Applicable
Discount shall be the lowest Acceptable Discount specified by the Lenders that
is within the Discount Range. The Applicable Discount shall be applicable for
all Lenders who have offered to participate in the Discounted Voluntary
Prepayment and have Qualifying Loans. Any Lender with outstanding Loans to be
prepaid whose Lender Participation Notice is not received by the Administrative
Agent by the Acceptance Date shall be deemed to have declined to accept a
Discounted Voluntary Prepayment of any of its Loans at any discount to their par
value within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying in
accordance with Section 10.07(j) those Loans to be prepaid (or the respective
portions thereof) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount, provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay all Qualifying
Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five (5) Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 3.05), upon irrevocable notice
substantially in the form of Exhibit J hereto (each a “Discounted Voluntary
Prepayment Notice”),

 

-89-



--------------------------------------------------------------------------------

delivered to the Administrative Agent no later than 1:00 P.M., three
(3) Business Days prior to the date of such Discounted Voluntary Prepayment,
which notice shall (x) specify the date and amount of the Discounted Voluntary
Prepayment and the Applicable Discount determined by the Administrative Agent
and (y) shall include a representation from the Borrower that, at the time of
delivery of such Discounted Voluntary Prepayment Notice and as of the date of
such Discounted Voluntary Prepayment date, it is not in possession of material
non-public information with respect to Parent Holdings, the Borrower, their
respective Subsidiaries or their respective securities for purposes of the
United States securities laws that has not been disclosed to any Lender
participating in such Discounted Voluntary Prepayment, other than because such
Lender does not wish to receive material non-public information with respect to
Parent Holdings, the Borrower, their respective Subsidiaries or their respective
securities. Upon receipt of any Discounted Voluntary Prepayment Notice, the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
Discounted Voluntary Prepayment Notice is given, the amount specified in such
notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid. The par principal amount of each
Discounted Voluntary Prepayment of a Term Loan shall be applied ratably to
reduce the remaining installments of such Class of Term Loans (as applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.09(c)(ii) above) established
by the Administrative Agent and the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

(viii) Nothing in this Section 2.09(c) shall require the Borrower to undertake
any Discounted Voluntary Prepayment.

(d) Currency for Prepayments. Except as provided in Section 2.09(a), all
prepayments of Loans made pursuant to this Section 2.09 shall be paid in the
Approved Currency in which such Loan is denominated.

Section 2.10 Revolving Commitments.

(a) Optional Termination or Reduction of Commitments (Pro-Rata). The Borrower
may from time to time permanently reduce or terminate the Revolving Committed
Amount in whole or in part (in minimum aggregate amounts of $2,000,000 or any
whole multiple of $500,000 in excess thereof , in the case of Dollar Revolving
Loans, or in minimum aggregate amounts of €2,000,000 or any whole multiple of
€500,000 in excess thereof, in the case of Foreign Currency Revolving Loans (or,
in each case, if less, the full remaining amount of the then applicable
Revolving Committed Amount)) upon five Business Days’ prior written notice to
the Administrative Agent; provided, however, that no such termination or
reduction shall be made which would cause the Revolving Outstandings to exceed
the Revolving

 

-90-



--------------------------------------------------------------------------------

Committed Amount or cause the Foreign Currency Revolving Outstandings to exceed
the Maximum Foreign Currency Sublimit as so reduced, unless, concurrently with
such termination or reduction, the Revolving Loans are repaid (and, after the
Revolving Loans have been paid in full, the Swing Line Loans are repaid and,
after the Swing Line Loans have been paid in full, the L/C Obligations are Cash
Collateralized) to the extent necessary to eliminate such excess; provided,
further, that the Maximum Foreign Currency Sublimit shall be reduced ratably at
any time that Revolving Commitments are terminated pursuant to this
Section 2.10, such that the Maximum Foreign Currency Sublimit shall not exceed
50% of the aggregate Revolving Committed Amount. The Borrower shall pay to the
Administrative Agent for the account of the Lenders in accordance with the terms
of Section 2.11, on the date of each termination or reduction of the Revolving
Committed Amount, any fees accrued through the date of such termination or
reduction on the amount of the Revolving Committed Amount so terminated or
reduced. The Administrative Agent shall promptly notify each affected Lender of
the receipt by the Administrative Agent of any notice from the Borrower pursuant
to this Section 2.10(a). Any partial reduction of the Revolving Committed Amount
pursuant to this Section 2.10(a) shall be applied to the Revolving Commitments
of the Lenders pro-rata based upon their respective Revolving Commitment
Percentages; provided that (A) any such termination or reduction shall apply
proportionately and permanently to reduce the Revolving Commitments of each of
the Revolving Lenders, except that, notwithstanding the foregoing, in connection
with the establishment on any date of any New Revolving Commitments pursuant to
Section 2.15, the Revolving Commitments of any one or more Lenders providing any
such New Revolving Commitments on such date shall be reduced in an amount equal
to, greater than or less than (as determined by the Borrower and such Lender)
the amount of the New Revolving Commitments provided on such date (provided that
(x) after giving effect to any such reduction and to the repayment of any
Revolving Loans made on such date, the Revolving Exposure of any such Lender
does not exceed the Revolving Commitment and (y) in connection with any such
non-pro rata termination or reduction, to the extent necessary, the
participations hereunder in outstanding Letters of Credit and Swing Line Loans
may be required to be reallocated and related loans outstanding prepaid and then
reborrowed, in each case in the manner contemplated by Section 2.15(f)(ii) (as
modified to account for a termination or reduction, as opposed to an increase,
of the Revolving Commitments); provided, further, that the Maximum Foreign
Currency Sublimit shall be reduced ratably at any time that Revolving
Commitments are terminated pursuant to this Section 2.16, such that the Maximum
Foreign Currency Sublimit shall not exceed 50% of the aggregate Revolving
Committed Amount.

(b) Termination; Pro Rata Application. The Revolving Commitments (other than any
Extended Revolving Commitments) of the Lenders and the L/C Commitments of the
L/C Issuers shall terminate automatically on the Revolving Termination Date. The
Swing Line Commitment of the Swing Line Lender shall terminate automatically on
the Swing Line Termination Date. The Extended Revolving Commitments shall
terminate on the respective maturity dates applicable thereto.

(c) Replacement of Lenders. If (i) any Lender has demanded compensation or
indemnification pursuant to Section 3.01 or Section 3.04, (ii) the obligation of
any Lender to make Eurodollar Loans has been suspended pursuant to Section 3.02,
(iii) any Lender is a Defaulting Lender or (iv) any Lender has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 10.01 or any other provision of any Loan Document requires the
consent of all of the Lenders of a Class or Classes and with respect to which
the Required Lenders for such Class or Classes shall have granted their consent,
the Borrower shall have the right, if no Default or Event of Default then
exists, to (i) remove such Lender by terminating such Lender’s Commitment in
full or (ii) replace such Lender by causing such Lender to assign its Commitment
to one or more existing Lenders or Eligible Assignees pursuant to Section 10.07;
provided, however, that (x) if the Borrower elects to exercise such right with
respect to any Lender pursuant to clause (i) or (ii) above, it shall be
obligated to remove or replace, as the case may be, all Lenders that have
similar requests then outstanding for compensation pursuant

 

-91-



--------------------------------------------------------------------------------

to Section 3.01 or 3.04 or whose obligation to make Eurodollar Loans has been
similarly suspended and (y) in the case of any replacement of Lenders under the
circumstances described in clause (iv) above, the applicable amendment, waiver,
discharge or termination that the Borrower has requested shall become effective
upon giving effect to such replacement (and any related Assignment and
Assumptions required to be effected in connection therewith in accordance with
this paragraph (e)). The replacement of a Lender pursuant to this
Section 2.10(c) shall be effective on the tenth Business Day following the date
of notice of such replacement to the Lenders through the Administrative Agent,
subject to the satisfaction of the following conditions:

(i) each replacement Lender and/or Eligible Assignee, and the Administrative
Agent acting on behalf of each Lender subject to replacement, shall have
satisfied the conditions to an Assignment and Assumption set forth in
Section 10.07(b) and, in connection therewith, the replacement Lender(s) and/or
Eligible Assignee(s) shall pay:

(A) to each Lender subject to replacement an amount equal in the aggregate to
the sum of (x) the principal of, and all accrued but unpaid interest on, its
outstanding Loans, (y) all L/C Disbursements that have been funded by (and not
reimbursed to) it under Section 2.05, together with all accrued but unpaid
interest with respect thereto, and (z) all accrued but unpaid fees owing to it
pursuant to Section 2.11; and

(B) to the L/C Issuers an amount equal to the aggregate amount owing by the
replaced Lenders to the L/C Issuers as reimbursement pursuant to Section 2.05,
to the extent such amount was not theretofore funded by such replaced Lenders;
and

(ii) the Borrower shall have paid to the Administrative Agent for the account of
each replaced Lender all obligations owing to such replaced Lenders by the
Borrower pursuant to this Agreement and the other Loan Documents (other than
those obligations of the Borrower referred to in clause (i)(A) above).

In the case of the removal of a Lender pursuant to this Section 2.10(c), upon
(i) payment by the Borrower to the Administrative Agent for the account of the
Lender subject to such removal of an amount equal to the sum of (A) the
aggregate principal amount of all Loans and L/C Obligations held by such Lender
and (B) all accrued interest, fees and other amounts owing to such Lender
hereunder, including, without limitation, all amounts payable by the Borrower to
such Lender under ARTICLE III or Section 10.04 and Section 10.05, and
(ii) provision by the Borrower to the Swing Line Lender and each L/C Issuer of
appropriate assurances and indemnities (which may include letters of credit) as
each may reasonably require with respect to any continuing obligation of such
removed Lender to purchase Participation Interests in any L/C Obligations or
Swing Line Loans then outstanding, such Lender shall, without any further
consent or other action by it, cease to constitute a Lender hereunder; provided
that the provisions of this Agreement (including, without limitation, the
provisions of ARTICLE III, Section 10.04 and Section 10.05) shall continue to
govern the rights and obligations of a removed Lender with respect to any Loans
made, any Letters of Credit issued or any other actions taken by such removed
Lender while it was a Lender.

(d) General. The Borrower shall pay to the Administrative Agent for the account
of the Lenders in accordance with the terms of this Section 2.10, on the date of
each termination of the Revolving Committed Amount, the Commitment Fee accrued
through the date of such termination on the amount of the Revolving Committed
Amount so terminated.

 

-92-



--------------------------------------------------------------------------------

Section 2.11 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender (subject to Section 2.17(a)) a fee (the
“Commitment Fee”) on such Lender’s Revolving Commitment Percentage of the daily
Unused Revolving Commitment Amount, computed at a per annum rate for each day at
a rate equal to the then applicable rate per annum set forth under clause (c) of
the definition of “Applicable Margin” in Section 1.01. The Commitment Fee shall
commence to accrue on the Closing Date and shall be due and payable in arrears
on the last Business Day of each March, June, September and December (and on the
Revolving Termination Date) for the quarter or portion thereof ending on each
such date, beginning with the first of such dates to occur after the Closing
Date with the first such payment due no earlier than the last Business Day of
March following the Closing Date.

(b) Letter of Credit Fees.

(i) Standby Letter of Credit Issuance Fee. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender (subject to
Section 2.17(a)) a fee (the “Standby Letter of Credit Fee”) on such Lender’s
Revolving Commitment Percentage of the average daily maximum amount available to
be drawn under each such Standby Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) computed at a per annum
rate for each day from the date of issuance to the date of expiration equal to
the L/C Fee in effect from time to time. The Standby Letter of Credit Fee will
be computed on a quarterly basis in arrears and shall be due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first of such dates to occur after the date of issuance of
such Letter of Credit, and on the Letter of Credit Expiration Date and
thereafter on demand.

(ii) Trade Letter of Credit Fee. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender (subject to Section 2.17(a)) a
fee (the “Trade Letter of Credit Fee”) on such Lender’s Revolving Commitment
Percentage of the average daily maximum amount available to be drawn under each
such Trade Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) computed at a per annum rate for each day
from the date of issuance to the date of expiration equal to the L/C Fee in
effect from time to time. The Trade Letter of Credit Fee will be computed on a
quarterly basis in arrears and shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date after the issuance of such Letter of Credit, and on the
Letter of Credit Expiration Date and thereafter on demand.

(iii) Fronting Fees. The Borrower shall pay directly to each L/C Issuer for its
own account a fronting fee in the amount (A) with respect to each Trade Letter
of Credit, equal to 0.125% of the amount of such Trade Letter of Credit (or such
higher amount as may be agreed to between the Borrower and the L/C Issuer), due
and payable upon the issuance thereof and (B) with respect to each Standby
Letter of Credit, equal to 0.125% per annum (or such higher amount as may be
agreed to between the Borrower and the L/C Issuer) on the daily maximum amount
available to be drawn thereunder (whether or not such maximum amount is then in
effect under such Letter of Credit). Such fronting fee shall be computed on a
quarterly basis in arrears and shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date after the issuance of such Letter of Credit, and on the
Letter of Credit Expiration Date and thereafter on demand.

 

-93-



--------------------------------------------------------------------------------

(iv) L/C Issuer Fees. In addition to the Standby Letter of Credit Fee payable
pursuant to clause (i) above and the Trade Letter of Credit Fee payable pursuant
to clause (ii) above and any fronting fees payable pursuant to clause
(iii) above, the Borrower promises to pay to the L/C Issuer for its own account
without sharing by the other Lenders the customary charges from time to time of
the L/C Issuer with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “L/C Issuer Fees”). L/C Issuer Fees are due and
payable on demand and are nonrefundable.

(v) Computation of Certain Fees after Default. Upon the occurrence and during
the continuance of an Event of Default under Section 8.01(a), the Standby Letter
of Credit Fee and the Trade Letter of Credit Fee payable under subsections
(i) and (ii) above shall be computed at a rate per annum equal to the relevant
Applicable Margin with respect to the L/C Fee (including both the Standby Letter
of Credit Fee and the Trade Letter of Credit Fee) as set forth in the applicable
table in the definition of “Applicable Margin” in Section 1.01 hereof plus
2.00%.

(c) Other Fees. The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times as they may agree. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever. The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

Section 2.12 Pro-rata Treatment.

(a) Loans. Except to the extent that this Agreement provides for payments to be
disproportionately allocated to or retained by a particular Lender or group of
Lenders (including in connection with the payment of interest or fees at
different rates and the repayment of principal amounts of Term Loans at
different times as a result of any amendment effected in accordance with
Section 2.15 or Section 2.16), each Borrowing, each payment or prepayment of
principal of or interest on any Loan, each payment of fees (other than the L/C
Issuer Fees retained by an L/C Issuer for its own account and the administrative
fees retained by the Agents for their own account), each reduction of the
Revolving Committed Amount and each conversion or continuation of any Loan,
shall be allocated pro-rata among the relevant Lenders in accordance with the
respective Revolving Commitment Percentages, or with respect to Term Loans,
according to the respective outstanding principal amounts of the applicable Term
Loans then held by the applicable Term Lenders, as applicable, of such Lenders
(or, if the Commitments of such Lenders have expired or been terminated, in
accordance with the respective principal amounts of the outstanding Loans of the
applicable Class and Participation Interests of such Lenders); provided that, in
the event any amount paid to any Lender pursuant to this subsection (a) is
rescinded or must otherwise be returned by the Administrative Agent, each Lender
shall, upon the request of the Administrative Agent, repay to the Administrative
Agent the amount so paid to such Lender, with interest for the period commencing
on the date such payment is returned by the Administrative Agent until the date
the Administrative Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus 2.00% per
annum.

(b) Letters of Credit. Except to the extent otherwise provided herein, each
payment of L/C Obligations shall be allocated to each Revolving Lender pro-rata
in accordance with its Revolving Commitment Percentage; provided that, if any
Revolving Lender shall have failed to pay its applicable pro-rata share of any
L/C Disbursement as required under Section 2.05(e)(iv) or (vi), then any amount
to which such Revolving Lender would otherwise be entitled pursuant to this
subsection (b) shall instead be payable to the L/C Issuer.

 

-94-



--------------------------------------------------------------------------------

Section 2.13 Sharing of Payments. The Lenders agree among themselves that,
except to the extent otherwise provided herein, if any Lender shall obtain
payment in respect of any Loan, unreimbursed L/C Disbursements or any other
obligation owing to such Lender under this Agreement through the exercise of a
right of setoff, banker’s lien or counterclaim, or pursuant to a secured claim
under Section 506 of the Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable Debtor Relief Laws or otherwise, or by any other means, in excess of
its pro-rata share of such payment as provided for in this Agreement, such
Lender shall promptly pay in cash or purchase from the other Lenders a
participation in such Loans, unreimbursed L/C Disbursements and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this
Agreement; provided that nothing in this Section 2.13 shall impair the right of
any Lender to exercise any right of set-off or counterclaim it may have for
payment of indebtedness of the Borrower other than its indebtedness hereunder.
The Lenders further agree among themselves that if payment to a Lender obtained
by such Lender through the exercise of a right of setoff, banker’s lien,
counterclaim or other event as aforesaid shall be rescinded or must otherwise be
restored, each Lender which shall have shared the benefit of such payment shall,
by payment in cash or a repurchase of a participation theretofore sold, return
its share of that benefit (together with its share of any accrued interest
payable with respect thereto) to each Lender whose payment shall have been
rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a participation may, to the fullest extent permitted by Law,
exercise all rights of payment, including setoff, banker’s lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Loan, L/C Obligation or other obligation in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Loan, L/C Obligation or other
obligation purchased to the same extent as though the purchasing Lender were the
original owner of the obligations purchased. If under any applicable Debtor
Relief Law, any Lender receives a secured claim in lieu of a setoff to which
this Section 2.13 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 2.13 to share in the benefits of
any recovery on such secured claim.

Section 2.14 Payments; Computations.

(a) Payments by the Borrower. Each payment of principal of and interest on
Loans, L/C Obligations and fees hereunder (other than fees payable directly to
the L/C Issuers) shall be paid not later than 2:00 P.M. on the date when due, in
Federal or other funds immediately available to the Administrative Agent at the
account designated by it by notice to the Borrower. Each such payment shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff and irrespective of any claim or defense to payment which might in the
absence of this provision be asserted by the Borrower or any Affiliate against
the any Agent or any Lender. All prepayments and repayments of Loans made
pursuant to this Section 2.14(a) shall be made in the Approved Currency in which
such Loan is denominated. Payments received after 2:00 P.M. shall be deemed to
have been received on the next Business Day, and any applicable interest or fee
shall continue to accrue. Except for payments and other amounts received by the
Administrative Agent and applied in accordance with the provisions of paragraph
(d) below or required to be applied in accordance with Section 2.09(b)(vi), the
Borrower shall, at

 

-95-



--------------------------------------------------------------------------------

the time it makes any payments under this Agreement, specify to the
Administrative Agent the Loan, Letters of Credit, fees or other amounts payable
by the Borrower hereunder to which such payment is to be applied (and if it
fails to specify or if such application would be inconsistent with the terms
hereof, the Administrative Agent shall, subject to paragraph (d) below, to
Section 2.08, to Section 2.09(b)(vi) and to Section 2.12 , distribute such
payment to the Lenders in such manner as the Administrative Agent may deem
reasonably appropriate). The Administrative Agent may in its sole discretion,
distribute such payments to the applicable Lenders on the date of receipt
thereof, if such payment is received prior to 2:00 P.M.; otherwise the
Administrative Agent may, in its sole discretion, distribute such payment to the
applicable Lenders on the date of receipt thereof or on the immediately
succeeding Business Day. Whenever any payment hereunder shall be due on a day
which is not a Business Day, the date for payment thereof shall be extended to
the next succeeding Business Day unless (in the case of Eurodollar Loans) such
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Business Day. If the date for any payment of
principal is extended by operation of Law or otherwise, interest thereon shall
be payable for such extended time. Other than with respect to Foreign Currency
Swing Line Loans, the Borrower hereby authorizes and directs the Administrative
Agent to debit any account maintained by the Borrower with the Administrative
Agent to pay when due any amounts required to be paid from time to time under
this Agreement.

(b) Distributions by the Administrative Agent. Unless the Administrative Agent
shall have received notice (which may be by telephone if promptly confirmed in
writing) from the Borrower prior to the date on which any payment is due to the
Lenders hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date, and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

(c) Computations. All computations of interest for Base Rate Loans when the Base
Rate is determined by JPMCB’s “prime rate” and all computations of fees thereof
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more interest
being paid than if computed on the basis of a 365-day year). Interest shall
accrue from and including the date of borrowing (or continuation or conversion)
but excluding the date of payment; provided that any Loan that is repaid on the
same day on which it is made shall, subject to Section 2.14(a), bear interest
for one day.

(d) Certain Payments after an Event of Default. The Borrower hereby irrevocably
waives the right to direct the application of any and all payments in respect of
the Finance Obligations and any Proceeds of Collateral after the occurrence and
during the continuance of an Event of Default, and agrees that, notwithstanding
the provisions of Section 2.09(b)(vi) and paragraph (a) above, the
Administrative Agent may, and (upon either (i) the written direction of the
Required Lenders or (ii) acceleration of the Senior Credit Obligations pursuant
to Section 8.02), shall apply all payments in respect of any Finance Obligation,
all funds in any Prepayment Account or other cash collateral account and all
other Proceeds of Collateral according to Section 8.03 hereof.

 

-96-



--------------------------------------------------------------------------------

Section 2.15 Incremental and Refinancing Facilities.

(a) The Borrower may at any time or from time to time after the Syndication
Date, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request (i) one or more
additional tranches of term loans (the “Incremental Term Loans”), (ii) one or
more increases in the amount of the Revolving Commitments or any previously
established Class of New Revolving Commitments (each such increase, an
“Incremental Revolving Commitment Increase”) or (iii) one or more new revolving
credit commitments (the “New Revolving Commitments” and together with the
Incremental Term Loans and Incremental Revolving Commitment Increases, the
“Incremental Facilities”); provided that both at the time of any such request
and after giving effect to the effectiveness of any Additional Credit Extension
Amendment referred to below, no Default or Event of Default shall exist and at
the time that any such Incremental Term Loan, Incremental Revolving Commitment
Increase or New Revolving Commitment is made or effected (and after giving
effect thereto) no Default or Event of Default shall exist; provided, further,
that the aggregate principal amount of all Incremental Facilities shall not
exceed at any time the sum of (x) an amount that, after giving effect to the
incurrence of such Incremental Term Loans or the establishment of such
Incremental Revolving Commitment Increase or New Revolving Commitments (and
after giving effect to any Specified Transaction to be consummated in connection
therewith) and assuming all Incremental Revolving Commitment Increases and New
Revolving Commitments were fully borrowed, the Maintenance Leverage Ratio of the
Borrower and its Restricted Subsidiaries is no greater than 3.50:1.00 and the
Borrower is in compliance on a Pro-Forma Basis with the Interest Coverage Ratio
specified in Section 7.11(b) hereof, in each case as of the last day of the most
recent period of four consecutive fiscal quarters in respect of which financial
statements have been delivered pursuant to Section 6.01 prior to the incurrence
of any such Incremental Facility and (y) $275,000,000.

(b) Each tranche of Incremental Term Loans (other than Refinancing Term Loans),
each Incremental Revolving Commitment Increase and each class of New Revolving
Commitments (other than Replacement Revolving Commitments) shall be in an
aggregate principal amount that is not less than $5,000,000 (and in minimum
increments of $1,000,000 in excess thereof); provided that (i) Refinancing Term
Loans shall be permitted to refinance or replace, in whole, and not in part, any
Class of Term Loans or previously borrowed Incremental Term Loans outstanding as
of the date of incurrence of such Refinancing Term Loans and shall be in an
aggregate principal amount not greater than the aggregate principal amount of
each Class of existing Term Loans to be replaced or refinanced by such
Refinancing Term Loans (plus the amount of all accrued and unpaid interest,
reasonable fees and premiums thereon and fees and expenses in connection
therewith) and (ii) Replacement Revolving Commitments shall be permitted to
refinance or replace, in whole, and not in part, any Revolving Commitments,
Revolving Loans or previously established New Revolving Commitments or New
Revolving Loans, in each case outstanding as of the date of the establishment of
such Replacement Revolving Commitments and shall be in an aggregate principal
amount not greater than the aggregate principal amount of the each Class of
Revolving Commitments, Revolving Loans or previously established New Revolving
Commitments or New Revolving Loans to be replaced or refinanced by such
Replacement Revolving Commitments (plus the amount of all accrued and unpaid
interest, reasonable fees and premiums thereon and fees and expenses in
connection therewith), and Incremental Term Loans (other than Refinancing Term
Loans), Incremental Revolving Commitment Increases or New Revolving Commitment
(other than in respect of Replacement Revolving Commitments) shall be permitted
in an aggregate amount not to exceed the sum of (x) an amount such that, at the
time of incurrence thereof and after giving effect thereto and the use of the
proceeds thereof and assuming all Incremental Revolving Commitment Increases and
New Revolving Commitments were fully borrowed, the Maintenance Leverage Ratio of
the Borrower and its Restricted Subsidiaries is no greater than 3.50:1.00 and
the Borrower shall be in compliance on a Pro-Forma Basis with the Interest
Coverage Ratio specified in Section 7.11(b) hereof, in each case as of the last
day of the most recent period of four consecutive fiscal quarters in respect of
which financial statements have been delivered pursuant to Section 6.01 prior to
the incurrence of any such Incremental Facility and (y) after giving

 

-97-



--------------------------------------------------------------------------------

effect thereto, the sum of (I) the aggregate principal amount of all Incremental
Term Loans (other than Refinancing Term Loans) plus (II) the aggregate principal
amount of all Incremental Revolving Commitment Increases plus (III) the
aggregate principal amount of Indebtedness previously issued pursuant to
Section 7.01(xiv) (other than Permitted Refinancing in respect thereof
previously incurred pursuant to Section 7.01(xiv) to the extent already included
in this subclause III) plus (IV) the aggregate principal amount of all New
Revolving Commitments (other than in respect of Replacement Revolving
Commitments) would not exceed $275,000,000.

(c) The Incremental Term Loans (i) shall rank pari passu in right of payment and
in security with the Term Loans borrowed on the Closing Date (such Term Loans,
the “Initial Term Loans”), (ii) shall not have a final maturity date earlier
than the Latest Maturity Date with respect to the Initial Term Loans,
(iii) shall not have a shorter Weighted Average Life to Maturity than the
Initial Term Loans, (iv) shall have an amortization schedule (subject to clause
(iii) above), and interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, funding discounts, original issue
discounts (“OID”) and premiums for the Incremental Term Loans as determined by
the Borrower and the lenders of the Incremental Term Loans; provided that in the
event that interest rate margins for any Tranche B Incremental Term Loans (other
than Refinancing Term Loans) are higher than the interest rate margin for the
Term B Loans by more than 0.50% (as determined by the Board of Directors of the
Borrower), then, subject to the second proviso of this clause (c), the
Applicable Margins for the Term B Loans shall be increased to the extent
necessary so that the interest rate margins for such Tranche B Incremental Term
Loans are equal to the interest rate margins for the Term B Loans minus 0.50%;
provided that for purposes of this clause (iv), in determining the interest rate
margins applicable to the Tranche B Incremental Term Loans and the Term B Loans
(x) OID or upfront fees (which shall be deemed to constitute like amounts of
OID) payable by the Borrower to the Lenders under the Term B Loans or any
Tranche B Incremental Term Loans, in the initial primary syndication thereof
shall be included (with OID or upfront fees being equated to interest based on
assumed four-year life to maturity and assuming all Incremental Revolving
Commitment Increases and New Revolving Commitments were fully borrowed),
(y) customary arrangement or commitment fees payable to any of the Joint Lead
Arrangers (or their respective Affiliates) in connection with the Term B Loans
or to one or more arrangers (or their Affiliates) of any Tranche B Incremental
Term Loan shall be excluded and (z) if the Tranche B Incremental Term Loan
includes an interest rate floor greater than the applicable interest rate floor
under the Term B Loans, such differential between interest rate floors shall be
equated to the applicable interest rate margin solely for purposes of
determining whether the interest rate margin of such Tranche B Incremental Term
Loans is higher than the interest rate margin under the Term B Loans by more
than 0.50% and to the extent the difference in the interest rate floors would
cause the interest rate margins of such Tranche B Incremental Term Loans to be
higher than the interest rate margins for the Term B Loans by more than 0.50%,
the interest rate floor (but not in any event the interest rate margin)
applicable to the Term B Loans shall be increased to the extent of such
differential between interest rate floors (for the avoidance of doubt, in no
event shall the difference in interest rate floor result in an Applicable
Margin), (v) shall not participate in any mandatory prepayment on a greater than
pro rata basis with the Initial Term Loans and (vi) may otherwise have terms and
conditions different from those of the Initial Term Loans; provided that (except
with respect to the matters contemplated by clauses (ii), (iii), (iv) and
(v) above) any differences shall be reasonably satisfactory to the
Administrative Agent.

(d) Each Incremental Revolving Commitment Increase shall be treated the same as
the Revolving Commitments or the previously established Class of New Revolving
Commitments (including with respect to maturity date thereof), as applicable and
shall be considered to be part of the Revolving Facility or the applicable
existing New Revolving Facility.

 

-98-



--------------------------------------------------------------------------------

(e) With respect to New Revolving Commitments, (i) extensions of credit
thereunder shall rank pari passu in right of payment and in security with the
Revolving Loans and any previously established New Revolving Loans, (ii) such
New Revolving Commitments (and the extensions of credit thereunder) shall have
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, funding discounts, OIDs and premiums as determined by the
Borrower and the lenders providing such commitments, (iii) shall contain
borrowing, optional repayment and optional termination of Revolving Commitment
procedures as determined by the Borrower and the lenders of such commitments,
(iv) may include provisions relating to swingline loans and/or letters of
credit, as applicable, issued thereunder, which issuances shall be on terms
substantially similar (except for the overall size of such subfacilities, the
fees payable in connection therewith and the identity of the swingline lender
and L/C Issuer, as applicable, which shall be determined by the Borrower, the
lenders of such commitments and the applicable L/C Issuers and swingline lenders
and borrowing, repayment and termination of commitment procedures with respect
thereto, in each case which shall be specified in the applicable Additional
Credit Extension Amendment) to the terms relating to Swing Line Loans and
Letters of Credit with respect to the Revolving Commitments or otherwise
reasonably acceptable to the Administrative Agent, (v) may include additional or
different financial or other covenants to be applicable only during the periods
after the Latest Maturity Date as of the date of establishment of such New
Revolving Commitments, and (vi) may otherwise have terms and conditions
different from those of the Revolving Facility; provided that (except with
respect to matters contemplated by clauses (ii), (iii), (iv) and (v) above) any
differences shall be reasonably satisfactory to the Administrative Agent.

(f) Each notice from the Borrower pursuant to this Section 2.15 shall be given
in writing and shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans, Incremental Revolving Commitment Increases or
New Revolving Commitments. Incremental Term Loans may be made and Incremental
Revolving Commitment Increases or New Revolving Commitments may be provided,
subject to the prior written consent of the Borrower (not to be unreasonably
withheld) by any existing Lender (it being understood that no existing Lender
will have an obligation to make a portion of any Incremental Term Loan or to
provide a portion of any Incremental Revolving Commitment Increase or New
Revolving Commitment) or by any Additional Lender; provided that (i) the
Administrative Agent shall have consented (not to be unreasonably withheld) to
such Lender’s or Additional Lender’s making such Incremental Term Loans or
providing such Incremental Revolving Commitment Increases if such consent would
be required under Section 10.07(b) for an assignment of Loans or Commitments, as
applicable, to such Lender or Additional Lender, (ii) the L/C Issuer and the
Swing Line Lender shall have consented (not to be unreasonably withheld) to such
Lender’s or Additional Lender’s providing such Incremental Revolving Commitment
Increases or New Revolving Commitments, as applicable, if such consent would be
required under Section 10.07(b) for an assignment of Loans or Commitments, as
applicable, to such Lender or Additional Lender and (iii) the existing Lenders
shall be offered an opportunity to provide any Incremental Facility prior to any
Additional Lender.

(g) Commitments in respect of Incremental Term Loans and Incremental Revolving
Commitment Increases or New Revolving Commitments shall become Commitments under
this Agreement pursuant to an Additional Credit Extension Amendment, executed by
Holdings, the Borrower, each Lender agreeing to provide such Commitment, if any,
each Additional Lender, if any, and the Administrative Agent. The Additional
Credit Extension Amendment may, subject to Section 2.15(c), without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15. The effectiveness of any Additional Credit Extension Amendment
pursuant to this Section 2.15 shall be subject to the satisfaction on the date
thereof and such conditions as the parties thereto shall agree. The Borrower
will use the proceeds of the Incremental Term Loans, Incremental Revolving
Commitment Increases and New Revolving Commitments for any purpose not
prohibited by this Agreement.

 

-99-



--------------------------------------------------------------------------------

(h) No Lender shall be obligated to provide any Incremental Term Loans,
Incremental Revolving Commitment Increases or New Revolving Commitments, except
as they may separately agree.

(i) Upon each increase in the Revolving Commitments or any existing Class of New
Revolving Commitments pursuant to this Section 2.15, each Lender with a
Commitment of the applicable Class immediately prior to such increase shall
automatically and without further action be deemed to have assigned to each
Lender providing a portion of the Incremental Revolving Commitment Increase
(each, an “Incremental Revolving Commitment Increase Lender”) in respect of such
increase, and each such Incremental Revolving Commitment Increase Lender shall
automatically acquire, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans (or letters of credit or
swing line loans under the applicable Class of New Revolving Commitments, as the
case may be) such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(A) participations hereunder in Letters of Credit (or such letters of credit)
and (B) participations hereunder in Swing Line Loans (or such swing line loans)
held by each Lender with a Commitment of the applicable Class (including each
such Incremental Revolving Commitment Increase Lender) will equal the percentage
of the aggregate Commitments of such Class of all Lenders represented by such
Lender’s Commitment of such Class. If, on the date of such increase, there are
any Revolving Loans or New Revolving Loans of the applicable Class outstanding,
as applicable, such Revolving Loans or New Revolving Loans shall on or prior to
the effectiveness of such Incremental Revolving Commitment Increase be prepaid
from the proceeds of additional Revolving Loans or New Revolving Loans made
hereunder pursuant to the Class of Commitments being increased (reflecting such
increase in the Commitments of the applicable Class), which prepayment shall be
accompanied by accrued interest on the Revolving Loans or New Revolving Loans
being prepaid and any costs incurred by any Lender in accordance with
Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(j) This Section 2.15 shall supersede any provisions in Section 2.10 or
Section 2.13 to the contrary.

Section 2.16 Extensions of Term Loans and Revolving Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Commitments with a like termination date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Commitments with a like maturity date, as the case may be)
and on the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans and/or Revolving Commitments and otherwise modify the
terms of such Term Loans and/or Revolving Commitments pursuant to the terms of
the relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Commitments, as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving
Commitments (in each case not so extended), being a “tranche”; any Extended Term

 

-100-



--------------------------------------------------------------------------------

Loans (as defined below) shall constitute a separate tranche of Term Loans from
the tranche of Term Loans from which they were converted, and any Extended
Revolving Commitments (as defined below) shall constitute a separate tranche of
Revolving Commitments from the tranche of Revolving Commitments from which they
were converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders,
(ii) except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Commitment of any Revolving Lender that agrees to an extension with
respect to such Revolving Commitment extended pursuant to an Extension (an
“Extended Revolving Commitment”), and the related outstandings, shall be a
Revolving Commitment (or related outstandings, as the case may be) with the same
terms as the original Revolving Commitments (and related outstandings); provided
that (x) subject to the provisions of Section 2.01(c)(viii) and Section 2.05(p)
to the extent dealing with Swing Line Loans and Letters of Credit which mature
or expire after a maturity date when there exist Extended Revolving Commitments
with a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Commitments in
accordance with their Revolving Commitment Percentages (and except as provided
in Section 2.01(c)(viii) and Section 2.05(p), without giving effect to changes
thereto on an earlier maturity date with respect to Swing Line Loans and Letters
of Credit theretofore incurred or issued) and all borrowings under Revolving
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
maturity date of the non-extending Revolving Commitments) and (y) at no time
shall there be Revolving Commitments hereunder (including Extended Revolving
Commitments and any original Revolving Commitments ) which have more than three
different maturity dates, (iii) except as to interest rates, fees, amortization,
final maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv),
(v) and (vi), be determined between the Borrower and set forth in the relevant
Extension Offer), the Term Loans of any Term Lender that agrees to an extension
with respect to such Term Loans extended pursuant to any Extension (“Extended
Term Loans”) shall have the same terms as the tranche of Term Loans subject to
such Extension Offer, (iv) the final maturity date of any Extended Term Loans
shall be no earlier than the then Latest Maturity Date and the amortization
schedule applicable to Term Loans pursuant to Section 2.08 for periods prior to
the Maturity Date for Term B Loans may not be increased, (v) the Weighted
Average Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans extended thereby,
(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer, (vii) if the aggregate principal amount of Term
Loans (calculated on the face amount thereof) or Revolving Commitments, as the
case may be, in respect of which Term Lenders or Revolving Lenders, as the case
may be, shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term Loans or Revolving Loans, as the case may be, of
such Term Lenders or Revolving Lenders, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Term Lenders
or Revolving Lenders, as the case may be, have accepted such Extension Offer,
(viii) all documentation in respect of such Extension shall be consistent with
the foregoing, (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower and (x) the Minimum Tranche Amount shall
be satisfied unless waived by the Administrative Agent.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.16, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.09 and (ii) no Extension Offer
is required to be in any minimum amount or any

 

-101-



--------------------------------------------------------------------------------

minimum increment, provided that (x) the Borrower may at its election specify as
a condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Commitments (as applicable) of any or all applicable
tranches be tendered and (y) no tranche of Extended Term Loans shall be in an
amount of less than $50,000,000 (the “Minimum Tranche Amount”), unless such
Minimum Tranche Amount is waived by the Administrative Agent. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Term Loans and/or Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.09, 2.12 and 2.13) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the L/C Issuer, which consent shall not be
unreasonably withheld or delayed. All Extended Term Loans, Extended Revolving
Commitments and all obligations in respect thereof shall be Senior Credit
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Senior Credit
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary or appropriate in order to establish new tranches or sub-tranches in
respect of Revolving Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any mortgage that has a maturity date prior
to the then Latest Maturity Date so that such maturity date is extended to the
then Latest Maturity Date (or such later date as may be advised by local counsel
to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

(e) This Section 2.16 shall supersede any provisions in Section 2.10 or
Section 2.13 to the contrary.

Section 2.17 Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

-102-



--------------------------------------------------------------------------------

(ii) the Commitment of and the Revolving Outstandings of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
or any other requisite Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.01);
provided that (x) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender which affects such Defaulting Lender
differently than other affected Lenders shall require the consent of such
Defaulting Lender and (y) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender;

(iii) if any Swing Line Exposure or Letter of Credit Exposure exists at the time
a Lender becomes a Defaulting Lender, then (v) all or any part of such Letter of
Credit Exposure of such Defaulting Lender and such Swing Line Exposure of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Commitment Percentages; provided that (A) each
Non-Defaulting Lender’s Letter of Credit Exposure may not in any event exceed
the Revolving Commitment of such Non-Defaulting Lender as in effect at the time
of such reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the L/C Issuer, the Swing Line
Lender or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender, (w) to the extent that all or
any portion of the Defaulting Lender’s Letter of Credit Exposure and Swing Line
Exposure cannot, or can only partially, be so reallocated to Non-Defaulting
Lenders, whether by reason of the first proviso in Section 2.17(a)(iii)(v) above
or otherwise, the Borrower shall within two Business Days for Term Loans, and
for Revolving Loans that are Eurodollar Loans, three Business Days, following
notice by the Administrative Agent (I) first, prepay such Swing Line Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
and (II) second, Cash Collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above), in accordance with the procedures set forth in Section 2.05 for so
long as such Letter of Credit Exposure is outstanding, (x) if the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s Letter of Credit Exposure
pursuant to the requirements of this Section 2.17(a)(iii), the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
Cash Collateralized, (y) if the Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to the requirements of this
Section 2.17(a)(iii), then the fees payable to the Lenders pursuant to
Section 2.11(a) and (b) shall be adjusted to give effect to such reallocation
and the Borrower shall not be required to pay any fees to the Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period that such Defaulting Lender’s Letter of Credit
Exposure is reallocated, or (z) if any Defaulting Lender’s Letter of Credit
Exposure is neither Cash Collateralized nor reallocated pursuant to the
requirements of this Section 2.17(a)(iii), then, without prejudice to any rights
or remedies of the L/C Issuer or any Lender hereunder, all fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the L/C Issuer until such Letter of Credit Exposure
is Cash Collateralized and/or reallocated;

(iv) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to ARTICLE VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.09), shall be applied at

 

-103-



--------------------------------------------------------------------------------

such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, in the case of a Revolving Lender, to
the payment on a pro rata basis of any amounts owing by that Defaulting Lender
to each L/C Issuer and the Swing Line Lender hereunder; third, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, in the case of a Revolving Lender, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, such L/C Issuer or the Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or any L/C
Disbursement that has not been reimbursed in accordance with Section 2.05 (any
such L/C Disbursement, an “Unpaid Drawing”), such payment shall be applied
solely to pay the relevant Loans of, and Unpaid Drawings owed to, the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied in the manner
set forth in this Section 2.17(a). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to Cash Collateralize pursuant to Section 2.05
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto;

(v) the L/C Issuer will not be required to issue any new Letter of Credit or
amend any outstanding Letter of Credit to increase the face amount thereof,
alter the drawing terms thereunder or extend the expiry date thereof, unless the
L/C Issuer is reasonably satisfied that any exposure that would result from the
exposure to such Defaulting Lender is eliminated or fully covered by the
Revolving Commitments of the Non-Defaulting Lenders or Cash Collateralized or a
combination thereof in accordance with the requirements of Section 2.17(a)(iii)
above or otherwise in a manner reasonably satisfactory to the L/C Issuer; and

(vi) the Swing Line Lender will not be required to fund any Swing Line Loans
unless the Swing Line Lender is reasonably satisfied that any exposure that
would result from the exposure to such Defaulting Lender is eliminated or fully
covered by the Revolving Commitments of the Non-Defaulting Lenders or a
combination thereof in accordance with the requirements of Section 2.17(a)(iii)
above.

(b) If the Borrower, the Administrative Agent, the Swing Line Lender and the L/C
Issuer agree in writing in their discretion that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon, as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
and any applicable Cash Collateral shall be promptly returned to the Borrower
and any Letter of Credit Exposure and Swing Line Exposure of such Lender
reallocated pursuant to the requirements of Section 2.17(a)(iii) above shall be
reallocated back to such Lender; provided that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

-104-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Net of Certain Taxes. Any and all payments by any Loan Party to or
for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender (x) taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office, (y) any
U.S. branch profits taxes or any similar taxes imposed by any other jurisdiction
referred to in clause (x) above and (z) in the case of a Foreign Lender other
than an assignee pursuant to a request by the Borrower under Section 2.10(c)),
any U.S. federal withholding taxes resulting from any Law (including FATCA) in
effect on the date such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 10.15, except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding taxes pursuant to
this Section 3.01 (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being herein referred to as “Taxes”). If a Withholding Agent shall be required
by any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
each of the Administrative Agent and such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the
Withholding Agent shall make such deductions, (iii) the Withholding Agent shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within 30 days after the
date of such payment by the Borrower, the Borrower shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.

(b) Other Taxes. In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies (including mortgage recording taxes) that arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document except any taxes that are imposed with respect to an assignment
(other than an assignment pursuant to a request by the Borrower under
Section 2.10(c) as a result of a present or former connection between the
assigning Lender and the Governmental Authority imposing such tax, charge or
levy, other than a connection arising solely from such Lender having executed,
delivered or performed its obligations or received a payment under, or having
been a party to or having enforced this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”).

(c) Gross-Up. Without duplication by amounts, if any, paid by the Borrower under
Section 3.01(a)(i) if the Borrower shall be required to deduct or pay any Taxes
or Other Taxes from or in respect of any sum payable under any Loan Document to
the Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time

 

-105-



--------------------------------------------------------------------------------

interest is paid, such additional amount that the Administrative Agent or such
Lender specifies is necessary to preserve the after-tax yield (after factoring
in all taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

(d) Indemnification by Borrower. The Loan Parties shall, jointly and severally,
indemnify the Administrative Agent and each Lender for (i) the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section) paid by the
Administrative Agent and such Lender, (ii) amounts payable under Section 3.01(c)
and (iii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this subsection (d) shall be made
within 30 days after the date the Lender or the Administrative Agent makes a
demand therefor.

(e) Indemnification by Lenders. If any Governmental Authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender and such failure to withhold or backup withhold was directly caused by
such Lender’s failure to comply with Section 10.15 hereof, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Commitments, repayment of all
other Senior Credit Obligations hereunder and the resignation of the
Administrative Agent.

(f) Certain Recoveries. If the Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender, as the case may be, and without interest
(other than interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that the Borrower, upon the request of the
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. This subsection
(f) shall not be construed to require the Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

Section 3.02 Illegality.

(a) If, on or after the date of this Agreement, the adoption of any applicable
Law, or any change in any applicable Law, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) with any request or directive
(whether or not having the force of Law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Applicable Lending Office) to make, maintain or fund any of its Eurodollar Loans
at the Adjusted Eurodollar Rate and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower, whereupon, until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make

 

-106-



--------------------------------------------------------------------------------

Dollar denominated Eurodollar Loans, or to convert outstanding Dollar
denominated Base Rate Loans into Dollar denominated Eurodollar Loans, shall be
suspended. Before giving any notice to the Administrative Agent pursuant to this
Section 3.02(a), such Lender shall designate a different Applicable Lending
Office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. If such notice is given, each Dollar denominated Eurodollar Loan of such
Lender then outstanding shall be converted to a Dollar denominated Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Dollar denominated Eurodollar Loan, if such Lender may lawfully continue
to maintain and fund such Loan to such day or (ii) immediately, if such Lender
shall determine that it may not lawfully continue to maintain and fund such Loan
to such day.

(b) If, on or after the date of this Agreement, the adoption of any applicable
Law, or any change in any applicable Law, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) with any request or directive
(whether or not having the force of Law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Applicable Lending Office) to make, maintain or fund any of its Eurodollar Loans
at EURIBOR and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower, whereupon, until such Lender notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Euro denominated Eurodollar
Loans shall be suspended. Before giving any notice to the Administrative Agent
pursuant to this Section 3.02(b), such Lender shall designate a different
Applicable Lending Office if such designation will avoid the need for giving
such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such notice is given, each Euro denominated
Eurodollar Loan of such Lender then outstanding shall be converted to a Euro
denominated Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Euro denominated Eurodollar Loan, if such
Lender may lawfully continue to maintain and fund such Loan to such day or
(ii) immediately, if such Lender shall determine that it may not lawfully
continue to maintain and fund such Loan to such day.

Section 3.03 Inability to Determine Rates.

(a) If on or prior to the first day of any Interest Period for any Eurodollar
Loan made at the Adjusted Eurodollar Rate:

(i) the Administrative Agent determines that by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the applicable Eurodollar Rate for such Interest Period; or

(ii) Lenders having 50% or more of the aggregate amount of the Commitments
(“Market Disruption Lenders”) advise in writing the Administrative Agent (with
copies of such writings provided to the Borrower) that the London Interbank
Offered Rate as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Dollar denominated
Eurodollar Loans for such Interest Period ((i) or (ii), a “Market Disruption
Event”);

the Administrative Agent shall forthwith give notice (“Market Disruption
Notice”) thereof to the Borrower and the Lenders, whereupon, until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such suspension no longer exist, (i) the obligations of the Lenders to make
Dollar

 

-107-



--------------------------------------------------------------------------------

denominated Eurodollar Loans, or to continue or convert outstanding Loans as or
into Dollar denominated Eurodollar Loans, shall be suspended and (ii) each
outstanding Dollar denominated Eurodollar Loan shall be converted into a Dollar
denominated Base Rate Loan on the last day of the then current Interest Period
applicable thereto. Unless the Borrower notifies the Administrative Agent at
least two Business Days before the date of any Dollar denominated Eurodollar
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, such Borrowing shall instead be made as a
Dollar denominated Base Rate Borrowing in the same aggregate amount as the
requested Borrowing and shall bear interest for each day from and including the
first day to but excluding the last day of the Interest Period applicable
thereto at the rate applicable to Revolving Base Rate Loans for such day.

(b) If on or prior to the first day of any Interest Period for any Eurodollar
Loan made at EURIBOR:

(i) the Administrative Agent determines that by reason of circumstances
affecting the relevant market,(x) adequate and reasonable means do not exist for
ascertaining the applicable EURIBOR for such Interest Period or (y) or that the
Euro is not available to the Lenders in sufficient amounts to fund any Foreign
Currency Borrowing; or

(ii) Lenders having 50% or more of the aggregate amount of the Commitments
(“Foreign Currency Market Disruption Lenders”) advise in writing the
Administrative Agent (with copies of such writings provided to the Borrower)
that the EURIBOR as determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Lenders of funding their Euro denominated
Eurodollar Loans for such Interest Period ((i) or (ii), a “Foreign Currency
Market Disruption Event”);

the Administrative Agent shall forthwith give notice (“Foreign Currency Market
Disruption Notice”) thereof to the Borrower and the Lenders, whereupon, until
the Administrative Agent notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Lenders to
make Euro denominated Eurodollar Loans, or to continue or convert outstanding
Loans as or into Euro denominated Eurodollar Loans, shall be suspended and
(ii) each outstanding Euro denominated Eurodollar Loan shall be converted into a
Euro denominated Base Rate Loan on the last day of the then current Interest
Period applicable thereto. Unless the Borrower notifies the Administrative Agent
at least two Business Days before the date of any Euro denominated Eurodollar
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, such Borrowing shall instead be made as a
Euro denominated Base Rate Borrowing in the same aggregate amount as the
requested Borrowing and shall bear interest for each day from and including the
first day to but excluding the last day of the Interest Period applicable
thereto at the rate applicable to Revolving Base Rate Loans for such day.

(c) If, during any period in which a Market Disruption Event or Foreign Currency
Market Disruption Event, as applicable, is in effect, the Borrower believes in
good faith that the circumstances giving rise to such Market Disruption Event or
Foreign Currency Market Disruption Event, as applicable, are no longer
applicable, the Borrower may request, through the Administrative Agent, that
either (i) the Administrative Agent or (ii) the Market Disruption Lenders or
Foreign Currency Market Disruption Lenders, in each case, as applicable, confirm
that the circumstances giving rise to the Market Disruption Event or Foreign
Currency Market Disruption Event, as applicable, continue to be in effect. If,
upon five Business Days following such confirmation request, the Market
Disruption Lenders or Foreign Currency Market Disruption Lenders, as applicable,
or Administrative Agent have not confirmed the continued effectiveness of such
Market Disruption Notices or Foreign Currency Market Disruption Notices, as
applicable, then the applicable Market Disruption Event or Foreign Currency
Market Disruption Event, as applicable, shall be deemed to be no longer
effective as of the last day of the applicable Interest

 

-108-



--------------------------------------------------------------------------------

Period for any outstanding Eurodollar Loan, as applicable; provided, that
(A) the Borrower shall not be permitted to submit each such request more than
once in any 30 day period and (B) nothing contained in this Section 3.03(c) or
the failure to provide confirmation of the continued effectiveness of such
Market Disruption Notice or Foreign Currency Market Disruption Notices, as
applicable, shall in any way affect any Lender’s or the Administrative Agent’s
right to provide any additional Market Disruption Notices or Foreign Currency
Market Disruption Notices, as applicable, as provided for in Section 3.03(a) or
Section 3.03(b) above.

Section 3.04 Increased Costs and Reduced Return; Capital Adequacy.

(a) If on or after the date hereof, the adoption of or any change in any
applicable Law or in the interpretation or application thereof applicable to any
Lender (or its Applicable Lending Office), or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of Law) from any central bank or other Governmental Authority, in each
case made subsequent to the Closing Date (or, if later, the date on which such
Lender becomes a Lender); provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed a change of law, regardless of the date enacted, adopted or issued:

(i) shall subject such Lender (or its Applicable Lending Office) to any tax of
any kind whatsoever with respect to any Letter of Credit, any Eurodollar Loans
made by it or any of its Notes or its obligation to make Eurodollar Loans or to
participate in Letters of Credit, or change the basis of taxation of payments to
such Lender (or its Applicable Lending Office) in respect thereof (except for
(A) Taxes and Other Taxes covered by Section 3.01 (including Taxes imposed
solely by reason of any failure of such Lender to comply with its obligations
under Section 10.15) and (B) changes in taxes measured by or imposed upon the
overall net income, or franchise tax (imposed in lieu of such net income tax),
of such Lender or its Applicable Lending Office, branch or any affiliate
thereof));

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender (or
its Applicable Lending Office) which is not otherwise included in the
determination of the Eurodollar Rate hereunder; or

(iii) shall impose on such Lender (or its Applicable Lending Office) any other
condition (excluding any tax of any kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, converting into, continuing or
maintaining any Eurodollar Loans or issuing or participating in Letters of
Credit or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, upon notice to the Borrower from such Lender, through the
Administrative Agent, in accordance herewith, the Borrower shall be obligated to
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified) for such
increased cost or reduced amount receivable. Each Lender will promptly notify
the Borrower and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation

 

-109-



--------------------------------------------------------------------------------

pursuant to this Section and will designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender.

(b) If any Lender shall have determined that the adoption or the becoming
effective of, or any change in, or any change by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable Law regarding capital or liquidity adequacy, or compliance by such
Lender, or its parent corporation, with any request or directive regarding
capital or liquidity adequacy (whether or not having the force of Law) of any
such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender’s (or parent
corporation’s) capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which such Lender, or its parent
corporation, could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s (or parent corporation’s)
policies with respect to capital adequacy); provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed a change of law, regardless of the date
enacted, adopted or issued, then, upon notice from such Lender to the Borrower,
the Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender on an after-tax basis (after taking into
account applicable deductions and credits in respect of the amount indemnified)
for such reduction; provided that the Borrower shall not be required to
compensate any Lender pursuant to subsection (a) above or this subsection
(b) for any additional costs or reductions suffered more than 180 days prior to
the date such Lender notifies the Borrower of the circumstances giving rise to
such additional costs or reductions and of such Lender’s intentions to claim
compensation therefor, and provided, further, that, if the change in Law or in
the interpretation or administration thereof giving rise to such additional
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. Each
determination by any such Lender of amounts owing under this Section 3.04 shall,
absent manifest error, be conclusive and binding on the parties hereto.
Notwithstanding any other provision herein, a Lender shall be entitled to demand
compensation or payment pursuant to this Section 3.04 only to the extent that it
is the general policy and practice of such Lender to demand such compensation or
payment in similar circumstances under comparable provisions of other credit
agreements (and such Lender so certifies to the Borrower).

(c) A certificate of each Lender setting forth in reasonable detail such amount
or amounts as shall be necessary to compensate such Lender or its holding
company as specified in subsection (a) or (b) above, as the case may be, shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay each Lender or the L/C Issuer the amount shown as due on any
such certificate delivered by it within 10 Business Days after receipt of the
same.

(d) Promptly after any Lender becomes aware of any circumstance that will, in
its reasonable judgment, result in a request for increased compensation pursuant
to this Section 3.04, such Lender shall notify the Borrower thereof. Failure on
the part of any Lender so to notify the Borrower or to demand compensation for
any increased costs or reduction in amounts received or receivable or reduction
in return of capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period, except as expressly otherwise provided above. The protection of
this Section 3.04 shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the Law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed.

 

-110-



--------------------------------------------------------------------------------

Section 3.05 Funding Losses. The Borrower shall indemnify each Lender against
any loss or expense (but excluding in any event loss of anticipated profit)
which such Lender may sustain or incur as a consequence of (i) any failure by
any Borrower to fulfill on the date of any Borrowing hereunder the applicable
conditions set forth in ARTICLE IV, (ii) any failure by the Borrower to borrow
or to convert or continue any Loan hereunder after irrevocable notice of such
Borrowing, conversion or continuation has been given pursuant to Section 2.02 or
Section 2.07, (iii) any payment, prepayment or conversion of a Eurodollar Loan,
whether voluntary or involuntary, pursuant to any other provision of this
Agreement or otherwise made on a date other than the last day of the Interest
Period applicable thereto, (iv) any default in payment or prepayment of the
principal amount of any Loan or any part thereof or interest accrued thereon, as
and when due and payable (at the due date thereof, by irrevocable notice of
prepayment or otherwise) or (v) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.16, including, in each such case,
any loss or reasonable expense sustained or incurred or to be sustained or
incurred in liquidating or employing deposits from third parties acquired to
effect or maintain such Loan or any part thereof as a Eurodollar Loan. Such loss
or reasonable expense shall include an amount equal to the excess, if any, as
reasonably determined by such Lender, of (i) its cost of obtaining the funds for
the Loan being paid, prepaid, converted, not borrowed or assigned (based on the
applicable London Interbank Offered Rate), for the period from the date of such
payment, prepayment, conversion, failure to borrow, convert or continue to the
last day of the Interest Period for such Loan (or, in the case of a failure to
borrow, the Interest Period for such Loan which would have commenced on the date
of such failure to borrow, convert or continue) or assignment over (ii) the
amount of interest (as reasonably determined by such Lender) that would be
realized by such Lender in reemploying the funds so paid, prepaid, converted,
not borrowed, converted or continued for such period or Interest Period or
assignment, as the case may be. A certificate of any Lender setting forth any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 3.05 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

Section 3.06 Base Rate Loans Substituted for Affected Eurodollar Loans. (a) If
(i) the obligation of any Lender to make, or to continue or convert outstanding
Dollar denominated Base Rate Loans as or to, Dollar denominated Eurodollar Loans
has been suspended pursuant to Section 3.02(a) or (ii) any Lender has demanded
compensation under Section 3.01 or 3.04 with respect to its Dollar denominated
Eurodollar Loans, and in any such case the Borrower shall, by at least five
Business Days’ prior notice to such Lender through the Administrative Agent,
have elected that the provisions of this Section 3.06 shall apply to such
Lender, then, unless and until such Lender notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, all Loans which would otherwise be made by such Lender as (or
continued as or converted to) Dollar denominated Eurodollar Loans shall instead
be Dollar denominated Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Dollar denominated Eurodollar Loans
of the other Lenders). If such Lender notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, the principal amount of each such Dollar denominated Base Rate
Loan shall be converted into a Dollar denominated Eurodollar Loan on the first
day of the next succeeding Interest Period applicable to the related Dollar
denominated Eurodollar Loans of the other Lenders.

(b) If (i) the obligation of any Lender to make, or to continue, Euro
denominated Eurodollar Loans has been suspended pursuant to Section 3.02(b) or
(ii) any Lender has demanded compensation under Section 3.01 or 3.04 with
respect to its Euro denominated Eurodollar Loans, and in any such

 

-111-



--------------------------------------------------------------------------------

case the Borrower shall, by at least five Business Days’ prior notice to such
Lender through the Administrative Agent, have elected that the provisions of
this Section 3.06 shall apply to such Lender, then, unless and until such Lender
notifies the Borrower that the circumstances giving rise to such suspension or
demand for compensation no longer exist, all Loans which would otherwise be made
by such Lender as (or continued as) Euro denominated Eurodollar Loans shall
instead be Euro denominated Base Rate Loans (on which interest and principal
shall be payable contemporaneously with the related Euro denominated Eurodollar
Loans of the other Lenders). If such Lender notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, the principal amount of each such Euro denominated Base Rate Loan
shall be converted into a Euro denominated Eurodollar Loan on the first day of
the next succeeding Interest Period applicable to the related Euro denominated
Eurodollar Loans of the other Lenders.

Section 3.07 Survival. All of the Borrower’s obligations under this ARTICLE III
shall survive termination of the Commitments and repayment of all other Finance
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension. The conditions to
effectiveness of this amendment and restatement of the Predecessor Credit
Agreement in the form of this Agreement, and to the obligation of each Lender to
make a Credit Extension on the Closing Date are set forth in Section 5 of the
Amendment Agreement.

Section 4.02 Conditions to All Credit Extensions. The obligation of any Lender
to make a Loan on the occasion of any Borrowing, and the obligation of any L/C
Issuer to issue (or renew or extend the term of) any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a) Notice. The Borrower shall have delivered (i) in the case of any Revolving
or Term Loan, to the Administrative Agent, an appropriate Notice of Borrowing,
duly executed and completed, by the time specified in, and otherwise as
permitted by, Section 2.02, (ii) in the case of any Letter of Credit, to the L/C
Issuer, an appropriate Letter of Credit Request duly executed and completed in
accordance with the provisions of Section 2.05, and (iii) in the case of any
Swing Line Loan, to the Swing Line Lender, a Swing Line Loan Request, duly
executed and completed, by the time specified in Section 2.02.

(b) Representations and Warranties. The representations and warranties made by
the Loan Parties in any Loan Document are true and correct in all material
respects at and as if made as of such date except to the extent they expressly
relate to an earlier date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(c) No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.

The delivery of each Notice of Borrowing, Swing Line Loan Request and each
Letter of Credit Request shall constitute a representation and warranty by the
Loan Parties of the correctness of the matters specified in subsections (b) and
(c) above.

 

-112-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each
Group Company (i) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (ii) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (A) own its
assets and carry on its business and (B) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (iii) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (iv) is in
compliance with all Laws; except in each case referred to in clause (ii)(A),
(iii) or (iv), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate, partnership, limited
liability company or other organizational action, and do not and will not
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any Contractual Obligation to which such Person is a party or
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject or (iii) violate
any Law, except in each case referred to in clause (ii) or (iii) for such
violations which could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. Except for filings
necessary to perfect the Liens in favor of the Collateral Agent in the
Collateral and to release Liens in respect of the Predecessor Loan Documents and
other consents, authorizations, notices, approvals and exemptions that have been
obtained prior to or as of the Closing Date, no material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party.

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (i) as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
(ii) that rights of acceleration and the availability of equitable remedies may
be limited by equitable principles of general applicability (regardless of
whether enforcement is sought by proceedings in equity or at law).

Section 5.05 Financial Condition; No Material Adverse Effect.

(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as

 

-113-



--------------------------------------------------------------------------------

otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of Parent Holdings and its Subsidiaries as of the date
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of Parent
Holdings and its Consolidated Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) Unaudited Financial Statements. To the knowledge of the Borrower, the
Unaudited Financial Statements fairly present in all material respects the
financial condition of Parent Holdings and its Subsidiaries as of the date
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein (subject to normal year end
audit adjustments and the absence of footnotes).

(c) Material Adverse Change. Since October 31, 2013, there has been no change,
occurrence or development that, either individually or in the aggregate, has had
or could reasonably be expected to have a Material Adverse Effect.

(d) Projections. The projections prepared as part of, and included in, the
Pre-Commitment Information (which include projected balance sheets and income
and cash flow statements on a quarterly basis through October 31, 2014 and on an
annual basis for each fiscal year thereafter until the respective Maturity Dates
of the Loans) were prepared on a basis consistent with the financial statements
referred to in subsection (a) above and were based on good faith estimates and
assumptions stated therein made by management of the Borrower at the time made
(which assumptions are fair in light of then existing conditions). On the
Closing Date, such management believes that such projections are reasonable, it
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by such projections may differ from the projected results (as
such projections are subject to a number of unknown risks, uncertainties and
assumptions) and that such differences may be material.

(e) Post-Closing Financial Statements. The financial statements delivered to the
Lenders pursuant to Section 6.01(a) and Section 6.01(b), if any, (i) have been
prepared in accordance with GAAP (except as may otherwise be permitted under
Section 6.01(a) and (b)) and (ii) present fairly (on the basis disclosed in the
footnotes to such financial statements, if any) in all material respects the
consolidated financial condition, results of operations and cash flows of Parent
Holdings and its Consolidated Subsidiaries as of the respective dates thereof
and for the respective periods covered thereby.

Section 5.06 Litigation. Except as specifically disclosed in Schedule 5.06,
there are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending or, to the knowledge of any Loan Party,
threatened against or affecting any Group Company in which there is a reasonable
possibility of an adverse decision and, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect.

Section 5.07 No Default. No Group Company is in default under or with respect to
any Contractual Obligation that could reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement.

Section 5.08 Ownership of Property; Liens. Each Group Company has good and
marketable title to, or valid leasehold interests in, all its material
properties and assets, except for Permitted Liens and minor defects in title
that either do not interfere with its ability to (i) conduct its business or

 

-114-



--------------------------------------------------------------------------------

(ii) utilize such properties and assets as intended. All such material
properties and assets are free and clear of Liens other than Permitted Liens.
Each Group Company has complied with all obligations under all leases to which
it is a party, other than those the violation of which would not reasonably be
expected to result in a Material Adverse Effect, and all such leases are in full
force and effect, other than leases that, individually or in the aggregate, are
not material to the Group Companies, taken as a whole, and in respect of which
the failure to be in full force and effect will not result in a Material Adverse
Effect. Each Group Company enjoys peaceful and undisturbed possession under all
such leases with respect to which it is the lessee except for those leases in
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to result in a Material Adverse Effect.

Section 5.09 Environmental Compliance. No Group Company has failed to comply
with any Environmental Law or to obtain, maintain, or comply with any permit,
license or other approval required under any Environmental Law or is subject to
any Environmental Liability in any case which, individually or collectively,
could reasonably be expected to result in a Material Adverse Effect or has
received written notice of any claim with respect to any Environmental Liability
the subject of which notice could reasonably be expected to have a Material
Adverse Effect, and no Group Company knows of any basis for any Environmental
Liability against any Group Company that could reasonably be expected to have a
Material Adverse Effect.

Section 5.10 Insurance. The properties of each Group Company are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Group Company operates.

Section 5.11 Taxes. Each Group Company has filed, or caused to be filed, all
material federal, state, local and foreign tax returns required to be filed and
paid (i) all amounts of taxes shown thereon to be due (including interest and
penalties) and (ii) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangible taxes) owing by it, except for such taxes (A) which are not yet
delinquent or (B) that are being contested in good faith and by proper
proceedings diligently pursued, and against which adequate reserves are being
maintained in accordance with GAAP. No Loan Party has received written notice of
any pending investigation of such party by any taxing authority or proposed tax
assessments against any Group Company that would, if made, have a Material
Adverse Effect.

Section 5.12 ERISA; Foreign Pension Plans; Employee Benefit Arrangements. Except
as disclosed in Schedule 5.12:

(a) ERISA.

(i) There are no Unfunded Liabilities in excess of the Threshold Amount (A) with
respect to any member of the Group Companies and (B) with respect to any ERISA
Affiliate; provided that for purposes of this Section 5.12(a)(i)(B) only,
Unfunded Liabilities shall mean the amount (if any) by which the projected
benefit obligation exceeds the value of the plan’s assets as of its last
valuation date using the actuarial assumptions and methods being used by the
Plans’ actuaries for making such determination.

(ii) Each Plan, other than a Multiemployer Plan, complies in all respects with
the applicable requirements of ERISA and the Code, and each Group Company
complies in all respects with the applicable requirements of ERISA and the Code
with respect to all Multiemployer Plans to which it contributes, except to the
extent that the failure to comply therewith would not reasonably be expected to
have a Material Adverse Effect.

 

-115-



--------------------------------------------------------------------------------

(iii) No ERISA Event has occurred or, subject to the passage of time, is
reasonably expected to occur with respect to any Plan maintained by any member
of the Group Companies and, except to the extent that such ERISA Event would not
reasonably be expected to have a Material Adverse Effect, no ERISA Event has
occurred or, subject to the passage of time, is reasonably expected to occur
with respect to any Plan maintained by an ERISA Affiliate.

(iv) If any Group Company or any ERISA Affiliate were to incur a complete
withdrawal (as described in Section 4203 of ERISA) from any Multiemployer Plan
as of the Closing Date, the aggregate withdrawal liability, as determined under
Section 4201 of ERISA, with respect to all such Multiemployer Plans would not
exceed $12,500,000.

(v) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code, for
which an exemption under ERISA does not apply.

(vi) No Group Company has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan that could reasonably be expected
to have a Material Adverse Effect.

(b) Foreign Pension Plans. Each Foreign Pension Plan has been maintained in
material compliance with its terms and with the requirements of any and all
applicable Laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities except to the extent that the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect. No Group Company has
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Pension Plan.

(c) Employee Benefit Arrangements.

(i) All liabilities under the Employee Benefit Arrangements are (A) funded to at
least the minimum level required by Law or, if higher, to the level required by
the terms governing the Employee Benefit Arrangements, (B) insured with a
reputable insurance company, (C) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01 hereof or (D) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01 hereof, where such failure to fund, insure provide for, recognize
or estimate the liabilities arising under such arrangements could reasonably be
expected to have a Material Adverse Effect.

(ii) There are no circumstances which may give rise to a liability in relation
to the Employee Benefit Arrangements which are not funded, insured, provided
for, recognized or estimated in the manner described in clause (i) above and
which could reasonably be expected to have a Material Adverse Effect.

(iii) Each Group Company is in material compliance with all applicable Laws,
trust documentation and contracts relating to the Employee Benefit Arrangements.

 

-116-



--------------------------------------------------------------------------------

Section 5.13 Subsidiaries. Schedule 5.13 sets forth a complete and accurate list
as of the Closing Date of all Subsidiaries of the Borrower. Schedule 5.13 sets
forth as of the Closing Date the jurisdiction of formation of each such
Subsidiary, whether each such Subsidiary is a Subsidiary Guarantor, the number
of authorized shares of each class of Equity Interests or share capital of each
such Subsidiary (other than for limited liability companies, partnerships or
Foreign Subsidiaries), the percentage of outstanding shares of each class of
Equity Interests of each such Subsidiary owned by the Borrower (directly or
indirectly). All the outstanding Equity Interests of the Borrower and each
Subsidiary of the Borrower are validly issued, fully paid and non-assessable and
were not issued in violation of the preemptive rights of any shareholder and are
owned by Holdings, directly or indirectly, free and clear of all Liens (other
than those arising under the Collateral Documents). Other than as set forth on
Schedule 5.13, as of the Closing Date, no such Subsidiary has outstanding any
Equity Equivalents nor does any such Person have outstanding any rights to
subscribe for or to purchase or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Equity Interests.
Holdings has no Subsidiaries, other than the Borrower and its Subsidiaries.

Section 5.14 Margin Regulations; Investment Company Act.

(a) None of the Borrower and its Restricted Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying “margin stock” within the meaning of
Regulation U. No part of the Letters of Credit or proceeds of the Loans will be
used, directly or indirectly, for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U. If requested by any Lender or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in Regulation U. No indebtedness being
reduced or retired out of the proceeds of the Loans was or will be incurred for
the purpose of purchasing or carrying any “margin stock” within the meaning of
Regulation U or any “margin security” within the meaning of Regulation T.
“Margin stock” within the meaning of Regulation U does not constitute more than
25% of the value of the consolidated assets of the Borrower and its Restricted
Subsidiaries. None of the transactions contemplated by this Agreement (including
the direct or indirect use of the proceeds of the Loans) will violate or result
in a violation of the Securities Act, the Exchange Act or Regulation T, U or X.

(b) None of the Group Companies is (i) an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended
or (ii) controlled by such a company.

Section 5.15 Disclosure. No written information or written data (excluding
projections, forecasts, budgets, estimates and general market or industry data)
with respect to any Loan Party in any Loan Document or furnished to the
Administrative Agent or any Lender by or on behalf of any Loan Party in
connection with any Loan Document, (as modified or supplemented by other
information previously furnished and other publicly available information about
Parent Holdings and its Subsidiaries), when provided and taken as a whole,
contains any untrue statement of a material fact or omits any material fact
necessary to make the statements therein not materially misleading in light of
the circumstances under which such statements were made; provided that (i) to
the extent any such statement, information or report therein was based upon or
constitutes a forecast, estimate or projection, the Borrower represents only
that it acted in good faith and utilized assumptions believed by it to be
reasonable at the time made (it being understood and agreed that forecasts,
estimates and projections as to future events are not to be viewed as facts or
guaranties of future performance, that actual results during the period or
periods covered by such projections may differ from the projected results and
that such differences may be material

 

-117-



--------------------------------------------------------------------------------

and that the Loan Parties make no representation that such representations will
in fact be realized) and (ii) as to statements, information and reports
specified as having been supplied by third parties, other than Affiliates of the
Borrower or any of its Subsidiaries, the Borrower represents only that it has no
knowledge of any material misstatement therein.

Section 5.16 Compliance with Law. Each Group Company is in compliance with all
requirements of Law (including Environmental Laws) applicable to it or to its
properties, except for any such noncompliances which could not reasonably be
expected to cause a Material Adverse Effect. To the knowledge of the Loan
Parties, none of the Group Companies or any of their respective material
properties or assets is subject to or in default with respect to any judgment,
writ, injunction, decree or order of any court or other Governmental Authority
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. As of the Closing Date, except as disclosed in
Schedule 5.16, none of the Group Companies has received any written
communication from any Governmental Authority that alleges that any of the Group
Companies is not in compliance in any material respect with any Law, except for
allegations that have been satisfactorily resolved and are no longer outstanding
or which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 5.17 Intellectual Property. Except as set forth on Schedule 5.17, the
Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights and
other intellectual property rights that are necessary for the operation of their
respective businesses as operated as of the Closing Date, except for failures to
own or possess the right to use which could not reasonably be expected to have a
Material Adverse Effect.

Section 5.18 Purpose of Loans and Letters of Credit. The proceeds of the Term
Loans and any Revolving Loans made on the Closing Date will be used solely to
refinance the Predecessor Credit Agreement and to pay related fees and expenses.
The proceeds of any Incremental Term Loan Facility, the proceeds of any
Revolving Loans made pursuant to any Incremental Revolving Commitment Increase
and the proceeds of any New Revolving Loans made pursuant to any New Revolving
Commitments made after the Closing Date will be used to provide for the working
capital requirements of the Borrower and its Subsidiaries and for the general
corporate purposes of the Borrower and its Subsidiaries, including Permitted
Business Acquisitions, and for any other purpose not prohibited by the Loan
Documents. The Borrower will use the Letters of Credit issued under the
Revolving Facility for general corporate purposes of the Borrower and the
Restricted Subsidiaries, and for any other purpose not prohibited by the Loan
Documents; provided that Letters of Credit may be issued on the Closing Date in
order to, among other things, back-stop or replace letters of credit outstanding
on the Closing Date under facilities no longer available to the Borrower or its
Subsidiaries as of the Closing Date.

Section 5.19 Labor Matters. There are no strikes against Borrower or any of its
Subsidiaries, other than any strikes that could not reasonably be expected to
result in a Material Adverse Effect.

Section 5.20 Collateral Documents.

(a) Article 9 Collateral. Each of the Security Agreement and the Pledge
Agreement is effective to create in favor of the Collateral Agent, for the
ratable benefit of the holders from time to time of the Finance Obligations, a
legal, valid and enforceable First Priority Lien in the Collateral described
therein and, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.01 to the Security Agreement and the Pledged
Collateral is delivered to the Collateral Agent, each of the Security Agreement
and the Pledge Agreement shall constitute a fully perfected First Priority Lien
on, and security interest in, all right, title and interest of the grantors
thereunder in such of the Collateral in which a security interest can be
perfected under Article 9 of the Uniform Commercial Code.

 

-118-



--------------------------------------------------------------------------------

(b) Intellectual Property. When financing statements in the appropriate form are
filed in the offices specified on Schedule 4.01 to the Security Agreement, the
Patent and Trademark Agreement, substantially in the form of Exhibit A to the
Security Agreement, is filed in the United States Patent and Trademark Office
and the Copyright Agreement, substantially in the form of Exhibit B to the
Security Agreement, is filed in the United States Copyright Office, the Security
Agreement shall constitute a fully perfected First Priority Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in the United States patents, trademarks, copyrights, licenses and other
intellectual property rights, and all registrations and applications relating
thereto, covered in such Patent and Trademark Agreement and Copyright Agreement
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a lien on registered patents, patent applications, trademarks, trademark
applications and registered copyrights acquired by the Loan Parties after the
Closing Date).

(c) Status of Liens. As of the Closing Date, no filings or recordings are
required in order to perfect the security interests created under the Collateral
Documents, except for filings or recordings listed on Schedule 4.01 to the
Security Agreement.

Section 5.21 Ownership. Holdings owns good, valid and marketable title to all
the outstanding common stock of the Borrower, free and clear of all Liens of
every kind, whether absolute, matured, contingent or otherwise, other than those
arising under the Collateral Documents. Except as set forth on Schedule 5.21, as
of the Closing Date there are no shareholder agreements or other agreements
pertaining to Holdings’ beneficial ownership of the common stock of the
Borrower, including any agreement that would restrict Holdings’ right to dispose
of such common stock and/or its right to vote such common stock.

Section 5.22 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions, and the Borrower and its
Subsidiaries and, to the knowledge of the Borrower, its directors, officers and
employees and agents, are in compliance in all material respects with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions. None of
(a) the Borrower, any Subsidiary or any of their respective directors or
executive officers, or (b) to the knowledge of the Borrower, any employee or
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transactions contemplated by this Agreement will violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.

Section 5.23 Solvency. On the Closing Date, the Loan Parties are and, after
consummation of the Transaction, will be Solvent.

 

-119-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrower agrees that so long as any Lender has any Commitment hereunder, any
Senior Credit Obligation or other amount payable hereunder or under any Note or
other Loan Document or any L/C Obligation (in each case other than contingent
indemnification obligations) remains unpaid or any Letter of Credit remains in
effect:

Section 6.01 Financial Statements. The Borrower will furnish, or cause to be
furnished, to the Administrative Agent for further distribution to each of the
Lenders:

(a) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each fiscal year of Parent Holdings (commencing with
the fiscal year ending October 31, 2014), a consolidated balance sheet and
income statement of Parent Holdings and its Consolidated Subsidiaries, as of the
end of such fiscal year, and the related consolidated statement of operations
and retained earnings and consolidated statement of cash flows for such fiscal
year, setting forth in comparative form consolidated figures for the preceding
fiscal year, all such financial statements to be in reasonable form and detail
and audited by Parent Holdings’ registered independent public accounting firm
and accompanied by an opinion of such firm (which shall not be qualified or
limited in any material respect) to the effect that such consolidated financial
statements have been prepared in accordance with GAAP and present fairly in all
material respects the consolidated financial position and consolidated results
of operations and cash flows of Parent Holdings and its Consolidated
Subsidiaries in accordance with GAAP consistently applied (except for changes
with which such accountants concur).

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three fiscal quarters in each
fiscal year of Parent Holdings (commencing with fiscal quarter ended July 31,
2014), a consolidated balance sheet of Parent Holdings and its Consolidated
Subsidiaries as of the end of such fiscal quarter, together with related
consolidated statement of operations and retained earnings and consolidated
statement of cash flows for such fiscal quarter and the then elapsed portion of
such fiscal year, setting forth in comparative form consolidated figures for the
corresponding periods of the preceding fiscal year, all such financial
statements to be in form and detail and reasonably acceptable to the
Administrative Agent, and accompanied by a certificate of the chief financial
officer of the Borrower to the effect that such quarterly financial statements
have been prepared in accordance with GAAP and present fairly in all material
respects the consolidated financial position and consolidated results of
operations and cash flows of Parent Holdings and its Consolidated Subsidiaries
in accordance with GAAP consistently applied, subject to changes resulting from
normal year-end audit adjustments and the absence of footnotes required by GAAP.

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), including any related officer’s
certificates, but the foregoing shall not be in derogation of the obligation of
the Borrower to furnish the information and materials described in
Section 6.01(a) or (b) at the times specified therein. If at any time Parent
Holdings has any material assets, liabilities or operations, other than
ownership of 100% of the Equity Interests of Holdings, the financial statements
of Parent Holdings delivered pursuant to this Section 6.01 shall be accompanied
by information that explains in reasonable detail the differences between the
assets, liabilities and operations of Parent Holdings, on the one hand, and the
assets, liabilities and operations of the Borrower and its Restricted
Subsidiaries on a consolidated basis, on the other hand.

Section 6.02 Certificates; Other Information. The Borrower will furnish, or
cause to be furnished, to the Administrative Agent for further distribution to
each of the Lenders, in form and detail reasonably satisfactory to the
Administrative Agent:

(a) Compliance Certificate. At the time of delivery of the financial statements
provided for in Section 6.01(a) and Section 6.01(b) above (commencing with the
delivery of the financial statements for the fiscal quarter ended July 31,
2014), a Compliance Certificate of the chief executive officer or the chief
financial officer of the Borrower (i) demonstrating compliance with the
financial covenants contained in Section 7.11 by calculation thereof as of the
end of the fiscal period covered by such

 

-120-



--------------------------------------------------------------------------------

financial statements, (ii) stating that no Event of Default exists, or if any
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto and (iii) stating
whether, since the date of the most recent financial statements delivered
hereunder, there has been any material change in the GAAP applied in the
preparation of the financial statements of Parent Holdings and its Consolidated
Subsidiaries, and, if so, describing such change. At the time such certificate
is required to be delivered, the Borrower shall promptly deliver to the
Administrative Agent, at the Administrative Agent’s Office, information
regarding any change in the Maintenance Leverage Ratio that would change the
then existing Applicable Margin.

(b) SEC Reports. Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Parent Holdings generally, and copies of all annual,
regular, periodic and special reports and registration statements which any
Group Company may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; provided, that to the extent any such
document is available on EDGAR, a copy shall be deemed to have been delivered to
the Administrative Agent.

(c) Annual Budgets. Within 30 days of delivery of the financial statements
provided for in Section 6.01(a), beginning with the fiscal year ending
October 31, 2014, an annual budget of the Parent Holdings and its Consolidated
Subsidiaries substantially in the form of the annual budget delivered to the
Administrative Agent prior to the Closing Date.

(d) Excess Cash Flow. So long as the Term B Loans are outstanding, within 100
days after the end of each fiscal year of the Borrower, commencing with the
fiscal year ending October 31, 2015, a certificate of the chief financial
officer of the Borrower containing information regarding the calculation of
Excess Cash Flow for such fiscal year.

(e) Employee Benefit Reports. Promptly upon request, the Borrower shall also
furnish the Administrative Agent and the Lenders with such additional
information concerning any Plan, Foreign Pension Plan or Employee Benefit
Arrangement as may be reasonably requested, including, but not limited to, with
respect to any Plans, copies of each actuarial report, annual report/return
(Form 5500 series), as well as all schedules and attachments thereto required to
be filed with the Department of Labor pursuant to ERISA and the Code,
respectively, for each “plan year” (within the meaning of Section 3(39) of
ERISA).

(f) Environmental Reports. Promptly after any Group Company learning of any of
the following, written notice of each of the following:

(i) that any Group Company is or may reasonably likely be liable to any Person
as a result of a Release or threatened Release that could reasonably be expected
to subject such Group Company to Environmental Liabilities exceeding
$50,000,000;

(ii) the receipt by any Group Company of notification that any real or personal
property of such Group Company is or is reasonably likely to be subject to any
Lien securing any Environmental Liability exceeding $50,000,000;

(iii) the receipt by any Group Company of any notice of violation of or
potential liability under, or knowledge by such Group Company that there exists
a condition that could reasonably be expected to result in a violation of or
liability under, any Environmental Law, except for violations and liabilities
the consequence of which, in the aggregate, would not be reasonably likely to
subject the Borrower and its Restricted Subsidiaries collectively to
Environmental Liabilities exceeding $50,000,000;

 

-121-



--------------------------------------------------------------------------------

(iv) the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate, if adversely determined, would have a reasonable
likelihood of subjecting the Borrower and its Restricted Subsidiaries
collectively to Environmental Liabilities exceeding $50,000,000;

(v) any proposed acquisition of stock, assets or real estate, any proposed
leasing of property or any other action by any Group Company other than those
the consequences of which, in the aggregate, do not have a reasonable likelihood
of subjecting the Borrower and its Restricted Subsidiaries collectively to
Environmental Liabilities exceeding $50,000,000;

(vi) any proposed action by any Group Company or any proposed change in
Environmental Laws that, in the aggregate, have a reasonable likelihood of
requiring any Group Company to obtain additional environmental, health or safety
Permits or make additional capital improvements to obtain compliance with
Environmental Laws that, in the aggregate, would have cost $20,000,000 or more
or that shall subject the Borrower and its Restricted Subsidiaries to additional
Environmental Liabilities exceeding $50,000,000; and

(vii) upon written request by any Lender through the Administrative Agent, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement.

(g) Additional Patents, Trademarks and Copyrights. At the time of delivery of
the financial statements and reports provided for in Section 6.01(a), a report
signed by the chief financial officer of the Borrower setting forth (i) a list
of registration numbers for all patents, trademark registrations, service mark
registrations, registered tradenames and copyright registrations awarded to the
Borrower or any Domestic Subsidiary since the last day of the immediately
preceding fiscal year of the Borrower and (ii) a list of all patent
applications, trademark applications, service mark applications, trade name
applications and copyright applications submitted by the Borrower or any
Domestic Subsidiary since the last day of the immediately preceding fiscal year
and the status of each such application, all in such form as shall be reasonably
satisfactory to the Administrative Agent.

(h) Domestication in Other Jurisdiction. Not less than 30 days prior to any
change in the jurisdiction of organization of any Loan Party, a copy of all
documents and certificates intended to be filed or otherwise executed to effect
such change.

(i) Other Information. With reasonable promptness upon request therefor, such
other information regarding the business, properties or financial condition of
any Group Company as the Administrative Agent or any Lender may reasonably
request, which may include such information as any Lender may reasonably
determine is necessary or advisable to enable it either (i) to comply with the
policies and procedures adopted by it and its Affiliates to comply with the Bank
Secrecy Act, the U.S. Patriot Act and all applicable regulations thereunder or
(ii) to respond to requests for information concerning the Borrower and its
Subsidiaries from any governmental, self-regulatory organization or financial
institution in connection with its anti-money laundering and anti-terrorism
regulatory requirements or its compliance procedures under the U.S. Patriot Act,
including in each case information concerning the Borrower’s direct and indirect
shareholders and its use of the proceeds of the Credit Extensions hereunder.

 

-122-



--------------------------------------------------------------------------------

(j) Labeling and Treatment of Certain Information. The Borrower hereby
acknowledges that (i) the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Group Company Materials”) by posting the Group Company Materials on IntraLinks
or another similar electronic system (the “Platform”) and (ii) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to Parent Holdings, Holdings, the
Borrower, or the Borrower’s Subsidiaries’ securities for purposes of United
States federal and state securities laws) (each, a “Public Lender”). The
Borrower hereby agrees that: (i) all Group Company Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (ii) by marking Group Company Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the L/C Issuers and the Lenders to treat such Group Company
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws;
(iii) all Group Company Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor,” and
(iv) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Group Company Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or Intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) if requested by the Administrative
Agent, the Borrower shall deliver paper copies of such documents to the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Section 6.03 Notices. Promptly after any Responsible Officer of the Borrower
obtains knowledge thereof, the Borrower will notify the Administrative Agent:

(i) of the occurrence of any Default or Event of Default;

(ii) of the occurrence of any ERISA Event and of: (A) any event or condition
that constitutes, or is reasonably likely to lead to, an ERISA Event; or (B) any
change in the funding status of any Plan or Foreign Pension Plan that would
reasonably be expected to have a Material Adverse Effect; or (C) any event or
condition that constitutes, or is reasonably likely to lead to, an event
described in Section 8.01(h); and

 

-123-



--------------------------------------------------------------------------------

(iii) of any material change in accounting policies or financial reporting
practice by the Borrower or any of its Subsidiaries, except any changes that are
required under GAAP and disclosed in any financial statements delivered pursuant
to Section 6.01.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(i) shall
describe with particularity any and all provisions of this Agreement or the
other Loan Documents that have been breached.

Section 6.04 Payment of Obligations. Each of the Group Companies will pay and
discharge (i) all material taxes, assessments and other governmental charges or
levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent, (ii) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien (other than a Permitted Lien) upon any of its properties and
(iii) except as prohibited hereunder, all of its other Indebtedness as it shall
become due; provided, however, that no Group Company shall be required to pay
any such tax, assessment, charge, levy, claim or Indebtedness which is being
contested in good faith by appropriate proceedings diligently pursued and as to
which adequate reserves have been established in accordance with GAAP, unless
the failure to make any such payment (i) could give rise to an immediate right
to foreclose on a material Lien securing such amounts or (ii) could reasonably
be expected to have a Material Adverse Effect.

Section 6.05 Preservation of Existence Etc.; Compliance. Except as a result of
or in connection with a dissolution, merger or disposition of a Subsidiary of
the Borrower permitted under Section 7.04 or Section 7.05, each Group Company
will: (i) preserve, renew and maintain in full force and effect its legal
existence and good standing (to the extent such concept is recognized in such
jurisdiction) under the Laws of the jurisdiction of its organization; (ii) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
in the case of clause (i) or (ii) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (iii) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect. Each Group Company will comply with all of its Contractual
Obligations except to the extent that the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

Section 6.06 Maintenance of Properties. Each Group Company will: (i) maintain,
preserve and protect all of its material properties and equipment necessary to
the operation of its business in good working order and condition, ordinary wear
and tear and Casualty and Condemnation excepted; and (ii) make all necessary
repairs thereto and renewals and replacements thereof, except in each case where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 6.07 Insurance. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons of similar size and
scope engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. The Collateral Agent shall be named
as loss payee or mortgagee, as its interest may appear, with respect to all such
property and casualty policies and additional insured with respect to all
business interruption or casualty policies, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies

 

-124-



--------------------------------------------------------------------------------

issued by it or by independent instruments furnished to the Collateral Agent,
that if the insurance carrier shall have received written notice from the
Collateral Agent of the occurrence and continuance of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
one or more of its Subsidiaries under such policies directly to the Collateral
Agent (which agreement shall be evidenced by a “standard” or “New York” lender’s
loss payable endorsement in the name of the Collateral Agent on Accord Form 27)
and that it will give the Collateral Agent 30 days’ prior written notice before
any such policy or policies shall be altered or canceled, and that no act or
default of any Group Company or any other Person shall affect the rights of the
Collateral Agent or the Lenders under such policy or policies. If any portion of
any Real Property is subject to a mortgage granted to the Collateral Agent for
the benefit of the Finance Parties and is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then, to the extent required by
applicable Flood Insurance Laws, the Borrower shall, or shall cause each Loan
Party to, (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount reasonably satisfactory to the
Administrative Agent and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

Section 6.08 Compliance with Laws. Each of the Group Companies will comply with
all requirements of Law applicable to it and its properties to the extent that
noncompliance with any such requirement of Law would reasonably be expected to
have a Material Adverse Effect. Without limiting the generality of the
foregoing, (a) each of the Group Companies will maintain in effect and enforce
policies and procedures designed to ensure compliance in all material respects
by each of the Group Companies, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions, and (b) each of the Group
Companies will do each of the following as it relates to any Plan maintained by,
or Multiemployer Plan contributed to by, each of the Group Companies, Foreign
Pension Plan or Employee Benefit Arrangement: (i) maintain each Plan (other than
a Multiemployer Plan), Foreign Pension Plan and Employee Benefit Arrangement in
compliance in all material respects with the applicable provisions of ERISA, the
Code or other Federal, state or foreign Law; (ii) cause each Plan (other than a
Multiemployer Plan) which is qualified under Section 401(a) of the Code to
maintain such qualifications; (iii) make all required contributions to any Plan
subject to Section 412 of the Code and make all required contributions to
Multiemployer Plans; (iv) ensure that there are no Unfunded Liabilities in
excess of $25,000,000 unless the aggregate amount of such Unfunded Liabilities
is reduced below $25,000,000 within a 30-day period; (v) except for the
obligations set forth on Schedule 5.12, not become a party to any Multiemployer
Plan; (vi) make all contributions (including any special payments to amortize
any Unfunded Liabilities) required to be made in accordance with all applicable
laws and the terms of each Foreign Pension Plan in a timely manner; (vii) ensure
that all liabilities under all Employee Benefit Arrangements are either (A)
funded to at least the minimum level required by law or, if higher, to the level
required by the terms governing the Employee Benefit Arrangements; (B) insured
with a reputable insurance company; or (C) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent under
Section 6.01(a) or Section 6.01(b); and (viii) ensure that the contributions or
premium payments to or in respect of all Employee Benefit Arrangements are and
continue to be promptly paid at no less than the rates required under the rules
of such arrangements and in accordance with the most recent actuarial advice
received in relation to the Employee Benefit Arrangement and generally in
accordance with applicable Law; and (ix) shall use its reasonable efforts to
cause each of its ERISA Affiliates to do each of the items listed in clauses
(i) through (iv) above as it relates to Plans and Multiemployer Plans maintained
by or contributed to by its ERISA Affiliates such that there shall be no
liability to a Group Company by virtue of such ERISA Affiliate’s acts or failure
to act.

 

-125-



--------------------------------------------------------------------------------

Section 6.09 Books and Records; Lender Meeting. Each of the Group Companies will
keep complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves). If the Administrative Agent so
requests, the Borrower will conduct one meeting of the Lenders within 90 days
after the end of each fiscal year of the Borrower to discuss such fiscal year’s
results and the financial condition of the Borrower and its Consolidated
Subsidiaries; provided, that such meeting is requested no later than 30 days
following the relevant fiscal year. The chief executive officer and the chief
financial officer of the Borrower and such other officers of the Borrower as the
Borrower’s chief executive officer shall designate shall be present at each such
meeting. Such meetings shall be held at times and places convenient to the
Borrower chosen in consultation with the Lenders.

Section 6.10 Inspection Rights. Upon reasonable notice and during normal
business hours (but no more frequently than twice per year unless an Event of
Default has occurred and is continuing), each of the Group Companies will permit
representatives appointed by the Administrative Agent, including agents,
employees, attorneys and appraisers, to visit and inspect its property,
including its books and records, its accounts receivable and inventory, its
facilities and its other business assets, and to make photocopies or photographs
thereof and to write down and record any information such representatives obtain
and shall permit the Agents or such representatives to investigate and verify
the accuracy of information provided to the Lenders and to discuss all such
matters with the officers, employees, independent accountants, attorneys and
representatives of the Group Companies; provided, however, that excluding any
such visits and inspections during the occurrence and continuance of an Event of
Default, (i) only the Administrative Agent on behalf of the Lenders and the
other Agents may exercise rights under this Section 6.10 and (ii) only one such
visit per calendar year shall be at the Borrower’s expense. The Agents shall
give the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants to the extent reasonably feasible.
Neither the Borrower nor any Subsidiary of the Borrower shall be required to
disclose to the Agents any information that, in the opinion of counsel to the
Borrower or such Subsidiary, is prohibited by Law to be disclosed, is subject to
attorney client privilege or constitutes attorney work product or the disclosure
of which would cause a material breach of a binding non-disclosure agreement
with a third party to the extent such agreement is not made in contemplation of
the avoidance of this Section 6.10.

Section 6.11 Use of Proceeds. The Borrower will use the proceeds of the Loans
and will use the Letters of Credit solely for the purposes set forth in Section
5.18.

Section 6.12 Additional Loan Parties; Additional Security.

(a) Additional Subsidiary Guarantors. The Borrower will take, and will cause
each of its Subsidiaries (other than Unrestricted Subsidiaries and Excluded
Subsidiaries, except, with respect to Excluded Subsidiaries that are Foreign
Subsidiaries or FSHCOs, to the extent provided in subsection (d) below) to take,
such actions from time to time as shall be necessary to ensure that all
Subsidiaries of the Borrower (other than Unrestricted Subsidiaries and Excluded
Subsidiaries, except, with respect to Excluded Subsidiaries that are Foreign
Subsidiaries or FSHCOs, to the extent provided in subsection (d) below) are
Subsidiary Guarantors. Without limiting the generality of the foregoing, if any
Group Company shall form or acquire any new Subsidiary (other than Unrestricted
Subsidiaries and Excluded Subsidiaries, except, with respect to Excluded
Subsidiaries that are Foreign Subsidiaries or FSHCOs, to the extent provided in
subsection (d) below), the Borrower, as soon as practicable and in any event
within 45 days (or such longer period reasonably acceptable to the
Administrative Agent) after such formation or acquisition, will provide the
Collateral Agent with notice of such formation or acquisition setting forth in
reasonable detail a description of all of the assets of such new Subsidiary and
will cause such new Subsidiary

 

-126-



--------------------------------------------------------------------------------

(other than Unrestricted Subsidiaries and Excluded Subsidiaries, except, with
respect to Excluded Subsidiaries that are Foreign Subsidiaries or FSHCOs, to the
extent provided in subsection (d) below) to:

(i) within 45 days (or such longer period reasonably acceptable to the
Administrative Agent) after such formation or acquisition, execute an Accession
Agreement pursuant to which such new Subsidiary shall agree to become a
“Guarantor” under the Guaranty, an “Obligor” under the Security Agreement and an
“Obligor” under the Pledge Agreement and/or an obligor under such other
Collateral Documents as may be applicable to such new Subsidiary; and

(ii) deliver such proof of organizational authority, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Loan Party pursuant to Section 4.01 on the Closing Date or as the
Administrative Agent or the Collateral Agent shall have reasonably requested.

(b) Additional Security. With respect to any owned Real Property having a fair
market value in excess of $5,000,000 acquired by any Loan Party subsequent to
the Closing Date, such Person will cause to be delivered to the Collateral Agent
with respect to such Real Property documents, instruments and other items of the
types customarily required by lenders in transactions similar to the
transactions contemplated herein, all in form, content and scope reasonably
satisfactory to the Collateral Agent. In furtherance of the foregoing terms of
this Section 6.12, the Borrower agrees to promptly provide the Administrative
Agent with (i) written notice of the acquisition by the Borrower or any of its
Subsidiaries of any owned Real Property having a market value greater than
$5,000,000, setting forth in reasonable detail the location and a description of
the asset(s) so acquired and (ii) a completed life-of-loan Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to such owned
Real Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto) and if any improvements on any such owned Real Property are
designated a “flood hazard area,” evidence of such flood insurance as may be
required under the Flood Insurance Laws in form and substance reasonably
acceptable to the Administrative Agent. Without limiting the generality of the
foregoing, the Borrower will cause, and the Borrower will cause each of their
respective Subsidiaries to cause, 100% of the Equity Interests of each of their
respective direct and indirect Domestic Subsidiaries (other than Unrestricted
Subsidiaries and Excluded Subsidiaries) (or (x) 65% of such Equity Interests
that are Voting Securities, if such Subsidiary is a direct Foreign Subsidiary,
or (y) to the extent not prohibited by the terms of any Organization Document or
other agreement governing a Permitted Joint Venture, such percentage as is equal
to their respective ratable ownership of all Equity Interests in Permitted Joint
Ventures and non-Wholly-Owned Subsidiaries) to be subject at all times to a
first priority, perfected Lien in favor of the Collateral Agent pursuant to the
terms and conditions of the Collateral Documents, subject only to Permitted
Liens described in Section 7.02(iii) or (v).

If, subsequent to the Closing Date, a Loan Party shall acquire any patents,
trademark registrations, service mark registrations, registered tradenames,
copyright registrations, any applications relating to the foregoing, securities,
instruments, chattel paper or other personal property required to be delivered
to the Collateral Agent as Collateral hereunder or under any of the Collateral
Documents, with an aggregate value in excess of $5,000,000, the Borrower shall
promptly (and in any event within fifteen Business Days after any Responsible
Officer of any Loan Party acquires knowledge of the same) notify the Collateral
Agent of the same. Each of the Loan Parties shall adhere to the covenants
regarding the location of personal property as set forth in the Collateral
Documents.

All such security interests and mortgages shall be granted pursuant to
documentation that is consistent with the Collateral Documents executed on the
Closing Date and otherwise reasonably satisfactory

 

-127-



--------------------------------------------------------------------------------

in form and substance to the Collateral Agent (collectively, the “Additional
Collateral Documents”) and shall constitute valid and enforceable perfected
security interests and mortgages superior to and prior to the rights of all
third Persons and subject to no other Liens except for Permitted Liens. The
Additional Collateral Documents or instruments related thereto shall have been
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Collateral Documents,
and all taxes, fees and other charges payable in connection therewith shall have
been paid in full. The Borrower shall cause to be delivered to the Collateral
Agent such opinions of counsel, title insurance and other related documents as
may be reasonably requested by the Collateral Agent to assure itself that this
Section 6.12(b) has been complied with.

(c) Real Property Appraisals. If the Collateral Agent or the Required Lenders
determine that they are required by Law or regulation to have appraisals
prepared in respect of the owned Real Property of any Group Company constituting
Collateral, the Borrower shall provide to the Collateral Agent appraisals which
satisfy the applicable requirements set forth in 12 C.F.R., Part 34—Subpart C or
any successor or similar statute, rule, regulation, guideline or order, and
which shall be in scope, form and substance, and from appraisers, reasonably
satisfactory to the Collateral Agent and shall be accompanied by a certification
of the appraisal firm providing such appraisals that the appraisals comply with
such requirements.

(d) Foreign Subsidiaries Security. If, following a change that is reasonably
determined to be material by the Administrative Agent in the relevant Sections
of the Code or the regulations, rules, rulings, notices or other official
pronouncements issued or promulgated thereunder, the Borrower or its counsel or
advisors reasonably acceptable to the Administrative Agent does not within 45
days after a request from the Administrative Agent deliver evidence, in form and
substance mutually satisfactory to the Administrative Agent and the Borrower,
with respect to any Excluded Subsidiary of the Borrower which has not already
had all of the Equity Interests issued by it pledged pursuant to the Pledge
Agreement as a result of meeting the conditions set forth in clauses (d), (f) or
(g) of the definition of “Excluded Subsidiary” that (i) a pledge (A) of 65.0% or
more of the total combined voting power of all classes of capital stock of such
Excluded Subsidiary entitled to vote, and (B) of any promissory note issued by
such Excluded Subsidiary to the Borrower or any of its Domestic Subsidiaries,
(ii) the entering into by such Excluded Subsidiary of a guaranty in form and
substance substantially identical to the Guaranty, (iii) the entering into by
such Excluded Subsidiary of a security agreement in form and substance
substantially identical to the Security Agreement, and (iv) the entering into by
such Excluded Subsidiary of a pledge agreement substantially identical to the
Pledge Agreement, in any such case would cause all or any portion of the
undistributed earnings of such Excluded Subsidiary as determined for U.S.
federal income tax purposes to be treated as a deemed dividend to such Excluded
Subsidiary’s U.S. parent (or other domestic Affiliate) for U.S. federal income
tax purposes under Code Section 956 or any similar provision of federal, state
or local tax Law, then, (A) in the case of a failure to deliver the evidence
described in clause (i) above, that portion of such Excluded Subsidiary’s
outstanding capital stock or any promissory notes so issued by such Excluded
Subsidiary, in each case not theretofore pledged pursuant to the Pledge
Agreement, shall be pledged to the Collateral Agent for the benefit of the
Finance Parties pursuant to the Pledge Agreement (or another pledge agreement in
substantially identical form, if needed); (B) in the case of a failure to
deliver the evidence described in clause (ii) above, such Excluded Subsidiary
shall execute and deliver the Guaranty (or another guaranty in substantially
identical form, if needed), guaranteeing the Senior Credit Obligations; (C) in
the case of a failure to deliver the evidence described in clause (iii) above,
such Excluded Subsidiary shall execute and deliver the Security Agreement (or
another security agreement in substantially identical form, if needed), granting
to the Collateral Agent, for the benefit of the Finance Parties, a security
interest in all of such Excluded Subsidiary’s assets and securing the Finance
Obligations; and (D) in the case of a failure to deliver the evidence described
in clause (iv) above,

 

-128-



--------------------------------------------------------------------------------

such Excluded Subsidiary shall execute and deliver the Pledge Agreement (or
another pledge agreement in substantially identical form, if needed), pledging
to the Collateral Agent, for the benefit of the Finance Parties, all of the
capital stock and promissory notes owned by such Excluded Subsidiary, in each
case to the extent that entering into the Guaranty, Security Agreement or Pledge
Agreement is permitted by the Laws of the respective foreign jurisdiction and
with all documents delivered pursuant to this Section 6.12(d) to be in form,
scope and substance reasonably satisfactory to the Collateral Agent.

(e) Completion of Required Actions. The Borrower agrees that each action
required by the foregoing paragraphs of this Section 6.12 shall be completed as
soon as possible, but in no event later than 90 days (or such longer period
reasonably acceptable to the Administrative Agent) after such action is either
requested to be taken by the Collateral Agent or required to be taken by
Holdings or any of its Subsidiaries pursuant to the terms of this Section 6.12.

Section 6.13 Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain a corporate credit rating for the Borrower and a
rating for the Loans, in each case, by S&P and Moody’s (but for the avoidance of
doubt, the Borrower shall be under no obligation to maintain any specific
rating).

Section 6.14 Designation of Subsidiaries. The Board of Directors of the Borrower
may at any time after the Closing Date designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation on a
Pro-Forma Basis, no Default or Event of Default shall have occurred and be
continuing and (ii) immediately after giving effect to such designation, the
Borrower and the Restricted Subsidiaries shall be in compliance, on a Pro-Forma
Basis, with the financial covenants set forth in Section 7.11 as of the last day
of the most recent quarter for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) the Borrower may not be designated as an
Unrestricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
of the Borrower’s investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Borrower’s
Investment in such Subsidiary.

Section 6.15 Post-Closing Matters. The Borrower shall execute or cause to be
executed and deliver the documents and complete the tasks set forth on Schedule
6.15, in each case within the time limits specified on such schedule (unless the
Administrative Agent, in its discretion, shall have agreed to any particular
longer period).

ARTICLE VII

NEGATIVE COVENANTS

The Borrower agrees that so long as any Lender has any Commitment hereunder, any
Senior Credit Obligations or other amount payable hereunder or under any Note or
other Loan Document or any L/C Obligation (in each case other than contingent
indemnification obligations) remains unpaid or any Letter of Credit remains
unexpired:

Section 7.01 Limitation on Indebtedness. None of the Group Companies will incur,
create, assume or permit to exist any Indebtedness or Swap Obligations, except:

(i) Indebtedness of the Group Companies outstanding on the Closing Date, in each
case as disclosed on Schedule 7.01 (collectively, the “Existing Indebtedness”),
and any Permitted Refinancing of any of the foregoing;

 

-129-



--------------------------------------------------------------------------------

(ii) Indebtedness of the Loan Parties under this Agreement and the other Finance
Documents;

(iii) Purchase Money Indebtedness and Attributable Indebtedness in respect of
Capital Leases and Synthetic Lease Obligations of the Borrower and its
Restricted Subsidiaries incurred after the Closing Date to finance Capital
Expenditures; provided that (1) the aggregate amount of all such Purchase Money
Indebtedness or Attributable Indebtedness does not exceed the greater of
(x) $250,000,000 and (y) 10% of Consolidated Total Assets as of the last day of
the most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01, in each case
at any time outstanding, (2) such Purchase Money Indebtedness or Attributable
Indebtedness is issued and any Liens securing such Purchase Money Indebtedness
or Attributable Indebtedness are created concurrently with, or within 180 days
after, the acquisition of the asset financed and (3) no Lien securing such
Purchase Money Indebtedness or Attributable Indebtedness shall extend to or
cover any property or asset of any Group Company other than the asset so
financed;

(iv) Indebtedness assumed in connection with any Permitted Business Acquisition
and any Permitted Refinancing thereof; provided that (i) such Indebtedness was
not incurred in contemplation of such Permitted Business Acquisition, (ii) the
only obligors with respect to any Indebtedness incurred pursuant to this clause
(iv) shall be those Persons who were obligors of such Indebtedness immediately
prior to such Permitted Business Acquisition (or in the case of a purchase of
assets, the purchaser of such assets), (iii) (x) both immediately prior and
after giving effect to the assumption of such Indebtedness, no Event of Default
shall have occurred and be continuing and (y) immediately after giving effect to
the assumption of such Indebtedness on a Pro-Forma Basis, the Borrower shall be
in compliance with the financial covenant specified in Section 7.11(a) as of the
last day of the most recent period of four consecutive fiscal quarters in
respect of which financial statements have been delivered pursuant to
Section 6.01 which precedes or ends on the date of the incurrence of such
Indebtedness; provided, further, that the aggregate amount of Indebtedness of
Restricted Subsidiaries that are not Guarantors outstanding under this clause
(iv) together with clauses (v) and (xvi) shall not exceed the greater of
(x) $75,000,000 and (y) 2.50% of Consolidated Total Assets as of the last day of
the most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01, in each case
at any time outstanding;

(v) Indebtedness of the Borrower or any Restricted Subsidiary issued or incurred
to finance a Permitted Business Acquisition and any Permitted Refinancing
thereof; provided that (1) the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the date that is 91 days after the Latest Maturity Date, other than customary
offers to purchase upon a change of control, asset sale or Casualty or
Condemnation event and (2) both immediately prior and after giving effect to the
incurrence or issuance of any such Indebtedness and such Permitted Business
Acquisition on a Pro-Forma Basis, no Event of Default shall have occurred and be
continuing, and the Borrower shall have delivered to the Administrative Agent a
Pro-Forma Compliance Certificate demonstrating that, upon giving effect to such
Permitted Business Acquisition on a Pro-Forma Basis, the Borrower shall be in
compliance on a Pro-Forma Basis with the financial covenant specified in
Section 7.11(a) as of the last day of the most recent period of four consecutive
fiscal quarters in respect of which financial

 

-130-



--------------------------------------------------------------------------------

statements have been delivered pursuant to Section 6.01 which precedes or ends
of the incurrence of such Indebtedness; provided, further, that the aggregate
amount of Indebtedness of Restricted Subsidiaries that are not Guarantors
outstanding under this clause (v) together with clauses (iv) and (xvi) shall not
exceed the greater of (x) $75,000,000 and (y) 2.50% of Consolidated Total Assets
as of the last day of the most recent period of four consecutive fiscal quarters
in respect of which financial statements have been delivered pursuant to
Section 6.01, in each case at any time outstanding;

(vi) (A) contingent liabilities in respect of any indemnification, adjustment of
purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of the Borrower and its Restricted Subsidiaries incurred in
connection with the Transactions, Permitted Business Acquisitions, Permitted
Joint Ventures and Asset Dispositions and (B) Indebtedness incurred by the
Borrower or its Restricted Subsidiaries in a Permitted Business Acquisition or
Asset Disposition under agreements providing for earn-outs or the adjustment of
the purchase price or similar adjustments; provided that the maximum assumable
liability in respect of all such Indebtedness incurred in connection with any
disposition shall at no time exceed the gross proceeds, including non-cash
proceeds (the fair market value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the Borrower and the Restricted Subsidiaries in connection
with such disposition;

(vii) Swap Obligations of the Borrower or any Restricted Subsidiary under Swap
Agreements in the ordinary course of business and not for speculative purposes;

(viii) Indebtedness owed to any Person providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary of the Borrower, so long
as such Indebtedness shall not be in excess of the amount of the unpaid cost of,
and shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness shall be outstanding
only during such year;

(ix) Indebtedness consisting of Guaranty Obligations (A) by the Borrower in
respect of Indebtedness, leases or other ordinary course obligations permitted
to be incurred by, or obligations in respect of Permitted Business Acquisitions
or Permitted Joint Ventures of, Subsidiary Guarantors, (B) by Subsidiary
Guarantors of Indebtedness, leases or other ordinary course obligations
permitted to be incurred by, or obligations in respect of Permitted Business
Acquisitions or Permitted Joint Ventures of, the Borrower or Subsidiary
Guarantors, (C) by Restricted Subsidiaries that are not Subsidiary Guarantors of
Indebtedness, leases or other ordinary course obligations permitted to be
incurred by, or obligations in respect of Permitted Business Acquisitions or
Permitted Joint Ventures of, Restricted Subsidiaries that are not Subsidiary
Guarantors and (D) by the Borrower or any Subsidiary Guarantor of Indebtedness,
leases or other ordinary course obligations permitted to be incurred by,
Restricted Subsidiaries that are not Subsidiary Guarantors; provided that the
aggregate amount of Guaranty Obligations referred to in this clause (D),
together with all Investments by the Borrower and its Restricted Subsidiaries
permitted under Section 7.06(a)(x)(A) will not exceed the sum of (1) the greater
of (x) $75,000,000 and (y) 2.50% of Consolidated Total Assets as of the last day
of the most recent period of four consecutive fiscal quarters in respect of
which financial statements have been delivered pursuant to Section 6.01 plus
(2) so long as the Maintenance Leverage Ratio of the Borrower and its Restricted
Subsidiaries as of the last day of the most recent period of four consecutive
fiscal quarters in respect of which financial statements have been delivered
pursuant to Section 6.01 is no greater than 3.75:1.00, the Available Amount at
such time (plus any return of capital on Investments permitted under
Section 7.06(a)(x)(A)), in each case at any time outstanding;

 

-131-



--------------------------------------------------------------------------------

(x) inter-company Indebtedness owing to the Borrower or a Subsidiary of the
Borrower to the extent permitted by Section 7.06(a)(ix) or Section 7.06(a)(x);

(xi) Indebtedness of Foreign Subsidiaries incurred on or after the Closing Date
in an aggregate principal amount not to exceed the greater of (x) $75,000,000
and (y) 4.00% of Foreign Subsidiary Total Assets as of the last day of the most
recent period of four consecutive fiscal quarters in respect of which financial
statements have been delivered pursuant to Section 6.01 (or its equivalent in
one or more applicable foreign currencies), in each case at any one time
outstanding;

(xii) (A) Indebtedness of the Borrower and its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business; provided that (1) such Indebtedness (other than credit or purchase
cards) is extinguished within ten Business Days of its incurrence and (2) such
Indebtedness in respect of credit or purchase cards in extinguished within 60
days from its incurrence, and (B) contingent indemnification obligations of the
Borrower and its Restricted Subsidiaries to financial institutions, in each case
to the extent in the ordinary course of business and on terms and conditions
which are within the general parameters customary in the banking industry,
entered into to obtain cash management services or deposit account overdraft
protection services (in amount similar to those offered for comparable services
in the financial industry) or other services in connection with the management
or opening of deposit accounts or incurred as a result of endorsement of
negotiable instruments for deposit or collection purposes;

(xiii) Indebtedness of the Borrower and its Restricted Subsidiaries representing
deferred compensation to employees of the Borrower and its Restricted
Subsidiaries;

(xiv) Refinancing Debt Securities issued for cash consideration and any
Permitted Refinancing incurred to Refinance such Refinancing Debt Securities;
provided that the aggregate principal amount of such Refinancing Debt Securities
does not exceed 105% of the principal amount of Indebtedness being prepaid and
that the net proceeds of such Refinancing Debt Securities are applied in
accordance with Section 2.09(b)(iv);

(xv) Indebtedness of the Borrower and the Subsidiary Guarantors in respect of
one or more series of senior unsecured notes, term loans or revolving loans or
senior secured notes, term loans or revolving loans that will be secured by the
Collateral on (x) solely with respect to notes, a pari passu or (y) a junior
basis with the Senior Credit Obligations (“Additional Facilities”) and any
Permitted Refinancing thereof; provided that (i) such Additional Facilities are
not scheduled to mature prior to the date that is 91 days after the Latest
Maturity Date and have a Weighted Average Life to Maturity that is not shorter
than the Weighted Average Life to Maturity of the Term B Loans, (ii) the
aggregate principal amount of all Additional Facilities issued pursuant to this
paragraph (xv) shall not exceed the greater of (A) (x) $275,000,000 less (y) the
amount of all previously established Incremental Term Loans (other than
Refinancing Term Loans) and Incremental Revolving Commitment Increases (other
than in respect of Replacement Revolving Commitments) and (B) an amount that,
after giving effect to such Additional Facilities, the Maintenance Leverage
Ratio of the Borrower and its Restricted Subsidiaries as of the last day of the
most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01 which precedes
or ends on the date of the incurrence of such Indebtedness, calculated on a
Pro-Forma Basis, would be no greater than 3.50 to 1.0, (iii) such Additional
Facilities shall not be subject to any Guarantee by any Person other than a Loan
Party and (iv) the covenants, events of default and other terms for such
Additional Facilities (provided

 

-132-



--------------------------------------------------------------------------------

that such Additional Facilities shall have interest rates, fees, funding
discounts and redemption or prepayment premiums determined by the Borrower to be
market rates and premiums at the time of issuance of such Indebtedness), taken
as a whole, are determined by the Borrower to be market terms on the date of
issuance and in any event are not materially more restrictive, taken as a whole,
on the Borrower and its Restricted Subsidiaries than the terms of this Agreement
(as in effect on the Closing Date), taken as a whole, as determined by the
Borrower in good faith; provided that any customary A/B exchange offer for any
notes issued under this subclause shall be deemed to meet the requirements of
this subclause; provided, further, that, notwithstanding clause (B) of clause
(ii) of this Section 7.01(xv), any Additional Facilities which are to be
unsecured or secured on a junior basis to the Loans shall not be required to
comply with the test in such clause (B) but, rather, immediately after giving
effect to the incurrence of such Indebtedness on a Pro-Forma Basis, the Borrower
shall be in compliance with the financial covenant specified in Section 7.11(a)
as of the last day of the most recent period of four consecutive fiscal quarters
in respect of which financial statements have been delivered pursuant to
Section 6.01 which precedes or ends on the date of the incurrence of such
Indebtedness;

(xvi) Indebtedness of the Borrower or any Subsidiaries; provided that after
giving effect to the incurrence of such Indebtedness on a Pro-Forma Basis,
(1) no Event of Default shall have occurred and be continuing and (2) the
Borrower shall be in compliance with the financial covenant specified in
Section 7.11(a) and the financial covenant specified in Section 7.11(b) hereof,
in each case as of the last day of the most recent period of four consecutive
fiscal quarters in respect of which financial statements have been delivered
pursuant to Section 6.01 which precedes or ends on the date of such incurrence;
provided, further, that the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the date that is 91 days after the Latest Maturity Date, other than customary
offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights upon an event of default;
provided, further, that the aggregate amount of Indebtedness of Restricted
Subsidiaries that are not Guarantors outstanding under this clause
(xvi) together with clauses (iv) and (v) shall not exceed the greater of
(x) $75,000,000 and (y) 2.50% of Consolidated Total Assets as of the last day of
the most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01, in each case
at any time outstanding; provided, further, that any customary A/B exchange
offer for any notes issued under this subclause shall be deemed to meet the
requirements of this subclause;

(xvii) additional Indebtedness; provided that the aggregate principal amount of
Indebtedness outstanding at any time pursuant to this Section 7.01(xvii) shall
not exceed the greater of (x) $60,000,000 and (y) 2.25% of Consolidated Total
Assets as of the last day of the most recent period of four consecutive fiscal
quarters in respect of which financial statements have been delivered pursuant
to Section 6.01, in each case at any time outstanding;

(xviii) obligations of the Borrower or one or more of its Restricted
Subsidiaries incurred in the ordinary course of business to pay the amount of
charge backs on credit cards to the extent the Borrower’s or such Restricted
Subsidiaries’ customer (i.e., the merchant) is unable to pay such charge backs;

(xix) Indebtedness of the Borrower or one or more of its Restricted Subsidiaries
in the ordinary course of its business under any Performance Guarantee of
obligations of a Foreign Subsidiary of the Borrower or one or more of its
Restricted Subsidiaries; and

 

-133-



--------------------------------------------------------------------------------

(xx) Indebtedness of any Securitization Subsidiary and any Indebtedness arising
in connection with a Qualified Securitization Facility.

Section 7.02 Restriction on Liens. None of the Group Companies will create,
incur, assume or permit to exist any Lien on any property or assets (including
Equity Interests or other securities of any Person, including the Borrower, any
Restricted Subsidiary of the Borrower) now owned or hereafter acquired by it or
on any income or rights in respect of any thereof, or sign or file or authorize
the filing under the Uniform Commercial Code of any jurisdiction of a financing
statement that names any Group Company as debtor, or sign any security agreement
authorizing any secured party thereunder to file such a financing statement,
except Liens described in any of the following clauses (collectively, “Permitted
Liens”):

(i) Liens existing on the Closing Date and listed on Schedule 7.02 hereto and
any modifications, replacements, renewals or extensions thereof; provided that
(A) the Lien does not extend to any additional property other than
(x) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.01
and (y) proceeds and products thereof and (B) the renewal, extension or
modification of the Indebtedness secured or benefited by such Liens is permitted
by Section 7.01;

(ii) Liens created by the Collateral Documents;

(iii) Liens for taxes, assessments or governmental charges or levies not yet due
or that are being contested in good faith and by appropriate proceedings
diligently pursued for which adequate reserves (in the good faith judgment of
the management of the Borrower) have been established in accordance with GAAP to
the extent required (and as to which the property or assets subject to any such
Lien is not yet subject to foreclosure, sale or loss on account thereof);

(iv) Liens imposed by Law securing the charges, claims, demands or levies of
landlords, carriers, suppliers, warehousemen, materialmen, workmen, mechanics,
carriers and other like Liens imposed by Law which were incurred in the ordinary
course of business and which (A) do not, individually or in the aggregate,
materially detract from the value of the property or assets which are the
subject of such Lien or materially impair the use thereof in the operation of
the business of the Borrower or any of its Restricted Subsidiaries or (B) which
are being contested in good faith by appropriate proceedings diligently pursued
for which adequate reserves (in the good faith judgment of the management of the
Borrower) have been established in accordance with GAAP, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to such Lien;

(v) Liens (other than any Liens imposed by ERISA or pursuant to any
Environmental Law) not securing Indebtedness or Swap Obligations incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security and
other similar obligations incurred in the ordinary course of business;

(vi) Liens securing obligations in respect of surety bonds (other than appeal
bonds), bids, trade contracts, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business;

(vii) Liens upon specific items or inventory or other goods and proceeds of the
Borrower or any of its Restricted Subsidiaries securing such Person’s
obligations in respect of bankers’ acceptances or documentary letters of credit
issued or created for the account of such Person to facilitate the shipment or
storage of such inventory or other goods;

 

-134-



--------------------------------------------------------------------------------

(viii) pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions and similar obligations to
providers of insurance in the ordinary cause of business;

(ix) Liens on (A) incurred premiums, dividends and rebates which may become
payable under insurance policies and loss payments which reduce the incurred
premiums on such insurance policies and (B) rights which may arise under state
insurance guarantee funds relating to any such insurance policy, in each case
securing Indebtedness permitted to be incurred pursuant to Section 7.01(viii);

(x) Liens arising solely by virtue of any statutory or common Law provision
relating to banker’s liens, rights of set-off or similar rights, in each case
incurred in the ordinary course of business;

(xi) licenses, leases or subleases granted to third Persons or to the Borrower
or its Restricted Subsidiaries by the Borrower and its Restricted Subsidiaries
in the ordinary course of business not interfering in any material respect with
the business of any Group Company and not otherwise prohibited by
Section 7.05(xiv);

(xii) zoning restrictions, building codes, land use and other similar Laws and
municipal ordinances, easements, rights of way, licenses, reservations,
covenants, conditions, waivers, restrictions on the use of property or other
minor encumbrances or irregularities of title not securing Indebtedness or Swap
Obligations which do not, individually or in the aggregate, materially impair
the use of any property in the operation or business of the Borrower or any of
its Restricted Subsidiaries or the value of such property for the purpose of
such business;

(xiii) Liens arising from precautionary Uniform Commercial Code financing
statements in any jurisdiction regarding, and any interest or title of a
licensor, lessor or sublessor under, Operating Leases permitted by this
Agreement;

(xiv) Liens in favor of lessor, sublessor, lessees or sublessees securing
Operating Leases;

(xv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods in the ordinary course of business;

(xvi) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with incurrence of Indebtedness,
(ii) related to pool deposit of Restricted Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business;
provided that Domestic Subsidiaries shall enter into such arrangements solely
with Domestic Subsidiaries and Foreign Subsidiaries shall enter into such
arrangements solely with Foreign Subsidiaries, or (iii) relating to purchase
orders and other similar agreements entered in the ordinary course with
customers;

 

-135-



--------------------------------------------------------------------------------

(xvii) Liens arising from judgments, decrees or attachments (or securing of
appeal bonds with respect thereto) in circumstances not constituting an Event of
Default under Section 8.01;

(xviii) Liens securing Indebtedness permitted to be incurred under
Section 7.01(i), Section 7.01(iii) and Section 7.01(v);

(xix) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), or existing on assets acquired, pursuant to a Permitted Business
Acquisition to the extent the Liens on such assets secure Indebtedness permitted
by Section 7.01(iv); provided that such Liens attach at all times only to the
same assets that such Liens (other than after-acquired property that is
(i) affixed or incorporated into the property covered by such Lien,
(ii) after-acquired property subject to a Lien securing Indebtedness permitted
under Section 7.01(iv), the terms of which Indebtedness require or include a
pledge of after-acquired property (it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition) and (iii) the proceeds and products
thereof) attached to, and secure only, the same Indebtedness or obligations (or
any Permitted Refinancing incurred to Refinance such Indebtedness) that such
Liens secured, immediately prior to such Permitted Business Acquisition;

(xx) Liens securing Indebtedness permitted by Section 7.01(xiv) or (xv);
provided that (w) the security agreements creating such Liens are substantially
the same as the Collateral Documents, (x) such Liens do not extend to any assets
that are not Collateral, (y) the holders of any such Indebtedness (or an agent
acting on their behalf) have entered into an intercreditor agreement reasonably
satisfactory to the Administrative Agent and (z) in the case of Liens securing
Permitted Refinancing incurred to Refinance Indebtedness previously incurred
pursuant to Section 7.01(xiv) or (xv), such Liens do not rank prior to the Liens
securing the Indebtedness so refinanced;

(xxi) Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Business Acquisition or a
Permitted Joint Venture;

(xxii) Liens on cash and Cash Equivalents securing Swap Obligations owing to one
or more Persons who are not Swap Creditors;

(xxiii) Liens on any assets or Equity Interests of a Foreign Subsidiary of the
Borrower securing Indebtedness of such Foreign Subsidiary incurred pursuant to
Section 7.01(xi);

(xxiv) other Liens incurred by the Borrower and its Restricted Subsidiaries the
aggregate fair market value of the property subject to such Liens, and the
aggregate amount of the obligations secured thereby, do not exceed the greater
of (x) $60,000,000 and (y) 2.25% of Consolidated Total Assets as of the last day
of the most recent period of four consecutive fiscal quarters in respect of
which financial statements have been delivered pursuant to Section 6.01, in each
case at any time outstanding;

(xxv) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.06;

 

-136-



--------------------------------------------------------------------------------

(xxvi) Liens in favor of one or more financial institutions pursuant to
sponsorship, clearinghouse and/or settlement arrangements, provided that no Lien
permitted will extend to cover property of the Borrower or any Restricted
Subsidiary thereof other than that held by the other party to such arrangement
and the amount of such Lien shall not exceed the amount owed by the Borrower or
the Restricted Subsidiary under such arrangement;

(xxvii) Liens in favor of customers of the Borrower or any Restricted Subsidiary
over settlement, reserve or similar accounts granted in the ordinary course of
business; and

(xxviii) Liens on accounts receivable, Securitization Assets and related assets
incurred in connection with a Qualified Securitization Facility.

Section 7.03 Restrictions with Respect to Intercorporate Transfers. None of the
Group Companies will create or otherwise cause or permit to exist any consensual
encumbrance or restriction which prohibits or otherwise restricts (i) the
ability of any such Subsidiary to (A) make Restricted Payments or pay any
Indebtedness owed to the Borrower or any Restricted Subsidiary of the Borrower,
(B) pay Indebtedness or other obligations owed to the Borrower or any Subsidiary
Guarantor, (C) make loans or advances to the Borrower or any Restricted
Subsidiary of the Borrower, (D) transfer any of its properties or assets to the
Borrower or any Restricted Subsidiary of the Borrower or (E) act as a Subsidiary
Guarantor and pledge its assets pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extensions thereof or (ii) the ability of
the Borrower or any Subsidiary of the Borrower to create, incur, assume or
permit to exist any Lien upon its property or assets whether now owned or
hereafter acquired to secure the Finance Obligations, except in each case for
prohibitions or restrictions existing under or by reason of:

(i) this Agreement and the other Finance Documents;

(ii) applicable Law;

(iii) restrictions in effect on the date of this Agreement contained in the
agreements governing the Existing Indebtedness and in any agreements governing
Permitted Refinancing thereof if such restrictions are no more restrictive than
those contained in the agreements governing the Indebtedness being renewed,
extended or refinanced;

(iv) customary non-assignment provisions entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business;

(v) any restriction or encumbrance with respect to any asset of the Borrower or
any of its Subsidiaries or a Subsidiary of the Borrower imposed pursuant to an
agreement which has been entered into for the sale or disposition of such assets
or all or substantially all of the capital stock or assets of such Subsidiary,
so long as such sale or disposition is permitted under this Agreement;

(vi) restrictions on cash, other deposits or net worth in connection with
customer orders, imposed by customers, sponsor banks or similar parties under
contracts entered into in the ordinary course of business;

(vii) restrictions in agreements representing Indebtedness allowed under
Section 7.01 of a Subsidiary of the Borrower that is not a Loan Party;

 

-137-



--------------------------------------------------------------------------------

(viii) customary provisions in joint venture agreements and other similar
agreements entered in connection with Permitted Joint Ventures;

(ix) Liens permitted under Section 7.02 and any documents or instruments
governing the terms of any Indebtedness or other obligations secured by any such
Liens; provided that such prohibitions or restrictions apply only to the assets
subject to such Liens; and

(x) restrictions under any Qualified Securitization Facility.

Section 7.04 Consolidation, Merger and Dissolution. Except in connection with an
Asset Disposition permitted by the terms of Section 7.05, none of the Group
Companies will enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself or its affairs; provided that:

(i) any Domestic Subsidiary of the Borrower may merge with and into, or be
voluntarily dissolved or liquidated into, the Borrower, so long as (A) the
Borrower is the surviving corporation of such merger, dissolution or
liquidation, (B) the security interests granted to the Collateral Agent for the
benefit of the Finance Parties pursuant to the Collateral Documents in the
assets of the Borrower and such Domestic Subsidiary so merged, dissolved or
liquidated shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, dissolution or
liquidation) and (C) no Person other than the Borrower or a Subsidiary Guarantor
receives any consideration in respect or as a result of such transaction (other
than non-cash consideration payable to Foreign Subsidiaries permitted pursuant
to Section 7.06(a)(x)(B));

(ii) any Domestic Subsidiary of the Borrower may merge with and into, or be
voluntarily dissolved or liquidated into, any other Domestic Subsidiary of the
Borrower, so long as (A) in the case of any such merger, dissolution or
liquidation involving one or more Subsidiary Guarantors, (x) a Subsidiary
Guarantor is the surviving corporation of such merger, dissolution or
liquidation, (y) no Person other than the Borrower or a Subsidiary Guarantor
receives any consideration in respect of or as a result of such transaction
(other than non-cash consideration payable to Foreign Subsidiaries permitted
pursuant to Section 7.06(a)(x)(B)) and (B) the security interests granted to the
Collateral Agent for the benefit of the Finance Parties pursuant to the
Collateral Documents in the assets of each Domestic Subsidiary so merged,
dissolved or liquidated and in the Equity Interests of the surviving entity of
such merger, dissolution or liquidation shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such merger, dissolution or liquidation);

(iii) any Foreign Subsidiary of the Borrower may be merged with and into, or be
voluntarily dissolved or liquidated into, the Borrower or any Wholly-Owned
Subsidiary of the Borrower, so long as (A) in the case of any such merger,
dissolution or liquidation involving one or more Subsidiary Guarantor, (x) the
Borrower or such Subsidiary Guarantor, as the case may be, is the surviving
corporation of any such merger, dissolution or liquidation and (y) no Person
other than the Borrower or a Subsidiary Guarantor receives any consideration in
respect of or as a result of such transaction (other than non-cash consideration
payable to Foreign Subsidiaries permitted pursuant to Section 7.06(a)(x)(B)) and
(B) the security interests granted to the Collateral Agent for the benefit of
the Finance Parties pursuant to the Collateral Documents in the assets of such
Foreign Subsidiary, if any, and the Borrower or such other Restricted
Subsidiary, as the case may be, and in the Equity Interests of the surviving
entity of such merger, dissolution or liquidation shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such merger, dissolution or liquidation);

 

-138-



--------------------------------------------------------------------------------

(iv) the Borrower or any Restricted Subsidiary of the Borrower may merge with
any Person (other than Parent Holdings or Holdings) in connection with a
Permitted Business Acquisition if (A) in the case of any such merger involving
the Borrower, the Borrower shall be the continuing or surviving corporation in
such merger, (B) in the case of any such merger involving a Subsidiary
Guarantor, such Subsidiary Guarantor shall be the continuing or surviving
corporation in such merger or the continuing or surviving corporation in such
merger shall, simultaneously with the consummation of such merger, become a
Subsidiary Guarantor having all the responsibilities and obligations of the
Subsidiary Guarantor so merged, (C) the Loan Parties shall cause to be executed
and delivered such documents, instruments and certificates as the Administrative
Agent may reasonably request so as to cause the Loan Parties to be in compliance
with the terms of Section 6.12 after giving effect to such transactions and
(D) the Borrower shall have delivered to the Administrative Agent a Pro-Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro-Forma
Basis to such transaction, the Loan Parties will be in compliance with all of
the financial covenants set forth in Section 7.11 as of the last day of the most
recent period of four consecutive fiscal quarters of the Borrower which precedes
or ends on the date of such transaction and with respect to which the
Administrative Agent has received the consolidated financial information
required under Section 6.01(a) or (b) and the Compliance Certificate required by
Section 6.02(a); and

(v) any Restricted Subsidiary of the Borrower may merge with any Person (other
than Parent Holdings or Holdings) in connection with a Permitted Joint Venture
if (A) in the case of any such merger involving a Subsidiary Guarantor, such
Subsidiary Guarantor shall be the continuing or surviving corporation in such
merger or the continuing or surviving corporation in such merger shall,
simultaneously with the consummation of such merger, become a Subsidiary
Guarantor having all the responsibilities and obligations of the Subsidiary
Guarantor so merged and (B) the Loan Parties shall cause to be executed and
delivered such documents, instruments and certificates as the Administrative
Agent may reasonably request so as to cause the Loan Parties to be in compliance
with the terms of Section 6.12 after giving effect to such transactions.

In the case of any merger or consolidation permitted by this Section 7.04 of any
Subsidiary of the Borrower which is not a Loan Party into a Loan Party, the Loan
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may reasonably request so as to cause
the Loan Parties to be in compliance with the terms of Section 6.12 after giving
effect to such transaction. Notwithstanding anything to the contrary contained
above in this Section 7.04, no action shall be permitted which results in a
Change of Control.

Section 7.05 Asset Dispositions. None of the Group Companies will make any Asset
Disposition; provided that:

(i) any Group Company may sell inventory in the ordinary course of business;

(ii) the Borrower may make any Asset Disposition to any of the Subsidiary
Guarantors if (A) the Loan Parties shall cause to be executed and delivered such
documents, instruments and certificates as the Administrative Agent or the
Collateral Agent may request so as to cause the Loan Parties to be in compliance
with the terms of Section 6.12 after giving effect to such Asset Disposition and
(B) after giving effect to such Asset Disposition, no Default or Event of
Default exists;

 

-139-



--------------------------------------------------------------------------------

(iii) the Borrower and its Restricted Subsidiaries may liquidate or sell Cash
Equivalents and Foreign Cash Equivalents;

(iv) the Borrower or any of its Restricted Subsidiaries may dispose of machinery
or equipment which will be replaced or upgraded with machinery or equipment put
to a similar use and owned or otherwise used or useful in the ordinary course of
business of and owned by such Person; provided that (A) such replacement or
upgraded machinery and equipment is acquired within 180 days after such
disposition and (B) upon their acquisition, such replacement assets become
subject to the Lien of the Collateral Agent under the Collateral Documents, if
and to the extent that the original machinery and equipment was so subject;

(v) the Borrower or any of its Subsidiaries may dispose of obsolete, worn-out or
surplus tangible assets in the ordinary course of business and in a commercially
reasonable manner;

(vi) any Restricted Subsidiary of the Borrower may sell, lease or otherwise
transfer all or substantially all or any part of its assets (including any such
transaction effected by way of merger or consolidation) to the Borrower or any
Wholly-Owned Domestic Subsidiary of the Borrower, so long as (A) the security
interests, if any, granted to the Collateral Agent for the benefit of the
Finance Parties pursuant to the Collateral Documents in such assets shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such sale, lease or other transfer) and (B) after giving
effect to such Asset Disposition, no Default or Event of Default exists;

(vii) any non-Wholly-Owned Domestic Subsidiary of the Borrower and any Foreign
Subsidiary of the Borrower may sell, lease or otherwise transfer all or any part
of its assets (including any such transaction effected by way of merger or
consolidation) to any other non-Wholly-Owned Domestic Subsidiary or Foreign
Subsidiary of the Borrower, respectively, so long as the security interests, if
any, granted to the Collateral Agent for the benefit of the Finance Parties
pursuant to the Collateral Documents in such assets shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such sale, lease or other transfer);

(viii) Borrower or any Restricted Subsidiary of the Borrower may sell or dispose
of Equity Interests in Borrower or such Restricted Subsidiary to qualify
directors where required by applicable Law or to satisfy other requirements of
applicable Law with respect to the ownership of Equity Interests in Foreign
Subsidiaries;

(ix) any Group Company may transfer (x) assets as a part of the consideration
for Investments in Permitted Joint Ventures and (y) interests in Permitted Joint
Ventures to the extent required by or made pursuant to customary buy/sell
arrangements between the applicable joint venture parties;

(x) the Borrower and its Restricted Subsidiaries may transfer trade fixtures to
Foreign Subsidiaries and to non-Wholly-Owned Domestic Subsidiaries having an
aggregate fair market value not exceeding $5,000,000 from and after the Closing
Date;

(xi) Asset Dispositions effected by transactions permitted under Section 7.04
and Section 7.06 shall be permitted;

 

-140-



--------------------------------------------------------------------------------

(xii) any Group Company may lease, as lessor or sublessor, or license, as
licensor or sublicensor, real or personal property in the ordinary course of
business if not otherwise prohibited by clause (xiv) below;

(xiii) any Group Company may dispose of defaulted receivables and similar
obligations in the ordinary course of business and not as part of an accounts
receivable financing transaction;

(xiv) any Group Company may license and sublicense Intellectual Property (A) in
the ordinary course of business, including (I) on an exclusive basis and (II) in
connection with any Investment permitted under this Agreement, and (B) if not in
the ordinary course of business and on an exclusive basis, from and after the
Closing Date, in an aggregate fair market value not exceeding $25,000,000 in any
fiscal year;

(xv) any Group Company may dispose of assets to the extent such Asset
Disposition is in the good faith judgment of the Board of Directors of the
Borrower necessary or advisable in connection with regulatory concerns or
regulatory planning;

(xvi) any Group Company may enter into any Sale/Leaseback Transaction not
prohibited by Section 7.01 or Section 7.10;

(xvii) the Borrower and the Restricted Subsidiaries may make any Asset
Disposition for fair market value (as determined by the Board of Directors of
the Borrower in good faith); provided that (i) with respect to Asset
Dispositions in an aggregate amount in excess of the greater of $20,000,000 and
0.60% of Consolidated Total Assets as of the last day of the most recent period
of four consecutive fiscal quarters in respect of which financial statements
have been delivered pursuant to Section 6.01, the Borrower or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents; provided that, for purposes of determining what
constitutes cash under this clause (i), (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Senior Credit Obligations, that are assumed by the
transferee with respect to the applicable Asset Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing shall be deemed to be cash, (B) any
securities received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash (to the extent of the cash received) within 180 days following the closing
of the applicable Asset Disposition shall be deemed to be cash and (C) any
Designated Non-Cash Consideration received by the Borrower or such Restricted
Subsidiary in respect of the applicable Asset Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of $35,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value (as determined by
the Board of Directors of the Borrower in good faith) of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash, (ii) any
non-cash proceeds received in the form of Indebtedness or Equity Interests are
pledged to the Collateral Agent to the extent required under Section 6.12,
(iii) after giving effect to any such Asset Disposition, no Default or Event of
Default shall have occurred and be continuing and (iv) the Net Cash Proceeds
thereof are applied to prepay the Term Loans to the extent required by
Section 2.09(b);

 

-141-



--------------------------------------------------------------------------------

(xviii) any Asset Disposition of any assets acquired in connection with any
acquisition permitted under this Agreement (including any Permitted Business
Acquisition) so long as (i) such Asset Disposition is made or contractually
committed to be made within 365 days of the date such assets were acquired by
such Group Company or such later date as the Borrower and the Administrative
Agent may agree, (ii) the Borrower shall be in compliance on a Pro-Forma Basis
with the Total Leverage Ratio specified in Section 7.11(a) as of the last day of
the most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01 which precedes
or ends on the date such Asset Disposition is made, (iii) with respect to
dispositions in an aggregate amount in excess of the greater of $20,000,000 and
0.60% of Consolidated Total Assets as of the last day of the most recent period
of four consecutive fiscal quarters in respect of which financial statements
have been delivered pursuant to Section 6.01, the Borrower or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents (subject to the exceptions listed in clauses
(A) through (C) of Section 7.05(xvii) above) and (iv) the Net Cash Proceeds
thereof are applied to prepay the Term Loans to the extent required by
Section 2.09(b); and

(xix) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with any Qualified Securitization
Facility.

Upon consummation of an Asset Disposition permitted under this Section 7.05, the
Lien created thereon under the Collateral Documents (but not the Lien on any
Proceeds thereof) shall be automatically released, and the Administrative Agent
shall (or shall cause the Collateral Agent to) (to the extent applicable)
deliver to the Borrower, upon the Borrower’s request and at the Borrower’s
expense, such documentation as is reasonably necessary to evidence the release
of the Collateral Agent’s security interests, if any, in the assets being
disposed of, including amendments or terminations of Uniform Commercial Code
Financing Statements, if any, the return of stock certificates, if any, and the
release of any Subsidiary being disposed of in its entirety from all of its
obligations, if any, under the Loan Documents.

Section 7.06 Investments.

(a) Investments. Subject to the last paragraph of this Section 7.06(a), none of
the Group Companies will hold, make or acquire, any Investment in any other
Person, except the following:

(i) Investments existing on the date hereof disclosed on Schedule 7.06 hereto or
in Persons which are Restricted Subsidiaries on the date hereof and Investments
in Subsidiary Guarantors formed after the date hereof if the Loan Parties shall
cause to be executed and delivered such documents, instruments and certificates
as the Administrative Agent may reasonably request so as to cause the Loan
Parties to be in compliance with the terms of Section 6.12 after giving effect
to such Investment;

(ii) the Borrower or any Domestic Subsidiary of the Borrower may invest in cash
and Cash Equivalents;

(iii) Foreign Subsidiaries of the Borrower may invest in Cash Equivalents or
Foreign Cash Equivalents;

(iv) the Borrower and any Restricted Subsidiary of the Borrower may acquire and
hold receivables, accounts, notes receivable, equipment lease receivables,
chattel paper, payment intangibles and prepaid accounts owing to them, if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

-142-



--------------------------------------------------------------------------------

(v) the Borrower and each Restricted Subsidiary of the Borrower may acquire and
own Investments (including Indebtedness obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(vi) loans and advances by the Borrower and its Restricted Subsidiaries to
employees of Holdings and its Subsidiaries for moving and travel and other
similar expenses, in each case in the ordinary course of business, in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances);

(vii) deposits by the Borrower or any Restricted Subsidiary of the Borrower made
in the ordinary course of business consistent with past practices to secure the
performance of leases shall be permitted;

(viii) the Borrower or any of its Restricted Subsidiaries may make loans and
advances to Holdings for the purposes and in the amounts necessary to pay the
fees, expenses and taxes described in Section 7.07;

(ix) the Borrower may make Investments in any of its Subsidiary Guarantors and
any Restricted Subsidiary of the Borrower may make Investments in the Borrower
or any Subsidiary Guarantors of the Borrower; provided that (A) each item of
intercompany Indebtedness evidencing loans or advances made by the Borrower or a
Subsidiary Guarantor to a Foreign Subsidiary or Restricted Subsidiary of the
Borrower, in each case that is not a Subsidiary Guarantor, shall be evidenced by
a promissory note in the form of Exhibit M hereto, (B) each promissory note
evidencing intercompany loans and advances made by a Foreign Subsidiary or a
Restricted Subsidiary that is not a Subsidiary Guarantor to the Borrower or a
Subsidiary Guarantor of the Borrower shall contain the subordination provisions
set forth in Exhibit N hereto and (C) each promissory note evidencing
intercompany loans and advances made by the Borrower or a Subsidiary Guarantor
to a Foreign Subsidiary or Restricted Subsidiary of the Borrower, in each case
that is not a Subsidiary Guarantor, shall be pledged to the Collateral Agent
pursuant to the Pledge Agreement;

(x) the Borrower and its Restricted Subsidiaries may make Investments in any
Foreign Subsidiary or any non Subsidiary Guarantor Restricted Subsidiary (A) in
the case of Investments by the Borrower or any Subsidiary Guarantor, in an
aggregate amount together with all Guaranty Obligations permitted under
Section 7.01(ix)(D) (determined without regard to any write-downs or write-offs,
and any conversion or exchange to Equity Interests, of any such Investments
constituting Indebtedness) at any one time outstanding not exceeding the sum of
(I) the greater of (x) $75,000,000 and (y) 2.50% of Consolidated Total Assets as
of the last day of the most recent period of four consecutive fiscal quarters in
respect of which financial statements have been delivered pursuant to
Section 6.01 plus (II) so long as the Maintenance Leverage Ratio of the Borrower
and its Restricted Subsidiaries as of the last day of the most recent period of
four consecutive fiscal quarters in respect of which financial statements have
been delivered pursuant to Section 6.01 is no greater than 3.50:1.00, the
Available Amount at such time (plus any return of capital on such Investments ),
(B) to the extent such Investments represent non-cash consideration payable in
connection with a merger, dissolution or liquidation permitted pursuant to
Section 7.04(i), (ii) or (iii) and (C) to the extent such Investments arise from
the sale of inventory in the ordinary course of business by the Borrower or such
Restricted Subsidiary to such Foreign Subsidiary or non Subsidiary Guarantor
Restricted Subsidiary for resale by such Foreign Subsidiary or non Subsidiary
Guarantor Restricted Subsidiary (including any such Investments resulting

 

-143-



--------------------------------------------------------------------------------

from the extension of the payment terms with respect to such sales); provided
that (1) each item of intercompany Indebtedness shall be evidenced by a
promissory note in the form of Exhibit M hereto, (2) each such promissory note
(other than promissory notes (x) issued by Foreign Subsidiaries of the Borrower
to the Borrower or any of its Restricted Subsidiaries that are Domestic
Subsidiaries or (y) held by Foreign Subsidiaries of the Borrower, in each case
except to the extent provided in Section 6.12(d)) shall be pledged to the
Collateral Agent pursuant to the Pledge Agreement and (3) each Investment
referred to in clause (B) above evidenced by a promissory note in favor of a
Foreign Subsidiary or a non-Subsidiary Guarantor Restricted Subsidiary shall
contain the subordination provisions set forth in Exhibit N hereto;

(xi) the Borrower and its Restricted Subsidiaries may make Investments in
Permitted Joint Ventures in an aggregate amount, not in excess of $25,000,000
per fiscal year and $100,000,000 in the aggregate;

(xii) Investments arising out of the receipt by the Borrower or any of its
Restricted Subsidiaries of non-cash consideration for the sale of assets
permitted under Section 7.05;

(xiii) the Borrower and its Restricted Subsidiaries may make expenditures in
respect of Permitted Business Acquisitions; provided that, with respect to the
acquisition of any entity that does not become a Loan Party (or is not merged
with and into Loan Parties), both immediately prior and after giving effect to
such acquisition on a Pro-Forma Basis, (A) the Borrower shall be in compliance
with the Total Leverage Ratio specified in Section 7.11(a) as of the last day of
the most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01 which precedes
or ends on the date of such acquisition or (B) the Total Leverage Ratio of the
Borrower would be equal to or less than the Total Leverage Ratio immediately
prior to such acquisition;

(xiv) the Borrower and its Restricted Subsidiaries may make other Investments
not otherwise permitted by this Section 7.06 in an aggregate amount (determined
without regard to any write-downs or write-offs of any such Investments
constituting Indebtedness) at any time outstanding not exceeding the sum of
(A) the greater of (x) $125,000,000 and (y) 5% of Consolidated Total Assets as
of the last day of the most recent period of four consecutive fiscal quarters in
respect of which financial statements have been delivered pursuant to
Section 6.01 plus (B) so long as (1) no Event of Default shall have occurred and
be continuing or result therefrom, and (2) the Maintenance Leverage Ratio of the
Borrower and its Restricted Subsidiaries as of the last day of the most recent
period of four consecutive fiscal quarters in respect of which financial
statements have been delivered pursuant to Section 6.01 which precedes or ends
on the date of such Investment, calculated on a Pro-Forma Basis, would be no
greater than 3.75:1.00, the Available Amount at such time (plus any return of
capital on such Investments );

(xv) other Investments, so long as (1) no Event of Default shall have occurred
and be continuing or result therefrom, and (2) the Maintenance Leverage Ratio of
the Borrower and its Restricted Subsidiaries as of the last day of the most
recent period of four consecutive fiscal quarters in respect of which financial
statements have been delivered pursuant to Section 6.01 which precedes or ends
on the date of such Investment, calculated on a Pro-Forma Basis, would be no
greater than 3.50:1.00;

(xvi) Advances of payroll payments to employees in the ordinary course of
business;

 

-144-



--------------------------------------------------------------------------------

(xvii) non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to such activities, the security
interests of the Finance Parties in the Collateral, taken as a whole, would not
be materially impaired (it being understood that the contribution of the Equity
Interests of one or more first-tier Foreign Subsidiaries to a new first-tier
Foreign Subsidiary is not a material impairment);

(xviii) the Borrower and its Restricted Subsidiaries may make Investments not
otherwise permitted by this Section 7.06 in an aggregate amount at any time
outstanding not exceeding the Cumulative Equity Amount at such time; provided
that no Group Company may make or own any Investment in Margin Stock;

(xix) Investments in or relating to a Securitization Subsidiary in connection
with any Qualified Securitization Facility or any repurchase obligation in
connection therewith; and

(xx) purchases of receivables in connection with a Qualified Securitization
Facility.

Notwithstanding the foregoing, on and after the Ratings Trigger Date, the
Borrower and its Restricted Subsidiaries shall not be subject to the limitations
set forth in this Section 7.06. In the event that on any date subsequent to the
Ratings Trigger Date, the Borrower ceases to satisfy the conditions for a
Ratings Trigger Date to occur, then the Borrower and its Restricted Subsidiaries
shall after such date and until any subsequent Ratings Trigger Date again be
subject to the limitations set forth in this Section 7.06 (such date when the
limitations set forth in this section shall again be applicable, the “Reversion
Date”). On each Reversion Date, all Investments made prior to the Reversion Date
shall be deemed to have been made under and in compliance with
Section 7.06(a)(i). For the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred on the Reversion Date, solely as a result of
Investments made subsequent to the Ratings Trigger Date.

(b) Limitation on the Creation of Subsidiaries. No Group Company will establish,
create or acquire after the Closing Date any Subsidiary that is not an Excluded
Subsidiary; provided that the Borrower and its Subsidiaries shall be permitted
to establish, create or acquire Subsidiaries that are not Excluded Subsidiaries
so long as (i) written notice thereof is given to the Administrative Agent not
later than 90 days after the end of the fiscal quarter in which such
establishment, creation or acquisition took place, (ii) the Investment resulting
from such establishment, creation or acquisition is permitted pursuant to
Section 7.06(a) above, (iii) the capital stock or other equity interests of such
new Subsidiary is pledged pursuant to, and to the extent required by, the Pledge
Agreement and the certificates representing such interests, together with
transfer powers duly executed in blank, are delivered to the Collateral Agent,
(iv) such new Subsidiary executes a counterpart of the Accession Agreement, the
Guaranty, the Security Agreement and the Pledge Agreement to the extent required
by Section 6.12(a) or (b), and (v) such new Subsidiary, to the extent requested
by the Administrative Agent, takes all other actions required pursuant to
Section 6.12.

Section 7.07 Restricted Payments, etc. None of the Group Companies will declare
or pay any Restricted Payments (other than Restricted Payments payable solely in
Equity Interests (exclusive of Debt Equivalents) of such Person), except that:

(i) any Wholly-Owned Subsidiary of the Borrower may make Restricted Payments to
the Borrower or to any Wholly-Owned Subsidiary of the Borrower or to any
Subsidiary Guarantor;

 

-145-



--------------------------------------------------------------------------------

(ii) any non-Wholly-Owned Subsidiary of the Borrower may make Restricted
Payments to the Borrower or to any Wholly-Owned Subsidiary of the Borrower or
ratably to all holders of its outstanding Equity Interests;

(iii) so long as no Default or Event of Default is then in existence or would
otherwise arise therefrom, the Borrower may make cash Restricted Payments to
Holdings to redeem or repurchase Equity Interests (or Equity Equivalents) from
(A) officers, employees and directors of any Group Company (or their estates,
spouses or former spouses) upon the death, permanent disability, retirement or
termination of employment of any such Person or otherwise, or (B) other holders
of Equity Interests or Equity Equivalents in Parent Holdings; provided that in
all such cases (1) no Default or Event of Default is then in existence or would
otherwise arise therefrom, (2) the aggregate amount of all cash paid in respect
of all such shares so redeemed or repurchased does not exceed the greater of
(x) $75,000,000 and (y) 30% of Consolidated EBITDA in the aggregate in any
fiscal year; provided, further, that (x) such amount, if not so expended in the
fiscal year for which it is permitted, may be carried forward for Restricted
Payments in the next fiscal year and (y) Restricted Payments made pursuant to
this clause (iii) during any fiscal year shall be deemed made first in respect
of amounts carried over from the immediately preceding fiscal year prior to such
date pursuant to clause (x) above and second in respect of amounts permitted for
such fiscal year as provided above;

(iv) the Borrower may make cash Restricted Payments to Holdings in amounts not
to exceed the amount necessary to pay, (A) the then currently due fees and
expenses of Holdings’ and Parent Holdings’ counsel, accountants and other
advisors and consultants, and other operating and administrative expenses of
Holdings and Parent Holdings (including employee and compensation expenditures,
directors’ and officers’ insurance premiums and other similar costs and
expenses) incurred in the ordinary course of business that are for the benefit
of, or are attributable to, or are related to, including the financing or
refinancing of, Parent Holdings’ Investment in the Borrower and its
Subsidiaries, up to an aggregate amount of $1,000,000 for each fiscal year,
(B) the then currently due fees and expenses of Holdings’ and Parent Holdings’
independent directors, (C) the then currently due taxes payable by Holdings and
Parent Holdings solely on account of the income of Holdings and Parent Holdings
related to their respective Investment in the Borrower and its Subsidiaries and
the reasonable expenses of preparing returns reflecting such taxes; provided
that the Borrower shall be entitled to any refund Holdings or Parent Holdings
receives relating to any such taxes and (D) to make cash payments in lieu of the
issuance of fractional shares representing insignificant interests with respect
to the exercise of warrants, options or other securities convertible or
exchangeable for Equity Interests of Parent Holdings;

(v) the Borrower may make cash Restricted Payments to Holdings in amounts not to
exceed the amount that is the lesser of (i) the amount necessary to pay the
amount that the Borrower would have been required to pay for federal, state,
local or other taxes on income if it were deemed to be the common parent of an
affiliated group (within the meaning of Section 1504 of the Code) of which only
it and its Subsidiaries were members and (ii) the net amount of the relevant tax
that Parent Holdings actually owes to the relevant taxing authority; provided
that (x) such payments may be made only in respect of the period during which
the Borrower is consolidated with Holdings and Parent Holdings for purposes of
the payment of such taxes and (y) such payments attributable to the income of
any Unrestricted Subsidiary may be made only to the extent that the Unrestricted
Subsidiary has made cash payments for such purpose to the Borrower or its
Restricted Subsidiaries;

 

-146-



--------------------------------------------------------------------------------

(vi) the Borrower may make Restricted Payments in an amount not to exceed,
together with any amounts utilized to prepay Indebtedness pursuant to
Section 7.08(b)(iv), (A) $50,000,000 plus (B) so long as after giving effect to
the making of such Restricted Payment, (1) no Event of Default shall have
occurred and be continuing, and (2) the Maintenance Leverage Ratio of the
Borrower and its Restricted Subsidiaries as of the last day of the most recent
period of four consecutive fiscal quarters in respect of which financial
statements have been delivered pursuant to Section 6.01 which precedes or ends
on the date of such Restricted Payment, calculated on a Pro-Forma Basis, would
be no greater than 3.25:1.00, the Available Amount at such time;

(vii) so long as (1) no Event of Default shall have occurred and be continuing,
and (2) the Maintenance Leverage Ratio of the Borrower and its Restricted
Subsidiaries as of the last day of the most recent period of four consecutive
fiscal quarters in respect of which financial statements have been delivered
pursuant to Section 6.01 which precedes or ends on the date of such Restricted
Payment, calculated on a Pro-Forma Basis, would be no greater than 3.00:1.00,
the Borrower may make additional Restricted Payments; provided that clauses
(1) and (2) shall not prohibit Restricted Payments within 60 days after the date
the date of declaration thereof, if on the date of declaration the Restricted
Payments would have complied with clauses (1) and (2);

(viii) the Borrower may make Restricted Payments to fund interest payments by
Parent Holdings on any Indebtedness of Parent Holdings up to an aggregate amount
of $12,000,000 in any fiscal year;

(ix) the Borrower may make Restricted Payments to Parent Holdings to fund any
payment with respect to, or early unwind or settlement of, any Permitted Call
Spread Swap Agreement, but solely to the extent necessary to repurchase the
“delta hedge” amount related to the issuance of the underlying Equity
Equivalents by Parent Holdings, determined in accordance with customary
practice;

(x) the Borrower and it Restricted Subsidiaries may make Restricted Payments not
otherwise permitted by this Section 7.07 in an aggregate amount at any time
outstanding not exceeding the Cumulative Equity Amount at such time; and

(xi) distributions or payments of Securitization Fees.

Section 7.08 Payments of Indebtedness, etc.

(a) Amendments of Agreements. None of the Group Companies will, or will permit
any of their respective Subsidiaries to, after the issuance thereof, amend,
waive or modify (or permit the amendment, waiver or modification of) any of the
terms, agreements, covenants or conditions of or applicable to any Subordinated
Indebtedness (other than the Senior Credit Obligations and, in the absence of
any Default or Event of Default, Indebtedness permitted by Section 7.01(iii))
issued by such Group Company if such amendment, waiver or modification would add
or change any terms, agreements, covenants or conditions in any manner adverse
to any Group Company, or shorten the final maturity or average life to maturity
or require any payment to be made sooner than originally scheduled or increase
the interest rate applicable thereto or change any subordination provision
thereof.

(b) Prohibition Against Certain Payments of Principal and Interest of Certain
Other Indebtedness. None of the Group Companies will directly or indirectly,
redeem, purchase, prepay, retire, defease or otherwise acquire for value, prior
to scheduled maturity, scheduled repayment or scheduled sinking fund payment,
any Subordinated Indebtedness, or set aside any funds for such purpose, whether

 

-147-



--------------------------------------------------------------------------------

such redemption, purchase, prepayment, retirement or acquisition is made at the
option of the maker or at the option of the holder thereof, and whether or not
any such redemption, purchase, prepayment, retirement or acquisition is required
under the terms and conditions applicable to such Indebtedness; provided,
however, the Borrower or any Restricted Subsidiary may prepay, repurchase,
redeem or defease any Subordinated Indebtedness pursuant to any one or any
combination of the following exceptions (i) within one year of its final
maturity, (ii) with the proceeds of any Permitted Refinancing, (iii) by
converting or exchanging any such Indebtedness to Qualified Capital Stock of
Holdings or any of its direct or indirect parents; (iv) in an amount not to
exceed, together with any amounts utilized for Restricted Payments pursuant to
Section 7.07(vi), (A) $50,000,000, plus (B) so long as after giving effect to
the making of such prepayment, redemption, repurchase or defeasance, (1) no
Event of Default shall have occurred and be continuing or result therefrom, and
(2) the Maintenance Leverage Ratio of the Borrower and its Restricted
Subsidiaries as of the last day of the most recent period of four consecutive
fiscal quarters in respect of which financial statements have been delivered
pursuant to Section 6.01 which precedes or ends on the date of such prepayment,
calculated on a Pro-Forma Basis, would be no greater than 3.75:1.00, the
Available Amount at such time and (v) in an amount not to exceed the Cumulative
Equity Amount at the time of such prepayment, redemption, repurchase or
defeasance.

Section 7.09 Transactions with Affiliates. None of the Group Companies will
engage in any transaction or series of transactions with any Affiliate, other
than:

(i) individual transactions with an aggregate value of less than $10,000,000;

(ii) transactions permitted by Section 7.05;

(iii) transactions expressly permitted by Section 7.01, Section 7.04,
Section 7.06 or Section 7.07;

(iv) normal compensation, indemnities and reimbursement of reasonable expenses
of officers and directors, including stock incentive and option plans and
agreements relating thereto;

(v) any transaction entered into among the Group Companies;

(vi) other transactions which are engaged in by the Borrower or any of its
Subsidiaries in the ordinary course of its business on terms and conditions as
favorable to such Person as would be obtainable by it in a comparable
arms’-length transaction with an independent, unrelated third party; and

(vii) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets effected in connection with any Qualified
Securitization Facility or any related transaction effected in order to
consummate a financing contemplated by a Qualified Securitization Facility.

Section 7.10 Additional Negative Pledges. None of the Group Companies will enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for an obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents and
(ii) pursuant to any document or instrument governing Capital Lease Obligations
or Purchase Money Indebtedness incurred pursuant to Section 7.01(iii) if any
such restriction contained therein relates only to the asset or assets acquired
in connection therewith.

 

-148-



--------------------------------------------------------------------------------

Section 7.11 Financial Covenants.

(a) Total Leverage Ratio. The Total Leverage Ratio of the Borrower and its
Restricted Subsidiaries as of the end of any fiscal quarter of the Borrower
(commencing with the fiscal quarter ending July 31, 2014) will not be greater
than (i) 4.50:1.00, in the case of any fiscal quarter ending prior to May 1,
2015, (ii) 4.25:1.00, in the case of any fiscal quarter ending prior to
November 1, 2015, (iii) 4.00:1.00, in the case of any fiscal quarter ending
prior to May 1, 2017, and (iv) 3.75:1.00, in the case of any fiscal quarter
ending thereafter.

(b) Interest Coverage Ratio. The Interest Coverage Ratio of the Borrower and its
Restricted Subsidiaries as of the end of any fiscal quarter will not be less
than 3.00 to 1.00.

The provisions of this Section 7.11 are for the sole benefit of the Revolving
Lenders and the Term A Lenders only and only the Required Revolving Lenders and
Required Term A Lenders may amend, waive or otherwise modify this Section 7.11
or the defined terms used solely for purposes of this Section 7.11 or waive any
Default resulting from a breach of this Section 7.11, in each case without the
consent of any other Lenders in accordance with the provisions of the proviso of
Section 10.01(b).

Section 7.12 Independence of Covenants. All covenants contained herein shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that such action or condition would
be permitted by an exception to, or otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default if such action is
taken or condition exists. Further, for the avoidance of doubt, any Indebtedness
or Lien permitted to be incurred by Section 7.01 or Section 7.02, respectively,
shall at all times be permitted under this Credit Agreement so long as such
Indebtedness or Lien was permitted to be incurred pursuant to Section 7.01 or
Section 7.02, respectively, at the time incurred.

Section 7.13 Use of Proceeds. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not, directly or indirectly, use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

ARTICLE VIII

DEFAULTS

Section 8.01 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each an
“Event of Default”):

(a) Payment. Any Loan Party shall:

(i) default in the payment when due (whether by scheduled maturity, acceleration
or otherwise) of any principal of any of the Loans or of any L/C Disbursement;
or

(ii) default, and such default shall continue for five or more Business Days, in
the payment when due of any interest on the Loans, or of any fees or other
amounts owing hereunder, under any of the other Loan Documents or in connection
herewith.

 

-149-



--------------------------------------------------------------------------------

(b) Representations. Any representation or warranty made or deemed to be made by
any Loan Party herein, in any of the other Loan Documents, or in any statement
or certificate delivered or required to be delivered pursuant hereto or thereto
shall prove untrue in any material respect on the date as of which it was made
or deemed to have been made.

(c) Covenants. Any Loan Party shall:

(i) default in the due performance or observance of any term, covenant or
agreement contained in Section 6.03, Section 6.05 (with respect to the existence
of the Borrower only) or ARTICLE VII; or

(ii) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsection (a) or (c)(i) of this
Section 8.01) contained in this Agreement and such default shall continue
unremedied for a period of 30 days after the earlier of an executive officer of
a Loan Party becoming aware of such default or notice thereof given by the
Administrative Agent; provided that such time period shall be extended to 90
days in case of a default under Section 6.01(a) hereof due solely to the fact
that the audit and opinion accompanying the financial statements for any fiscal
year is subject to a “going concern” or like qualification solely as a result of
the Revolving Termination Date or Latest Maturity Date being scheduled to occur
within 12 months from the date of such audit and opinion; provided that any
default in the due performance or observance by it of Section 7.11 shall not
constitute an Event of Default with respect to any Term B Loans unless and until
(a) the Revolving Lenders have declared all amounts outstanding under the
Revolving Facility to be immediately due and payable and all outstanding
Revolving Commitments to be immediately terminated or (b) the Term A Lenders
have declared all amounts outstanding under the Term A Loans to be immediately
due and payable and all outstanding Term A Commitments to be immediately
terminated, in each case in accordance with this Credit Agreement and such
declaration has not been rescinded on or before such date.

(d) Other Loan Documents. (i) Any Loan Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Loan Documents the consequence of which is to adversely affect the ability of
the Loan Parties to perform their material obligations under the Loan Documents
taken as a whole and such default shall continue unremedied for a period of 30
days after the earlier of a senior executive officer of a Loan Party becoming
aware of such default or notice thereof is given by the Administrative Agent,
(ii) except pursuant to the terms thereof, any Loan Document shall fail in any
material respect to be in full force and effect or any Loan Party shall so
assert or (iii) except pursuant to the terms thereof, any Loan Document shall
fail in any material respect to give the Administrative Agent, the Collateral
Agent and/or the Lenders the security interests, liens, rights, powers and
privileges purported to be created thereby.

(e) Cross-Default. Any Group Company (A) fails to make payment when due (after
giving effect to any applicable grace period) (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), regardless of amount,
in respect of any Indebtedness or Guaranty Obligation (other than in respect of
Indebtedness outstanding under the Loan Documents and Swap Agreements), in each
case, having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount,
(B) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition shall exist, under any agreement or instrument
relating to any such Indebtedness or Guaranty Obligation, if the effect of such
failure, event or condition is to cause, or to permit, with or without the
giving of notice or lapse of time or both, the holder or holders or beneficiary

 

-150-



--------------------------------------------------------------------------------

or beneficiaries of such Indebtedness or Guaranty Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, such Indebtedness to be declared to be due and payable prior to its
stated maturity, or such Guaranty Obligation to become payable, or cash
collateral in respect thereof to be demanded and, in each case, having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount; or (C) shall be required by the
terms of such Indebtedness or Guaranty Obligation to offer to prepay or
repurchase such Indebtedness or the primary Indebtedness underlying such
Guaranty Obligation (or any portion thereof) prior to the stated maturity
thereof, or there occurs under any Swap Agreement or Swap Obligation an Early
Termination Date (as defined in such Swap Agreement) resulting from (A) any
event of default under such Swap Agreement as to which any Group Company is the
Defaulting Party (as defined in such Swap Agreement) or (B) any Termination
Event (as so defined) as to which any Group Company is an Affected Party (as so
defined), and, in either event, the Swap Termination Value owed by a Group
Company as a result thereof is greater than the Threshold Amount.

(f) Insolvency Events. (i) Holdings, the Borrower or any Material Subsidiary
shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
Debtor Relief Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the foregoing
or (ii) an involuntary case or other proceeding shall be commenced against
Holdings, the Borrower or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any Debtor
Relief Law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days, or any order for
relief shall be entered against Holdings, the Borrower or any Material
Subsidiary under the federal bankruptcy laws as now or hereafter in effect.

(g) Judgments. (i) One or more judgments, orders, decrees or arbitration awards
is entered against any Group Company involving in the aggregate a liability (to
the extent not covered by independent third-party insurance or an indemnity from
a credit-worthy third party as to which the insurer or indemnitor, as
applicable, does not dispute coverage), as to any single or related series of
transactions, incidents or conditions, in excess of $50,000,000, and the same
shall not have been discharged, vacated or stayed pending appeal within 60 days
after the entry thereof or (ii) any non-monetary judgment, order or decree is
entered against any Group Company which has or would reasonably be expected to
have a Material Adverse Effect, and there shall be any period of 15 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect.

(h) ERISA. One or more ERISA Events shall have occurred that could, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

(i) Guaranties. The Guaranty or any material provision thereof shall, except
pursuant to the terms thereof, cease to be in full force and effect, or any
Guarantor thereunder or any Person acting by or on behalf of such guarantor
shall deny or disaffirm such Guarantor’s obligations under such Guaranty, except
upon the consummation of any transaction permitted under this Agreement.

 

-151-



--------------------------------------------------------------------------------

(j) Impairment of Collateral. Any security interest purported to be created by
any Collateral Document shall cease to be, or shall be asserted by any Loan
Party not to be, a valid, perfected, First Priority Lien (except as otherwise
expressly provided in such Collateral Document) in the securities, assets or
properties covered thereby, other than in respect of assets and properties
which, individually and in the aggregate, are not material to the Group
Companies taken as a whole or in respect of which the failure of the security
interests in respect thereof to be valid, perfected first priority security
interests will not in the reasonable judgment of the Collateral Agent have a
Material Adverse Effect on the rights and benefits of the Lenders under the Loan
Documents taken as a whole;

(k) Ownership. A Change of Control shall occur.

Section 8.02 Acceleration; Remedies. Upon the occurrence of an Event of Default
and at any time thereafter, unless and until such Event of Default has been
waived in writing with the consent of those Lenders as may be required pursuant
to Section 10.01, the Administrative Agent (or with respect to the Collateral,
the Collateral Agent) shall, upon the request and direction of the Required
Lenders, by written notice to the Borrower, take any of the following actions
without prejudice to the rights of the Agents or any Lender to enforce its
claims against the Loan Parties except as otherwise specifically provided for
herein:

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by a Loan Party to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.

(c) Cash Collateral. Direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 8.01(f), it will immediately pay) to the Collateral Agent additional
cash, to be held by the Collateral Agent, for the benefit of the L/C Issuers and
the Revolving Lenders, in a cash collateral account as additional security for
the L/C Obligations in respect of subsequent drawings under all then outstanding
Letters of Credit in an amount equal to 103% of the maximum aggregate amount
which may be drawn under all Letters of Credits then outstanding.

(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Loan Documents, including, without limitation, all rights and
remedies existing under the Collateral Documents, all rights and remedies
against a Guarantor and all rights of set-off. In addition to the remedies set
forth above, the Collateral Agent may exercise any remedies provided for by the
Collateral Documents in accordance with the terms thereof or any other remedies
provided by applicable Law.

(e) Enforcement Rights Vested Solely in Administrative Agent and Collateral
Agent. The Lenders agree that this Agreement may be enforced only by the action
of the Administrative Agent, acting upon the instructions of the Required
Lenders, and, with respect to the Collateral, the Collateral Agent, and that no
other Finance Party shall have any right individually to seek to enforce this
Agreement or to realize upon the security to be granted hereby.

Notwithstanding the foregoing, if an Event of Default specified in
Section 8.01(f) shall occur, then the Commitments shall automatically terminate,
all Loans, all reimbursement obligations under

 

-152-



--------------------------------------------------------------------------------

Letters of Credit, all accrued interest in respect thereof and all accrued and
unpaid fees and other indebtedness or obligations owing to the Lenders hereunder
and under the other Loan Documents shall immediately become due and payable and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without the giving
of any notice or other action by the Administrative Agent or the Lenders, which
notice or other action is expressly waived by the Loan Parties.

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or (i) after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in Section 8.02 or (ii) there shall have
occurred any sale of, or other realization upon, all or any part of the
Collateral), any amounts received on account of the Finance Obligations shall be
applied by the Administrative Agent in the following order:

FIRST, to payment of that portion of the Senior Credit Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;

SECOND, to payment of that portion of the Senior Credit Obligations constituting
fees, indemnities and other amounts (other than principal, interest, commitment
fees and Letter of Credit Fees) payable to the Lenders and the L/C Issuers
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer (including fees and time charges for attorneys who may be
employees of any Lender or L/C Issuer) and amounts payable under ARTICLE III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

THIRD, to payment of that portion of the Senior Credit Obligations constituting
accrued and unpaid L/C Fees and interest on the Loans, commitment fees, L/C
Borrowings and other Senior Credit Obligations, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

FOURTH, to payment of that portion of the Finance Obligations constituting
unpaid principal of the Loans, L/C Borrowings, amounts owing in respect of Cash
Management Obligations and amounts owing under Swap Agreements, ratably among
the Lenders, the L/C Issuers, the Swap Creditors and the Persons owed Cash
Management Obligations in proportion to the respective amounts described in this
clause Fourth held by them;

FIFTH, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

LAST, the balance, if any, after all of the Finance Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.05(e), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Finance Obligations, if any, in the order set forth above.

 

-153-



--------------------------------------------------------------------------------

Section 8.04 Rescission of Event of Default. If at any time after termination of
the Commitments or acceleration of the maturity of the Loans, the Borrower shall
pay all arrears in interest and all payments on account of principal of the
Loans and Unreimbursed Amounts that shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified herein) and all Events of Defaults
(other than nonpayment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 10.01 then upon the written consent of the Required Lenders and
written notice to the Borrower, the termination of the Commitments or the
acceleration and their consequences may be rescinded and annulled; provided,
however, that such action shall not affect any subsequent Event of Default or
Default or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind the lenders and the L/C Issuers
to a decision that may be made at the election of the Required Lenders, and such
provisions are not intended to benefit the Borrower and do not give the Borrower
the right to require the lenders to rescind or annul any acceleration hereunder,
even if the conditions set forth herein are met.

ARTICLE IX

AGENCY PROVISIONS

Section 9.01 Appointment and Authorization of the Agents.

(a) Appointment. Each Lender and L/C Issuer hereby irrevocably appoints,
designates and authorizes JPMCB as Administrative Agent and Collateral Agent,
each of Barclays Bank PLC, BNP Paribas Securities Corp., RBC Capital Markets,
MUFG Union Bank, N.A. and Wells Fargo Bank, National Association as
Co-Documentation Agent and Bank of America, N.A. as Syndication Agent, and each
Lender and each L/C Issuer authorizes each such Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Without limiting the foregoing,
each Lender and each L/C Issuer hereby authorizes the Collateral Agent to
execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Collateral Agent is a party, to exercise all rights,
powers and remedies that such Agent may have under such Loan Documents and, in
the case of the Collateral Documents, to act as agent under such Collateral
Documents for the Finance Parties. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Agents shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall the Agents have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to any Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b) L/C Issuers. Each L/C Issuer shall act on behalf of the Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this ARTICLE IX with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in this ARTICLE IX and in the
definition of “Agent-Related Person” included the L/C Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
the L/C Issuer.

 

-154-



--------------------------------------------------------------------------------

(c) Instructions of Required Lenders. Without limiting an Agent’s right to
exercise the discretion granted hereunder or under any other Loan Document, as
to any matters not expressly provided for by this Agreement and the other Loan
Documents (including enforcement or collection), (i) the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and each L/C Issuer,
(ii) the Collateral Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions shall be binding
upon the Lenders; provided, however, that neither the Administrative Agent nor
the Collateral Agent shall be required to take any action that (x) the
Administrative Agent or the Collateral Agent in good faith believes exposes it
to personal liability unless such Agent receives an indemnification satisfactory
to it from the Lenders and the L/C Issuers with respect to such action or (y) is
contrary to any Loan Document or applicable Law. Each of the Administrative
Agent and the Collateral Agent agrees to give to each other Agent and each
Lender and each Issuer prompt notice of each notice given to it by any Loan
Party pursuant to the terms of this Agreement or the other Loan Documents.

(d) Agency Duties Limited to Applicable Classes. In performing their respective
functions and duties hereunder and under the other Loan Documents, (i) the
Administrative Agent is acting solely on behalf of the Lenders and the L/C
Issuers except to the limited extent provided in Section 10.07(c), and (ii) the
Collateral Agent is acting solely on behalf of the Senior Credit Parties, and
each of their respective duties are entirely administrative in nature. Neither
the Administrative Agent nor the Collateral Agent assumes or shall be deemed to
have assumed any obligation other than as expressly set forth herein and in the
other Loan Documents or any other relationship as the agent, fiduciary or
trustee of or for any Lender, L/C Issuer or holder of any other Finance
Obligation.

Section 9.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of its duties hereunder or under the other Loan Documents
by or through agents, employees or attorneys-in-fact and shall be entitled to
advice of counsel and other consultants or experts concerning all matters
pertaining to such duties. The Administrative Agent and the Collateral Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct.

Section 9.03 Exculpatory Provisions. No Agent-Related Person shall be (i) liable
for any action lawfully taken or omitted to be taken by any of them under or in
connection herewith or in connection with any of the other Loan Documents or the
transactions contemplated hereby or thereby (except for its own gross negligence
or willful misconduct in connection with its duties expressly set forth herein)
or (ii) responsible in any manner to any of the Lenders or participants for any
recitals, statements, representations or warranties made by any of the Loan
Parties contained herein or in any of the other Loan Documents or in any
certificate, report, document, financial statement or other written or oral
statement referred to or provided for in, or received by an Agent under or in
connection herewith or in connection with the other Loan Documents, or
enforceability or sufficiency therefor of any of the other Loan Documents, or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or the
use of the Letters of Credit or of the existence or possible existence of any
Default or Event of Default or to inspect the properties, books or records of
the Loan Parties or any Affiliate thereof.

 

-155-



--------------------------------------------------------------------------------

Section 9.04 Reliance on Communications.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 9.05 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the Agent for the
account of the Lenders, unless the Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default.” The Administrative Agent
will notify the Lenders of its receipt of any such notice. The Administrative
Agent shall take such action with respect to such Default as may be directed by
the Required Lenders in accordance with ARTICLE VIII; provided, however, that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Administrative Agent;
No Reliance on Arrangers’ or Agents’ Customer Identification Program.

(a) Independent Credit Decision. Each Lender acknowledges that no Agent-Related
Person has made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent to and acceptance of
any assignment or review of the affairs of any Loan Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions

 

-156-



--------------------------------------------------------------------------------

contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the Agents and
the Joint Lead Arrangers shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

(b) U.S. Patriot Act Customer Identification Programs. Each Lender acknowledges
and agrees that neither such Lender nor any of its Affiliates, participants or
assignees may rely on the Arranger or any Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program or
other obligations required or imposed under or pursuant to the U.S. Patriot Act
or the regulations thereunder, including the regulations contained in 31 C.F.R.
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
agents, the Loan Documents or the transactions hereunder or contemplated hereby:
(i) any identification procedures; (ii) and recordkeeping; (iii) comparisons
with government lists, (iv) customer notices; or (v) other procedures required
under the CIP Regulations or such other Laws.

Section 9.07 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders agree to indemnify each Agent-Related Person
(to the extent not reimbursed by or on behalf of any Loan Party and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
ratably according to their respective Commitments (or if the Commitments have
expired or been terminated, in accordance with the respective principal amounts
of outstanding Loans and Participation Interests of the Lenders), from and
against any and all Indemnified Liabilities which may at any time (including,
without limitation, at any time following payment in full of the Senior Credit
Obligations) be imposed on, incurred by or asserted against any Agent-Related
Person; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by a final and non-appealable
judgment); provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided,
further, that to the extent that an L/C Issuer is entitled to indemnification
under this Section 9.07 solely in its capacity and role as L/C Issuer, only the
Revolving Lenders shall be required to indemnify such L/C Issuer in accordance
with this Section 9.07. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent and the Collateral Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by the Administrative Agent or the Collateral Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document or any document contemplated by or referred to herein,
to the extent that the Administrative Agent or the Collateral Agent is not
reimbursed for such expenses by or on behalf of the Borrower or any other Loan
Party. The agreements in this Section 9.07 shall survive the payment of the
Senior Credit Obligations and all other obligations and amounts payable
hereunder and under the other Loan Documents and the resignation of the
Administrative Agent and the Collateral Agent.

 

-157-



--------------------------------------------------------------------------------

Section 9.08 Agents in Their Individual Capacity. JPMCB and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though JPMCB were not the Administrative
Agent, the L/C Issuer, the Swing Line Lender, or the Collateral Agent hereunder
or under another Loan Document and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, JPMCB or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent and the Collateral Agent shall be under no obligation to
provide such information to them. With respect to its Loans, JPMCB shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
the L/C Issuer, the Swing Line Lender or a Collateral Agent, and the terms
“Lender” and “Lenders” include JPMCB in its individual capacity.

Section 9.09 Successor Agents. Each of the Administrative Agent and the
Collateral Agent may resign as Administrative Agent (as to one or more Classes)
or Collateral Agent, as applicable, upon 30 days’ notice to the Lenders and the
Borrower; provided that any such resignation by JPMCB shall also constitute its
resignation as L/C Issuer and Swing Line Lender. If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (v) of the
definition of Lender Default, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Administrative Agent and, in consultation with the Borrower,
appoint a successor. Upon any such resignation or removal by the Administrative
Agent, the Required Lenders of the applicable Class or Classes shall have the
right to appoint a successor Administrative Agent. Upon any such resignation by
the Collateral Agent, the Required Lenders shall have the right to appoint a
successor Collateral Agent. If no successor Agent shall have been so appointed,
and shall have accepted such appointment, within 30 days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders of the applicable Class or Classes, appoint a successor
Administrative Agent or Collateral Agent, as the case may be, selected from
among the Lenders. In any case, such appointment shall be subject to the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required upon the occurrence and during the
continuance of an Event of Default). Upon the acceptance of any appointment as
Administrative Agent or Collateral Agent by a successor Agent, such successor
Agent shall succeed to, and become vested with, all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Agent’s resignation hereunder as
Administrative Agent or Collateral Agent, the retiring Agent shall take such
action as may be reasonably necessary to assign to the successor Agent its
rights as Administrative Agent or Collateral Agent, as the case may be, under
the Loan Documents. After such resignation, the retiring Agent shall continue to
have the benefit of this ARTICLE IX as to any actions taken or omitted to be
taken by it while it was an Agent under this Agreement and the other Loan
Documents. If no successor Administrative Agent or Collateral Agent is appointed
prior to the effective date of the resignation of the Administrative Agent or
Collateral Agent, the resigning Agent may appoint, after consulting with the
Lenders of the applicable Class or Classes and the Borrower, a successor agent
from among the Lenders of the applicable Class or Classes. Upon the acceptance
of its appointment as successor Agent hereunder, the Person acting as such
successor Agent shall succeed to all the rights, powers and duties of the
retiring Agent (and, if applicable, L/C Issuer and Swing Line Lender) and the
respective terms “Administrative Agent,” “L/C Issuer,” “Swing Line Lender,” and
“Collateral Agent” shall mean such successor Administrative Agent, L/C Issuer,
Swing Line Lender or Collateral Agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated, the
retiring L/C Issuer’s and Swing Line Lender’s rights, powers and duties as such
shall be terminated and the retiring Collateral Agent’s rights, powers and
duties as such shall be terminated shall be terminated, without any other or

 

-158-



--------------------------------------------------------------------------------

further act or deed on the part of such retiring Administrative Agent, L/C
Issuer or Swing Line Lender or any other Lender, other than the obligation of
the successor L/C Issuer to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit. After any retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder as Administrative Agent or Collateral Agent, as
applicable, the provisions of this ARTICLE IX and Section 10.04 and
Section 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent or Collateral Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation or the removal of the
Administrative Agent, the retiring or removed Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of the Administrative Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. If no
successor Collateral Agent has accepted appointment as Collateral Agent by the
date which is 30 days following a retiring Collateral Agent’s notice of
resignation, the retiring Collateral Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Senior
Credit Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.09 and Section 10.04) allowed in
such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Senior
Credit Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

-159-



--------------------------------------------------------------------------------

Section 9.11 Collateral and Guaranty Matters.

(a) Actions Taken by Agents or Required Lenders. Each Lender and each L/C Issuer
agrees that any action taken by the Collateral Agent or the Required Lenders
(or, where required by the express terms of this Agreement, a greater or lesser
proportion of the Lenders) in accordance with the provisions of this Agreement
or of the other Loan Documents, and the exercise by the Collateral Agent or
Required Lenders (or, where so required, such greater or lesser proportion) of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders, L/C Issuers, Senior Credit Parties. Without limiting the generality of
the foregoing, (i) the Administrative Agent shall have the sole and exclusive
right and authority to act as the disbursing and collecting agent for the
Lenders and the L/C Issuers with respect to all payments and collections arising
in connection herewith and with the Collateral Documents, (ii) the Collateral
Agent shall have the sole authority to (A) execute and deliver each Collateral
Document and accept delivery of each such agreement delivered by the Holdings,
the Borrower or any of its Subsidiaries, (B) act as Collateral Agent for the
Lenders, the L/C Issuers, the Senior Credit Parties for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, provided, however, that the Collateral Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for the Collateral Agent, the Lenders and the L/C Issuers
for purposes of the perfection of all security interests and Liens with respect
to the Collateral, including any deposit accounts maintained by a Loan Party
with, and cash and Cash Equivalents held by, such Lender or such L/C Issuer,
(C) manage, supervise and otherwise deal with the Collateral, (D) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and Liens created or purported to be created by the
Collateral Documents and (E) except as may be otherwise specifically restricted
by the terms hereof or of any other Loan Document, exercise to the exclusion of
the Finance Parties all remedies given to the Collateral Agent, the Lenders, the
L/C Issuers, the other Senior Credit Parties with respect to the Collateral
under the Loan Documents relating thereto, applicable law or otherwise.

(b) Certain Actions in Respect of Security Interests and Guaranties. The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion:

(i) to release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (A) upon termination of
the Commitments and payment in full of all Senior Credit Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (B) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or
(C) subject to Section 10.01, if approved, authorized or ratified in writing by
the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.02(xviii) and
(xxii);

(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(iv) in connection with the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness that is secured by Liens permitted by
Section 7.02(xx), at the request of Borrower, the Administrative Agent
(including in its capacity as “collateral agent” under the Loan Documents)
agrees to execute and deliver an intercreditor agreement in accordance with such
Section 7.02(xx), and any amendments, amendments and restatements, restatements
or waivers of

 

-160-



--------------------------------------------------------------------------------

or supplements thereto. In connection with any such amendment, restatement,
waiver, supplement or other modification, the Loan Parties shall deliver such
officers’ certificates and supporting documentation as the Administrative Agent
may reasonably request. The Lenders hereby authorize the Administrative Agent to
take any action contemplated by the preceding sentence, and any such amendment,
amendment and restatement, restatement, waiver of or supplement to or other
modification of any such Loan Document shall be effective notwithstanding the
provisions of Section 10.01.

(c) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11.

Section 9.12 Related Obligations. The benefit of the Loan Documents and of the
provisions of this Agreement relating to the Collateral shall extend to and be
available in respect of any Cash Management Obligations and to any Swap
Obligations permitted hereunder from time to time owing to one or more Swap
Creditors (collectively, “Related Obligations”) solely on the condition and
understanding, as among the Collateral Agent and all Finance Parties, that
(i) the Related Obligations shall be entitled to the benefit of the Loan
Documents and the Collateral to the extent expressly set forth in this Agreement
and the other Loan Documents and to such extent the Collateral Agent shall hold,
and have the right and power to act with respect to, the Guaranty and the
Collateral on behalf of and as agent for the holders of the Related Obligations,
but the Collateral Agent are otherwise acting solely as agent for the Lenders
and the L/C Issuers and shall have no fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or other obligation whatsoever to any holder of Related
Obligations, (ii) all matters, acts and omissions relating in any manner to the
Guaranty, the Collateral, or the omission, creation, perfection, priority,
abandonment or release of any Lien, shall be governed solely by the provisions
of this Agreement and the other Loan Documents and no separate Lien, right,
power or remedy shall arise or exist in favor of any Finance Party under any
separate instrument or agreement or in respect of any Related Obligation,
(iii) each Finance Party shall be bound by all actions taken or omitted, in
accordance with the provisions of this Agreement and the other Loan Documents,
by the Collateral Agent and the Required Lenders, each of whom shall be entitled
to act at its sole discretion and exclusively in its own interest given its own
Commitments and its own interest in the Loans, L/C Obligations and other Senior
Credit Obligation to it arising under this Agreement or the other Loan
Documents, without any duty or liability to any Swap Creditor or holder of Cash
Management Obligations or as to any Related Obligation and without regard to
whether any Related Obligation remains outstanding or is deprived of the benefit
of the Collateral or becomes unsecured or is otherwise affected or put in
jeopardy thereby, (iv) no holder of Related Obligations and no other Finance
Party (except the Lenders to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents and (v) no holder of any Related Obligation shall exercise
any right of setoff, banker’s lien or similar right except to the extent
provided in Section 10.09 and then only to the extent such right is exercised in
compliance with Section 2.13.

Section 9.13 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-documentation agent,”
“co-agent,” “joint book runner,” “book manager,” “lead manager,” “arranger,”
“joint lead arranger” or “co-arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

-161-



--------------------------------------------------------------------------------

Section 9.14 Agents’ Fees; Arranger Fee. The Borrower shall pay to the
Administrative Agent for its own account, to the Collateral Agent for its own
account and to the Joint Lead Arrangers, in their capacities as Joint Lead
Arrangers, for their own accounts, fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent, the
Collateral Agent and such Joint Lead Arrangers, respectively, in each case with
respect to this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc.

(a) Amendments Generally. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall in any event be effective unless the same shall be
in writing and (i) in the case of any such waiver or consent, signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and (ii) in the case of any other amendment, by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that the Administrative Agent and the Borrower may, with the consent of
the other, amend, modify or supplement this Agreement and any other Loan
Document to cure any ambiguity, typographical error, defect or inconsistency if
such amendment, modification or supplement does not adversely affect the rights
of any Agent, any Lender or any L/C Issuer; provided that the consent of the
Lenders or the Required Lenders, as the case may be, shall not be required to
make any such changes necessary to be made in connection with any borrowing of
Incremental Term Loans or the establishment of any Incremental Revolving
Commitment Increase or New Revolving Commitments to effect the provisions of
Section 2.15 or in connection with the establishment of any Extended Term Loans
or Extended Revolving Commitment to effect the provisions of Section 2.16.

(b) Amendments and Waivers Pertinent to Affected Lenders. Notwithstanding
paragraph (a) above and in addition to any other consent that may be required
thereunder, no amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that a waiver of any condition precedent set forth in
Section 4.01 or 4.02 or the waiver of any Default, or Event of Default under
Section 8.01 or any mandatory prepayment under Section 2.09 shall not constitute
an extension or increase of any commitment);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby (it being understood that a waiver of any condition precedent set forth
in Section 4.01 or 0 or the waiver of any Default, or Event of Default under
Section 8.01 or any mandatory prepayment under Section 2.09(b) shall not
constitute an extension or increase of any commitment);

 

-162-



--------------------------------------------------------------------------------

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or unreimbursed L/C Disbursement, or any fees or other amounts payable
hereunder or under any other Loan Document (it being understood that a waiver of
any condition precedent set forth in Section 4.01 or 0 or the waiver of any
Default, or Event of Default under Section 8.01 or any mandatory prepayment
under Section 2.09(b) shall not constitute an extension or increase of any
commitment) without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or L/C Fees at the Default Rate or
(B) to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or any unreimbursed L/C Disbursement or to reduce any fee payable
hereunder;

(iv) change (A) Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender or (B) the order of application of any prepayment of Loans or any
reduction in the Commitments between the Classes of Loans from the application
thereof set forth in the applicable provisions of Section 2.09(b), in any manner
that materially and adversely affects the Lenders under such Class without the
written consent of (x) if such Class is the Term Lenders, the Required Term
Lenders and (y) if such Class is the Revolving Lenders, the Required Revolving
Lenders;

(v) change any provision of this Section or the definition of “Required Lenders”
“Required Revolving Lenders,” “Required Term A Lenders,” “Required Term B
Lenders,” or “Required Term Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender which is a Lender of the applicable
Class so specified;

(vi) release all or substantially all of the value of the Guaranty without the
written consent of each Lender (provided that the Administrative Agent may,
without the consent of any Lender, release any Guarantor (or all or
substantially all of the assets of a Guarantor) that is sold or transferred in
compliance with Section 7.05);

(vii) release all or substantially all of the Collateral securing the Senior
Credit Obligations hereunder without the written consent of each Lender
(provided that the Collateral Agent may, without consent from any Lender,
release any Collateral that is sold or transferred by a Loan Party in compliance
with Section 7.05 or released in compliance with Section 9.11(b) and exercise
all rights and remedies against the Collateral as provided by the Collateral
Documents or as otherwise permitted by Law);

(viii) amend, modify or waive any provisions hereof relating to Swing Line Loans
without the written consent of the Swing Line Lender; or

(ix) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders (other than a Defaulting Lender) holding a
majority in interest of the outstanding Loans and unused Commitments of each
affected Class;

and provided, further, that any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular

 

-163-



--------------------------------------------------------------------------------

Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by Holdings,
the Borrower and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, the Revolving Loans and New Revolving Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions related to such new Class.

(c) Defaulting Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

Each Lender and each holder of a Note shall be bound by any waiver, amendment or
modification authorized by this Section 10.01 regardless of whether its Note
shall have been marked to make reference therein, and any consent by any Lender
or holder of a Note pursuant to this Section 10.01 shall bind any Person
subsequently acquiring a Note from it, whether or not such Note shall have been
so marked.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, a L/C Issuer, the Swing Line
Lender or a Collateral Agent, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, such L/C Issuer and the Swing Line Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

-164-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to ARTICLE II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to requirements of Law, have the same force and
effect as manually-signed originals and shall be binding on all Loan Parties,
the Administrative Agent, the Collateral Agent and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent, the
Collateral Agent and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower or any other Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance in good faith by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Section 10.04 Attorney Costs, Expenses and Taxes. Holdings and the Borrower
jointly and severally agree (i) to pay or reimburse the Administrative Agent for
all reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (ii) to pay or reimburse the Administrative Agent, the Collateral Agent and
each Lender for all reasonable costs and expenses incurred in connection with
the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or the other Loan Documents (including all such
reasonable costs and expenses incurred during any “workout” or restructuring in
respect of the Senior Credit Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs); provided that the Borrower shall

 

-165-



--------------------------------------------------------------------------------

not be required to reimburse the legal fees and expenses of more than one
outside counsel (in addition to up to one local counsel in each applicable local
jurisdiction) for all Persons indemnified under this clause (ii) unless
representation of all such indemnified persons would be inappropriate due to the
existence of an actual or potential conflict of interest. The foregoing costs
and expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other reasonable
out-of-pocket expenses incurred by any Agent and the cost of independent public
accountants and other outside experts retained by or on behalf of any Agent or
any Lender. All amounts due under this Section 10.04 shall be payable within
twenty Business Days after demand therefor. The agreements in this Section 10.04
shall survive the termination of the Commitments and repayment of all Senior
Credit Obligations.

Section 10.05 Indemnification. The Borrower, jointly and severally, agrees to
indemnify and hold harmless each Agent-Related Person, each L/C Issuer, each
Lender and each Affiliate of the foregoing and their respective directors,
officers, employees, counsel, advisors, agents, controlling persons and other
representatives and the successors and permitted assignees of the foregoing
(collectively the “Indemnitees”) from and against any and all liabilities,
losses, damages, claims, demands, actions, judgments, suits, costs, reasonable
and documented or invoiced out-of-pocket fees, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (i) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (ii) any Commitment, Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to the Borrower, any Subsidiary or
any other Loan Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto or
whether or not such action, claim, litigation or proceeding was brought by the
Borrower, its equity holders, Affiliates or creditors or any other third person
(all the foregoing, collectively, the “Indemnified Liabilities”); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements resulted from the
(A) the gross negligence, bad faith or willful misconduct of such Indemnitee or
its Affiliates or any director, officer or employee of such Indemnitee or
Affiliate or, to the extent acting at the direction of such Indemnitee or its
Affiliates, counsels, advisors, agents or other representatives of such
Indemnitee or its Affiliates, as determined by a court of competent jurisdiction
by final and nonappealable judgment, (B) a material breach by such Indemnitee or
its Affiliates or any director, officer or employee of such Indemnitee or
Affiliate or, to the extent acting at the direction of such Indemnitee or its
Affiliates, counsels, advisors, agents or other representatives of such
Indemnitee or its Affiliates shall be deemed a material breach or (C) disputes
or proceedings between and among Indemnitees, not involving Holdings, the
Borrower or any of its Restricted Subsidiaries, provided that the Administrative
Agent, the Joint Lead Arrangers, each L/C Issuer and the Swing Line Lender, in
each case, acting in such capacity, shall remain indemnified in respect of such
disputes or proceedings to the extent neither the exception set forth in
clause (A) of the immediately preceding proviso nor the exception set forth in
clause (B) of the immediately preceding proviso applies to such Person at such
time; and provided, further, that the Borrower shall not be required to
reimburse the legal fees and expenses of more than one outside counsel (in
addition to any reasonably necessary special

 

-166-



--------------------------------------------------------------------------------

counsel and up to one local counsel in each applicable local jurisdiction) for
all Indemnitees unless representation of all such Indemnitees would be
inappropriate due to the existence of an actual or potential conflict of
interest. No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee have any liability for any indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 10.05
shall be payable within ten Business Days after demand therefor. Each of
Holdings and the Borrower agrees not to assert or to permit any of their
respective Subsidiaries to assert any claim against any Agent, any Lender, any
of their Affiliates or any of their respective directors, officers, employees,
attorneys, agents and advisers, and each of the Agents, and the Lenders agree
not to assert or permit any of their respective Subsidiaries to assert any claim
against Holdings, the Borrower or any of their respective Subsidiaries or any of
their respective directors, officers, employees, attorneys, agents or advisors,
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
proceeds of the Loans or of the Letters of Credit. The agreements in this
Section shall survive the resignation of the Administrative Agent and any
Collateral Agent, the termination of this Agreement, the replacement of any
Lender, the termination of the Commitments and of all the other Finance
Obligations.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any Collateral Agent or any
Lender, or the Administrative Agent, a Collateral Agent or any Lender exercises
its right of set-off, and such payment or the proceeds of such set-off or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, a Collateral Agent or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(i) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(ii) each Lender severally agrees to pay to the Administrative Agent or the
Collateral Agent, as applicable, upon demand its applicable share of any amount
so recovered from or repaid by the Administrative Agent or Collateral Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

Section 10.07 Successors and Assigns.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

-167-



--------------------------------------------------------------------------------

(b) Assignments. Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Loans, its Notes, its
Commitments and any Participation Interest in Letters of Credit and Swing Line
Loans held by it); provided, however, that:

(i) except in the case of an assignment to another Lender, an Affiliate of an
existing Lender or any Approved Fund, (A) the aggregate amount of the Revolving
Commitment of the assigning Lender subject to such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not, without the consent of the
Administrative Agent and, if no Event of Default under Section 8.01(a) or
(f) has occurred and is continuing, the Borrower, be less than $5,000,000 and an
integral multiple of $1,000,000 (or such lesser amount as shall equal the
assigning Lender’s entire Revolving Commitment) and (B) the aggregate amount of
any Term Loans of an assigning Lender subject to each such assignments
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not,
without the consent of the Administrative Agent and, if no Event of Default
under Section 8.01(a) or (f) has occurred and is continuing, the Borrower, be
less (with respect to Term Loans) than $1,000,000 (or such lesser amount as
shall equal the assigning Lender’s entire Term Loans owing to it); provided,
however, that (x) concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether any such
minimum amount has been met and (y) such minimum amounts will not apply to any
assignment to the Borrower pursuant to a prepayment permitted by Section 2.09(c)
of this Agreement;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lenders’ rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) any assignment of a Commitment must be approved by the Administrative
Agent unless the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee);

(iv) the parties to such assignment shall execute and deliver to the
Administrative Agent and, only with respect to any assignment of all or a
portion of the Revolving Committed Amount, the L/C Issuers for their acceptance
an Assignment and Assumption in the form of Exhibit C, together with any Note
subject to such assignment and to the Administrative Agent a processing and
recordation fee of $3,500 (it being understood that (x) such recordation fee
shall not apply to any assignment by a Lender to an Affiliate or Approved Fund
of such assigning Lender and (y) simultaneous assignments by two or more Funds
under common management shall require the payment of only a single processing
and recordation fee); and

(v) if applicable, the assignee shall deliver to the Administrative Agent the
information referred to in Section 10.19(b).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the

 

-168-



--------------------------------------------------------------------------------

assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 3.01, Section 3.04, Section 3.05, Section 10.04,
Section 10.05 and Section 10.22 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
Borrower (at its expense) shall execute and deliver a Note or Notes to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (x) a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (y) any Disqualified Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations, Foreign
Currency Loans and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Collateral Agent and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Section 3.01, Section 3.04 and Section 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement notwithstanding any notice
to the contrary. No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (other than the Borrower)
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, or its other obligations under
this Agreement) except to

 

-169-



--------------------------------------------------------------------------------

the extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation satisfies the requirements under Section 5f.103-1(c)
of the United States Treasury Regulations to be in registered form or, if
different requirements apply, under Sections 871(h) or 881(c) of the Code (or
any successor provisions or related Treasury Regulations).

(e) Limitation on Certain Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or Section 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or such
entitlement is attributable to a change in applicable Law after the sale of the
participation to such Participant. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 10.15 as though it were a Lender.

(f) Other Assignments. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Certain Definitions. As used herein, the following terms have the following
meanings:

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) in the case of any assignment of a
Revolving Commitment, the L/C Issuers and the Swing Line Lender and (C) unless
(x) such Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction, (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund or (z) an Event of Default
under Section 8.01(a) or (f) has occurred and is continuing at the time any
assignment is effected pursuant to Section 10.07(b), the Borrower (each such
approval not to be unreasonably withheld, conditioned or delayed and, with
respect to assignments of Term Loans only, any such approval required of the
Borrower to be deemed given by the Borrower if no objection from the Borrower is
received by the assigning Lender and the Administrative Agent within ten
Business Days after notice of such proposed assignment has been provided by the
assigning Lender to the Borrower); provided, however, that (i) if JPMCB or one
or more of its Affiliates is a L/C Issuer, any assignment of a Revolving
Commitment (including any assignment to a Lender, an Affiliate of a Lender or an
Approved Fund) shall require its consent, (ii) none of the Borrower and its
Affiliates shall qualify as Eligible Assignees (except as provided in clause
(j) below) and (iii) with respect to assignments of Term B Loans only, during
the sixty (60) day period following the Closing Date, the Borrower shall be
deemed to have consented to an assignment to any Lender if such Lender was
previously identified in the initial allocations of the Loans provided by the
Joint Lead Arrangers to the Borrower (excluding, for the avoidance of doubt, any
such Person that is a Disqualified Lender); and provided, further, that (x) no
Person shall be an Eligible Assignee if such Person appears on the list of
Specially Designated Nationals and Blocked Persons prepared by the U.S. Treasury
Department’s Office of Foreign Assets Control or the purchase by such Person of
an assignment or the performance by any Agent of its duties under the Loan
Documents with respect to such Person violates or would violate any
Anti-Terrorism Law and (y) no Disqualified Lender shall be an Eligible Assignee.

 

-170-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
its parent company or Subsidiary of either, (ii) an Affiliate of a Lender or
(iii) an entity or an Affiliate of an entity that administers or manages a
Lender. For the avoidance of doubt, no Disqualified Lender shall be an Approved
Fund.

(h) Other Funding Vehicles. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.03(b). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
Finance Obligations of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any State thereof. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or guaranty or credit
or liquidity enhancement to such SPC.

(i) Certain Assignments by JPMCB. Notwithstanding anything to the contrary
contained herein, if at any time JPMCB assigns all of its Commitment and Loans
pursuant to subsection (b) above, JPMCB may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of JPMCB as L/C Issuer or Swing Line
Lender, as the case may be. If JPMCB resigns as L/C Issuer, it shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or purchase Participation Interests
in Letters of Credit and L/C Obligations pursuant to Section 2.05(d)). If JPMCB
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or purchase Participation Interests
in outstanding Swing Line Loans pursuant to Section 2.01(c)(vi).

 

-171-



--------------------------------------------------------------------------------

(j) Borrower Buybacks. Notwithstanding anything else to the contrary contained
in this Agreement, any Lender may assign all or a portion of its Term Loans to a
Purchasing Borrower Party in accordance with Section 10.07(b) (which assignment
will not constitute a prepayment of Loans for any purposes of this Agreement and
the other Loan Documents); provided that:

(A) the Purchasing Borrower Party shall, in conformity with Section 2.09(c),
offer to all Lenders of any Class of Term Loans to buy the Term Loans within
such Class on a pro rata basis based on the then outstanding principal amount of
all Term Loans of such Class, pursuant to procedures to be reasonably agreed
between the Administrative Agent and the Borrower;

(B) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(C) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Purchasing Borrower Party;

(D) each Purchasing Borrower Party that purchases any Term Loans shall make a
representation that, as of the date of any such assignment pursuant to this
Section 10.07, it is not in possession of material non-public information with
respect to Holdings, the Borrower, their respective Subsidiaries or their
respective securities for purposes of the United States securities laws that has
not been disclosed to the assigning Lender prior to such date, other than
because such assigning Lender does not wish to receive material non-public
information with respect to Holdings, the Borrower, their respective
Subsidiaries or their respective securities;

(E) no Purchasing Borrower Party may use the proceeds from Revolving Loans or
Swingline Loans or New Revolving Loans to purchase any Term Loans; and

(F) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder.

Section 10.08 Confidentiality.

Each of the Administrative Agent, the Collateral Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to it and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (ii) pursuant to the order of
any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law, rule or
regulation or compulsory legal process based on the advice of counsel (in which
case the Administrative Agent, the Collateral Agent or such Lender agrees
(except with respect to any audit or examination conducted by bank accountants
or any self-regulatory authority or governmental or regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable Law, rule or regulation,

 

-172-



--------------------------------------------------------------------------------

to notify the Borrower promptly thereof prior to disclosure); (iii) upon the
request or demand of any regulatory authority having jurisdiction, or purporting
to have jurisdiction over, the Administrative Agent, the Collateral Agent or any
Lender or any of their respective Affiliates (in which case the Administrative
Agent, the Collateral Agent or such Lender agrees (except with respect to any
audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable Law, rule or regulation, to
notify the Borrower promptly thereof prior to disclosure); (iv) subject to an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (B) any
pledgee referred to in Section 10.07(f), (C) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations or (D) any Additional Lender, (v) with the
consent of the Borrower or (vi) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any of its Restricted Subsidiaries relating to the Borrower or any Restricted
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Restricted
Subsidiary, provided that, in the case of information received from the Borrower
or any Restricted Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, any Agent and any Lender may place advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or worldwide web as it
may choose, and circulate similar promotional materials, after the closing of
the transactions contemplated by this Agreement in the form of a “tombstone” or
otherwise describing the names of the Loan Parties, or any of them, and the
amount, type and closing date of such transactions, all at their sole expense.

Section 10.09 Set-off. In addition to any rights now or hereafter granted under
applicable Law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, after
prior written notice to the Administrative Agent, each Lender (and each of its
Affiliates) is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of such rights
being hereby expressly waived), to set-off and to appropriate and apply any and
all deposits (general or specific) and any other indebtedness at any time held
or owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of any Loan Party against obligations and liabilities of such Loan Party to the
Lenders hereunder, under the Notes, under the other Loan Documents or otherwise,
irrespective of whether the Administrative Agent or the Lenders shall have made
any demand hereunder and although such obligations, liabilities or claims, or
any of them, may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness, and any such
set-off shall be deemed to have been made immediately upon the occurrence of an
Event of Default even though such charge is made or entered on the books of such
Lender subsequent thereto. The Loan Parties hereby agree that to the extent
permitted by law any Person purchasing a participation in the Loans, Commitments
and L/C Obligations hereunder pursuant to Section 2.01(c), Section 2.05(d),
Section 2.13, Section 2.15, Section 2.16 or Section 10.07(d) may exercise all
rights of set-off with respect to its participation interest as fully as if such
Person were a Lender hereunder and any such set-off shall reduce the amount owed
by such Loan Party to the Lender.

 

-173-



--------------------------------------------------------------------------------

Section 10.10 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable Law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be charged or contracted for, charged
or otherwise received by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.10, shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such Lender shall have received
such cumulated amount, together with interest thereon at the Federal Funds Rate
to the date of payment.

Section 10.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

Section 10.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent, the
Collateral Agent or the Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

Section 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agents
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Senior Credit Obligation shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

Section 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (ii) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.15 Tax Forms.

(a) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding tax with respect to any payments under this Agreement
shall deliver to the Borrower and the

 

-174-



--------------------------------------------------------------------------------

Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (i) through (v) of paragraph
(b) below) shall not be required if in the Lender’s judgment, such completion,
execution or submission would materially prejudice the legal or commercial
position of such Lender. Upon the reasonable request of the Borrower or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 10.15. If any form or
certification previously delivered pursuant to this Section 10.15 expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if such Lender is legally eligible to do so. Notwithstanding any
other provision of this paragraph, a Lender shall not be required to deliver any
form pursuant to this paragraph that it is not legally able to deliver.

(b) Without limiting the generality of the foregoing, each Lender shall, if it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as is reasonably requested by the Borrower and
the Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(i) in the case of a Lender that is a U.S. Person, IRS Form W–9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

(ii) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. federal withholding tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(iii) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(iv) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit K-1, Exhibit K-2,
Exhibit K-3 or Exhibit K-4 (each, a “U.S. Tax Certificate”), as applicable, to
the effect that such Lender is not (x) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code or (z) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code;

 

-175-



--------------------------------------------------------------------------------

(v) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender),
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (i), (ii), (iii), (iv) and (v) of this paragraph (b) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided that if such Lender is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(vi) any other form prescribed by law as a basis for claiming an exemption from,
or reduction of, U.S. federal withholding tax, together with such supplementary
documentation as shall be necessary to enable the Borrower or the Administrative
Agent to determine the amount of Tax (if any) required by law to be withheld.

(c) If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 10.15(c), the term “FATCA” shall
include any amendments made to FATCA after the date of this Agreement

Section 10.16 Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

Section 10.17 Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT
AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN DOCUMENTS) AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH LETTER
OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES
ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993
REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500 AND, AS TO
MATTERS NOT GOVERNED BY SUCH UNIFORM CUSTOMS, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

(b) Subject to Section 10.17(c), Any legal action or proceeding with respect to
this Agreement or any other Loan Document shall be brought in the courts of the
State of New York in New York County, or of the United States for the Southern
District of New York, and, by execution and delivery

 

-176-



--------------------------------------------------------------------------------

of this Agreement, each of Holdings and the Borrower hereby irrevocably accepts
for itself and in respect of its property, generally and unconditional, the
non-exclusive jurisdiction of such courts. Each of Holdings and the Borrower
irrevocably waives, to the fullest extent permitted by Law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such court and any claim that any such proceeding brought in any such
court has been brought in an inconvenient forum.

(c) Nothing herein shall (x) in any way be deemed to limit the ability of any
Lender or Agent to serve any such legal process in any other manner permitted by
applicable law or to obtain jurisdiction over any Loan Party or bring actions,
suits or proceedings against it in such other jurisdictions, and in such matter,
as may be permitted by applicable Law or (y) affect the right of any Lender or
Agent to effect service of process in any other manner permitted by Law or shall
limit the right of any Lender or Agent to sue in any other jurisdiction.

Section 10.18 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.19 U.S. Patriot Act Notice; Lenders’ Compliance Certification.

(a) Notice to Borrower. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Holdings and the Borrower that
pursuant to the requirements of the U.S. Patriot Act it may be required to
obtain, verify and record information that identifies each of Holdings and the
Borrower, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each such Loan Party in accordance with the Act.

(b) Lenders’ Certification. Each Lender or assignee or participant of a Lender
that is not incorporated under the Laws of the United States or a State thereof
(and is not excepted from the certification requirement contained in Section 313
of the U.S. Patriot Act and the applicable regulations because it is both (i) an
Affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country and (ii) subject to supervision
by a banking regulatory authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification or, if applicable, recertification, certifying that such Lender is
not a “shell” and certifying to other matters as required by Section 313 of the
U.S. Patriot Act and the applicable regulations thereunder: (i) within 10 days
after the Closing Date or, if later, the date such Lender, assignee or
participant of a Lender becomes a Lender, assignee or participant of a Lender
hereunder and (ii) at such other times as are required under the U.S. Patriot
Act.

 

-177-



--------------------------------------------------------------------------------

Section 10.20 Defaulting Lenders. Each Lender understands and agrees that if
such Lender is a Defaulting Lender then, notwithstanding the provisions of
Section 10.03, it shall not be entitled to vote on any matter requiring the
consent of the Required Lenders or to object to any matter requiring the consent
of all the Lenders adversely affected thereby; provided, however, that all other
benefits and obligations under the Loan Documents shall apply to such Defaulting
Lender, except as provided in Section 2.03(d).

Section 10.21 Binding Effect. This Agreement shall become effective at such time
when it shall have been executed by Holdings, the Borrower, the Collateral Agent
and the Administrative Agent, and the Administrative Agent shall have received
copies hereof (telefaxed or otherwise) which, when taken together, bear the
signatures of each Lender, and thereafter this Agreement shall be binding upon
and inure to the benefit of Holdings, the Borrower, each Agent and each Lender
and their respective successors and assigns.

Section 10.22 Judgment Currency.

(a) The obligations of the Loan Parties hereunder and under the other Loan
Documents to make payments in a specified currency (the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by a Finance Party of the full amount of the Obligation
Currency expressed to be payable to it under this Agreement or another Loan
Document. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the date on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, or remit, or cause to
be remitted, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

(c) For purposes of determining any rate of exchange or currency equivalent for
this Section 10.23, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

Section 10.23 Conflict. To the extent that there is a conflict or inconsistency
between any provision hereof, on the one hand, and any provision of any other
Loan Document, on the other hand, this Agreement shall control.

Section 10.24 No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the L/C Issuers and their Affiliates, on the
other hand,

 

-178-



--------------------------------------------------------------------------------

will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders, the L/C Issuers or their Affiliates, and no such duty will be deemed to
have arisen in connection with any such transactions or communications.

 

-179-



--------------------------------------------------------------------------------

ANNEX B

Amended and Restated Credit Agreement Exhibits



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Notice of Borrowing

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

JPMorgan Loan Services

10 S. Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Nanette Wilson

Phone: 312-385-7085

Fax: 888-292-9533

E-mail: jpm.agency.servicing.4@jpmchase.com

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
July 8, 2014 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.,
the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender, Bank of America,
N.A., as Syndication Agent, and Barclays Bank PLC, BNP Paribas Securities Corp.,
RBC Capital Markets, Union Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Documentation Agents. Capitalized terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein. This notice constitutes a Notice of Borrowing
pursuant to Section 2.02(a) of the Credit Agreement.

1. The date of the Borrowing will be                          ,         .1

2. The aggregate principal amount of the Borrowing will be [$]
[€]                    .2

3. The Borrowing will consist of [Dollar Revolving] [Foreign Currency] [Term A]
[Term B] Loans.

4. The Borrowing will consist of [Base Rate] [Eurodollar] Loans

5. [The initial Interest Period for the Loans comprising such Borrowing will be
                    .3]

 

1  Must be a Business Day.

2  Any Revolving Borrowing, must be an aggregate principal amount of $1,000,000
or any larger multiple of $500,000, in the case of a Dollar denominated
Eurodollar Loan, must be an aggregate principal amount of $500,000 or any larger
multiple of $100,000, in the case of a Dollar denominated Base Rate Loan, and
must be in an aggregate principal amount of €1,000,000 or any larger multiple of
€500,000, in the case of any Foreign Currency Revolving Loan.

3  Applicable only in the case of a Eurodollar Borrowing. Insert (i) “one
month,” “two months,” “three months” or “six months” or (ii) if deposits of such
duration are available to all of the Lenders having Commitments or Loans of the
applicable Class, “twelve months” or such period shorter than one month, as
applicable, or (iii) prior to the Syndication Date, such period which is less
than one month as may be agreed to by all of the Lenders having Commitments or
Loans of the applicable Class (subject to the provisions of the definition of
Interest Period and to Section 2.06(a) of the Credit Agreement).

 

A-1-1



--------------------------------------------------------------------------------

6. The location and the number of the account to which funds are to be disbursed
is: [Address and Account Number].4

[The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01(a) of the Credit Agreement.]5

 

 

Footnote continued from previous page

 

4  Must comply with the requirements of Section 2.03 of the Credit Agreement.

5  Include only if Borrowing consists of Revolving Loans.

 

A-1-2



--------------------------------------------------------------------------------

VERIFONE, INC. By:  

 

  Name:   Title:

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Notice of Extension/Conversion

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

JPMorgan Loan Services

10 S. Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Nanette Wilson

Phone: 312-385-7085

Fax: 888-292-9533

E-mail: jpm.agency.servicing.4@jpmchase.com

Ladies and Gentlemen:

This notice shall constitute a “Notice of Extension/Conversion” pursuant to
Section 2.07(a) of the Amended and Restated Credit Agreement dated as of July 8,
2014 (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.,
the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender, Bank of America,
N.A., as Syndication Agent, and Barclays Bank PLC, BNP Paribas Securities Corp.,
RBC Capital Markets, Union Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Documentation Agents. Capitalized terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein.

1. The Loans (or portion thereof) to which this notice applies is [all or a
portion of all Base Rate Loans currently outstanding] [all or a portion of all
Eurodollar Loans currently outstanding having an Interest Period of
                 months and ending on the Election Date specified below].

2. The date on which the conversion/continuation selected hereby is to be
effective is                     ,          (the “Election Date”).1

 

1  Must be a Business Day.

 

A-2-1



--------------------------------------------------------------------------------

3. The principal amount of the Loans (or portion thereof) to which this notice
applies is [$][€]                    .2

4. The Loans (or portion thereof) which are to be converted will bear interest
based upon the [Base Rate] [Eurodollar Rate] [EURIBOR].

5. The Interest Period for such Loans will be                     .3

 

2  May apply to a portion of the aggregate principal amount of the relevant
Loans; provided that (i) such portion is allocated ratably among the Loans
subject to such notice and (ii) the portion to which this notice applies, and
the remaining portion to which it does not apply, are each (x) in the case of
Dollar denominated Loans, $2,000,000 or any larger multiple of $500,000 and
(y) in the case of Foreign Currency Loans, €2,000,000 or any larger multiple of
€500,000.

3  Applicable only in the case of a continuation of or conversion to Eurodollar
Loans. Insert (i) “one month,” “two months,” “three months” or “six months” or
(ii) if deposits of such duration are available to all of the Lenders having
Commitments or Loans of the applicable Class, “twelve months” or such period
shorter than one month, as applicable, or (iii) prior to the Syndication Date,
such period which is less than one month as may be agreed to by all of the
Lenders having Commitments or Loans of the applicable Class (subject to the
provisions of the definition of Interest Period and to Section 2.06(a) of the
Credit Agreement).

 

A-2-2



--------------------------------------------------------------------------------

VERIFONE, INC. By:  

 

  Name:   Title:

 

A-2-3



--------------------------------------------------------------------------------

EXHIBIT A-3

Form of Letter of Credit Request

[Date]

JPMorgan Chase Bank, N.A.,

as L/C Issuer

JPMorgan Loan Services

10 S. Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Nanette Wilson

Phone: 312-385-7085

Fax: 888-292-9533

E-mail: jpm.agency.servicing.4@jpmchase.com

Ladies and Gentlemen:

This notice shall constitute a “Letter of Credit Request” pursuant to
Section 2.05(c) of the Amended and Restated Credit Agreement dated as of July 8,
2014 (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.,
the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender, Bank of America,
N.A., as Syndication Agent, and Barclays Bank PLC, BNP Paribas Securities Corp.,
RBC Capital Markets, Union Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Documentation Agents. Capitalized terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein.

The undersigned hereby requests that the L/C Issuer issue a [Standby] [Trade]
Letter of Credit on                     ,         1 in the aggregate amount of
[$][€]            .

The beneficiary of the requested [Standby] [Trade] Letter of Credit will be
                    2, and such [Standby] [Trade] Letter of Credit will be in
support of                     3 and will have a stated expiry date of
                    .4

Copies of all documentation with respect to the supported transaction are
attached.5

 

1  Must be a Business Day.

2  Insert name and address of beneficiary.

3  Insert a description of the obligations, the name of each agreement and/or a
description of the commercial transaction to which this Letter of Credit Request
relates.

4  Insert the last date upon which drafts may be presented (which may not be
later than one year after the date of issuance specified above (or 24 months for
Letters of Credit having an aggregate stated or face amount not exceeding
(x) $10,000,000, in the case of Dollar Letters of Credit or (y) €10,000,000, in
the case of Euro Letters of Credit) or beyond the fifth Business Day prior to
the Revolving Termination Date).

5  Including the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder.

 

A-3-1



--------------------------------------------------------------------------------

VERIFONE, INC. By:  

 

  Name:   Title:

 

A-3-2



--------------------------------------------------------------------------------

EXHIBIT A-4

Form of Swing Line Loan Request

[Date]

JPMorgan Chase Bank, N.A.,

as Swing Line Lender

JPMorgan Loan Services

10 S. Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Nanette Wilson

Phone: 312-385-7085

Fax: 888-292-9533

E-mail: jpm.agency.servicing.4@jpmchase.com

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
July 8, 2014 (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone,
Inc., the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender, Bank of America,
N.A., as Syndication Agent, and Barclays Bank PLC, BNP Paribas Securities Corp.,
RBC Capital Markets, Union Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Documentation Agents. Capitalized terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein. This notice shall constitute a Swing Line Loan
Request pursuant to Section 2.02(b) of the Credit Agreement.

The undersigned hereby requests a Swing Line Loan:

1. On                     .1

2. In the principal amount of [$] [€]                    .

3. Currency of the Borrowing:

    ¨    US Dollars ($) ¨    Euros (€)

The Swing Line Loan requested herein complies with the requirements of the
proviso to the first sentence of Section 2.01(c) of the Credit Agreement.

 

1  Must be a Business Day.

 

A-4-1



--------------------------------------------------------------------------------

VERIFONE, INC. By:  

 

  Name:   Title:

 

A-4-2



--------------------------------------------------------------------------------

EXHIBIT B-1

Form of Revolving Note

 

Lender:                                                                      
Principal Sum: [$][€]        

[Dated on or before

the Closing Date]

For value received, VERIFONE, INC., a Delaware corporation (the “Borrower”),
hereby promises, to pay to the order of the Lender set forth above (the
“Lender”) for the account of its Applicable Lending Office, at the office of
JPMorgan Chase Bank, N.A. (the “Administrative Agent”) as set forth in the
Amended and Restated Credit Agreement dated as of July 8, 2014 (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”)
among VeriFone Intermediate Holdings, Inc., a Delaware corporation, the
Borrower, the Lenders from time to time party thereto, the Administrative Agent,
Bank of America, N.A., as Syndication Agent, and Barclays Bank PLC, BNP Paribas
Securities Corp., RBC Capital Markets, Union Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Documentation Agents, the Principal Sum set forth
above (or such lesser amount as shall equal the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrower under the
Credit Agreement), in lawful money of [the United States of America] [the
Participating Member States introduced in accordance with the EMU Legislation]
and in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Revolving Loan, at such office, in like money and funds, for
the period commencing on the date of such Revolving Loan until such Revolving
Loan shall be paid in full, at the rates per annum and on the dates provided in
the Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, payable on demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the rates per annum set forth in the Credit Agreement.

This note is one of the Revolving Notes referred to in the Credit Agreement and
evidences Revolving Loans made by the Lender thereunder. Capitalized terms used
in this Revolving Note and not otherwise defined shall have the respective
meanings assigned to them in the Credit Agreement and the terms and conditions
of the Credit Agreement are expressly incorporated herein and made a part
hereof.

The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loans evidenced by this Revolving Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of Revolving Loans upon the terms and conditions specified therein.
In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including Attorney Costs.

The date, amount, Type and duration of Interest Period (if applicable) of each
Revolving Loan made by the Lender to the Borrower, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books
and, if the Lender so elects in connection with any transfer or enforcement
hereof; appropriate notations to evidence the foregoing information with respect
to each Revolving Loan then outstanding shall be endorsed by the Lender on the
schedule attached to and made a part hereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or under this Revolving Note in respect of the Revolving
Loans to be evidenced by this Revolving Note, and each such recordation or
endorsement shall be prima facie evidence of such information.

 

B-1-1



--------------------------------------------------------------------------------

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

This Revolving Note and the Revolving Loans evidenced hereby may be transferred
in whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrower as provided in
Section 10.07(c) of the Credit Agreement.

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED N ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
as of the date first above written.

 

VERIFONE, INC. By:  

 

  Name:   Title:

 

B-1-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of
Loan

  

Type

  

Currency

  

Interest
Period (If
Applicable)

  

Amount of
Principal
Repaid

  

Notation
Made By

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                          

 

B-1-3



--------------------------------------------------------------------------------

EXHIBIT B-2

Form of Term A Note

 

Lender:                                                                   
Principal Sum: $         

[Dated on or before

the Closing Date]

For value received, VERIFONE, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of the Lender set forth above (the
“Lender”), for the account of its Applicable Lending Office, and its registered
assigns, at the office of JPMorgan Chase Bank, N.A. (the “Administrative Agent”)
as set forth in the Amended and Restated Credit Agreement dated as of July 8,
2014 (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., a Delaware
corporation, the Borrower, the Lenders from time to time party thereto, the
Administrative Agent, Bank of America, N.A., as Syndication Agent, and Barclays
Bank PLC, BNP Paribas Securities Corp., RBC Capital Markets, Union Bank, N.A.
and Wells Fargo Bank, National Association, as Co-Documentation Agents, the
Principal Sum set forth above (or such greater or lesser amount as shall equal
the aggregate unpaid principal amount of the Term A Loans made by the Lender to
the Borrower under the Credit Agreement), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of such Term A Loan, at such office, in like money and funds,
for the period commencing on the date of such Term A Loan until such Term A Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, payable on demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the rates per annum set forth in the Credit Agreement.

This note is one of the Term A Notes referred to in the Credit Agreement and
evidences the Term A Loan made by the Lender thereunder. Capitalized terms used
in this Term A Note and not otherwise defined shall have the respective meanings
assigned to them in the Credit Agreement and the terms and conditions of the
Credit Agreement are expressly incorporated herein and made a part hereof.

The Credit Agreement provides for the acceleration of the maturity of the Term A
Loan evidenced by this Term A Note upon the occurrence of certain events (and
for payment of collection costs in connection therewith) and for prepayments of
such Term A Loan upon the terms and conditions specified therein. In the event
this Term A Note is not paid when due at any stated or accelerated maturity, the
Borrower agrees to pay, in addition to the principal and interest, all costs of
collection, including Attorney Costs.

The date, amount, Type and duration of Interest Period (if applicable) of the
Term A Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books; provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or under this Term A Note in respect of
the Term A Loan to be evidenced by this Term A Note, and each such recordation
or endorsement shall be prima facie evidence of such information.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.

 

B-2-1



--------------------------------------------------------------------------------

This Term A Note and the Term A Loan evidenced hereby may be transferred in
whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrower as provided in
Section 10.07(c) of the Credit Agreement.

THIS TERM A NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Borrower has caused this Term A Note to be executed as
of the date first above written.

 

VERIFONE, INC. By:  

 

  Name:   Title:

 

B-2-2



--------------------------------------------------------------------------------

EXHIBIT B-3

Form of Term B Note

 

Lender:                                                                     
Principal Sum: $       

[Dated on or before

the Closing Date]

For value received, VERIFONE, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of the Lender set forth above (the
“Lender”), for the account of its Applicable Lending Office, and its registered
assigns, at the office of JPMorgan Chase Bank, N.A. (the “Administrative Agent”)
as set forth in the Amended and Restated Credit Agreement dated as of July 8,
2014 (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., a Delaware
corporation, the Borrower, the Lenders from time to time party thereto, the
Administrative Agent, Bank of America, N.A., as Syndication Agent, and Barclays
Bank PLC, BNP Paribas Securities Corp., RBC Capital Markets, Union Bank, N.A.
and Wells Fargo Bank, National Association, as Co-Documentation Agents, the
Principal Sum set forth above (or such greater or lesser amount as shall equal
the aggregate unpaid principal amount of the Term B Loans made by the Lender to
the Borrower under the Credit Agreement), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of such Term B Loan, at such office, in like money and funds,
for the period commencing on the date of such Term B Loan until such Term B Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, payable on demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the rates per annum set forth in the Credit Agreement.

This note is one of the Term B Notes referred to in the Credit Agreement and
evidences the Term B Loan made by the Lender thereunder. Capitalized terms used
in this Term B Note and not otherwise defined shall have the respective meanings
assigned to them in the Credit Agreement and the terms and conditions of the
Credit Agreement are expressly incorporated herein and made a part hereof.

The Credit Agreement provides for the acceleration of the maturity of the Term B
Loan evidenced by this Term B Note upon the occurrence of certain events (and
for payment of collection costs in connection therewith) and for prepayments of
such Term B Loan upon the terms and conditions specified therein. In the event
this Term B Note is not paid when due at any stated or accelerated maturity, the
Borrower agrees to pay, in addition to the principal and interest, all costs of
collection, including Attorney Costs.

The date, amount, Type and duration of Interest Period (if applicable) of the
Term B Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books; provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or under this Term B Note in respect of
the Term B Loan to be evidenced by this Term B Note, and each such recordation
or endorsement shall be prima facie evidence of such information.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term B Note.

 

B-3-1



--------------------------------------------------------------------------------

This Term B Note and the Term B Loan evidenced hereby may be transferred in
whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrower as provided in
Section 10.07(c) of the Credit Agreement.

THIS TERM B NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Borrower has caused this Term B Note to be executed as
of the date first above written.

 

VERIFONE, INC. By:  

 

  Name:   Title:

 

B-3-2



--------------------------------------------------------------------------------

EXHIBIT B-4

Form of Swing Line Note

 

Lender:                                                                    
Principal Sum: [$][€]      

[Dated on or before

the Closing Date]

For value received, VERIFONE, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of JPMorgan Chase Bank, N.A. (the “Swing
Line Lender”) and its registered assigns, at the office of JPMorgan Chase Bank,
N.A. (the “Administrative Agent”) as set forth in the Amended and Restated
Credit Agreement dated as of July 8, 2014 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”) among VeriFone
Intermediate Holdings, Inc., a Delaware corporation, the Borrower, the Lenders
from time to time party thereto, the Administrative Agent, Bank of America,
N.A., as Syndication Agent, and Barclays Bank PLC, BNP Paribas Securities Corp.,
RBC Capital Markets, Union Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Documentation Agents, the principal sum set forth above (or
such lesser amount as shall equal the aggregate unpaid principal amount of the
Swing Line Loans made by the Swing Line Lender to the Borrower under the Credit
Agreement), in lawful money of [the United States of America] [the Participating
Member States introduced in accordance with the EMU Legislation] and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Swing Line Loan, at such office, in like money and funds, for the
period commencing on the date of such Swing Line Loan until such Swing Line Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, payable on demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the rates per annum set forth in the Credit Agreement.

This note is the Swing Line Note referred to in the Credit Agreement and
evidences the Swing Line Loans made by the Swing Line Lender thereunder.
Capitalized terms used in this Swing Line Note and not otherwise defined shall
have the respective meanings assigned to them in the Credit Agreement and the
terms and conditions of the Credit Agreement are expressly incorporated herein
and made apart hereof.

The Credit Agreement provides for the acceleration of the maturity of the Swing
Line Loans evidenced by this Swing Line Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of such Swing Line Loans upon the terms and conditions specified
therein. In the event this Swing Line Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including Attorney Costs.

The date and amount of the Swing Line Loans made by the Swing Line Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Swing Line Lender on its books and, if the Swing Line Lender so
elects in connection with any transfer or enforcement hereof, appropriate
notations to evidence the foregoing information with respect to each Swing Line
Loan then outstanding shall be evidenced by the Swing Line Lender on the
schedule attached to and made a part hereof; provided that the failure of the
Swing Line Lender to make any such recordation or endorsement shall not affect
the obligations of the Borrower to make a payment when due of any amount owing
under the Credit Agreement or under this Swing Line Note in respect of the Swing
Line Loans to be evidenced by this Swing Line Note, and each such recordation or
endorsement shall be prima facie evidence of such information.

 

B-4-1



--------------------------------------------------------------------------------

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.

This Swing Line Note and the Swing Line Loans evidenced hereby may be
transferred in whole or in part only by registration of such transfer on the
Register maintained for such purpose by or on behalf of the Borrower as provided
in Section 10.07(c) of the Credit Agreement.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be duly
executed as of the date first above written.

 

VERIFONE, INC. By:  

 

  Name:   Title:

 

B-4-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Currency

  

Amount of

Loan

  

Amount of

Principal

Repaid

  

Notation

Made By

                                                                                
                                                                                
                                                                                
                                                        

 

B-4-3



--------------------------------------------------------------------------------

EXHIBIT C

Form of Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the] [each, an] “Assignor”)
and [the] [each]2 Assignee identified in item 2 below ([the] [each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor in its capacity as
a Lender under the Credit Agreement][the respective Assignors in their
respective capacities as Lenders under the Credit Agreement] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Document or the transactions governed thereby or in
any way based on or related to any of the foregoing, including, but not limited
to, contract claims, tort claims, malpractice claims, statutory claims and all
other claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the] [any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5  Include all applicable subfacilities.

 

C-1



--------------------------------------------------------------------------------

1.   Assignor[s]:  

 

      

 

   2.       Assignee[s]:  

 

      

                                                  

  

  [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
   3.   Borrower[s]: VeriFone, Inc.    4.   Administrative Agent: JPMorgan Chase
Bank, N.A. 5.       Credit Agreement: Amended and Restated Credit Agreement,
dated as of July 8, 2014 among VeriFone Intermediate Holdings, Inc., VeriFone,
Inc., the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender, Bank of America,
N.A., as Syndication Agent, and Barclays Bank PLC, BNP Paribas Securities Corp.,
RBC Capital Markets, Union Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Documentation Agents.

6.

  Assigned Interest:   

 

Assignor[s]6

   Assignee[s]7    Facility
Assigned8    Aggregate
Amount of
Commitment/
Loans for all
Lenders9   Amount of
Commitment/
Loans
Assigned   Percentage
Assigned of
Commitment/
Loans10      CUSIP
Number          [$] [€]   [$] [€]     %                [$] [€]   [$] [€]     %
               [$] [€]   [$] [€]     %                [$] [€]   [$] [€]     %   
  

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term A Commitment,” “Term B Commitment,” etc.).

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

C-2



--------------------------------------------------------------------------------

  7. [Trade Date:                                                  ]11

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and]12 Accepted:

JPMorgan Chase Bank, N.A.

        as Administrative Agent

 

By:  

 

  Title:

 

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

C-3



--------------------------------------------------------------------------------

[Consented to:]13

 

By:       Title:

 

13  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

C-4



--------------------------------------------------------------------------------

[                    ]14

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.1. Representations and Warranties.

1.1 Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement, any other Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or any other Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement or any
other Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee and become a Lender under
the Credit Agreement (subject to receipt of such consents, if any, as may be
required under the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the] [such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to the Credit Agreement, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, any Assignor or any other Lender and based on such
documents and information as it deems appropriate, made its own credit analysis
and decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender.

 

14  Describe Credit Agreement at option of Administrative Agent.

 

C-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or Adobe PDF file shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York, without regard to the conflicts of law provisions that would require
the application of laws of another state.

 

C-6



--------------------------------------------------------------------------------

EXHIBIT D

Form of Compliance Certificate

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

Financial Statement Date:

JPMorgan Chase Bank, N.A.,

as Administrative Agent

JPMorgan Loan Services

10 S. Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Nanette Wilson

Phone: 312-385-7085

Fax: 888-292-9533

E-mail: jpm.agency.servicing.4@jpmchase.com

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
July 8, 2014 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., a Delaware
corporation (“Holdings”), VeriFone, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, Bank of
America, N.A., as Syndication Agent, and Barclays Bank PLC, BNP Paribas
Securities Corp., RBC Capital Markets, Union Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Documentation Agents. Terms used herein without
definition which are defined in the Credit Agreement have, as used herein, the
respective meanings set forth therein.

The undersigned hereby certifies as of the date hereof that he/she is [the chief
executive officer][the chief financial officer] of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, in such capacity as [the
chief executive officer][the chief financial officer] and not as an individual,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of
Parent Holdings ended as of the above date, together with the report and opinion
of a registered independent public accounting firm required by such section.

 

D-1



--------------------------------------------------------------------------------

[Use following paragraph 1 for fiscal quarter-end financial statements]

[1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
Parent Holdings ended as of the above date. Such financial statements present
fairly in all material respects the consolidated financial condition,
consolidated results of operations and cash flows of Parent Holdings and its
Consolidated Subsidiaries in accordance with GAAP consistently applied, subject
only to normal year-end audit adjustments and the absence of footnotes required
by GAAP.]

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Parent Holdings and its Consolidated Subsidiaries during the accounting period
covered by the attached financial statements.

3. A review of the activities of Parent Holdings and its Consolidated
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period
Holdings and the Borrower performed and observed all their respective
obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned no Event of Default exists.]

—or—

[the following is a list of each Event of Default that exists and specifies the
nature, extent and what action the Borrower proposes to take with respect
thereto:]

4. Since the date of the most recent financial statements delivered hereunder,
there has not been any material change in the GAAP applied in the preparation of
the financial statements of Parent Holdings and its Consolidated Subsidiaries[,
except [describe such change]].

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,         .

 

VERIFONE, INC. By:  

 

  Name:   Title:

 

D-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.11(a) – Total Leverage Ratio

 

    A.      1. Consolidated Funded Indebtedness at Statement Date:   
$                         2. Cash on Hand    $                         3. A.1
minus A.2    $                         B.      Consolidated EBITDA for four
consecutive fiscal quarters ending on above date (“Subject Period”):        1.
   Consolidated Net Income per GAAP for Subject Period:    $                    
    2.    Amount of Line B.1 attributable to unusual or non-recurring items of
gain or loss, costs, charges or expenses and any gain or loss from discontinued
operations:    $                         3.    business interruption insurance
proceeds in an amount representing the losses for Subject Period that such
proceeds are intended to replace (whether or not yet received so long as the
Borrower in good faith expects to receive the same within the next four fiscal
quarter period) (to the extent not included in the amount of line B.1)1:   
$                        

4.

  

Consolidated Interest Expense for Subject Period:

   $                         5.    The principal component of Synthetic Lease
Obligations paid or payable in cash under leases accounted for as Operating
Leases during Subject Period but which constitute Synthetic Lease Obligations
under the Credit Agreement:    $                         6.    Federal, state,
local and foreign income tax, franchise taxes and state single business unitary
and similar taxes imposed in lieu of income tax, in each case for Subject
Period:    $                         7.    Depreciation expense for Subject
Period:    $                    

 

 

1  To the extent the proceeds are not actually received within such fiscal
quarters, such amount shall be deducted in calculating Consolidated EBITDA for
the applicable future periods.

 

D-3



--------------------------------------------------------------------------------

    8.    Amortization expense for Subject Period:    $                        
9.    Goodwill impairment recognized during Subject Period:   
$                         10.    Other non-cash charges, write-downs, expenses,
losses, accruals, provisions, or reserves (excluding amortizationof prepaid cash
expenses paid during such periodor accruals/reserves for future cash charges or
expenses) during Subject Period:    $                         11.    Any expense
during Subject Period to the extent that a corresponding amount was received in
cash by a Group Company from a person other than the Borrower orany Restricted
Subsidiaries under any agreement providingfor reimbursement of such expense, and
any expensesduring Subject Period with respect to liability or casualtyevents,
business interruption or product recalls, to the extent covered by insurance:   
$                         12.    Financial advisory fees, accounting fees, legal
fees and other similar advisory and consulting fees and related out-of-pocket
expenses and underwriting fees, discounts and commissions of the Borrower and
its Restricted Subsidiaries incurred as a result of any acquisition,
disposition, recapitalization, Investment, asset sale, Permitted Business
Acquisitions, any equity offering or incurrence or repayment of Indebtedness,
refinancing transaction or amendment or modification of any debt instrument
(whether or not successful) during the Subject Period:    $                    
    13.    the amount of any restructuring charge or reserve, integration cost
or any expense or cost associated with consolidating facilities, cost-saving
initiatives, establishing new facilities or closing facilities, relocation,
curtailments or modifications to pension and post-retirement employee benefit
plans, retention charges, spin-off costs, business realignment, business
optimization, product rationalization, transition costs associated with
transferring operations offshore and other transition costs, signing, retention
and completion bonuses, conversion costs and excess pension charges and
consulting fees incurred in connection with any of the foregoing and
amortization of signing bonuses, or any cost or expense associated with
realigning, consolidating or terminating personnel or any cost or expense
associated with contract termination or information technology integration or
establishment, in each case, (1) to the extent incurred within 18 months of the
Closing Date, (2) incurred in connection with restructuring, business
realignment, business optimization, product rationalization other activities
added pursuant to   

 

D-4



--------------------------------------------------------------------------------

       this line B.13, in each case, previously disclosed to the Administrative
Agent in writing and (3) not in excess of $40,000,000 in the aggregate for the
Subject Period:    $                               14.       the amount of any
restructuring charge or reserve, integration cost or any expense or cost
associated with acquisitions, consolidating facilities, cost-saving initiatives,
establishing new facilities or closing facilities, relocation, curtailments or
modifications to pension and post-retirement employee benefit plans, retention
charges, spin-off costs, business realignment, business optimization, product
rationalization, transition costs associated with transferring operations
offshore and other transition costs, signing, retention and completion bonuses,
conversion costs and excess pension charges and consulting fees incurred in
connection with any of the foregoing and amortization of signing bonuses, or any
cost or expense associated with realigning, consolidating or terminating
personnel or any cost or expense associated with contract termination or
information technology integration or establishment, including any one-time
costs incurred in connection with acquisitions and, together with the aggregate
amounts added pursuant to Line B.15 for the Subject Period, not in excess of the
greater of $50,000,000 and 17.50% of Consolidated EBITDA (prior to giving effect
to this Line B.14 or Line B.15 below or any pro-forma adjustments in accordance
with the penultimate paragraph of the definition of “Consolidated EBITDA”) in
the aggregate for the Subject Period:    $                               15.   
   cash charges paid or accrued (without duplication) in the Subject Period in
respect of earn-out obligations incurred in connection with any Permitted
Business Acquisition and the amount of “run rate” cost savings, operating
expense reductions and cost-saving synergies projected by the Borrower in good
faith to be realized as a result of specified actions taken or expected in good
faith to be taken within 12 months following the end of the Subject Period (to
the extent the Borrower reasonably expects to realize such cost savings,
reductions or synergies within 12 months of taking such action), net of the
amount of actual benefits realized from such actions; provided that (1) no cost
savings, reductions or synergies shall be added pursuant to this Line B.15 to
the extent duplicative of any expenses or charges relating to such cost savings,
reductions and synergies that are included in Line B.14 above or in accordance
with the penultimate paragraph of the definition of “Consolidated EBITDA” or
otherwise given pro-forma effect and (2) the aggregate amount of cost savings,
reductions and   

 

D-5



--------------------------------------------------------------------------------

       synergies added pursuant to this Line B.15 and Line B.14 shall not exceed
the greater of $50,000,000 and 17.50% of Consolidated EBITDA (prior to giving
effect to this Line B.15 or Line B.14 above or any pro-forma adjustments in
accordance with the penultimate paragraph of this definition of “Consolidated
EBITDA”) for such four fiscal quarter period:    $                           16.
      losses on sales or dispositions of assets outside the ordinary course of
business:    $                           17.       the amount of any minority
interest expense deducted in calculating the Consolidated Net Income of such
Person (less the amount of any cash dividends or distributions paid to the
holders of such minority interests):    $                           18.      
the amount of loss on sale of receivables, Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Facility:    $                           19.       Amount of Line
B.1 attributable to (A) interest income and (B) non-cash income or non-cash
gains, as determined in accordance with GAAP:    $                           20.
      Consolidated EBITDA (Lines B.1- B.2+B.3+B.4+B.5+B.6+B.7+B.8+B.9+B.10+B.11+
B.12+B.13+B.14+B.15+B.16+B.17+B.18-B.19):    $                       C.    
Total Leverage Ratio (Line A.3 divided by Line B.20):             to 1.0      
Maximum required under Section 7.11(a):   

 

Fiscal Quarter Ended

   Ratio

July 31, 2014 through April 30, 2015

   4.50 to 1.00

July 31, 2015 through October 31, 2015

   4.25 to 1.00

January 31, 2016 through April 30, 2017

   4.00 to 1.00

July 31, 2017 and thereafter

   3.75 to 1.00

 

II.     Section 7.11(b) – Interest Coverage Ratio

   A.    Consolidated EBITDA for Subject Period (Line I.B.20 above):   
$                        B.    Consolidated Cash Interest Expense for Subject
Period:    $                        C.    Interest Coverage Ratio (Line A
divided by Line B):   

 

D-6



--------------------------------------------------------------------------------

      Minimum required under Section 7.11(b):   

 

Fiscal Quarter Ended

   Ratio  

Any fiscal quarter

     3.00 to 1.00   

 

D-7



--------------------------------------------------------------------------------

EXHIBIT E

[Reserved]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F-1

[Reserved]

 

F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2

[Reserved]

 

F-2-1



--------------------------------------------------------------------------------

EXHIBIT F-3

Form of Perfection Certificate

[To be circulated separately]

 

F-3-1



--------------------------------------------------------------------------------

EXHIBIT G

Form of Loan Party Accession Agreement

LOAN PARTY ACCESSION AGREEMENT dated as of                     ,             
among

VERIFONE, INC., the NEW LOAN PARTY referred to herein, and JPMORGAN

CHASE BANK, N.A., as Administrative Agent and Collateral Agent.

VeriFone, Inc., a Delaware corporation (together with its successors and
permitted assigns, the “Borrower”), entered into an Amended and Restated Credit
Agreement dated as of July 8, 2014 (as amended, supplemented and/or modified to
the date hereof and as the same may be further amended, supplemented or modified
from time to time and including any agreement extending the maturity of,
refinancing or otherwise restructuring all or any portion of the obligations of
the Borrower under such agreement or any successor agreement, the “Credit
Agreement”) among VeriFone Intermediate Holdings, Inc., a Delaware corporation,
VeriFone, Inc., a Delaware corporation, the Lenders from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”), JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successor or successors in such
capacity, the “Administrative Agent”), an L/C Issuer and Swing Line Lender, Bank
of America, N.A., as Syndication Agent, and Barclays Bank PLC, BNP Paribas
Securities Corp., RBC Capital Markets, Union Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Documentation Agents. Capitalized terms defined in
the Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

Certain Lenders and their affiliates (the “Swap Creditors”) may from time to
time provide forward rate agreements, options, swaps, caps, floors, other
financial derivatives agreements and other combinations or hybrids of any of the
foregoing (collectively, “Swap Agreements”). The Lenders, each L/C Issuer, the
Administrative Agent, the Collateral Agent, the Swing Line Lender, the
Syndication Agent (as each such term is defined in the Credit Agreement) and
each Swap Creditor and their respective successors and permitted assigns are
herein referred to individually as a “Finance Party” and collectively as the
“Finance Parties”.

[New Loan Party Name], [New Loan Party Description] (the “New Loan Party”), was
[formed] [acquired] by [the Borrower] [[Name of Immediate Parent Company],
[Description of Immediate Parent Company] and a [Wholly-Owned] Subsidiary of the
Borrower], [DESCRIBE FORMATION OR ACQUISITION TRANSACTION, AS APPLICABLE].

Section 6.12 of the Credit Agreement requires each Subsidiary (other than
Unrestricted Subsidiaries and Excluded Subsidiaries, except, with respect to
certain Foreign Subsidiaries that are Excluded Subsidiaries or FSHCOs, to the
extent provided in Section 6.12(d) of the Credit Agreement) formed or acquired
by the Borrower or any of its respective Subsidiaries after the Closing Date to
become a party to the Guaranty as an additional “Guarantor,” to become a party
to the Security Agreement as an additional “Loan Party” and to become a party to
the Pledge Agreement as an additional “Loan Party.” The Guaranty, the Security
Agreement and the Pledge Agreement specify that such additional Subsidiaries may
become “Guarantors” under the Guaranty and “Loan Parties” under the Security
Agreement and the Pledge Agreement by execution and delivery of a counterpart of
each such Loan Documents. To induce the Lenders to make or maintain extensions
of credit to the Borrower under the Credit Agreement and the Loan Documents
referred to therein (collectively with the Credit Agreement, the “Loan
Documents”) and the Swap Creditors to enter into or maintain the Swap Agreements
(the Loan Documents and the Swap Agreements being herein collectively referred
to as the “Finance Documents”), and as consideration for extensions of credit
previously made to, and/or Swap Agreements previously entered into with, the
Borrower, the New Loan Party has agreed to execute and deliver this Loan Party
Accession Agreement

 

G-1



--------------------------------------------------------------------------------

(as the same may be amended, supplemented or modified from time to time, this
“Agreement”) in order to evidence its agreement to become a “Guarantor” under
the Guaranty and a “Loan Party” under the Security Agreement and the Pledge
Agreement. Accordingly, the parties hereto agree as follows:

Section 1. Guaranty. In accordance with Section 5.11 of the Guaranty, the New
Loan Party hereby (i) agrees that, by execution and delivery of a counterpart
signature page to the Guaranty in the form attached hereto as Exhibit A, the New
Loan Party shall become a “Guarantor” under the Guaranty with the same force and
effect as if originally named therein as a Guarantor (as defined in the
Guaranty), (ii) acknowledges receipt of a copy of and agrees to be obligated and
bound as a “Guarantor” by all of the terms and provisions of the Guaranty and
(iii) acknowledges and agrees that, from and after the date hereof, each
reference in the Guaranty to a “Guarantor” or the “Guarantors” shall be deemed
to include the New Loan Party. The New Loan Party hereby waives acceptance by
the Administrative Agent and the Finance Parties of the guarantee by the New
Loan Party under the Guaranty upon the execution and delivery by each of the New
Loan Party of the counterpart signature referred to herein.

Section 2. Security Agreement.

(a) In accordance with Section 7.10 of the Security Agreement, the New Loan
Party hereby (i) agrees that, by execution and delivery of a counterpart
signature page to the Security Agreement in the form attached hereto as Exhibit
B, the New Loan Party shall become a “Loan Party” under the Security Agreement
with the same force and effect as if originally named therein as a Loan Party
(as defined in the Security Agreement), (ii) acknowledges receipt of a copy of
and agrees to be obligated and bound as a “Loan Party” by all of the terms and
provisions of the Security Agreement, (iii) grants to the Collateral Agent for
the benefit of the Finance Parties (as defined in the Security Agreement) a
continuing security interest in the Collateral (as defined in the Security
Agreement), in each case to secure the full and punctual payment of the
Obligations (as defined in the Security Agreement) in accordance with the terms
thereof and to secure the performance of all of the obligations of each Loan
Party under the Credit Agreement and the other Finance Documents,
(iv) represents and warrants that each of (x) Schedules 1.01A, 1.01B and 4.01 to
the Security Agreement as amended, supplemented and modified as set forth on
Schedules 1.01A, 1.01B and 4.01 hereto, (y) Schedules A and B to Exhibit A to
the Security Agreement as amended, supplemented and modified as set forth on
Schedules A and B hereto and (z) Schedule A to Exhibit B to the Security
Agreement as amended, supplemented and modified as set forth on Schedule C
hereto, is complete and accurate with respect to the New Loan Party as of the
date hereof after giving effect to the New Loan Party’s accession to the
Security Agreement as an additional Loan Party thereunder and (v) acknowledges
and agrees that, from and after the date hereof, each reference in the Security
Agreement to a “Loan Party” or the “Loan Parties” shall be deemed to include the
New Loan Party.

Section 3. Pledge Agreement.

(a) In accordance with Section 8.10 of the Pledge Agreement, the New Loan Party
hereby (i) agrees that, by execution and delivery of a counterpart signature
page to the Pledge Agreement in the form attached hereto as Exhibit C, the New
Loan Party shall become a “Loan Party” under the Pledge Agreement with the same
force and effect as if originally named therein as a Loan Party (as defined in
the Pledge Agreement), (ii) acknowledges receipt of a copy of and agrees to be
obligated and bound as a “Loan Party” by all of the terms and provisions of the
Pledge Agreement, (iii) grants to the Collateral Agent for the benefit of the
Finance Parties a continuing security interest in the Collateral (as defined in
the Pledge Agreement), in each case to secure the full and punctual payment of
the Finance Obligations (as defined in the Pledge Agreement) in accordance with
the terms thereof and to secure the performance of all of the obligations of
each Loan Party under the Credit Agreement and the other Finance Documents,
(iv) represents and warrants that each of Schedules I, II, III, and IV to the
Pledge Agreement, as amended, supplemented and modified as set forth on
Schedules I, II, III, and IV hereto, is

 

G-2



--------------------------------------------------------------------------------

complete and accurate with respect to the New Loan Party as of the date hereof
after giving effect to the New Loan Party’s accession to the Pledge Agreement as
an additional Loan Party thereunder and (v) acknowledges and agrees that, from
and after the date hereof, each reference in the Pledge Agreement to a “Loan
Party” or the “Loan Parties” shall be deemed to include the New Loan Party.

Section 4. Representations and Warranties. The New Loan Party hereby represents
and warrants that:

(a) This Agreement has been duly authorized, executed and delivered by the New
Loan Party, and each of this Agreement and the Guaranty, the Security Agreement
and the Pledge Agreement, as acceded to hereby by the New Loan Party,
constitutes a valid and binding agreement of the New Loan Party, enforceable
against the New Loan Party in accordance with its terms, except in each case as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of creditors’ rights
generally and by equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(b) Each of the representations and warranties contained in the Credit
Agreement, the Guaranty, the Security Agreement, the Pledge Agreement and each
of the other Finance Documents is true and correct in all material respects as
of the date hereof, with the same effect as though such representations and
warranties had been made on and as of the date hereof (unless they specifically
relate back to an earlier date, then such representations and warranties are
true and correct as of such date) after giving effect to the accession of the
New Loan Party as an additional “Guarantor” under the Guaranty and an additional
“Loan Party” under each of the Security Agreement and the Pledge Agreement.

(c) Attached hereto as Exhibit D is a correct and complete Perfection
Certificate relating to the New Loan Party and its Collateral.

Section 5. Effectiveness. This Agreement and the accession of the New Loan Party
to the Guaranty, the Security Agreement and the Pledge Agreement as provided
herein shall become effective with respect to the New Loan Party when (i) the
Administrative Agent shall have received a counterpart of this Agreement duly
executed by such New Loan Party and (ii) the Administrative Agent and the
Collateral Agent, as applicable, shall have received duly executed counterpart
signature pages to each of the Guaranty, the Security Agreement and the Pledge
Agreement as contemplated hereby.

Section 6. Integration; Confirmation. On and after the date hereof, each of the
Guaranty, the Security Agreement and the Pledge Agreement and the respective
Schedules thereto shall be supplemented as expressly set forth herein; all other
terms and provisions of each of the Guaranty, the Security Agreement, the Pledge
Agreement, the other Finance Documents and the respective Schedules thereto
shall continue in full force and effect and unchanged and are hereby confirmed
in all respects.

Section 7. Expenses. The New Loan Party agrees to pay (i) all out-of-pocket
expenses of the Agents, including reasonable fees and disbursements of special
and local counsel for the Agents, in connection with the preparation, execution
and delivery of this Agreement and any document or agreement contemplated hereby
and (ii) all taxes which the Collateral Agent or any Finance Party may be
required to pay by reason of the security interests granted in the Collateral
(including any applicable transfer taxes).

Section 8. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED

 

G-3



--------------------------------------------------------------------------------

AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT AS
OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW.

Section 9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement may
be transmitted and/or signed by facsimile or Adobe PDF file and if so
transmitted or signed, shall, subject to requirements of law, have the same
force and effect as a manually signed original and shall be binding on the New
Loan Party, the Agents and the Finance Parties. The Administrative Agent may
also require that this Agreement be confirmed by a manually signed original
hereof; provided, however, that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile document or signature.

[Signature Pages to Follow]

 

G-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

VERIFONE, INC. By:  

 

  Name:   Title: [NEW LOAN PARTY NAME] By:  

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A.

    as Administrative Agent and Collateral Agent

By:  

 

  Name:   Title:

 

G-5



--------------------------------------------------------------------------------

EXHIBIT A

COUNTERPART TO GUARANTY

The undersigned hereby executes this counterpart to the Guaranty, dated as of
December 28, 2011, as amended by the Amendment Agreement, dated as of July 8,
2014, by the Subsidiary Guarantors party thereto from time to time in favor of
JPMorgan Chase Bank, N.A., as Administrative Agent, and, as of the date hereof,
assumes all of the rights and obligations of a “Subsidiary Guarantor”
thereunder.

Date:                     

 

[NEW LOAN PARTY NAME] By:  

 

  Name:   Title: [NEW LOAN PARTY NOTICE ADDRESS]

 

G-A-1



--------------------------------------------------------------------------------

EXHIBIT B

COUNTERPART TO SECURITY AGREEMENT

The undersigned hereby executes this counterpart to the Security Agreement,
dated as of December 28, 2011, as amended by the Amendment Agreement, dated as
of July 8, 2014, by the Loan Parties party thereto from time to time in favor of
JPMorgan Chase Bank, N.A., as Collateral Agent, and, as of the date hereof,
assumes all of the rights and obligations of a “Loan Party” thereunder.

Date:                     

 

[NEW LOAN PARTY NAME] By:  

 

  Name:   Title:

 

G-B-1



--------------------------------------------------------------------------------

EXHIBIT C

COUNTERPART TO PLEDGE AGREEMENT

The undersigned hereby executes this counterpart to the Pledge Agreement, dated
as of December 28, 2011, as amended by the Amendment Agreement, dated as of
July 8, 2014, by Loan Parties party thereto from time to time in favor of
JPMorgan Chase Bank, N.A., as Collateral Agent, and, as of the date hereof,
assumes all of the rights and obligations of a “Loan Party” thereunder.

Date:                     

 

[NEW LOAN PARTY NAME] By:  

 

  Name:   Title:

 

G-C-1



--------------------------------------------------------------------------------

EXHIBIT D

PERFECTION CERTIFICATE

 

G-D-1



--------------------------------------------------------------------------------

SCHEDULE 1.01A

CLAIMS

 

G-Sched. 1.01A-1



--------------------------------------------------------------------------------

SCHEDULE 1.01B

SCHEDULE OF EXCLUDED CONTRACTS

 

G-Sched. 1.01B-1



--------------------------------------------------------------------------------

SCHEDULE 4.01

SCHEDULE OF FILINGS TO PERFECT SECURITY INTERESTS

 

G-Sched. 4.01-1



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF PLEDGED SHARES

 

G-Sched. I-1



--------------------------------------------------------------------------------

SCHEDULE II

LIST OF PLEDGED NOTES

 

G-Sched. II-1



--------------------------------------------------------------------------------

SCHEDULE III

LIST OF PLEDGED LLC INTERESTS

 

G-Sched. III-1



--------------------------------------------------------------------------------

SCHEDULE IV

LIST OF PLEDGED PARTNERSHIP INTERESTS

 

G-Sched. IV-1



--------------------------------------------------------------------------------

SCHEDULE A

PATENTS AND PATENT APPLICATIONS

PATENT LICENSES

 

G-Sched. A-1



--------------------------------------------------------------------------------

SCHEDULE B

TRADEMARKS AND TRADEMARK APPLICATIONS

TRADEMARK LICENSES

 

G-Sched. B-1



--------------------------------------------------------------------------------

SCHEDULE C

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

G-Sched. C-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

DISCOUNTED PREPAYMENT OPTION NOTICE

Date:                     , 20        

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

This Discounted Prepayment Option Notice is delivered to you pursuant to
Section 2.09(c)(ii) of the Amended and Restated Credit Agreement dated as of
July 8, 2014 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower”), the Lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, Bank
of America, N.A., as Syndication Agent, and Barclays Bank PLC, BNP Paribas
Securities Corp., RBC Capital Markets, Union Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Documentation Agents. Capitalized terms defined in
the Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

The Borrower hereby notifies you that, effective as of [                     ],
20[     ], pursuant to Section 2.09(c)(ii) of the Credit Agreement, the Borrower
hereby notifies each Lender that it is seeking:

to prepay [Term A][Term B] [Incremental Term] Loans at a discount in an
aggregate principal

maximum amount of $[             ]1 (the “Proposed Discounted Prepayment
Amount”);

a percentage discount to the par value of the principal amount of [Term A][Term
B] [Incremental

Term] Loans [greater than or equal to [     ]% of par value but less than or
equal to [     ]% of

par value][equal to [     ]% of par value] (the “Discount Range”);2 and

a Lender Participation Notice on or before [                     ], 20[     ]3,
as determined pursuant to Section

2.09(c)(iii) of the Credit Agreement (the “Acceptance Date”).

The Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.09(c) of the Credit Agreement.

 

1  Insert amount that is minimum of $5,000,000.

2  Borrower may specify different Discount Ranges for Term A Loans, Term B Loans
and Incremental Term Loans or a single percentage.

3  Insert date (a Business Day) that is at least five Business Days after date
of the Discounted Prepayment Option Notice.

 

H-1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:

 

  1. No Event of Default under Section 8.01(a) or under Section 8.01(f) (in each
case with respect to the Borrower) has occurred and is continuing or would
result from the Discounted Voluntary Prepayment.

 

  2. Each of the other conditions to such Discounted Voluntary Prepayment
contained in Section 2.09(c) and Section 10.07(j) of the Credit Agreement has
been satisfied.

The Borrower respectfully requests that the Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Prepayment
Option Notice.

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.

 

VERIFONE, INC. By:  

 

  Name:   Title:

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

LENDER PARTICIPATION NOTICE

Date:                     , 20        

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
July 8, 2014 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower”), the Lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, Bank
of America, N.A., as Syndication Agent, and Barclays Bank PLC, BNP Paribas
Securities Corp., RBC Capital Markets, Union Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Documentation Agents and (b) that certain Discounted
Prepayment Option Notice, dated [                     ], 20[     ], from the
Borrower (the “Discounted Prepayment Option Notice”). Capitalized terms used
herein and not defined herein shall have the meaning ascribed to such terms in
the Credit Agreement or the Discounted Prepayment Option Notice, as applicable.

The undersigned Lender hereby gives you notice, pursuant to Section 2.09(c)(iii)
of the Credit Agreement, that it is willing to accept a Discounted Voluntary
Prepayment on Loans held by such Lender:

in a maximum aggregate principal amount of

[$[             ] of Term A Loans]

[$[             ] of Term B Loans]

[$[             ] of Incremental Loans] ([collectively,] the “Offered Loans”),
and

at a percentage discount to par value of the principal amount of [Term A] [Term
B] [Incremental Term] Loans equal to [ ]%[                1] of par value (the
“Acceptable Discount”).[                2]

The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.09(c) of the Credit Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.09(c)(iii) of the
Credit Agreement being a percentage of par value less than or equal to the
Acceptable Discount, the undersigned Lender hereby expressly consents and agrees
to a prepayment of its Term A Loans, Term B Loans and Incremental Term Loans
pursuant to Section 2.09(c) of the Credit Agreement in an aggregate principal
amount equal to the Offered Loans, as such principal

 

1  Insert amount within Discount Range.

2 

Lender may specify different Acceptable Discounts for Term A Loans, Term B Loans
and Incremental Term Loans.

 

I-1



--------------------------------------------------------------------------------

amount may be reduced if the aggregate proceeds required to prepay Qualifying
Loans (disregarding any interest payable in connection with such Qualifying
Loans) would exceed the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount for the relevant Discounted Voluntary
Prepayment, and acknowledges and agrees that such prepayment of its Loans will
be allocated at par value.

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title: [By:  

 

  Name:   Title:]3

 

3  If a second signature is required.

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

DISCOUNTED VOLUNTARY PREPAYMENT NOTICE

Date:                    , 20        

 

To: JPMorgan Chase Bank, as Administrative Agent

Ladies and Gentlemen:

This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.09(c)(v) of the Amended and Restated Credit Agreement dated as of
July 8, 2014 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower), the Lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, Bank
of America, N.A., as Syndication Agent, and Barclays Bank PLC, BNP Paribas
Securities Corp., RBC Capital Markets, Union Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Documentation Agents. Capitalized terms defined in
the Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

The Borrower hereby irrevocably notifies you that, pursuant to
Section 2.09(c)(v) of the Credit Agreement, the Borrower will make a Discounted
Voluntary Prepayment to each Lender with Qualifying Loans, which shall be made:

on or before [                     ], 20[     ]1 , as determined pursuant to
Section 2.09(c)(v) of the Credit Agreement,

in the aggregate principal amount of

[$[             ] of Term A Loans]

[$[             ] of Term B Loans],

[$[             ] of Incremental Term Loans], and

at a percentage discount to the par value of the principal amount of the [Term
A] [Term B] [Incremental Term] Loans equal to [     ]% of par value (the
“Applicable Discount”).2

 

 

 

1  Insert date (a Business Day) that is at least three Business Days after the
date of this Notice and no later than five Business Days after the Acceptance
Date (or such later date as the Administrative Agent shall reasonably agree,
given the time required to calculate the Applicable Discount and determine the
amount and holders of Qualifying Loans).

2  The Applicable Discount for Term A Loans, Term B Loans and Incremental Term
Loans may differ.

 

J-1



--------------------------------------------------------------------------------

The Borrower expressly agrees that this Discounted Voluntary Prepayment Notice
is irrevocable and is subject to the provisions of Section 2.09(c) of the Credit
Agreement.

The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:

 

  1. No Event of Default under Section 8.01(a) or under Section 8.01(f) (in each
case, with respect to the Borrower) has occurred and is continuing or would
result from the Discounted Voluntary Prepayment.

 

  2. At the time of delivery of this Discounted Voluntary Prepayment Notice and
as of the date of the Discounted Voluntary Prepayment, the Borrower is not in
possession of material non-public information with respect to Parent Holdings,
the Borrower, their respective Subsidiaries or their respective securities for
purposes of the United States securities laws that has not been disclosed to any
Lender participating in the Discounted Voluntary Prepayment, other than because
such Lender does not wish to receive such material non-public information.

 

  3. Each of the other conditions to such Discounted Voluntary Prepayment
contained in Section 2.09(c) and Section 10.07(j) of the Credit Agreement has
been satisfied.

The Borrower agrees that if prior to the date of the Discounted Voluntary
Prepayment, any representation or warranty made herein by it will not be true
and correct as of the date of the Discounted Voluntary Prepayment as if then
made, it will promptly notify the Administrative Agent in writing of such fact,
who will promptly notify each participating Lender. After such notification, any
participating Lender may revoke its Lender Participation Notice within two
Business Days of receiving such notification.

The Borrower respectfully requests that the Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Voluntary
Prepayment Notice.

 

J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.

 

VERIFONE, INC. By:  

 

  Name:   Title:

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K–1

FORM OF

NON-BANK TAX CERTIFICATE

(For Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
July 8, 2014 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower), the Lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, Bank of America, N.A., as Syndication Agent, and Barclays Bank PLC, BNP
Paribas Securities Corp., RBC Capital Markets, Union Bank, N.A. and Wells Fargo
Bank, National Association, as Co-Documentation Agents. Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.

Pursuant to the provisions of Section 10.15(b)(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Code Section 871(h)(3)(B),
(iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) no payments in connection
with any Loan Document are effectively connected with the undersigned’s conduct
of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made by the Borrower or
the Administrative Agent to the undersigned, or in either of the two calendar
years preceding such payment.

[Signature Page Follows]

 

K-1-1



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[     ]

 

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT K–2

FORM OF

NON-BANK TAX CERTIFICATE

(For Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
July 8, 2014 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower), the Lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, Bank of America, N.A., as Syndication Agent, and Barclays Bank PLC, BNP
Paribas Securities Corp., RBC Capital Markets, Union Bank, N.A. and Wells Fargo
Bank, National Association, as Co-Documentation Agents. Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.

Pursuant to the provisions of Section 10.15(b)(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners or members are the sole beneficial
owners of such Loan(s) (as well as any note(s) evidencing such Loan(s)),
(iii) neither the undersigned nor any of its partners or members is a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners or members is a “10 percent shareholder” of the Borrower within the
meaning of Code Section 871(h)(3)(B), (v) none of its partners or members is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with any
Loan Document are effectively connected with the conduct of a U.S. trade or
business by the undersigned or its partners or members.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners or members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent in
writing with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payment.

[Signature Page Follows]

 

K-2-1



--------------------------------------------------------------------------------

[Lender]

By:

 

 

 

Name:

 

Title:

[Address]

Dated:                     , 20[     ]

 

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT K–3

FORM OF

NON-BANK TAX CERTIFICATE

(For Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
July 8, 2014 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower), the Lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, Bank of America, N.A., as Syndication Agent, and Barclays Bank PLC, BNP
Paribas Securities Corp., RBC Capital Markets, Union Bank, N.A. and Wells Fargo
Bank, National Association, as Co-Documentation Agents. Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.

Pursuant to the provisions of Section 10.15(b)(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Code Section 871(h)(3)(B), (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code and
(v) no payments in connection with any Loan Document are effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such Non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payment.

[Signature Page Follows]

 

K-3-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[     ]

 

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT K–4

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Participants that are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
July 8, 2014 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower), the Lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, Bank of America, N.A., as Syndication Agent, and Barclays Bank PLC, BNP
Paribas Securities Corp., RBC Capital Markets, Union Bank, N.A. and Wells Fargo
Bank, National Association, as Co-Documentation Agents. Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.

Pursuant to the provisions of Section 10.15(b)(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners or members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners or members is a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners or members is a “10 percent shareholder” of the Borrower within the
meaning of Code Section 871(h)(3)(B), (v) none of its partners or members is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with any
Loan Document are effectively connected with the with the conduct of a
U.S. trade or business by the undersigned or its partners or members.

The undersigned has furnished its participating Non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners or members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such Non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payment.

[Signature Page Follows]

 

K-4-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[     ]

 

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT L-1

Form of Opinion of Counsel

[To be circulated separately]



--------------------------------------------------------------------------------

EXHIBIT L-2

Form of General Counsel Opinion

[To be circulated separately]



--------------------------------------------------------------------------------

EXHIBIT M

Form of Intercompany Note

No.     

INTERCOMPANY NOTE

 

                                                                               
                                      

[City of Closing]

Date]

For value received, [SUBSIDIARY A NAME], [SUBSIDIARY A DESCRIPTION], [SUBSIDIARY
B NAME], [SUBSIDIARY B DESCRIPTION], [SUBSIDIARY C NAME], SUBSIDIARY C
DESCRIPTION] (together with their respective successors and permitted assigns,
each a “Payor”, and collectively, the “Payors”), hereby promise to pay on demand
to the order of [PAYEE], a                      corporation (together with its
successors and permitted assigns, the “Payee”), the unpaid principal amount of
all loans and advances made by the Payee to each Payor. Each Payor promises to
pay interest on the unpaid principal amount hereof from the date hereof until
paid at such rate per annum as shall be agreed upon from time to time by the
Payors and the Payee. All such payments of principal and interest shall be made
without offset, counterclaim or deduction of any kind in lawful money of the
United States of America in immediately available funds at such location in the
United States of America as the Payee shall designate from time to time.

Upon the commencement by or against any Payor of any case or other proceeding
seeking liquidation, reorganization or other relief with respect to such Payor
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, the unpaid principal amount hereof shall become immediately due
and payable without presentment, demand, protest or notice of any kind, all of
which are hereby waived by such Payor.

The Payee is hereby authorized (but not required) to record all loans and
advances made by it to each Payor (all of which shall be evidenced by this
Intercompany Note), and all repayments or prepayments thereof, in its books and
records, such books and records constituting prima facie evidence of the
accuracy of the information contained therein.

This Intercompany Note is one of the Intercompany Notes referred to in the
Amended and Restated Credit Agreement dated as of July 8, 2014 (as the same may
be amended, restated, supplemented or modified from time to time, the “Credit
Agreement”) among VeriFone Intermediate Holdings, Inc., a Delaware corporation,
VeriFone, Inc., a Delaware corporation, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender, Bank of America, N.A., as Syndication Agent, and Barclays
Bank PLC, BNP Paribas Securities Corp., RBC Capital Markets, Union Bank, N.A.
and Wells Fargo Bank, National Association, as Co-Documentation Agents, and is
subject to the terms and provisions thereof. This Intercompany Note shall be
pledged by the Payee pursuant to the Pledge Agreement (as defined in the Credit
Agreement). Each Payor hereby acknowledges and agrees that the Collateral Agent
pursuant to and as defined in the Pledge Agreement may exercise all rights
provided therein with respect to this Intercompany Note.

 

M-1



--------------------------------------------------------------------------------

THIS INTERCOMPANY NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

[SUBSIDIARY A NAME] By:  

 

  Name:   Title: [SUBSIDIARY B NAME] By:  

 

  Name:   Title: [SUBSIDIARY C NAME] By:  

 

  Name:   Title: [SUBSIDIARY D NAME] By:  

 

  Name:   Title:

Pay to the order of

[PAYEE]

 

By:  

 

  Name:   Title:

 

M-2



--------------------------------------------------------------------------------

EXHIBIT N

Form of Intercompany Note Subordination Provisions

EACH PROMISSORY NOTE EVIDENCING AN INTERCOMPANY LOAN OR ADVANCE INCURRED BY THE
BORROWER OR A WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER OWING TO ANY
FOREIGN SUBSIDIARY OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR OF THE BORROWER SHALL HAVE INCLUDED ON ITS FACE THE
FOLLOWING PROVISION AND SHALL HAVE “ANNEX A TO INTERCOMPANY NOTE” ATTACHED
THERETO AND MADE A PART THEREOF.

“This Intercompany Note, and the obligations of the Payor hereunder, shall be
subordinate and junior in right of payment to all Senior Debt (as defined in
Section 1 of Annex A hereto) on the terms and conditions set forth in Annex A
hereto. Annex A hereto is incorporated herein by reference in its entirety and
is a part of this Intercompany Note to the same extent as if it had been set
forth in its entirety in this Intercompany Note.”

 

N-1



--------------------------------------------------------------------------------

ANNEX A TO INTERCOMPANY NOTE

Section 1. Definitions. Capitalized terms defined in the Credit Agreement (as
defined in the promissory note to which this Annex A is attached (the
“Intercompany Note”)) and not otherwise defined herein have, as used in this
Annex A, the respective meanings provided for therein. The following additional
terms, as used herein, have the following respective meanings:

“Senior Debt” means the Finance Obligations, including any Finance Obligations
the proceeds of which are used to refinance other Finance Obligations, in each
case whether now owed or hereafter arising, whether fixed or contingent, whether
for principal, premium (if any), interest (including, without limitation, any
interest which accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of any Loan
Party), expenses, indemnifications, reimbursement obligations or otherwise,
together with all renewals, extensions, increases or rearrangements thereof.

“Subordinated Debt” means all principal of and interest on all obligations,
liabilities and indebtedness of the Payor now or hereafter owing to the Payee or
any other holder from time to time of the Intercompany Note under the
Intercompany Note, whether fixed or contingent and whether for principal,
interest (including, without limitation, any interest which accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Payor, whether or not allowed or allowable
as a claim in any such proceeding), fees, expenses, indemnification,
reimbursement obligations, subrogation or contribution claims or otherwise,
together with all renewals, extensions, increases or rearrangements thereof.

Section 2. Subordination by the Payee. Each of the Payee and each other holder
from time to time of the Intercompany Note by its acceptance thereof hereby
covenants and agrees that the payment of the Subordinated Debt shall be
subordinate and subject in right of payment, to the extent set forth herein, to
the prior payment in full in cash of the Senior Debt. The provisions of this
Annex A shall constitute a continuing offer to all Persons who, in reliance upon
such provisions, become holders of, or continue to hold, Senior Debt, and such
provisions are made for the benefit of the holders of the Senior Debt. The
holders of the Senior Debt are hereby made obligees hereunder with the same
force and effect as if their names were written herein as such, and they and/or
each of them may proceed to enforce such provisions.

Section 3. Priority and Payment Over in Certain Events.

(a) Priority and Payment Over Upon Insolvency and Dissolution. In the event of
(x) any insolvency or bankruptcy case or proceeding or any receivership,
liquidation, reorganization or similar case or proceeding in connection
therewith relative to the Payor or its creditors, as such, or to its assets, or
(y) any liquidation, dissolution or other winding up of the Payor, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy
or (z) any assignment for the benefit of creditors or other marshaling of assets
and liabilities of the Payor, then and in any such event:

(i) the holders of the Senior Debt shall be entitled to receive payment in full
in cash of all amounts due or to become due on or in respect of all Senior Debt
before the Payee shall be entitled to receive and retain any direct or indirect
payment on account of the principal, interest or other amounts due or to become
due on the Subordinated Debt, including, without limitation, by exercise of any
right of set off and any payment which might be payable or deliverable by reason
of any other indebtedness being subordinated in right of payment to the
Subordinated Debt (other than in the form of securities permitted to be paid in
accordance with the first parenthetical in clause (ii) below); and

 

N-2



--------------------------------------------------------------------------------

(ii) any payment or distribution of any kind or character, whether in cash,
property or securities which may be payable or deliverable in respect of the
Subordinated Debt in any such case, proceeding, dissolution, liquidation or
other winding up or event, including any such payment or distribution which may
be payable or deliverable by reason of the payment of any other indebtedness of
the Payor which is subordinated to the payment of the Subordinated Debt (except
for any such payment or distribution (each an “Excepted Payment”) (A) authorized
by an unstayed, final, nonappealable order or decree stating that effect is
being given to the subordination of the Subordinated Debt to the Senior Debt and
made by a court of competent jurisdiction in a reorganization proceeding under
any applicable bankruptcy law and (B) of securities which, if debt securities,
are subordinated to at least the same extent as the Subordinated Debt is to
(y) the Senior Debt or (z) any securities issued in exchange for the Senior
Debt; provided, however, that (i) the final maturity date of such securities
shall not be earlier than one year following the maturity date of the last to
mature of the Senior Debt (including any securities issued in exchange therefor)
at the time outstanding and (ii) such securities shall contain covenants and
shall not contain greater defaults than as are contained in such instruments),
shall be paid by the Payor or by the trustee in bankruptcy,
debtor-in-possession, receiver, liquidating trustee, custodian, assignee, agent
or other Person making payment or distribution of assets of the Payor directly
to the Administrative Agent (or the Swap Creditors or all of the Lenders, as
applicable) to the extent necessary to pay all Senior Debt in full in cash after
giving effect to any concurrent payment or distribution to or for the benefit of
the holders of the Senior Debt.

The consolidation of the Payor with, or the merger of the Payor into, another
Person or the liquidation or dissolution of the Payor following the conveyance
or transfer of its assets substantially as an entirety to another Person upon
terms and conditions permitted under the Credit Agreement shall not be deemed a
dissolution, winding up, liquidation, reorganization, assignment for the benefit
of creditors or marshaling of assets and liabilities of the Payor for purposes
of this Section 3(a) if the Person formed by such consolidation or into which
the Payor is merged or the Person which acquires by conveyance or transfer such
property and assets substantially as an entirety, as the case may be, shall
comply with the conditions set forth in the Credit Agreement as a prerequisite
for such consolidation, merger, conveyance or transfer.

(b) Payment on Subordinated Debt Suspended When Senior Debt is in Default. In
the event and during the continuation of any Default or Event of Default under
the Credit Agreement or under any other agreement or instrument evidencing or
securing any Senior Debt, then unless and until such Default or Event of Default
shall have been cured or waived or shall have ceased to exist and any resulting
acceleration shall have been rescinded or annulled, or in the event any judicial
proceeding shall be pending with respect to any such Default or Event of
Default, then no direct or indirect payment, including any payment which may be
payable by reason of the payment of any other indebtedness of the Borrower which
is subordinated to the payment of the Subordinated Debt (but excluding any
Excepted Payment), shall be made by or on behalf of the Payor on account of the
principal of or interest on the Subordinated Debt or on account of the purchase
or other acquisition by it of the Subordinated Debt. The provisions of this
Section 3(b) shall not apply to any payment with respect to which Section 3(a)
would be applicable.

(c) Rights and Obligations of the Payees. If, notwithstanding the foregoing
provisions of this Section 3, any Payee or other holder of the Subordinated Debt
shall have received any payment or distribution of assets of the Payor of any
kind or character, whether in cash, property or securities, including any such
payment or distribution which may be payable or deliverable by reason of the
payment of any other indebtedness of the Payor which is subordinated to the
payment of the Subordinated Debt (but excluding any Excepted Payment), before
all amounts due or to become due on or in respect of all Senior Debt have been
irrevocably paid in full in cash, then and in such event such payment or
distribution

 

N-3



--------------------------------------------------------------------------------

shall be received in trust for the Lenders and other holders of the Senior Debt
and shall be forthwith paid over or delivered by the Payee or other holder of
the Subordinated Debt receiving the same directly to the Administrative Agent
(or the Swap Creditors or all of the Lenders, as applicable) or, to the extent
legally required, to the trustee in bankruptcy, debtor-in-possession, receiver,
liquidating trustee, custodian, assignee, agent or other Person making such
payment or distribution of assets of the Payor, for application to the payment
of all Senior Debt remaining unpaid to the extent necessary to pay all Senior
Debt in full after giving effect to any concurrent payment or distribution to or
for the benefit of the holders of the Senior Debt.

Section 4. Rights of the Creditors Not to be Impaired. No right of the
Administrative Agent or any other Lender or any other present or future holder
of the Senior Debt to enforce subordination as herein provided shall at any time
in any way be prejudiced or impaired by any act or failure to act in good faith
by the Administrative Agent or any other such Lender or other holder of the
Senior Debt or by any noncompliance by any Payee with the terms and provisions
and covenants herein regardless of any knowledge thereof the Administrative
Agent or any other such Lender or other holder may have or otherwise be charged
with. The holders of the Senior Debt may, without in any way affecting the
obligations of the Payee or any other holder of the Subordinated Debt with
respect thereto, at any time or from time to time in their absolute discretion,
change the manner, place or terms or payment of, change or extend the time or
payment of or renew or alter any Senior Debt, or amend, supplement or modify any
agreement or instrument governing or evidencing such Senior Debt or any other
document referred to therein, or exercise or refrain from exercising any other
of their rights under the Senior Debt including, without limitation, the waiver
of any Default or Event of Default thereunder and the release of any collateral
securing such Senior Debt, all without notice to or assent from the Payee or any
other holder of the Subordinated Debt. The provisions of this Annex A are
intended to be for the benefit of the Lenders and each other holder of the
Senior Debt and shall be enforceable directly by the Administrative Agent, the
Swap Creditors, the Lenders, as applicable, or any other present or future
holder or holders of the Senior Debt.

Section 5. Restriction on Assignment of Subordinated Debt. The Payee and each
other holder from time to time of the Subordinated Debt by its acceptance
thereof agrees not to sell, assign or transfer all or any part of the
Subordinated Debt while any Senior Debt remains unpaid unless such sale,
assignment or transfer is made expressly subject to the provisions of this Annex
A. The Payee represents that no other subordination of the Subordinated Debt is
in existence on the date hereof, and the Payee agrees that the Subordinated Debt
will not be subordinated to any indebtedness other than the Senior Debt.

Section 6. Reliance on Subordination. The Payee and each other holder from time
to time of the Subordinated Debt by its acceptance thereof consents and agrees
that all Senior Debt shall be deemed to have been made or incurred at the
request of the Payee and all other holders from time to time of the Subordinated
Debt and in reliance upon the subordination of the Subordinated Debt pursuant to
this Annex A.

Section 7. Actions Against the Payor; Exercise of Remedies. Neither the Payee
nor any other holder of the Subordinated Debt will (i) commence (unless the
Administrative Agent, the Swap Creditors, the Lenders, as applicable, or other
holders of the Senior Debt shall have commenced) any action or proceeding
against the Payor to recover all or any part of the Subordinated Debt or
(ii) join with any creditor (unless the Administrative Agent, the Swap
Creditors, the Lenders, as applicable, or other holders of the Senior Debt shall
also join) in bringing any proceeding against the Payor under the Bankruptcy
Code or any other state, federal or foreign insolvency statute unless and until,
in each case, the Senior Debt shall have been irrevocably paid in full in cash.
Neither the Payee nor any other holder of the Subordinated Debt will ask,
demand, sue for, take or receive from the Payor, directly or indirectly, in

 

N-4



--------------------------------------------------------------------------------

cash, property or securities or by set off or in any other manner (including,
without limitation, from or by way of attachment or seizure of or foreclosure
upon any property or assets of the Payor which may now or hereafter constitute
collateral for any Subordinated Debt), payment of all or any part of the
Subordinated Debt if an Event of Default shall have occurred and be continuing
under the Credit Agreement or under any other agreement or instrument evidencing
or securing the Senior Debt unless and until all Senior Debt shall have been
irrevocably paid in full in cash or the benefits of this sentence waived by or
on behalf of the Lenders or the other holder or holders of the Senior Debt.

Section 8. Subrogation. The Payee or other holder from time to time of the
Subordinated Debt shall be subrogated to the rights of the holders of the Senior
Debt to receive payments or distributions of assets of the Payor applicable to
the Senior Debt until all amount owing on the Subordinated Debt has been paid in
full; provided that neither the Payee nor any other holder of the Subordinated
Debt shall enforce any payment by way of subrogation (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until the Commitments have been
terminated and the principal of and interest on the Notes and all other amounts
payable under or with respect to the Senior Debt have been irrevocably paid in
full in cash. For the purposes of the rights of subrogation set forth in this
Section 8, no payments or distributions to any Lender or other holder or holders
of the Senior Debt of any cash, property or securities to which the Payee or
other holder or holders of the Subordinated Debt would be entitled but for the
provisions of this Annex A, and no payments over pursuant to the provisions of
this Annex A to any Lender or other holder or holders of the Senior Debt by the
Payee or other holder or holders of the Subordinated Debt, shall, as among the
Payor, its creditors (other than the Lenders and any other holder or holders of
the Senior Debt) and the Payee and other holder or holders of the Subordinated
Debt, be deemed to be a payment or distribution by the Payer to or on account of
the Senior Debt, it being understood that the provisions of this Annex A are
solely for the purpose of defining the relative rights of the Lenders or any
other holder or holders of the Senior Debt and the Payee and any other-holder or
holders of the Subordinated Debt.

If any payment or distribution to which the Payee or other holder or holders of
the Subordinated Debt would otherwise have been entitled but for the provisions
of this Annex A shall have been applied, pursuant to the provisions of this
Annex A, to the payment of all amounts payable under the Senior Debt, then the
Payee or other holder or holders of the Subordinated Debt shall be entitled to
receive from the Lenders or other holder or holders of the Senior Debt at the
time outstanding any payments or distributions received by the Lenders or such
holder or holders of the Senior Debt in excess of the amount sufficient to
irrevocably pay all amounts under or in respect of the Senior Debt in full in
cash.

Section 9. Waiver of UCC Provisions. If any applicable provisions of the Uniform
Commercial Code as in effect in the State of New York or any other relevant
jurisdiction (the “UCC”) requires the Administrative Agent, the Swap Creditors
or any other Finance Party or holder of the Senior Debt or any representative
thereof to notify the Payee or other holder of the Subordinated Debt that the
Administrative Agent, the Swap Creditors or such other Finance Party or holder
or representative thereof will foreclose or otherwise realize upon any
Collateral or other property provided to secure the Senior Debt, whether
pursuant to Article 5 of the UCC or otherwise, the Payee and each other holder
from time to time of the Subordinated Debt by its acceptance thereof hereby
waives, to the extent permitted by applicable law, all such required notice(s)
and, to the extent such requirement of notice may not be waived under applicable
law, agrees that five Business Days’ written notice of any such foreclosure or
other realization shall be commercially reasonable. The Payee and each other
holder from time to time of the Subordinated Debt by its acceptance thereof
further waives, to the extent permitted by applicable law, any and all rights it
may have to require the Administrative Agent, the Swap Creditors or any other
Finance Party or other holder of the Senior Debt or representative thereof to
marshal any Collateral or other property provided as security for the Senior
Debt and any and all other rights and remedies now or hereafter available to the
Payee or such other holder of the Subordinated Debt under Section 9-504 of the
UCC.

 

N-5



--------------------------------------------------------------------------------

The Payee and each other holder from time to time of the Subordinated Debt by
its acceptance thereof agrees that the Administrative Agent, the Swap Creditors
and any other Finance Party or holder of the Senior Debt or representative
thereof may sell inventory that constitutes Collateral or other security for any
Senior Debt pursuant to a repurchase agreement, that such sale shall not be
deemed a transfer subject to Section 9-504(5) of the UCC or any similar
provisions of any other applicable law (such provisions, to the extent otherwise
applicable to such sale, being hereby waived), and that the repurchase of
inventory by a seller under a repurchase agreement shall be a commercially
reasonable method of disposition.

Section 10. Proofs of Claim. The Payee and each other holder from time to time
of Subordinated Debt may file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the Payee or
such other holder allowed in any judicial proceedings relative to the Payor, its
creditors or its property. If the Payor or any other holder from time to time of
Subordinated Debt files any claim, proof of claim or similar instrument in any
judicial proceeding referred to above and all Senior Debt has not been
irrevocably paid in full in cash, the Payor or such other holder shall (i) file
such claim, proof of claim or similar instrument on behalf of the Finance
Parties and the other holder or holders of the Senior Debt as such Finance
Parties’ or other holder’s or holders’ interests may appear and (ii) take all
such other actions as may be appropriate to ensure that all payments and
distributions made in respect of any such proceedings are made to the
Administrative Agent, the Swap Creditors or other Finance Parties, as
applicable, and any other holder or holders of the Senior Debt as its or their
interests may appear.

Any term or provision of this Section 10 to the contrary notwithstanding, if any
judicial proceeding referred to above is commenced by or against the Payor, and
so long as all Senior Debt has not been irrevocably paid in full in cash (i) the
Administrative Agent, the holders of at least 51% of the Senior Credit
Obligations, as applicable, or any other holder or holders of the Senior Debt or
representatives thereof are hereby irrevocably authorized and empowered (in each
case, in its own name, as administrative agent or representative on behalf of
the Finance Parties or in the name of the Payee or any other holder or holders
from time to time of the Subordinated Debt or otherwise), but shall have no
obligation, to (A) demand, sue for, collect and receive every payment or
distribution received in respect of any such proceeding and give acquittance
therefor and to file claims and proofs of claims and (B) exercise any voting
rights otherwise attributable to the Payee or other holders of the Subordinated
Debt in any such proceeding; (ii) the Payee or such other holder or holders of
the Subordinated Debt shall duly and promptly take, for the account of the
Lenders and any other holders or holders of the Senior Debt, such action as the
Administrative Agent or the holders of at least 51% of the Senior Credit
Obligations, as applicable, or other holder or holders of the Senior Debt or
representatives thereof may request to collect all amounts payable by the Payor
in respect of the Subordinated Debt and to file the appropriate claims or proofs
of claim in respect of the Subordinated Debt; and (iii) the Payee and each other
holder of Subordinated Debt shall, at the request of the Administrative Agent or
the holders of at least 51% of the Senior Credit Obligations, as applicable, or
other holder or holders of the Senior Debt or representatives thereof duly and
promptly consent to or join in, or stipulate its agreement with any action or
position which the Lenders and each other holder of the Senior Debt may take in
any such judicial proceeding referred to above, including, without limitation,
such actions and positions as the Lenders may take with respect to requests for
relief from the automatic stay, for authority to use cash collateral or to use,
sell or lease other property of the estate, for assumption, assignment or
rejection of any executory contract and to obtain credit. The Payee and each
other holder from time to time of Subordinated Debt by its acceptance thereof
hereby appoints the Administrative Agent or the holders of at least 51% of the
Senior Credit Obligations, as applicable, or other holder or holders of the
Senior Debt or representatives thereof as its agent(s) and attorney(s) in fact,
all acts of such attorney(s) being hereby ratified and confirmed and such
appointment(s), being coupled with an interest, being irrevocable until the
Senior Debt is irrevocably paid in full in cash, to exercise the rights and file
the claims referred to in this Section 8 and to execute and deliver any
documentation necessary for the exercise of such rights or to file such claims.
Notwithstanding anything to the

 

N-6



--------------------------------------------------------------------------------

contrary contained herein, neither the Payee nor any other holder of
Subordinated Debt shall file any claim or take any action which competes or
interferes with the rights and interests of the Lenders or any other holders of
the Senior Debt under the Credit Agreement and other Loan Documents, the Swap
Agreements or any other agreement or instrument evidencing or securing the
Senior Debt. Until the Senior Debt has been irrevocably paid in full in cash,
neither the Payee nor any other holder of the Subordinated Debt will (in any
proceeding of the type described in Section 2(a)) discharge all or any portion
of the obligations of the Payor in respect of the Subordinated Debt, whether by
forgiveness, receipt of capital stock, exercise of conversion privileges or
otherwise, without the prior written consent of the Administrative Agent or the
holders of at least 51% of the Senior Credit Obligations, as applicable, or the
holder or holders of the Senior Debt.

Section 11. Obligation of the Payor Unconditional. Nothing contained in this
Annex A or in the Intercompany Note is intended to or shall impair, as between
the Payor and the holder of the Intercompany Note, the obligation of the Payor,
which is absolute and unconditional, to pay to the holder of the Intercompany
Note the principal of and interest on the Intercompany Note as and when the same
shall become due and payable in accordance with their terms, or is intended to
or shall affect the relative rights of the holder of the Intercompany Note and
creditors of the Payor other than the holders of the Senior Debt, nor shall
anything herein or therein, except as expressly provided, prevent the holder of
the Intercompany Note from exercising all remedies otherwise permitted by
applicable law, subject to the rights, if any, under this Annex A of the holders
of Senior Debt in respect of cash, property, or securities of the Payor received
upon the exercise of any such remedy. Upon any distribution of assets of the
Payor referred to in this Annex A, the holder of the Intercompany Note shall be
entitled to rely upon any order or decree made by any court of competent
jurisdiction in which such dissolution, winding-up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other Person making any distribution to the holder of the
Intercompany Note, for the purpose of ascertaining the Persons entitled to
participate in such distribution, the holders of the Senior Debt and other
indebtedness of the Payor, the amount thereof or payable thereon, the amount or
amounts paid or distributed thereon and all other facts pertinent thereto or to
this Annex A.

Section 12. Reinstatements in Certain Circumstances. If, at any time, all or
part of any payment with respect to Senior Debt theretofore made by the Payor or
any other Person is rescinded or must otherwise be returned by the holders of
Senior Debt for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of Payor or such other Persons), the
subordination provisions set forth herein shall continue to be effective or be
reinstated, as the case may be, all as though such payment had not been made.

 

N-7



--------------------------------------------------------------------------------

ANNEX C

Amended and Restated Credit Agreement Schedules

 



--------------------------------------------------------------------------------

ANNEX D

Amendments to Guaranty

The Guaranty is hereby amended by inserting the below provision in the
appropriate order:

Section 5.14 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of any Excluded Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 5.14 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 5.14
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 5.14 shall remain in full force and effect until a
termination or release of such Qualified ECP Guarantor’s obligations hereunder
in accordance with the terms of Section 5.12(b). Each Qualified ECP Guarantor
intends that this Section 5.14 constitute, and this Section 5.14 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. For purposes of this Section 5.14, “Qualified ECP Guarantor”
means, in respect of any obligations of the Borrower and the other Loan Parties
under each Swap Agreement constituting Finance Obligations, each Loan Party that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



--------------------------------------------------------------------------------

ANNEX E

Amendments to Security Agreement

(a) Section 2.02(b) of the Security Agreement is hereby amended by deleting the
word “and” and the end of clause (5) thereof, replacing the words “the
Administrative Agent.” at the end of clause (6) thereof with the words “the
Administrative Agent; and” and adding the following clause (7) at the end
thereof:

“(7) any Deposit Account or Securities Account that is specifically and
exclusively used to hold or process Merchant Funds and any Merchant Funds on
deposit or otherwise held in such Deposit Account or Securities Account, and any
other Deposit Account or Securities Account that constitutes a settlement,
reserve or similar account pursuant to sponsorship, clearinghouse and/or
settlement arrangements.”

(b) The proviso of Section 2.02(b) of the Security Agreement is hereby amended
by replacing each reference to “(6)” with “(7)”.

(c) Section 3.01 of the Security Agreement is hereby amended by deleting the
words “$2,500,000” and replacing them with the words “$5,000,000.”

(d) Section 4.04 of the Security Agreement is hereby amended by deleting the
words “$2,500,000” and replacing them with the words “$5,000,000.”

(e) Section 4.14 of the Security Agreement is hereby amended by deleting the
words “$2,500,000” and replacing them with the words “$5,000,000.”

 



--------------------------------------------------------------------------------

ANNEX F

Pledge Agreement Schedules



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF PLEDGED SHARES

 

Name of Issuer

  

Holder of Equity Interest

   Jurisdiction    Number of Shares
Authorized      Number of
Shares Issued
to Holder of
Equity Interest      % of
Interest
Pledged   VeriFone, Inc.    VeriFone Intermediate Holdings, Inc.    Delaware   
  1,000         1,000         100 %  Global Bay Mobile Technologies Inc.   
VeriFone, Inc.    Delaware      1,000         1,000         100 %  VeriFone
Commerce Solutions, Inc.1    VeriFone, Inc.    Delaware      1,000         1,000
        100 %  VeriFone International Holdings, Inc.    VeriFone, Inc.   
Delaware      100         100         100 %  Hypercom Corporation    VeriFone,
Inc.    Delaware      1,000         1,000         100 %  Hypercom Latino America
Inc.    Hypercom Corporation    Arizona      50,000         10,000         100
%  Hypercom EMEA Inc.    Hypercom Corporation    Arizona      100,000        
100         100 %  VeriFone S.A.*    VeriFone, Inc.    Argentina      12,000   
     11,999         65 %  VeriFone do Brasil Ltda.    VeriFone, Inc.    Brazil
   R$ 904,015       R$ 904,015         65 %2  Empresa Brasiliera Industrial,
Comercial e Servicios Ltda.    Hypercom Corporation    Brazil    R$ 62,183,000
      R$ 46,922,675         86.14 %3 

VeriFone Hong Kong

Limited*

   VeriFone, Inc.    Hong
Kong      1,000         999         65 %  VeriFone India Pte. Ltd.*    VeriFone,
Inc.    India      66,000         65,999         65 %4  VeriFone Israel Ltd.   
VeriFone, Inc.    Israel      60,000,000         26,924,947         65 % 
VeriFone, S.A. de. C.V.    VeriFone, Inc.    Mexico      107,583,913        
69,929,543         65 % 

 

* Immaterial First Tier Foreign Subsidiary as of the Closing Date.

 

1  Formerly known as Carp Acquisition Corp.

2  Shares are uncertificated.

3  Shares are uncertificated.

4  Shares are uncertificated.

 

S-1



--------------------------------------------------------------------------------

SCHEDULE II

LIST OF PLEDGED NOTES

VeriFone Consolidated Group Global Intercompany Note

 

S-2



--------------------------------------------------------------------------------

SCHEDULE III

LIST OF PLEDGED LLC INTERESTS

 

Name of Issuer

  

Holder of Equity Interest

   Jurisdiction    Number of
Interests
Authorized      Number of
Interests
Issued to
Holder of
Equity
Interest      % of
Interest
Pledged  

VeriFone Media, LLC

   VeriFone, Inc.    Delaware      11,111         11,111         100 % 

VeriFone B.V.*

   VeriFone, Inc.    Netherlands      200,000         40,000         65 %5 

 

* Immaterial First Tier Foreign Subsidiary as of the Closing Date.

 

5  Shares are uncertificated.

 

S-3



--------------------------------------------------------------------------------

SCHEDULE IV

LIST OF PLEDGED PARTNERSHIP INTERESTS

 

Name of Issuer

  

Holder of Equity Interest

   Jurisdiction    Percentage of
Interest Held
by Holder of
Equity Interest     % of
Interest
Pledged  

VeriFone Bermuda Holdings, L.P.

   Hypercom Corporation    Bermuda      99.999975 %      65 %6 

 

6  Partnership interest is uncertificated.

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 4.01

CERTAIN POST-CLOSING MATTERS

 

1. Perfection of pledge with respect to VeriFone, S.A. de. C.V., VeriFone do
Brasil Ltda., Empresa Brasiliera Industrial, Comercial e Servicios Ltda. and
VeriFone Bermuda Holdings, L.P. to be completed within 90 days after Closing or
such longer period as agreed by the Administrative Agent.

 

S-5



--------------------------------------------------------------------------------

ANNEX G

Security Agreement Schedules



--------------------------------------------------------------------------------

Schedule 1.01A

SCHEDULE OF CLAIMS

None.



--------------------------------------------------------------------------------

Schedule 1.01B

SCHEDULE OF EXCLUDED CONTRACTS

None.



--------------------------------------------------------------------------------

Schedule 4.01

SCHEDULE OF FILINGS MADE

TO PERFECT SECURITY INTERESTS

None.